 

Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”) dated as of June 5, 2020 between:

GENESCO INC., a Tennessee corporation (the “Lead Borrower”),

GCO CANADA INC., a Canadian corporation, as the Canadian Borrower (the “Canadian
Borrower”),

GENESCO (UK) LIMITED, a company incorporated in England and Wales with company
number 07667223, as the UK Borrower (the “UK Borrower”)

the Other Domestic Borrowers party hereto (together with the Lead Borrower, the
Canadian Borrower and the UK Borrower, the “Borrowers”),

the Lenders party hereto, and

BANK OF AMERICA, N.A., as Agent;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Lenders and the Agent have entered into a certain
Fourth Amended and Restated Credit Agreement dated as of January 31, 2018, as
amended by that certain First Amendment to Fourth Amended and Restated Credit
Agreement dated as of February 1, 2019 (as amended, restated, supplemented or
otherwise modified, the “Existing Credit Agreement”), and as further amended by
this Second Amendment (the “Credit Agreement”); and

 

WHEREAS, the Borrowers have requested, among other things, that the Agent and
the Lenders agree to (a) an increase to the Total Revolving Commitments in an
amount equal to $57,500,000 pursuant to Section 2.1(c) of the Existing Credit
Agreement (“Commitment Increase”), (b) the FILO Lenders making the FILO Loans to
the Borrowers pursuant to this Second Amendment and (c) amend certain other
provisions of the Existing Credit Agreement, in each case, subject to the terms
and conditions hereof; and

 

 

WHEREAS, the Borrowers, the Lenders and the Agent have agreed to amend the
Existing Credit Agreement on the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

 

--------------------------------------------------------------------------------

 

1.

Incorporation of Terms and Conditions of Credit Agreement.   All of the terms
and conditions of the Credit Agreement (including, without limitation, all
definitions set forth therein) are specifically incorporated herein by reference
(except as amended hereby).  All capitalized terms not otherwise defined herein
shall have the same meaning as in the Credit Agreement.

2.

Representations and Warranties.  Each Credit Party hereby represents and
warrants that after giving effect to this Second Amendment, (i) no Default or
Event of Default exists under the Credit Agreement or under any other Loan
Document, and (ii) all representations and warranties contained in Section 3 of
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects (except in the case of any representation and warranty
qualified by materiality, which is true and correct in all respects) as of the
date hereof, except (a) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except in the case of any representation and warranty
qualified by materiality, which is true and correct in all respects) as of such
earlier date and (b) representations and warranties that have become untrue or
incorrect solely because of changes reflected by the terms of this Second
Amendment provided that the temporary closure of the Credit Parties’ store
locations and other operational disruptions affecting the Credit Parties and
actions taken by the Credit Parties, in each case on or before the Second
Amendment Effective Date as a result of the COVID-19 pandemic and disclosed to
the Agent or in public filings on or before the Second Amendment Effective Date,
shall not be deemed to have caused a Material Adverse Effect and shall not be
deemed a violation of the any representation, warranty or covenants in the
Existing Credit Agreement as of the Second Amendment Effective Date.

3.

Ratification of Loan Documents.  The Credit Agreement, as hereby amended, and
all other Loan Documents, are hereby ratified and re-affirmed in all respects
and shall continue in full force and effect.

4.

Amendments to Credit Agreement.  The provisions of the Credit Agreement are
hereby amended as follows:

 

a.

Credit Agreement.  The Existing Credit Agreement is hereby amended to delete the
bold, stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the bold, double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Credit Agreement attached as Annex A hereto.

 

b.

Exhibits to Credit Agreement.  Exhibit D (Form of Borrowing Base Certificate),
Exhibit H-1 (Form of Domestic Notice of Borrowing); Exhibit H-2 (Form of
Canadian Notice of Borrowing); and Exhibit H-3 (Form of UK Notice of Borrowing)
are hereby deleted in their entirety and a new Exhibit D, Exhibit E, Exhibit
H-1, Exhibit H-2, and Exhibit H-3 are substituted in its stead and a new Exhibit
B-7 (Form of FILO Note) is attached hereto as Annex B.

 

--------------------------------------------------------------------------------

 

 

c.

Schedules to Credit Agreement.  Each of the schedules to the Existing Credit
Agreement are hereby deleted in their entirety and substituted in its stead
updated schedules attached hereto as Annex C.  

5.

Joinder of FILO Lenders; Acknowledgments of FILO Lenders.

 

a.

Each FILO Lender, by its signature below, confirms that it has agreed to become
a “Lender” and a “FILO Lender” under, and as defined in, the Credit Agreement
holding FILO Loans in the amount set forth opposite such FILO Lender’s name on
Schedule 1.1 attached hereto under the heading “FILO Commitment”, effective on
the Second Amendment Effective Date.  Each FILO Lender (i) acknowledges that in
connection with it becoming a Lender and a FILO Lender it has received a copy of
the Credit Agreement (including all schedules and exhibits thereto), together
with copies of the most recent financial statements delivered by the Domestic
Borrowers pursuant to the Existing Credit Agreement, and such other documents
and information as it has deemed appropriate to make its own credit and legal
analysis and decision to become a Lender and a FILO Lender; and (ii) agrees
that, upon it becoming a Lender and a FILO Lender on the Second Amendment
Effective Date, it will, independently and without reliance upon the Agent, or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit and legal decisions in
taking or not taking action under the Credit Agreement.  In addition, each FILO
Lender represents and warrants that (x) it is duly organized and existing and it
has full power and authority to take, and has taken, all action necessary to
execute and deliver this Second Amendment and to consummate the transactions
contemplated hereby and to become a Lender and a FILO Lender on the Second
Amendment Effective Date and (y) no notices to, or consents, authorizations or
approvals of, any Person are required (other than any already given or obtained)
for its due execution and delivery of this Second Amendment or the performance
of its obligations hereunder or as a Lender or a FILO Lender under the Credit
Agreement as of the date hereof.  Each FILO Lender acknowledges and agrees that,
on the Second Amendment Effective Date, such FILO Lender shall become a Lender
and a FILO Lender and, from and after such date such FILO Lender will be bound
by the terms of the Credit Agreement.

 

b.

Each FILO Lender acknowledges that it has had the opportunity to request and has
received such documents and information as it has deemed material or desirable
or otherwise appropriate in making its evaluation and credit analysis of the
Domestic Borrowers and the other Credit Parties and its decision to become a
FILO Lender and make a FILO Loan to the Domestic Borrowers.  Each FILO Lender
has carefully reviewed such documents and information and, independently and
without reliance upon the Agent, performed its own investigation and credit
analysis of the FILO Loans, this Second Amendment and the transactions
contemplated hereby and the creditworthiness of the Domestic Borrowers and the
other Credit Parties.  Each FILO Lender acknowledges that Agent’s and its
Affiliates’ activities in connection with the FILO Loans, this Second Amendment

 

--------------------------------------------------------------------------------

 

 

and the transactions contemplated hereby are undertaken by the Agent or such
Affiliates as a principal on an arm’s-length basis and neither the Agent nor any
of its Affiliates has any fiduciary, advisory or similar responsibilities in
favor of such FILO Lender in connection with the FILO Loans, this Second
Amendment or the transactions contemplated hereby or the process related
thereto.  Each of the FILO Lenders hereby waives and releases, to the fullest
extent permitted by law, any claims that it may have against the Agent or any of
its Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty.  In connection with all aspects of each transaction contemplated
hereby, each FILO Lender acknowledges and agrees that: (i) the Agent and its
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of such FILO Lender and its Affiliates, and
neither the Agent nor any of its Affiliates has any obligation to disclose any
of such interests by virtue of any advisory, agency or fiduciary relationship,
(ii) neither the Agent has provided and will provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby and such FILO Lender has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, (iii) neither Agent
nor any of its Affiliates bears any responsibility (or shall be liable) for the
accuracy or completeness (or lack thereof) of any documents or information
provided to such FILO Lender in connection with the FILO Loans, this Second
Amendment and the transactions contemplated hereby; no representation regarding
any such documents or information is made by the Agent or any of its Affiliates;
neither the Agent nor any of its Affiliates has made any independent
verification as to the accuracy or completeness of any such documents or
information; and the Agent and its Affiliates shall have no obligation to update
or supplement any such documents or information or otherwise provide additional
information.  In connection with the transactions contemplated hereby, including
its decision to become a FILO Lender and to make a FILO Loan to the Domestic
Borrowers, each FILO Lender acknowledges and agrees that it is not relying upon
any representations or warranties made by the Agent or any of its Affiliates or,
except as expressly set forth in this Second Amendment and the other Loan
Documents, any other Person

 

--------------------------------------------------------------------------------

 

6.

Conditions to Effectiveness.  

 

a.

This Second Amendment shall be effective upon the fulfillment of each of the
following conditions precedent to the satisfaction of the Agent:

 

(i)

The Agent shall have received each of the following, each of which shall be
originals, telecopies, other electronic image scan transmission (e.g., “pdf” or
“tif” via electronic mail), subject to Section 9.8 of the Credit Agreement
(followed promptly by originals) unless otherwise specified or permitted by the
Credit Agreement, and in form and substance reasonably satisfactory to the
Agent:

 

a.

This Second Amendment shall have been duly executed and delivered by the Credit
Parties, the FILO Lenders, and the Required Supermajority Lenders party
hereto.  

 

b.

A Domestic Note, or an amended and restated Domestic Note, as applicable,
executed by the Domestic Borrowers in favor of each Lender requesting a Domestic
Note not later than one (1) Business Day prior to the Second Amendment Effective
Date and reflecting the Revolving Domestic Commitment of such Lender after
giving effect to this Second Amendment.

 

c.

A FILO Note, executed by the Domestic Borrowers in favor of each FILO Lender
requesting a FILO Note not later than one (1) Business Day prior to the Second
Amendment Effective Date and reflecting the FILO Commitment of such FILO Lender
after giving effect to this Second Amendment.

 

d.

A Borrowing Base Certificate dated as of the Second Amendment Effective Date,
executed by a Financial Officer of the Lead Borrower, relating to the fiscal
month ending May 2, 2020. The Excess Availability under the Credit Agreement on
the Second Amendment Effective Date, after giving effect to any funding under
the Credit Agreement, shall be equal to or greater than $50,000,000 based on the
Borrowing Base Certificate dated as of the Second Amendment Effective Date.

 

e.

The Fifth Amended and Restated Security Agreement, executed by the Credit
Parties and the Agent.

 

f.

The Intellectual Property Security Agreement executed by the applicable Credit
Parties and the Agent.

 

--------------------------------------------------------------------------------

 

 

g.

Such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Financial Officers of each Credit Party as the Agent may
require evidencing (A) the authority of each Credit Party to enter into this
Second Amendment and the other Loan Documents to which such Credit Party is a
party or is to become a party and (B) the identity, authority and capacity of
each Financial Officer thereof authorized to act as a Financial Officer in
connection with this Second Amendment and the other Loan Documents to which such
Credit Party is a party or is to become a party, and attaching copies of each
Credit Party’s organization documents and such other documents and
certifications as the Agent may reasonably require to evidence that each Credit
Party is duly organized or formed, and that each Credit Party is validly
existing, in good standing and qualified to engage in business in its
jurisdiction of formation.

 

h.

A certificate from a Financial Officer of the Lead Borrower, together with such
other evidence reasonably requested by the Agent, in each case reasonably
satisfactory in form and substance to the Agent, certifying that as of the
Second Amendment Effective Date (i) the Credit Parties, on a Consolidated basis,
are Solvent, (ii) there has been no event or circumstance since February 1, 2020
that has had or could be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect, provided that the temporary closure of
the Credit Parties’ store locations and other operational disruptions affecting
the Credit Parties and actions taken by the Credit Parties, in each case on or
before the Second Amendment Effective Date as a result of the COVID-19 pandemic
and disclosed to the Agent or in public filings on or before the Second
Amendment Effective Date, shall not be deemed to have caused a Material Adverse
Effect, and (iii) the representations and warranties made by the Borrowers in
Section 2 above are true and correct in all material respects and that no event
has occurred (or failed to occur) which is or which, solely with the giving of
notice or passage of time (or both) would be a Default or an Event of Default.

 

i.

All governmental consents and approvals, and all third party consents required
for the Borrowers to consummate the Second Amendment and the transactions and
financings contemplated herein shall have been obtained by the Borrowers. The
Agent and the Lenders shall have received all documentation and other
information reasonably requested by them that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act.

 

--------------------------------------------------------------------------------

 

 

(ii)

The Agent shall have received a favorable opinion of (i) Bass Berry & Sims PLC
and (ii) Hodgson Russ LLP, counsel to the Credit Parties, in form reasonably
satisfactory to the Agent, covering such matters relating to the Credit Parties,
the Second Amendment, the other Loan Documents and the transactions contemplated
thereby as the Agent and Required Supermajority Lenders shall reasonably
request.

 

(iii)

The Agent shall have received and be reasonably satisfied with (x) detailed
financial projections and business assumptions for the Borrowers and their
subsidiaries (i) on a month-to-month basis for the fiscal year ending January
30, 2021 and (ii) on an annual basis for the fiscal year ending January 29,
2022, including a consolidated income statement, profit and loss statement,
balance sheet and statement of cash flow and (y) a projection of availability
for at least the ten (10) months following the Second Amendment Effective Date.

 

(iv)

Results of searches or other evidence reasonably satisfactory to the Agent (in
each case dated as of a date reasonably satisfactory to the Agent) indicating
the absence of Liens on the assets of the Credit Parties, except for Permitted
Encumbrances and Liens for which termination statements and releases,
satisfactions and discharges of any mortgages, and releases or subordination
agreements satisfactory to the Agent are being tendered concurrently with such
extension of credit or other arrangements satisfactory to the Agent for the
delivery of such termination statements, releases, satisfactions and discharges
and subordinations have been made.

 

(v)

All documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Agent to be filed,
registered or recorded to create or perfect the first priority Liens intended to
be created under the Loan Documents and all such documents and instruments shall
have been so filed, registered or recorded to the satisfaction of the Agent.

 

(vi)

All action on the part of the Credit Parties necessary for the valid execution,
delivery and performance by the Credit Parties of this Second Amendment shall
have been duly and effectively taken.

 

(vii)

All fees payable pursuant to the Second Amendment Fee Letter that are due and
payable on the date hereof shall have been paid in full by the Borrowers in
accordance with the terms thereof.

 

(viii)

After giving effect to this Second Amendment, no Default or Event of Default
shall have occurred and be continuing.

 

--------------------------------------------------------------------------------

 

7.

Post-Closing Covenants.  Within forty-five (45) days (or such longer period as
agreed by the Agent in its reasonable discretion) following the Second Amendment
Effective Date, the Borrowers (i) shall deliver to Agent, the Account Control
Agreements required to be delivered pursuant to the Credit Agreement, and (ii)
shall endeavor to amend and restate the Account Control Agreements in effect
prior to the Second Amendment Effective Date.

8.

Binding Effect.  The terms and provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their heirs, representatives,
successors and assigns.

9.

Expenses.  The Credit Parties shall reimburse the Agent for all expenses
incurred in connection herewith, including, without limitation, reasonable
attorneys’ fees to the extent provided in the Credit Agreement.

10.

Multiple Counterparts.   This Second Amendment may be executed in multiple
counterparts, each of which shall constitute an original and together which
shall constitute but one and the same instrument.

11.

Governing Law.  THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Second Amendment has been duly executed and delivered
by each of the parties hereto as a sealed instrument as of the date first above
written.

 

DOMESTIC BORROWERS:

 

GENESCO INC.

as Lead Borrower

 

 

 

 

 

 

By

 

/s/ Mimi E. Vaughn

Name: Mimi E. Vaughn

Title: Chief Executive Officer and President

 

GENESCO BRANDS, LLC

as a Domestic Borrower

 

 

 

 

 

 

By

 

/s/ Mimi E. Vaughn

Name: Mimi E. Vaughn

Title: Chief Executive Officer and President

 

HAT WORLD CORPORATION

as a Domestic Borrower

 

 

 

 

 

 

By

 

/s/ Mimi E. Vaughn

Name: Mimi E. Vaughn

Title: Chief Executive Officer and President

 

FLAGG BROS. OF PUERTO RICO, INC.

as a Domestic Borrower

 

 

 

 

 

 

By

 

/s/ Mimi E. Vaughn

Name: Mimi E. Vaughn

Title: Chief Executive Officer and President

 

 




 

--------------------------------------------------------------------------------

 

 

DOMESTIC BORROWERS CONTINUED:

 

GENESCO BRANDS NY, LLC

as a Domestic Borrower

 

 

 

 

 

 

By

 

/s/ Mimi E. Vaughn

Name: Mimi E. Vaughn

Title: President

 

 

GENESCO FOOTWEAR LLC,

as a Domestic Borrower

 

By: Genesco Services LLC, its sole member

 

 

 

 

 

 

By

 

/s/ Matthew N. Johnson

Name: Matthew N. Johnson

Title: Treasurer

 

 

 

 

--------------------------------------------------------------------------------

 

 

CANADIAN BORROWER:

 

GCO CANADA INC.

as Canadian Borrower

 

 

 

 

 

 

By

 

/s/ Mimi E. Vaughn

Name: Mimi E. Vaughn

Title: Chief Executive Officer and President

 

 

UK BORROWER:

 

GENESCO (UK) LIMITED,

as UK Borrower

 

 

 

 

 

 

By

 

/s/ Mimi E. Vaughn

Name: Mimi E. Vaughn

Title: Director

 

 




 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as Agent, a Revolving Domestic Lender, a FILO Lender, and
a UK Lender

 

 

 

By:

 

/s/ Matthew Potter

Name:

 

Matthew Potter

Title:

 

Senior Vice President

 




 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH), as a Canadian Lender

 

 

 

By:

 

/s/ Sylwia Durkiewicz

Name:

 

Sylwia Durkiewicz

Title:

 

Vice President

 

 

 

--------------------------------------------------------------------------------

 

 

TRUIST BANK, as a Revolving Domestic Lender, a FILO Lender, a Canadian Lender
and a UK Lender

 

 

 

By:

 

/s/ Stephen D. Metts

Name:

 

Stephen D. Metts

Title:

 

Director

 

 

 

--------------------------------------------------------------------------------

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Revolving Domestic Lender, and a UK Lender

 

 

 

By:

 

/s/ William Patton

Name:

 

William Patton

Title:

 

Vice President

 

 

 

--------------------------------------------------------------------------------

 

 

U.S. BANK NATIONAL ASSOCIATION CANADA BRANCH, as a Canadian Lender

 

 

 

By:

 

/s/ John P. Rehob

Name:

 

John P. Rehob

Title:

 

Vice President & Principal Officer

 

 

 

--------------------------------------------------------------------------------

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Revolving Domestic Lender and a UK Lender

 

 

 

By:

 

/s/ Heath J. Hayes

Name:

 

Heath J. Hayes

Title:

 

Vice President

 

 

 

--------------------------------------------------------------------------------

 

 

PNC BANK CANADA BRANCH, as a Canadian Lender

 

 

 

By:

 

/s/ David D’Cruz

Name:

 

David D’Cruz

Title:

 

Vice President

 

 

 

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A., as a Revolving Domestic Lender

 

 

 

By:

 

/s/ Philip VanFossan

Name:

 

Philip VanFossan

Title:

 

Executive Director

 

 

 

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Canadian Lender

 

 

 

By:

 

/s/ Auggie Marchetti

Name:

 

Auggie Marchetti

Title:

 

Authorized Officer

 

 

 

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A. LONDON BRANCH, as a UK Lender

 

 

 

By:

 

/s/ Kennedy Capin

Name:

 

Kennedy Capin

Title:

 

Executive Director

 

 

 

--------------------------------------------------------------------------------

 

 

CITIBANK, N.A., as a Revolving Domestic Lender, a Canadian Lender and a UK
Lender

 

 

 

By:

 

/s/ William H. Moul Jr.

Name:

 

William H. Moul Jr.

Title:

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

ANNEX A

 

CONFORMED CREDIT AGREEMENT

 

[See Attached.]

 

 

 

--------------------------------------------------------------------------------

 

ANNEX B

 

UPDATED EXHIBITS

 

[See Attached.]

 

 

--------------------------------------------------------------------------------

 

ANNEX C

 

SCHEDULES TO THE CREDIT AGREEMENT

 

[See Attached.]

 

 

--------------------------------------------------------------------------------

Conformed through Second Amendment

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

January 31, 2018,

as amended as of February 1, 2019

as further amended as of June 5, 2020

among

GENESCO INC.

a Domestic Borrower and the Lead Borrower,

GENESCO BRANDS, LLC, HAT WORLD CORPORATION,

FLAGG BROS. OF PUERTO RICO, INC.,

GENESCO FOOTWEAR LLC, and GENESCO BRANDS NY, LLC

as the Other Domestic Borrowers,

GCO CANADA INC.
as the Canadian Borrower

GENESCO (UK) LIMITED

as the UK Borrower

The LENDERS Party Hereto,

BANK OF AMERICA, N.A.

as Agent

 

U.S. BANK NATIONAL ASSOCIATION

and

SUNTRUST BANK

as Co-Syndication Agents

 

PNC BANK, NATIONAL ASSOCIATION

as Documentation Agent

 

and

BANK OF AMERICA, N.A.

U.S. BANK NATIONAL ASSOCIATION

and

SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Lead Arrangers and Joint Bookrunners

___________________________

 

 

DB1/ 114136671.8

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

1.

DEFINITIONS.

2

1.1

Defined Terms

2

1.2

Terms Generally; Interpretation

71

1.3

Accounting Terms

72

1.4

Rounding

72

1.5

Times of Day

72

1.6

Letter of Credit Amounts

72

1.7

United Kingdom Tax Matters.

73

1.8

Exchange Rates; Currency Translation.

78

1.9

Limited Condition Acquisitions.

78

1.10

Divisions.

80

1.11

Interest Rates.

80

2.

AMOUNT AND TERMS OF CREDIT

80

2.1

Commitments of the Lenders.

80

2.2

Reserves; Changes to Reserves.

85

2.3

Making of Loans.

85

2.4

Overadvances

87

2.5

Swingline Loans, Canadian Swingline Loans and UK Swingline Loans.

87

2.6

Letters of Credit.

89

2.7

Settlements Among Revolving Lenders.

95

2.8

Notes; Repayment of Loans.

97

2.9

Interest on Loans.

97

2.10

Default Interest

99

2.11

Certain Fees

99

2.12

Unused Commitment Fee

99

2.13

Letter of Credit Fees

99

2.14

Nature of Fees

100

2.15

Termination or Reduction of Commitments.

100

2.16

Alternate Rate of Interest

101

2.17

Conversion and Continuation of Loans

102

2.18

Mandatory Prepayment; Cash Collateral; Commitment Termination

103

2.19

Optional Prepayment of Loans; Reimbursement of Lenders.

106

2.20

Maintenance of Loan Account; Statements of Account.

108

2.21

Cash Receipts.

108

2.22

Application of Payments.

111

2.23

Increased Costs.

114

2.24

Change in Legality.

115

2.25

Payments; Sharing of Setoff.

116

2.26

Taxes.

118

2.27

Security Interests in Collateral

121

2.28

Mitigation Obligations; Replacement of Lenders.

121

2.29

LIBO Successor Rate.

122

2.30

UK Borrowing Base.

124

 

DB1/ 114136671.8

i

 

 

--------------------------------------------------------------------------------

 

3.

REPRESENTATIONS AND WARRANTIES

125

3.1

Organization; Powers

125

3.2

Authorization; Enforceability

125

3.3

Governmental Approvals; No Conflicts

126

3.4

Financial Condition.

126

3.5

Properties.

127

3.6

Litigation and Environmental Matters.

127

3.7

Compliance with Laws and Agreements

128

3.8

Investment Company or Holding Company Status

128

3.9

Taxes

128

3.10

ERISA/Canadian Pension Plan/ UK Pension Plan.

128

3.11

ERISA Compliance.

129

3.12

Disclosure

129

3.13

Subsidiaries

130

3.14

Insurance

130

3.15

Labor Matters

130

3.16

[Reserved]

130

3.17

Restrictions on the Credit Parties

130

3.18

Security Documents.

131

3.19

Federal Reserve Regulations.

131

3.20

Solvency

131

3.21

Franchises, Patents, Copyrights, Etc

132

3.22

Brokers

132

3.23

Casualty

132

3.24

Intellectual Property; Licenses, Etc.

132

3.25

Ranking.

132

3.26

EEA Financial Institution.

132

3.27

Sanctions Concerns and Anti-Corruption Laws.

132

4.

CONDITIONS.

133

4.1

Conditions of Effectiveness

133

4.2

Conditions Precedent to Each Loan and Each Letter of Credit

136

5.

AFFIRMATIVE COVENANTS.

137

5.1

Financial Statements and Other Information

137

5.2

Notices of Material Events

143

5.3

Information Regarding Collateral.

141

5.4

Existence; Conduct of Business

141

5.5

Payment of Obligations

141

5.6

Maintenance of Properties

142

5.7

Insurance.

142

5.8

Casualty and Condemnation

143

5.9

Books and Records; Inspection and Audit Rights.

143

5.10

Fiscal Year

145

5.11

Physical Inventories/ Cycle Counts.

145

5.12

Compliance with Laws

145

 

DB1/ 114136671.8

ii

 

 

--------------------------------------------------------------------------------

 

5.13

Use of Proceeds and Letters of Credit

146

5.14

Additional Subsidiaries.

146

5.15

Further Assurances

147

5.16

Compliance with Terms of Leaseholds.

148

5.17

Environmental Laws.

148

5.18

Centre of Main Interests.

148

5.19

UK “Know your customer” checks.

149

5.20

UK Pension Plans.

149

5.21

Canadian Pension Plans.

150

6.

NEGATIVE COVENANTS.

150

6.1

Indebtedness

150

6.2

Liens

151

6.3

Fundamental Changes

153

6.4

Investments, Loans, Advances, Guarantees and Acquisitions

154

6.5

Asset Sales

155

6.6

Restrictive Agreements

157

6.7

Restricted Payments; Certain Payments of Indebtedness

157

6.8

Transactions with Affiliates

158

6.9

Additional Subsidiaries

158

6.10

Amendment of Material Documents

158

6.11

Fixed Charge Coverage Ratio

158

6.12

Environmental Laws

158

6.13

Fiscal Year

159

6.14

Canadian Pension Plans.

159

6.15

Sanctions.

159

6.16

Anti-Corruption Laws.

159

7.

EVENTS OF DEFAULT.

159

7.1

Events of Default

159

7.2

When Continuing

162

7.3

Remedies on Default

163

7.4

Application of Proceeds

163

7.5

Application of Proceed while FILO Loan is Outstanding

171

8.

THE AGENT.

175

8.1

The Agent

175

8.2

Sharing of Excess Payments

176

8.3

Agreement of Applicable Lenders

177

8.4

Liability of Agent.

177

8.5

Notice of Default

178

8.6

Lenders’ Credit Decisions

179

8.7

Reimbursement and Indemnification

179

8.8

Rights of Agent

179

8.9

Notice of Transfer

180

8.10

Successor Agent

180

8.11

Reports and Financial Statements

180

 

DB1/ 114136671.8

iii

 

 

--------------------------------------------------------------------------------

 

8.12

Agent May File Proofs of Claim

180

8.13

Defaulting Lenders.

181

8.14

Agency for Perfection.

184

8.15

Risk Participation.

184

8.16

ERISA Representations

185

8.17

Co-Syndication Agents and Documentation Agent

187

8.18

Appointment of Agent as Security Trustee for UK Security Agreements.

187

9.

MISCELLANEOUS.

191

9.1

Notices

191

9.2

The Platform

192

9.3

Waivers; Amendments.

192

9.4

Expenses; Indemnity; Damage Waiver.

195

9.5

Designation of Lead Borrower as Borrowers’ Agent.

196

9.6

Successors and Assigns.

197

9.7

Survival

200

9.8

Counterparts; Integration; Effectiveness

200

9.9

Severability

200

9.10

Right of Setoff

201

9.11

Governing Law; Jurisdiction; Consent to Service of Process.

201

9.12

WAIVER OF JURY TRIAL

201

9.13

Headings

202

9.14

Interest Rate Limitation

202

9.15

Additional Waivers.

202

9.16

Confidentiality

203

9.17

Release of Collateral and Guaranty Obligations.

204

9.18

Amendment and Restatement

205

9.19

Commitments

206

9.20

Judgment Currency

206

9.21

USA Patriot Act Notice

208

9.22

Foreign Asset Control Regulations

207

9.23

Canadian Anti-Money Laundering Legislation.

207

9.24

No Advisory or Fiduciary Responsibility

208

9.25

Limitation of Canadian Borrower and UK Borrower Liability.

208

9.26

Language.

209

9.27

Keepwell.

209

9.28

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

209

9.29

Acknowledgement Regarding Any Supported QFCs.

210

 




 

DB1/ 114136671.8

iv

 

 

--------------------------------------------------------------------------------

 

EXHIBITS

 

A

Form of Assignment and Acceptance

B-1

Form of Canadian Note

B-2

Form of Domestic Note

B-3

Form of UK Note

B-4

Form of Swingline Note

B-5

Form of Canadian Swingline Note

B-6

Form of UK Swingline Note

B-7

Form of FILO Note

C-1

Form of Effective Date Guaranty – Domestic Borrowers

C-2

Form of Effective Date Guaranty – Canadian Borrower

C-3

Form of Effective Date Guaranty – UK Borrower

D

Form of Borrowing Base Certificate

E

Form of Compliance Certificate

F

Closing Agenda

G

Form of DDA Notification

H-1

Form of Domestic Notice of Borrowing

H-2

Form of Canadian Notice of Borrowing

H-3

Form of UK Notice of Borrowing

I

Form of Mortgage

 




 

DB1/ 114136671.8

v

 

 

--------------------------------------------------------------------------------

 

SCHEDULES

 

1.1

Lenders and Commitments

1.2

Leased Distribution Centers and Warehouses

1.3

Secured Equipment Leases

1.4

Eligible Trade Names

2.6(j)

Existing Letters of Credit

2.21(b)

Credit Card Arrangements

2.21(c)

Concentration Accounts and Investment Accounts

3.5(b)(i)

Owned Properties

3.5(b)(ii)

Leased Properties

3.6

Litigation and Environmental Matters

3.7

Compliance with Laws and Agreements

3.9

Taxes

3.10

ERISA/Canadian Pension Plan/UK Pension Plan

3.13

Subsidiaries

3.14

Insurance

3.21

Franchises, Patents, Copyrights, etc.

5.1(i)

Financial Reporting Requirements

6.1

Indebtedness

6.2

Liens

6.4

Investments, Loans, Advances, Guarantees and Acquisitions

 

 

 

 

DB1/ 114136671.8

vi

 

 

--------------------------------------------------------------------------------

 

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT is dated as of January 31,
2018 (this “Agreement”) among GENESCO INC., a corporation organized under the
laws of the State of Tennessee having a place of business at Genesco Park, 1415
Murfreesboro Road, P.O. Box 731, Nashville, TN 37202-0731, as a Domestic
Borrower and the Lead Borrower (as hereinafter defined); the Other Domestic
Borrowers (as defined below); GCO CANADA INC., as the Canadian Borrower; GENESCO
(UK) LIMITED, a company incorporated in England and Wales with company number
07667223 as the UK Borrower; the LENDERS party hereto; BANK OF AMERICA, N.A., a
national banking association having a place of business at 100 Federal Street,
Boston, Massachusetts 02110, as Agent for the Lenders and the other Secured
Parties (as each such term is hereinafter defined); and U.S. BANK NATIONAL
ASSOCIATION and SUNTRUST BANK, as Co-Syndication Agents; and PNC BANK, NATIONAL
ASSOCIATION, as Documentation Agent.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested that the (x) the Revolving Lenders make
available to the Domestic Borrowers, as co-borrowers, a revolving credit
facility (including a letter of credit sub-facility) and (y) the FILO Lenders
make available to the Domestic Borrowers, as co-borrowers, a first in, last out
term loan facility, in an initial maximum amount not to exceed $350,000,000 in
the aggregate, the proceeds of which, in each case, shall be used by the
Borrowers for purposes permitted under, and otherwise in accordance with and
subject to the terms of, this Agreement;

WHEREAS, the Other Borrowers are direct or indirect wholly-owned Subsidiaries of
the Lead Borrower, and together with the Lead Borrower are related entities that
collectively constitute an integrated business;

WHEREAS, each Borrower is sufficiently dependent upon the others and the
Borrowers are related in such a way that any advance made hereunder to any
Borrower will benefit all of the Borrowers as a result of their related
operations and identity of interests;

WHEREAS, the Domestic Borrowers have requested that the Agents and Lenders treat
them as co-borrowers hereunder, jointly and severally responsible for the
obligations of each other;

WHEREAS, each Lender is willing to agree (severally and not jointly) to make
such loans and provide such financial accommodations to the Borrowers on a pro
rata basis according to its Commitment on the terms and conditions set forth
herein, and Bank of America, N.A. is willing to act as Agent for the Lenders on
the terms and conditions set forth herein and in the other Loan Documents;

WHEREAS, each Canadian Lender is willing to agree (severally and not jointly) to
make such loans and provide such financial accommodations to the Canadian
Borrower according to its Canadian Commitment on the terms and conditions set
forth herein, and Bank of America, N.A. is willing to act as Agent for the
Canadian Secured Parties on the terms and conditions set forth herein and in the
other Loan Documents;

1

--------------------------------------------------------------------------------

 

WHEREAS, each UK Lender is willing to agree (severally and not jointly) to make
such loans and provide such financial accommodations to the UK Borrower
according to its UK Commitment on the terms and conditions set forth herein, and
Bank of America, N.A. is willing to act as Agent for the UK Secured Parties on
the terms and conditions set forth herein and in the other Loan Documents;

WHEREAS, prior to the date of this Agreement, the Borrowers, on the one hand,
and Bank of America, N.A., as Agent thereunder, and the Lenders on the other
hand, previously entered into a Third Amended and Restated Credit Agreement
dated as of January 31, 2014 (as amended and in effect, the “Existing Credit
Agreement”), pursuant to which the Lenders provided the Borrowers (other than
the UK Borrower) with certain financial accommodations;

WHEREAS, in accordance with SECTION 9.3 of the Existing Credit Agreement, the
Borrowers, the Lenders, and the Agents desire to amend and restate the Existing
Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree that the Existing
Credit Agreement shall be amended and restated in its entirety to read as
follows (it being agreed that this Agreement shall not be deemed to evidence or
result in a novation or repayment and reborrowing of the Obligations under the
Existing Credit Agreement):

1.DEFINITIONS.  

1.1Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

“Account Control Agreements” shall mean agency agreements with or notices to and
acknowledgements from banks or other institutions maintaining a checking or
other demand deposit account, lockbox account or investment account of a Credit
Party (excluding store-level deposit accounts and all Excluded DDAs), including
without limitation any DDA into which the proceeds of any other DDA are
regularly swept on a daily basis, establishing control (as defined in the UCC)
of such account by the Agent and whereby the bank maintaining such account
agrees, in respect of the Domestic Credit Parties and Canadian Credit Parties,
upon the occurrence and during the continuance of a Cash Dominion Event and in
respect of the UK Credit Parties, at all times following the establishment of
the UK Borrowing Base, to comply only with instructions originated by the Agent
without the further consent of any Credit Party, each of which agreements shall
be in form and substance reasonably satisfactory to the Agent.

“Account Debtor” shall mean any Person who is obligated under an Account.

“Account Reserves” means such reserves as may be established from time to time
by the Agent in its Permitted Discretion (after consultation with the Lead
Borrower (whose consent to any Account Reserve shall not be required)) with
respect to the collectability of any Eligible Wholesale Receivable or any
Eligible Credit Card and Debit Card Receivable, including, without limitation,
Dilution Reserves.  Account Reserves shall be established and calculated in a
manner and methodology consistent with the Agent’s practices as of the Effective
Date with other similarly situated borrowers.

2

--------------------------------------------------------------------------------

 

“Accounts” shall mean “accounts” as defined in the UCC and in the PPSA, (or to
the extent governed by the Civil Code of Quebec, defined as all “claims” for the
purposes of the Civil Code of Quebec), and also all accounts, accounts
receivable, and rights to payment (whether or not earned by performance): (i)
for property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of; (ii) for services rendered or to be rendered; (iii)
arising out of a policy of insurance issued or to be issued; (iv) arising out of
a secondary obligation incurred or to be incurred; or (v) arising out of the use
of a debit, credit or charge card or information contained on or used with that
card.

“ACH” shall mean automated clearing house transfers.

“Act” has the meaning provided therefor in Section 9.21.

“Additional Commitment Lender” has the meaning provided therefor in Section
2.1(c).

“Adjustment Date” means the first day of each Fiscal Quarter, commencing with
the first Fiscal Quarter occurring after the expiration of three months
following the Second Amendment Effective Date.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” means, with respect to a specified Person, (i) any director or
officer of that Person, (ii) any other Person Controlling, Controlled by or
under direct or indirect common Control with that Person (and if that Person is
an individual, any member of the immediate family (including parents, siblings,
spouse, children, stepchildren, nephews, nieces and grandchildren) of such
individual and any trust whose principal beneficiary is such individual or one
or more members of such immediate family and any Person who is Controlled by any
such member or trust), (iii) any other Person directly or indirectly holding 15%
or more of any class of the capital stock or other equity interests (including
options, warrants, convertible securities and similar rights) of that Person,
and (iv) any other Person 15% or more of any class of whose capital stock or
other equity interests (including options, warrants, convertible securities and
similar rights) is held directly or indirectly by that Person.

“Agent” means Bank of America in its capacity as administrative agent and
collateral agent under any of the Loan Documents, or any successor thereto, and
solely with respect to the loan servicing requirements of the Canadian Borrower,
Bank of America, N.A.-Canada Branch.

“Agent Party” has the meaning provided therefor in Section 9.2.

“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on the signature page hereto, or such other address or account as the
Agent may from time to time notify the Lead Borrower and the Lenders.

“Agreement” means this Credit Agreement, as modified, amended, supplemented or
restated and in effect from time to time.

3

--------------------------------------------------------------------------------

 

“Applicable Fiscal Period” means, as of any date of determination, the most
recently ended twelve (12) Fiscal Months.

“Applicable Law” means as to any Person: (i) all statutes, rules, regulations,
orders, or other requirements having the force of law and (ii) all court orders
and injunctions, and/or similar rulings, in each instance ((i) and (ii)) of or
by any Governmental Authority, that are applicable to such Person or any
property of such Person.

“Applicable Lenders” means the Required Lenders, the Required Supermajority
Lenders, the Required Revolving Lenders, all affected Lenders, or all Lenders,
as the context may require.

“Applicable Margin” means the rates for Prime Rate Loans, U.S. Index Rate Loans,
BA Equivalent Loans and LIBO Loans set forth below:

Level

Average Daily Availability

 

Applicable Margin for FILO Loans that are LIBO Loans

Applicable Margin for FILO Loans that are Domestic Prime Rate Loans

Applicable Margin for Revolving Loans that are LIBO Loans and BA Equivalent
Loans

Applicable Margin for Revolving Loans that are Domestic Prime Rate Loans, U.S.
Index Rate Loans, and Canadian Prime Rate Loans

 

Applicable Margin for UK Swingline Loans

I

Greater than or equal to 50% of the Loan Cap

 

3.75%

 

2.75%

 

2.25%

 

1.25%

 

2.25%

II

Less than 50% of the Loan Cap

4.00%

3.00%

2.50%

1.50%

 

2.50%

From and after the Second Amendment Effective Date and until the first
Adjustment Date, the Applicable Margin shall be established at the percentages
set forth in Level II of the pricing grid set forth above. From and after such
first Adjustment Date following the Second Amendment Effective Date and on each
Adjustment Date thereafter, the Applicable Margin shall be determined from the
pricing grid set forth above based upon the Average Daily Availability for the
most recent Fiscal Quarter ended immediately preceding such Adjustment Date;
provided, however, that notwithstanding anything to the contrary set forth
herein, upon the occurrence of an Event of Default, the Agent may, and at the
direction of the Required Revolving Lenders

4

--------------------------------------------------------------------------------

 

shall, immediately increase the Applicable Margin to that set forth in Level II
(even if the Average Daily Availability requirements for a different Level have
been met) and interest shall accrue at the rate of interest set forth in Section
2.10; provided further if any Borrowing Base Certificate is at any time restated
or otherwise revised or if the information set forth in any Borrowing Base
Certificate otherwise proves to be false or incorrect such that the Applicable
Margin would have been higher than was otherwise in effect during any period,
without constituting a waiver of any Default or Event of Default arising as a
result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any applicable periods and shall be due and
payable on demand.

“Appraised Value” means with respect to (x) Eligible Inventory, the appraised
orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of Eligible Inventory as set forth in the inventory stock ledger of the
Borrower Consolidated Group, which value shall be determined from time to time
by the most recent appraisal undertaken by an independent appraiser engaged by
the Agent subject to Section 5.9, (y) with respect to Real Estate, the fair
market value of Real Estate as set forth in the most recent appraisal of Real
Estate as determined from time to time by an independent appraiser engaged by
the Agent, in form and substance reasonably satisfactory to the Agent and the
Second Amendment Lenders, which appraisal shall be in compliance with all FIRREA
requirements, provided that the Appraised Value of Eligible Real Estate shall in
no event exceed the maximum amount of the Obligations at any time specified to
be secured by a Mortgage thereon, or (z) with respect to Eligible Trade Names,
the appraised liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value shall be determined from time
to time by the most recent appraisal undertaken by an independent appraiser
engaged by the Agent subject to Section 5.9.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender, or (d) the same investment advisor or an
advisor under common control with such Lender, Affiliate or advisor, as
applicable.

“Arrangers” means each of Bank of America (the “Lead Arranger”), U.S. Bank
National Association and SunTrust Robinson Humphrey, Inc., in their capacities
as joint lead arrangers and joint bookrunners.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.6), and accepted by the Agent, in the form of Exhibit A or any
other form approved by the Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower Consolidated Group for the Fiscal Year ended February 1, 2020, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the  Borrower Consolidated Group,
including the notes thereto.

5

--------------------------------------------------------------------------------

 

“Availability Reserves” means such reserves (but without duplication of any
other Reserves or any factors included in the determination of the Appraised
Value of Eligible Inventory, Eligible Real Estate or Eligible Trade Names) as
the Agent from time to time determines in its Permitted Discretion (after
consultation with the Lead Borrower (whose consent to any Availability Reserve
shall not be required)) as being appropriate (a) to reflect the impediments to
the Agent’s ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Agent determines will need to be satisfied in connection
with the realization upon the Collateral, or (c) to reflect that a Default or an
Event of Default then exists.  Without limiting the generality of the foregoing,
Availability Reserves may include (but are not limited to) reserves based on (i)
rent (A) on account of past due rent, (B) for leased distribution center
locations as to which the Agent has not received a Collateral Access Agreement
from the applicable landlord, and (C) for locations for which the landlord has
been granted a Lien on the assets of any Person included in the Borrower
Consolidated Group or in those states in which the landlord has a statutory
landlord’s Lien; (ii) Customer Credit Liabilities; (iii) outstanding taxes and
other governmental charges, including, without limitation, ad valorem, real
estate, personal property, sales, claims of the PBGC and other taxes or claims
which might have priority over the interests of the Agent in the Collateral;
(iv) customs duties, and other costs to release Inventory which is being
imported into the United States or Canada; (v) salaries, wages and benefits due
to employees of any Credit Party, provided that Availability Reserves under this
clause (v) will not be imposed except during the continuance of a Cash Dominion
Event; (vi) customer deposits; (vii) reserves for reasonably anticipated changes
in the Appraised Value of Eligible Inventory between appraisals resulting from
any significant or material decrease in comparable store sales trends, gross
margins, any significant changes in Inventory mix, store operating expense
structure or markdown activity, or any other factor  that could reasonably be
expected to result in a decrease to Appraised Value of Eligible Inventory,
provided that if the Agent notifies the Lead Borrower of its intention to impose
such an Availability Reserve, the Lead Borrower may, at its expense, engage an
appraiser reasonably satisfactory to the Agent, to conduct an updated Inventory
appraisal and, upon the Agent’s receipt and satisfactory review of the results
of such appraisal, the previously imposed Availability Reserve under this clause
(vii) will be terminated (without limiting the Agent’s right to re-establish
such an Availability Reserve under this clause (vii) if circumstances so
warrant); (viii) warehousemen’s or bailee’s charges and other Liens permitted by
Section 6.2 which may have priority over the interests of the Agent in the
Collateral; (ix) amounts due to vendors on account of consigned goods; (x) the
Agent’s estimate of Canadian Priority Payable Reserves; (xi) Cash Management
Reserves; and (xii) Bank Products Reserves. Availability Reserves shall be
established and calculated in a manner and methodology consistent with the
Agent’s practices as of the Effective Date with other similarly situated
borrowers.

“Average Daily Availability” shall mean, in respect of any Adjustment Date, the
average daily Excess Availability for the immediately preceding Fiscal Quarter.

“BA Equivalent Loan” means any Canadian Loan in CD$ bearing interest at a rate
determined by reference to the BA Rate in accordance with the provisions of
Section 2.

“BA Equivalent Loan Borrowing” means any Borrowing comprised of BA Equivalent
Loans.

6

--------------------------------------------------------------------------------

 

“BA Rate” means, for the Interest Period applicable to a BA Equivalent Loan, the
rate of interest per annum equal to the annual rates applicable to CD$ bankers’
acceptances having an identical or comparable term as the proposed BA Equivalent
Loan displayed and identified as such on the display referred to as the “CDOR
Page” (or any display substituted therefor) of Reuters Monitor Money Rates
Service as at approximately 10:20 A.M. (Toronto time) on such day (or, if such
day is not a Business Day, as of 10:20 A.M. (Toronto time) on the immediately
preceding Business Day)(or other commercially available source designated by
Agent from time to time); provided that in no event shall the BA Rate be less
than 1.00%.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” shall mean Bank of America, N.A., a national banking
association, and as a Lender, includes any applicable branch thereof located in
Canada (including Bank of America-Canada Branch) or the United Kingdom.

“Bank of America-Canada Branch” means Bank of America, N.A. (acting through its
Canada branch), a banking corporation carrying on business under the Bank Act
(Canada).

“Bank of America Concentration Account” has the meaning provided therefor in
Section 2.21(d).

“Bank of Canada Overnight Rate” means, on any date of determination, the rate of
interest charged by the Bank of Canada on one-day Canadian dollar loans to
financial institutions, for such date.

“Bank Product Reserves” means such reserves as the Agent from time to time
determine in its Permitted Discretion as being appropriate to reflect the
anticipated liabilities and obligations of the Credit Parties with respect to
Bank Products then provided or outstanding.

“Bank Products” means any services or facilities provided to any Credit Party by
the Agent, any Lender, or any of their respective Affiliates, including, without
limitation, on account of (a) Hedging Agreements, (b) purchase cards, (c)
foreign exchange facilities, (d) leasing, and (e) supply chain finance services
(including, without limitation, trade payable services and supplier accounts
receivable purchases), but excluding Cash Management Services.

“Banker’s Acceptance” means a time draft or bill of exchange or other deferred
payment obligation relating to a Commercial Letter of Credit which has been
accepted by the Issuing Bank.

“Bankruptcy Code” shall mean the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.), as amended and in effect from time to time, and the
regulations issued from time to time thereunder.

7

--------------------------------------------------------------------------------

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the LIBO Rate plus 1.00%.  The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 2.29 hereof,
then the Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“BIA” means the Bankruptcy and Insolvency Act (Canada).  

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower Consolidated Group” shall mean the Lead Borrower and its Subsidiaries.

“Borrower Materials” has the meaning provided therefor in Section 5.1.

“Borrowers” means, individually and collectively, the Lead Borrower, the Other
Borrowers and any other Person who subsequently becomes a Borrower hereunder.

“Borrowing” shall mean (a) a Canadian Borrowing, a UK Borrowing or a Domestic
Borrowing, as applicable, (b) the incurrence of a Swingline Loan, (c) the
incurrence of a Canadian Swingline Loan, (d) the incurrence of a UK Swingline
Loan, or (e) the borrowing of the FILO Loan on the Second Amendment Effective
Date, as the context may require.

“Borrowing Base Certificate” has the meaning provided therefor in Section
5.1(f).

“Borrowing Request” means a request by the Lead Borrower on behalf of the
Domestic Borrowers, or by the Canadian Borrower or the UK Borrower, as
applicable, for a Borrowing in accordance with Section 2.3.

“Breakage Costs” has the meaning provided therefor in Section 2.19(b).

8

--------------------------------------------------------------------------------

 

“Business Day” means (a) any day that is not a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to remain closed, or are in fact closed in the
state where the Agent’s Office is located, (b) when used in connection with a
LIBO Loan, any day on which banks are open for dealings in dollar deposits in
the London interbank market, (c) when used in connection with any Loan by a
Canadian Lender, any day which is not a day on which banks are authorized or
required by law to be closed in Toronto, Ontario, Canada, (d) if such day
relates to any interest rate settings as to a LIBO Loan denominated in Euro, any
fundings, disbursements, settlements and payments in Euro in respect of any such
LIBO Loan, or any other dealings in Euro to be carried out pursuant to this
Agreement in respect of any such LIBO Loan, a day on which the Trans-European
Automated Real-time Gross Settlement Express Transfer (TARGET) payment system
(or, if such payment system ceases to be operative, such other payment system
(if any) determined by the Agent to be a suitable replacement) is open for the
settlement of payments in Euro, (e) if such day relates to any interest rate
settings as to a LIBO Loan denominated in a currency other than Dollars or Euro,
any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency, and (f) if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a LIBO Loan denominated in a currency other than Dollars or Euro,
or any other dealings in any currency other than Dollars or Euro to be carried
out pursuant to this Agreement in respect of any such (other than any interest
rate settings), any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Availability” means, as of any date of determination thereof, the
result, if a positive number, of:

(a)the Canadian Loan Cap

minus

(b)the Canadian Credit Extensions on such date.

In calculating Canadian Availability at any time and for any purpose under this
Agreement, any amount calculated or referenced in Dollars shall also refer to
the Equivalent CD$ Amount.

“Canadian Borrower” means GCO Canada Inc., a corporation organized under the
federal laws of Canada.

“Canadian Borrowing” means a borrowing consisting of simultaneous Canadian Loans
of the same Type and, in the case of BA Equivalent Loans or LIBO Loans, having
the same Interest Period made by each of the Canadian Lenders pursuant to
Section 2.3.

9

--------------------------------------------------------------------------------

 

“Canadian Borrowing Base” means, at any time of calculation, an Equivalent CD$
Amount in Dollars equal to:

(a)the product of (i) the Inventory Advance Rate multiplied by (ii) the
Appraised Value of Eligible Inventory of the Canadian Borrower multiplied by
(iii)(A) the Cost of Eligible Inventory of the Canadian Borrower, minus (B)
Inventory Reserves related to Eligible Inventory of the Canadian Borrower;

plus

(b)the product of (i) eighty-five percent (85%) multiplied by (ii)(A) the then
Eligible Wholesale Receivables of the Canadian Borrower, minus (B) Account
Reserves related to such Eligible Wholesale Receivables of the Canadian
Borrower;

plus

(c)the product of (i) ninety percent (90%) multiplied by (ii)(A) the then
Eligible Credit Card and Debit Card Receivables of the Canadian Borrower, minus
(B) Account Reserves related to Eligible Credit Card and Debit Card Receivables
of the Canadian Borrower;

minus

(d)without duplication, the then amount of all Availability Reserves established
with respect to matters affecting the Canadian Borrower.

“Canadian Commitment Percentage” means the Commitment Percentages of the
Canadian Lenders.

“Canadian Commitments” means, as to each Canadian Lender, its obligation to (a)
make Canadian Loans to the Canadian Borrower pursuant to Section 2.1 and (b)
purchase participations in Canadian Letter of Credit Outstandings, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Canadian Lender’s name on Schedule 1.1 or in the
Assignment and Acceptance pursuant to which such Canadian Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Canadian Credit Extensions” as of any day, shall be equal to the sum of (a) the
principal balance of all Canadian Loans (including Canadian Swingline Loans)
then outstanding, and (b) the then amount of the Canadian Letter of Credit
Outstandings.

“Canadian Credit Parties” means, collectively, the Canadian Borrower and each
Material Subsidiary organized under the laws of Canada or any province or
territory thereof that is or becomes a guarantor of the Canadian
Liabilities.  “Canadian Credit Party” means any one of such Persons.

10

--------------------------------------------------------------------------------

 

“Canadian Defined Benefit Pension Plan” shall mean a pension plan for the
purposes of any applicable pension benefits standards statute or regulation in
Canada, which contains a “defined benefit provision,” as defined in subsection
147.1(1) of the Income Tax Act (Canada) but shall not include a “multi-employer
pension plan” within the meaning of the Pension Benefits Standards Act, 1985
(Canada) (or similar term under equivalent provincial pension standards
legislation) for which a Canadian Borrower’s or Canadian Subsidiary’s sole
financial obligations are limited to making fixed contributions.

“Canadian Dollars” and “CD$” refer to lawful money of Canada.

“Canadian Lenders” means Bank of America-Canada Branch and any other Person
having Canadian Commitments from time to time or at any time.  A Person may be a
Canadian Lender only if it is a financial institution that is listed on Schedule
I, II or III of the Bank Act (Canada), has received an approval to have a
financial establishment in Canada pursuant to Section 522.21 of the Bank Act
(Canada) or is not a foreign bank for purposes of the Bank Act (Canada), and if
such financial institution is not resident in Canada and is not deemed to be
resident in Canada for purposes of the Income Tax Act (Canada), then such
financial institution deals at arm’s length with each Canadian Credit Party for
purposes of the Income Tax Act (Canada).

“Canadian Letter of Credit” means each Letter of Credit issued hereunder for the
account of the Canadian Borrower.

“Canadian Letter of Credit Outstandings” shall mean, at any time, the sum of (a)
with respect to Canadian Letters of Credit outstanding at such time, the
aggregate maximum amount that then is or at any time thereafter may become
available for drawing or payment thereunder plus (b) all amounts theretofore
drawn or paid under Canadian Letters of Credit for which the Issuing Bank has
not then been reimbursed.

“Canadian Letter of Credit Sublimit” means an amount equal to $5,000,000.  The
Canadian Letter of Credit Sublimit is part of, and not in addition to, the
Canadian Total Commitments.  A permanent reduction of the Canadian Total
Commitments shall not require a corresponding pro rata reduction in the Canadian
Letter of Credit Sublimit; provided, however, that if the Canadian Total
Commitments are reduced to an amount less than the Canadian Letter of Credit
Sublimit, then the Canadian Letter of Credit Sublimit shall be reduced to an
amount equal to (or, at Canadian Borrower’s option, less than) the Canadian
Total Commitments.

“Canadian Liabilities” means (a) all advances to, and debts (including
principal, interest, fees, costs, and expenses), liabilities, obligations,
covenants, indemnities, and duties of, any Canadian Credit Party arising under
any Loan Document or otherwise with respect to any Canadian Loan or Canadian
Letter of Credit (including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral
therefor), whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees, costs, expenses and indemnities that accrue after
the commencement by or against any Canadian Credit Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, (b) any Other Canadian Liabilities, and
(c)  all Loans made to the Canadian Borrower under Section 2.1(a)(x).

11

--------------------------------------------------------------------------------

 

“Canadian Loan” means an extension of credit by a Canadian Lender to the
Canadian Borrower (to the extent based on Canadian Availability) under Section
2.

“Canadian Loan Cap” means, at any time of determination, the lesser of (a) the
Canadian Total Commitments and (b) the Canadian Borrowing Base.

“Canadian Note” means a promissory note made by the Canadian Borrower in favor
of a Canadian Lender evidencing Canadian Loans made by such Canadian Lender,
substantially in the form of Exhibit B-1.

“Canadian Notice of Borrowing” means a notice from the Canadian Borrower to the
Agent in connection with a Canadian Borrowing of Canadian Loans or Canadian
Swingline Loans, which shall be substantially in the form of Exhibit H-2.

“Canadian Pension Plan” means any pension plan that is subject to the Pension
Benefits Act (Ontario) or similar legislation of another Canadian province or
territory and the Income Tax Act (Canada) and that is either (a) maintained or
sponsored by any Canadian Credit Party or any Canadian Subsidiary for employees,
or (b) maintained pursuant to a collective bargaining agreement, or other
arrangement under which more than one employer makes contributions and to which
any Canadian Credit Party or any Canadian Subsidiary is making or accruing an
obligation to make contributions or has within the preceding five years made or
accrued such contributions.

“Canadian Prime Rate” means, for any day, the greater of (i) the fluctuating
rate of interest per annum equal to the rate of interest in effect for such day
as publicly announced from time to time by Bank of America-Canada Branch as its
reference rate of interest for loans made in CD$ and designated as its “prime”
rate being a rate set by Bank of America-Canada Branch based upon various
factors, including Bank of America-Canada Branch’s costs and desired return,
general economic conditions and other factors and is used as a reference point
for pricing some loans, and (ii) the BA Rate for a one month Interest Period as
determined on such day, plus 1.0%, provided, that in no event shall the Canadian
Prime Rate be less than 1.00%. Any change in the prime rate announced by the
Bank of America-Canada Branch shall take effect at the opening of business on
the day specified in the public announcement of such change.  Each interest rate
based on the Canadian Prime Rate hereunder, shall be adjusted simultaneously
with any change in the Canadian Prime Rate.

“Canadian Prime Rate Loan” means a Canadian Loan in CD$ that bears interest
based on the Canadian Prime Rate.

“Canadian Priority Payable Reserves” means, at any time, without duplication,
the obligations, liabilities and indebtedness at such time which have, or could
in any proceeding have, a trust, deemed trust, right of garnishment, right of
distress, charge or statutory Lien imposed to provide for payment or Liens
ranking or capable of ranking senior to or pari passu with Liens securing the
Canadian Liabilities on any of the Collateral under federal, provincial, state,
county, territorial, municipal, or local law including, to the extent that there
is such a trust, statutory Liens or Liens in respect of the specified item that
has or is capable of having such rank, claims for unremitted and accelerated
rents, utilities, taxes (including sales taxes, value added taxes, amounts
deducted or withheld or not paid and remitted when due under the Income Tax Act
(Canada), excise

12

--------------------------------------------------------------------------------

 

taxes, goods and services taxes (“GST”) and harmonized sales taxes (“HST”)
payable pursuant to Part IX of the Excise Tax Act (Canada) or similar taxes
under provincial or territorial law), the claims of a clerk, servant, travelling
salesperson, labourer or worker (whether full-time or part-time) who is owed
wages (including any amounts protected by the Wage Earner Protection Program Act
(Canada)), salaries, commissions, disbursements, compensation or other amounts
(such as union dues payable on behalf of employees) by the Credit Parties (but
only to the extent that the claims of such parties may rank or be capable of
ranking senior to or pari passu with Liens securing the Obligations on any of
the Collateral), vacation pay, severance pay, employee source deductions,
workers’ compensation obligations, government royalties or pension fund
obligations  (including claims in respect of, and all amounts currently or past
due and not contributed, remitted or paid to, or pursuant to, any Canadian
Pension Plan, the Pension Benefits Act (Ontario) or any similar law and any
amounts representing any unfunded liability, solvency, deficiency or wind-up
deficiency with respect to any Canadian Defined Benefit Pension Plan)  (but only
to the extent ranking or capable of ranking senior to or pari passu with Liens
securing the Obligations on any of the Collateral), together with the aggregate
value, determined in accordance with GAAP, of all Eligible Inventory which may
be or may become subject to a right of a supplier to recover possession thereof
or to exercise rights of revendication with respect thereto under any federal,
provincial, state, county, municipal, territorial or local law, where such
supplier’s right may have priority over Liens securing the Obligations including
Eligible Inventory subject to a right of a supplier to repossess goods pursuant
to Section 81.1 of the BIA or the Civil Code of Quebec.

“Canadian Sanction Laws” means any Canadian laws, regulations or orders
governing transactions in controlled goods or technologies or dealings with
countries, entities, organizations, or individuals subject to economic sanctions
and similar measures, including the Special Economic Measures Act (Canada), the
United Nations Act (Canada), the Freezing Assets of Corrupt Foreign Officials
Act (Canada), Part II.1 of the Criminal Code (Canada) and the Export and Import
Permits Act (Canada), and any related regulations.

“Canadian Secured Party” or “Canadian Secured Parties” has the meaning assigned
to such term in the Canadian Security Agreement.

“Canadian Security Agreement” means the Second Amended and Restated General
Security Agreement dated as of the Effective Date among the respective Canadian
Credit Parties and the Agent for the benefit of the Canadian Secured Parties and
the UK Secured Parties.

“Canadian Security Documents” means (a) the Canadian Security Agreement, (b)
each deed of hypothec granted by a Canadian Credit Party in favor of the Agent,
and (c) and each other security agreement or other instrument or document
executed and delivered by any Canadian Credit Party to the Agent pursuant to
this Agreement or any other Loan Document granting a Lien on assets of any
Canadian Credit Party for the benefit of the Canadian Secured Parties and the UK
Secured Parties, as security for the Canadian Liabilities and the UK
Liabilities.

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province or territory thereof.

“Canadian Swingline Lender” means Bank of America-Canada Branch, in its capacity
as lender of Canadian Swingline Loans hereunder.

13

--------------------------------------------------------------------------------

 

“Canadian Swingline Loan” shall mean a Loan made by the Canadian Swingline
Lender to the Canadian Borrower pursuant to Section 2.5 hereof.

“Canadian Swingline Note” means a promissory note of the Canadian Borrower
substantially in the form of Exhibit B-5, payable to the Canadian Swingline
Lender if requested by the Canadian Swingline Lender, evidencing the Canadian
Swingline Loans.

“Canadian Swingline Sublimit” means an amount equal to the lesser of (a)
$5,000,000 and (b) the Canadian Total Commitments.  The Canadian Swingline
Sublimit is part of, and not in addition to, the Canadian Total Commitments.

“Canadian Total Commitments” means the aggregate of the Canadian Commitments of
all Canadian Lenders.  On the Second Amendment Effective Date, the Canadian
Total Commitments are $70,000,000.

“Capital Expenditures” of any Person means, for any period, to the extent
treated as a capital expenditure in accordance with GAAP, any expenditure for
fixed assets (both tangible and intangible), including assets being constructed
(whether or not completed), leasehold improvements, installment purchases of
machinery and equipment, acquisitions of real estate and other similar
expenditures including without duplication, expenditures in or from any
construction-in-progress account of any of the Credit Parties, provided that
“Capital Expenditures” shall not include any portion of the purchase price of a
Permitted Acquisition which is allocated to property, plant or equipment
acquired as part of such Permitted Acquisition.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Card Receivables” means each “payment intangible” (as defined in the UCC or the
PPSA, as applicable) and each Account, together with all income, payments and
proceeds thereof, owed by a credit card issuer, debit card issuer, credit card
processor or debit card processor to a Credit Party resulting from charges by a
customer of a Credit Party on credit or debit cards issued by such issuer or
processor in connection with the sale of goods by a Credit Party, or services
performed by a Credit Party, in each case in the ordinary course of its
business.

“Cash Collateral Account” shall mean (i) an interest-bearing account established
by the Domestic Borrowers with the Agent under the sole and exclusive dominion
and control of the Agent designated as the “Genesco Inc. Cash Collateral
Account”, (ii) in the case of the Canadian Borrower, an interest-bearing account
established by the Canadian Borrower with the Agent at Bank of America-Canada
Branch under the sole and exclusive dominion and control of the Agent designated
as the “GCO Canada Cash Collateral Account”, and (iii) in the case of the UK
Borrower, an interest-bearing account established by the UK Borrower with the
Agent under the sole and exclusive dominion and control of the Agent designated
as the “Genesco (UK) Limited Cash Collateral Account”.

14

--------------------------------------------------------------------------------

 

“Cash Collateralize” means, as of any date, the deposit by the Borrowers in the
Cash Collateral Account of an amount in cash equal to 102% of the Letter of
Credit Outstandings plus any accrued and unpaid interest thereon.

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Specified Event of Default, or (ii) the failure of the Borrowers to maintain
Excess Availability in an amount equal to the greater of (A) twelve and one-half
percent (12.5%) of the Loan Cap (calculated without giving effect to the FILO
Reserve), or (B) $30,000,000, in each case, for three (3) consecutive Business
Days.  For purposes of this Agreement, the occurrence of a Cash Dominion Event
shall be deemed continuing (i) so long as such Specified Event of Default has
not been waived, and/or (ii) if the Cash Dominion Event arises as a result of
the Borrowers’ failure to achieve Excess Availability as required hereunder,
until Excess Availability has exceeded the greater of $30,000,000 or 12.5% of
the Loan Cap (calculated without giving effect to the FILO Reserve) for thirty
(30) consecutive days, in which case a Cash Dominion Event shall no longer be
deemed to be continuing for purposes of this Agreement; provided that a Cash
Dominion Event shall be deemed continuing for a twelve month period (even if a
Specified Event of Default is no longer continuing and/or Excess Availability
exceeds the greater of $30,000,000 or 12.5% of the Loan Cap (calculated without
giving effect to the FILO Reserve) for thirty (30) consecutive days) after a
Cash Dominion Event has occurred and been discontinued on two (2) occasions in
any twelve month period. The termination of a Cash Dominion Event as provided
herein shall in no way limit, waive or delay the occurrence of a subsequent Cash
Dominion Event in the event that the conditions set forth in this definition
again arise.

“Cash Management Reserves” means such reserves as the Agent, from time to time,
determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Credit Parties with
respect to Cash Management Services then provided or outstanding.

“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Credit Party by the Agent or any Lender
or any of their respective Affiliates: (a) ACH transactions, (b) cash management
services, including, without limitation, controlled disbursement services,
treasury, depository, overdraft, and electronic funds transfer services, (c)
credit card processing services, and (d) credit or debit cards.

“Cash Receipts” has the meaning provided therefor in Section 2.21(d).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“Change in Control” means, at any time, (a) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Lead Borrower
by Persons who were neither (i) nominated by the board of directors of the Lead
Borrower nor (ii) appointed by directors so nominated; or (b) any person or
group (as such terms are used in the Securities and Exchange Act of 1934, as
amended), is or becomes the beneficial owner (within the meaning of Rule 13d-3
and 13d-5 of the Securities and Exchange Act of 1934, as amended) directly or
indirectly of fifty percent (50%) or more of the total voting power of the
Voting Stock of the Lead Borrower on a fully diluted basis, whether as a result
of the issuance, sale or distribution of securities of the Lead

15

--------------------------------------------------------------------------------

 

Borrower, any merger or consolidation to which the Lead Borrower is a party, or
otherwise, (c) except as otherwise permitted pursuant to this Agreement, the
failure of the Lead Borrower to own, directly or indirectly, at least eighty
percent (80%) of the Voting Stock or ownership interest, as applicable, of all
of the Borrower Consolidated Group (other than with respect to Permitted Joint
Venture Investments, for which such percentage shall be at least fifty percent
(50%)), or (d) there occurs a “Change in Control” under and as determined in any
document governing Material Indebtedness of any Credit Party.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement (or, in the case of any Person which becomes a Lender or
Participant thereafter, the date on which such Person becomes a Lender or
Participant), (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement (or, in the case of any Person which becomes a Lender or
Participant thereafter, the date on which such Person becomes a Lender or
Participant) or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.23, by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement (or, in
the case of any Person which becomes a Lender or Participant thereafter, the
date on which such Person becomes a Lender or Participant); provided however,
for purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, guidelines or directives in connection
therewith, and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, in each case
are deemed to have gone into effect and been adopted after the Effective Date.

“Charges” has the meaning provided therefor in Section 9.14.

“Chattel Paper” has the meaning ascribed to such term in the UCC or in the PPSA,
as applicable.  

“Co-Syndication Agents” means U.S. Bank National Association and SunTrust Bank.

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended from time to time.

“Collateral” means any and all “Collateral” or “Mortgaged Property” as defined
in any applicable Security Document.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, and (b) any landlord of Real Estate leased by any
Credit Party, pursuant to which such Person (i) acknowledges the Agent’s Lien on
the Collateral, (ii) releases or subordinates such Person’s Liens in the
Collateral held by such Person or located on such Real Estate, (iii) provides
the Agent with access to the Collateral held by such bailee or other Person or
located in or on such Real Estate, (iv) as to any landlord, provides the Agent
with a reasonable time to sell and dispose of the Collateral from such Real
Estate, and (v) makes such other agreements with the Agent as it may

16

--------------------------------------------------------------------------------

 

reasonably require.  Any Collateral Access Agreement executed and delivered to,
and accepted by, the Agent will be deemed to satisfy the requirements set forth
in this definition. The Collateral Access Agreements obtained in connection with
the Existing Credit Agreement will be deemed to be effective Collateral Access
Agreements for the purposes contained herein.

“Collateral Control Agreement” means a tri-party agreement in form and substance
satisfactory to the Agent, in its Permitted Discretion, among the Agent, a
Borrower and a customs broker, freight forwarder or other carrier, in which the
customs broker, freight forwarder or other carrier acknowledges that it has
control over and holds the documents evidencing ownership of the subject
Inventory for the benefit of the Agent and agrees, upon notice from the Agent
following the occurrence and during the continuance of an Event of Default, to
hold and dispose of the subject Inventory solely as directed by the Agent.

“Combined Borrowing Base” means the sum of (i) the Combined Revolving Borrowing
Base and (ii) the FILO Borrowing Base.

“Combined Revolving Borrowing Base” means the sum of (i) the Domestic Borrowing
Base, (ii) as long as Canadian Commitments remain outstanding, the Canadian
Borrowing Base, and (iii) if established pursuant to Section 2.30(a), the UK
Borrowing Base.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a member of the Borrower Consolidated Group
in the ordinary course of business of such Borrower.

“Commitment” shall mean, with respect to each Lender, the Canadian Commitment,
the UK Commitment, the Revolving Domestic Commitment and the FILO Commitment, of
such Lender hereunder.

“Commitment Fee” has the meaning provided therefor in Section 2.12(a).

“Commitment Fee Rate” means 0.25% per annum.

“Commitment Increase” has the meaning provided therefor in Section 2.1(c).

“Commitment Increase Date” has the meaning provided therefor in Section 2.1(d).

“Commitment Percentage” shall mean, with respect to (a) any Revolving Domestic
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Domestic Total Commitments represented by such Revolving Domestic
Lender’s Revolving Domestic Commitment at such time, (b) any Canadian Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Canadian Total Commitments represented by such Canadian Lender’s Canadian
Commitment at such time, (c) any UK Lender at any time, the percentage (carried
out to the ninth decimal place) of the UK Total Commitments represented by such
UK Lender’s UK Commitment at such time, and (d) with respect to any FILO Lender
at any time, the percentage (carried out to the ninth decimal place) of the
outstanding principal balance of the FILO Loan represented by such FILO Lender’s
outstanding FILO Loan at such time, and (e) any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Total Commitments

17

--------------------------------------------------------------------------------

 

represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Revolving Loans and the obligation of the Issuing Bank to issue
Letters of Credit have been terminated pursuant to Section 2.15 or Section 7.1
or if the Revolving Commitments have expired, then the Commitment Percentage of
each Revolving Lender shall be determined based on the Commitment Percentage of
such Lender most recently in effect, giving effect to any subsequent
assignments.  The initial Commitment Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 1.1 or in the Assignment and
Acceptance pursuant to which such Lender becomes a party hereto, as applicable,
or as may subsequently be set forth in the Register from time to time, and as
such Commitments may be reduced from time to time pursuant to Section 2.15 or
hereof or increased from time to time pursuant to Section 2.1(c) hereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Concentration Accounts” means collectively, the Bank of America Concentration
Account and any concentration account established by the Canadian Borrower at
Bank of America-Canada Branch, together with any and all other concentration
accounts opened by any of the Credit Parties and consented to, in writing, by
the Agent.

“Confirmation Agreement” means the Confirmation and Ratification of Ancillary
Documents, dated as of the Effective Date and made between the Credit Parties
and the Agent.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, refers to the application or preparation (as applicable) of
such term, test, statement or report based upon the consolidation, in accordance
with GAAP, of the financial condition or operating results of such Person and
its Subsidiaries.

“Consolidated EBITDA” of any Person means, for any Applicable Fiscal Period, the
following for such Person for such period:  (i) Consolidated Net Income, plus
(ii) depreciation, amortization and all other non-cash charges that were
deducted in the calculation of Consolidated Net Income for such period, plus
(iii) provisions for income taxes that were deducted in the calculation of
Consolidated Net Income for such period, plus (iv) Consolidated Interest Expense
for such period, plus (v) extraordinary non-cash losses for such period to the
extent such losses have not been and are not expected to become cash losses in a
later fiscal period, minus (vi) federal, state, local and, to the extent not
included in the calculation of taxes under clause (iii) above, foreign, income
tax credits, minus (ix) all non-cash items (including, without limitation, all
extraordinary non-cash gains) increasing Consolidated Net Income.  

“Consolidated Interest Expense” means, for any Person for any period, total
interest and all amortization of debt discount and expense (including that
attributable to Capital Lease Obligations in accordance with GAAP) of such
Person on a Consolidated basis with respect to all outstanding Indebtedness of
such Person calculated in accordance with GAAP.

“Consolidated Net Income” means, for any Person for any period, the net income
(or loss) of such Person on a Consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, provided that there
shall be excluded (i) the income (or loss) of any Person that is not a
Subsidiary in which any other Person (other than the Lead Borrower or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of

18

--------------------------------------------------------------------------------

 

dividends or other distributions actually paid to the Lead Borrower or any of
its Subsidiaries by such Person during such period, and (ii) the income (or
loss) of any Person accrued prior to the date it becomes a Subsidiary of the
Lead Borrower or any of its Subsidiaries or is merged into or consolidated with
the Lead Borrower or any of its Subsidiaries or that Person’s assets are
acquired by the Lead Borrower or any of its Subsidiaries.

“Consolidated Net Worth” means, with respect to any Person, the difference
between its Consolidated total assets and its Consolidated total liabilities,
all as determined in accordance with GAAP.

“Consolidated Total Indebtedness” means as of any date of determination, the
aggregate principal amount of Indebtedness of the Lead Borrower and its
Subsidiaries outstanding on such date, determined on a Consolidated basis in
accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Account Banks” shall mean the banks or other depository institutions
with whom the Borrowers have entered into Account Control Agreements.

“Controlled Accounts” shall mean each deposit account, lockbox account or
investment account of the Borrowers that is the subject of an Account Control
Agreement.

“Cost” means the cost of Inventory, based upon the Borrowers’ method of
accounting as in effect on the Effective Date, as such calculated cost is
reflected in the Borrowers’ stock ledger or perpetual inventory records (and
without giving effect to any inventory reserves maintained in the Borrowers’
general ledger).

“Covenant Compliance Event” means that Excess Availability at any time is less
than the greater of $22,500,000 or 10% of the Loan Cap (calculated without
giving effect to the FILO Reserve). For purposes hereof, the occurrence of a
Covenant Compliance Event shall be deemed continuing until Excess Availability
has equaled or exceeded the greater of $22,500,000 or 10% of the Loan Cap
(calculated without giving effect to the FILO Reserve) for thirty (30)
consecutive days, in which case a Covenant Compliance Event shall no longer be
deemed to be continuing for purposes of this Agreement.  The termination of a
Covenant Compliance Event as provided herein shall in no way limit, waive or
delay the occurrence of a subsequent Covenant Compliance Event in the event that
the conditions set forth in this definition again arise.

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Credit Card Notifications” has the meaning provided therefor in Section
2.21(a).

19

--------------------------------------------------------------------------------

 

“Credit Extensions” shall mean, collectively, the Canadian Credit Extensions,
the UK Credit Extensions and the Domestic Credit Extensions.

“Credit Parties” shall mean, collectively, the Canadian Credit Parties, the UK
Credit Parties, if applicable, and the Domestic Credit Parties (each,
individually, a “Credit Party”).

“CTA” means the Corporation Tax Act 2009 (UK).

“Currency Due” has the meaning provided therefor in Section 9.20.

“Customer Credit Liabilities” means, at any time, the aggregate face value at
such time of (a) outstanding gift certificates and gift cards of the Borrowers
entitling the holder thereof to use all or a portion of the certificate to pay
all or a portion of the purchase price for any Inventory, including, without
limitation, discount cards, and (b) outstanding merchandise credits of the
Borrowers.

“DDA” means any checking or other demand deposit account maintained by any
Borrower. All funds in each DDA shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Agents and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in any DDA.

“DDA List” has the meaning provided therefor in Section 2.21(a).

“DDA Notification” has the meaning provided therefor in Section 2.21(a).

“Debtor Relief Law” shall mean, collectively, (i) the Bankruptcy Code, (ii) the
BIA, the Companies’ Creditors Arrangement Act (Canada) and the Winding-up and
Restructuring Act (Canada), and (iii) all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization or similar debtor relief laws of the United States,
Canada, the United Kingdom or other applicable jurisdictions from time to time
in effect affecting the rights of creditors generally, in each case as amended
from time to time.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 8.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Agent, the Issuing Bank, the Swingline Lender, the Canadian Swingline Lender,
the UK Swingline Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit,
Swingline Loans, the Canadian Swingline Loans, or UK Swingline Loans, as
applicable) within two Business Days of the date when due, (b) has notified the
Borrowers, the Agent, the Issuing Bank, the Swingline Lender, the Canadian
Swingline Lender, or the UK Swingline Lender in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect, (c) has failed, within three Business Days after written request
by

20

--------------------------------------------------------------------------------

 

the Agent or the Lead Borrower, to confirm in writing to the Agent and the Lead
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Agent and the
Lead Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States, Canada or the United
Kingdom or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
8.13(b)) as of the date established therefor by the Agent in a written notice of
such determination, which shall be delivered by the Agent to the Lead Borrower,
the Issuing Bank, the Swingline Lender, the Canadian Swingline Lender, the UK
Swingline Lender and each other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Determination Date” shall mean the date upon which each of the following has
occurred:

(a)The Canadian Commitments, the UK Commitments and/or the Revolving Domestic
Commitments have been terminated by the Required Revolving Lenders (or are
deemed terminated) upon the occurrence of an Event of Default; and

(b)The Obligations, the UK Liabilities and/or the Canadian Liabilities have been
declared to be due and payable (or have become automatically due and payable)
and have not been paid in accordance with the terms of this Agreement.

“Dilution Reserve” means, for any period, the excess of (a) that percentage
reasonably determined by the Agent by dividing (i) the amount of charge-offs and
other account adjustments of Eligible Wholesale Receivables and returns of goods
purchased from the Borrowers during such period which had, at the time of sale,
resulted in the creation of an Eligible Wholesale Receivable, by (ii) the amount
of sales (exclusive of sales and other similar taxes) of the Borrowers during
such period over (b) five percent (5%) (but in no event shall the Dilution
Reserve be less than zero).

21

--------------------------------------------------------------------------------

 

“Disqualified Stock” means any capital stock or other equity interest that, by
its terms (or by the terms of any security into which it is convertible, or for
which it is exchangeable, in each case at the option of the holder thereof), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is 91 days
after the date on which the Loans mature. Notwithstanding the preceding
sentence, any equity interest that would constitute Disqualified Stock solely
because the holders thereof have the right to require a Credit Party to
repurchase such equity interest upon the occurrence of a change of control or an
asset sale shall not constitute Disqualified Stock.  The amount of Disqualified
Stock deemed to be outstanding at any time for purposes of this Agreement will
be the maximum amount that the Borrowers and their Subsidiaries may become
obligated to pay upon maturity of, or pursuant to any mandatory redemption
provisions of, such Disqualified Stock or portion thereof, plus accrued
dividends.

“Documentation Agent” means PNC Bank, National Association.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Availability” means, as of any date of determination thereof, the
result, if a positive number, of:

(a)the Revolving Domestic Loan Cap

minus

(b)the Domestic Credit Extensions (other than a FILO Loan) on such date.

“Domestic Borrowers” means the Lead Borrower and the Other Domestic Borrowers.

“Domestic Borrowing” means a borrowing consisting of simultaneous Revolving
Domestic Loans of the same Type and, in the case of LIBO Loans, having the same
Interest Period made by each of the Domestic Lenders pursuant to Section 2.3, or
the borrowing of the FILO Loan on the Second Amendment Effective Date, as the
context may require.

“Domestic Borrowing Base” means, at any time of calculation, an amount equal to:

(a)the product of (i) the Inventory Advance Rate multiplied by (ii) the
Appraised Value of Eligible Inventory of the Domestic Borrowers multiplied by
(iii)(A) the Cost of Eligible Inventory of the Domestic Borrowers, minus (B)
Inventory Reserves related to Eligible Inventory of the Domestic Borrowers;

plus

(b)the product of (i) eighty-five percent (85%) multiplied by (ii)(A) the then
Eligible Wholesale Receivables of the Domestic Borrowers, minus (B) Account
Reserves related to such Eligible Wholesale Receivables of the Domestic
Borrowers;

plus

22

--------------------------------------------------------------------------------

 

(c)the product of (i) ninety percent (90%) multiplied by (ii)(A) the then
Eligible Credit Card and Debit Card Receivables of the Domestic Borrowers, minus
(B) Account Reserves related to Eligible Credit Card and Debit Card Receivables
of the Domestic Borrowers;

plus

(d)the product of (i) the Real Estate Advance Rate multiplied by (ii)(A) the
Appraised Value of Eligible Real Estate, minus (B) Realty Reserves related to
such Eligible Real Estate of the Domestic Borrowers, provided that such clause
(d) shall only be applicable if and when the Real Estate Approval has occurred;
provided further that in no event shall the aggregate amounts available to be
borrowed under this clause (d) exceed fifteen (15%) of the Domestic Borrowing
Base;

minus

(e)the then amount of the FILO Reserve;

minus

(f)without duplication, the then amount of all Availability Reserves and Realty
Reserves established with respect to matters affecting the Domestic Borrowers.

“Domestic Credit Extensions” as of any day, shall be equal to the sum of (a) the
principal balance of all Domestic Loans (including Swingline Loans) then
outstanding, and (b) the then amount of the Domestic Letter of Credit
Outstandings.

“Domestic Credit Parties” means, collectively, the Domestic Borrowers and each
Material Domestic Subsidiary that is or becomes a guarantor of the
Obligations.  “Domestic Credit Party” means any one of such Persons.

“Domestic Lenders” means the Lenders having Revolving Domestic Commitments and
FILO Commitments from time to time or at any time.

“Domestic Letter of Credit” means each Letter of Credit issued hereunder for the
account of a Domestic Borrower.

“Domestic Letter of Credit Outstandings” shall mean, at any time, the sum of (a)
with respect to Domestic Letters of Credit outstanding at such time, the
aggregate maximum amount that then is or at any time thereafter may become
available for drawing or payment thereunder plus (b) all amounts theretofore
drawn or paid under Domestic Letters of Credit for which the Issuing Bank has
not then been reimbursed.

“Domestic Letter of Credit Sublimit” means an amount equal to $70,000,000.  The
Domestic Letter of Credit Sublimit is part of, and not in addition to, the
Revolving Domestic Total Commitments.  A permanent reduction of the Revolving
Domestic Total Commitments shall not require a corresponding pro rata reduction
in the Domestic Letter of Credit Sublimit; provided, however, that if the
Revolving Domestic Total Commitments are reduced to an amount less than the
Domestic Letter of Credit Sublimit, then the Domestic Letter of Credit Sublimit
shall be reduced to an amount equal to (or, at the Lead Borrower’s option, less
than) the Revolving Domestic Total Commitments.

23

--------------------------------------------------------------------------------

 

“Domestic Loan” means an extension of credit by a Domestic Lender to the
Domestic Borrowers (to the extent based on Domestic Availability) under Section
2.

“Domestic Loan Cap” means, at any time of determination, the lesser of (a) the
Revolving Domestic Total Commitments, minus the then outstanding principal
balance of the Canadian Credit Extensions and the UK Credit Extensions, and (b)
the Domestic Borrowing Base minus the then outstanding principal balance of the
Canadian Credit Extensions, but only to the extent in excess of the Canadian
Borrowing Base, and the UK Credit Extensions.

“Domestic Note” means a promissory note made by the Domestic Borrowers in favor
of a Revolving Domestic Lender evidencing Revolving Domestic Loans made by such
Revolving Domestic Lender, substantially in the form of Exhibit B-2.

“Domestic Notice of Borrowing” means a notice from the Lead Borrower to the
Agent in connection with a Domestic Borrowing of Revolving Domestic Loans or
Swingline Loans, which shall be substantially in the form of Exhibit H-1.

“Domestic Prime Rate Loan” shall mean any Loan bearing interest at a rate based
on the Base Rate.

“Domestic Secured Party” or “Domestic Secured Parties” has the meaning assigned
to such term in the Security Agreement.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section 4.1
were satisfied (or waived by the Agent).

“Effective Date Guaranties” means, collectively, (i) the Guaranty executed on
January 31, 2014 by the Domestic Borrowers in favor of the Canadian Secured
Parties and the UK Secured Parties substantially in the form of Exhibit C-1
hereto, (ii) the Guaranty governed by Ontario law and executed on January 31,
2014 by the Canadian Borrower to guaranty the UK Liabilities and the Canadian
Liabilities substantially in the form of Exhibit C-2 hereto, and (iii) the
Guaranty governed by English law and executed on January 31, 2014 by the UK
Borrower to guaranty the UK Liabilities and the Canadian Liabilities
substantially in the form of Exhibit C-3 hereto.

24

--------------------------------------------------------------------------------

 

“Eligible Assignee” means (a) a Lender (other than a Defaulting Lender) or any
of its  Affiliates; (b) a bank, insurance company, or company engaged in the
business of making commercial loans, which Person, together with its Affiliates,
has a combined capital and surplus in excess of $250,000,000; (c) an Approved
Fund; (d) any Person to whom a Lender assigns its rights and obligations under
this Agreement as part of an assignment and transfer of such Lender’s rights in
and to a material portion of such Lender’s portfolio of asset based credit
facilities, and (e) any other Person (other than a natural person) approved by
the Agent, such approval not to be unreasonably withheld or delayed; provided
that notwithstanding the foregoing, (i) “Eligible Assignee” shall not include a
Credit Party or any of the Credit Parties’ Affiliates or Subsidiaries, and (ii)
an Eligible Assignee who is assigned a Canadian Commitment shall meet the
criteria set forth in the definition of “Canadian Lender”.

“Eligible Credit Card and Debit Card Receivables” means Card Receivables due to
a Borrower (other than the UK Borrower) on a non-recourse basis from Visa,
MasterCard, American Express Company, Discover, and other major credit card or
debit card processors, in each case acceptable to the Agent in its Permitted
Discretion, as arise in the ordinary course of business, that have been earned
by performance and are deemed by the Agent in its Permitted Discretion to be
eligible for inclusion in the calculation of the Domestic Borrowing Base, FILO
Borrowing Base, or the Canadian Borrowing Base, as applicable. Without limiting
the foregoing, unless the Agent otherwise agrees, none of the following shall be
deemed to be Eligible Credit Card and Debit Card Receivables:

(a)Card Receivables that have been outstanding for more than five (5) Business
Days from the date of sale;

(b)Card Receivables with respect to which a Borrower does not have good and
valid title, free and clear of any Lien (other than Liens granted to the Agent
for its own benefit and the ratable benefit of the other applicable Secured
Parties and Permitted Encumbrances for which the Agent may, in its Permitted
Discretion, establish adequate Reserves pursuant to Section 2.2);

(c)Card Receivables that are not subject to a first priority security interest
in favor of the Agent for its own benefit and the ratable benefit of the other
applicable Secured Parties (it being the intent that chargebacks in the ordinary
course by the credit card and debit card processors, and Permitted Encumbrances
for which the Agent may, in its Permitted Discretion, establish adequate
Reserves pursuant to Section 2.2, shall not be deemed violative of this clause);

(d)Card Receivables which are disputed, are with recourse, or with respect to
which a claim, counterclaim, offset or chargeback has been asserted (but only to
the extent of such claim, counterclaim, offset or chargeback); or

(e)Card Receivables which the Agent determines in its Permitted Discretion to be
uncertain of collection.

“Eligible Inventory” shall mean, as of the date of determination thereof
(without duplication), (a) Eligible Johnston & Murphy Inventory, (b) Eligible
Journeys Inventory, (c) Eligible Wholesale Inventory, and (d) other items of
Inventory of the Borrowers (other than the UK Borrower) that are finished goods,
merchantable and readily saleable to the public in the

25

--------------------------------------------------------------------------------

 

ordinary course deemed by the Agent in its Permitted Discretion to be eligible
for inclusion in the calculation of the Domestic Borrowing Base, FILO Borrowing
Base, or the Canadian Borrowing Base, as applicable. Without limiting the
foregoing, unless otherwise approved in writing by the Agent, none of the
following shall be deemed to be Eligible Inventory:

(a)Inventory that is not owned solely by a Borrower, or is leased or on
consignment, or such Borrower does not have good and valid title thereto;

(b)Inventory that is not located at a warehouse facility or store that is owned
or leased by a Borrower (it being understood that any Inventory that is in
transit between a warehouse facility and a store or between stores that are
owned or leased by one or more Borrowers (other than the UK Borrower) will not
be rendered “ineligible” by the application of this clause (b));

(c)Inventory that represents (i) goods damaged, defective or otherwise
unmerchantable, or (ii) goods returned to the vendor;

(d)Inventory that is not located in the United States of America (including
Puerto Rico, but excluding other territories and possessions of the United
States of America) or Canada;

(e)Inventory that is not subject to a perfected first priority security interest
in favor of the Agent for the benefit of the applicable Secured Parties (it
being the intent that Permitted Encumbrances for which the Agent, in its
Permitted Discretion, has established adequate Reserves pursuant to Section 2.2
shall not be deemed violative of this clause);

(f)Inventory which consists of samples, labels, bags, packaging and other
similar non-merchandise categories;

(g)Inventory as to which insurance in compliance with the provisions of Section
5.7 hereof is not in effect;

(h)Inventory which has been sold but not yet delivered or as to which a Borrower
has accepted a deposit;

(i)Inventory that is located (i) in a distribution center or warehouse leased by
a Borrower described on Schedule 1.2 hereto unless in each case, the applicable
lessor has delivered to the Agent a Collateral Access Agreement; or (ii) in any
other leased distribution center or warehouse in which Inventory having a Cost
of at least $5,000,000 is maintained, unless in each case, the applicable lessor
has delivered to the Agent a Collateral Access Agreement (unless the Agent
establishes an Availability Reserve for rent in such amounts as it deems
appropriate from time to time in its Permitted Discretion);

(j)Inventory that is owned by any joint venture of the Borrowers; or

(k)Inventory that is subject to any licensing, patent, royalty, trademark, trade
name or copyright agreement with any third party from which any Borrower or any
of its Subsidiaries has received written notice to limit, restrict or terminate
(in whole or in part) the right of the Borrowers or any of their Subsidiaries to
dispose of any Inventory which is the subject of such agreement; provided that
if any such licensing, patent, royalty, trademark, trade name or copyright
agreement

26

--------------------------------------------------------------------------------

 

permits the Borrowers (or the Borrowers are otherwise permitted) to dispose of
the Inventory which is the subject thereof after receipt of such written notice
(the “Sell-off Period”), then, so long as the Agent would not be precluded from
disposing of such Inventory in a Liquidation, such Inventory shall continue to
constitute Eligible Inventory during the Sell-off Period (as long it would not
otherwise be excluded under this definition), but the Inventory Advance Rate for
such Inventory shall reduce by 2.5% each week until such Inventory is disposed
of.

“Eligible Johnston & Murphy Inventory” shall mean, as of the date of
determination thereof, without duplication of other Eligible Inventory,
Inventory which is sold through the Johnston & Murphy operations of the
Borrowers (other than the UK Borrower) and which would otherwise constitute
Eligible Inventory.

“Eligible Journeys Inventory” shall mean, as of the date of determination
thereof, without duplication of other Eligible Inventory, Inventory which is
sold through the Journeys operations of the Borrowers (other than the UK
Borrower) and which would otherwise constitute Eligible Inventory.

“Eligible Real Estate” means Real Estate which is (i) wholly-owned in fee or
(ii) for a portion of the Wilson County Property, leased under a ground lease
acceptable to the Agent in its reasonable discretion, which in each case, except
as otherwise agreed by the Agent, in its discretion, satisfies all of the
following conditions:

(a)A Domestic Borrower (i) owns such Real Estate in fee simple absolute or (ii)
with respect to a portion of the Wilson County Property, is the lessee under a
Lease for such Real Estate;

(b)The Agent shall have received evidence that all actions have been taken that
the Agent may reasonably deem necessary or appropriate in order to create valid
first and subsisting Liens (subject only to Permitted Encumbrances (other than
Liens securing Indebtedness) which have priority over the Lien of the Agent by
operation of law or otherwise reasonably acceptable to the Agent) on the
property described in the Mortgages;

(c)The Agent shall have received an appraisal (based upon Appraised Value) of
such Real Estate complying with the requirements of FIRREA and as provided in
the definition of Appraised Value by a third party appraiser reasonably
acceptable to the Agent and otherwise in form and substance reasonably
satisfactory to the Agent and the Second Amendment Lenders;

(d)The Real Estate Eligibility Requirements have been satisfied or waived in
accordance with the Real Estate Approval;

(e)The Lease for the applicable portion of the Wilson County Property shall
contain customary estoppels, cure rights, and other provisions protecting a
leasehold mortgagee’s interests in the Lease as the Agent may reasonably
determine in or if not contained therein, such provisions have been included in
an agreement between the lessor and the Agent in form and substance reasonably
satisfactory to the Agent, unless waived by the Agent; and

(f)The Domestic Borrowers shall not be in default of the material terms of the
Lease for the applicable portion of the Wilson County Property.

27

--------------------------------------------------------------------------------

 

“Eligible Trade Names” means each Trademark of the Domestic Borrowers deemed by
Agent in its reasonable discretion to be eligible for inclusion (provided that
the Trademarks included in the latest appraisal of intellectual property
provided to Agent prior to the Second Amendment Effective Date and described on
Schedule 1.4 hereto shall be eligible so long as the criteria described below
are met with respect to such Trademarks) in the calculation of the FILO
Borrowing Base that, except as otherwise agreed by the Agent, complies with the
following criteria:

(a)such Trademark is validly registered with the United States Patent and
Trademark Office;  

(b)a Domestic Borrower owns such Trademark, free and clear of any Liens other
than Liens granted to the Agent and other Permitted Encumbrances;

(c)such Domestic Borrower is in compliance in all material respects (subject to
any materiality requirements set forth therein) with the representations,
warranties and covenants set forth in the Loan Documents relating to such
Trademark;

(d)the Agent shall have received an appraisal (based upon Appraised Value) of
such Trademark by a third party appraiser reasonably acceptable to the Agent and
otherwise in form and substance reasonably satisfactory to the Agent; and

(e)the Agent shall have received evidence reasonably satisfactory to the Agent
that (i) all actions have been taken that the Agent may reasonably deem
necessary or appropriate in order to create valid first and subsisting Liens in
favor of the Agent (subject to Permitted Encumbrances), and (ii) all filings
reasonably requested by the Agent have been filed with the United States Patent
and Trademark Office to further evidence the Agent’s Lien on such Trademark.

“Eligible Wholesale Inventory” shall mean, without duplication of other Eligible
Inventory, Inventory which is sold at wholesale through the licensed brands
operations, and/or the Johnston & Murphy wholesale operations of the Borrowers
(other than the UK Borrower) and which would otherwise constitute Eligible
Inventory.

“Eligible Wholesale Receivables” shall mean each Account acceptable to the Agent
in its Permitted Discretion, as arises in the ordinary course of business from
the sale of finished goods inventory or rendering of services by the Borrowers
(other than the UK Borrower) to wholesale customers, that have been earned by
performance and are deemed by the Agent in its Permitted Discretion to be
eligible for inclusion in the calculation of the Domestic Borrowing Base, FILO
Borrowing Base, or the Canadian Borrowing Base, as applicable. Without limiting
the foregoing, unless the Agent otherwise agrees, no Account shall be deemed to
be an Eligible Wholesale Receivable if:

(a)it is not subject to a valid perfected first priority security interest in
favor of the Agent for the benefit of the applicable Secured Parties, subject to
no other Lien other than Permitted Encumbrances for which the Agent, in its
Permitted Discretion, has established adequate Reserves pursuant to Section 2.2;

28

--------------------------------------------------------------------------------

 

(b)it is not evidenced by an invoice, statement or other documentary evidence
reasonably satisfactory to the Agent;

(c)it arises out of services rendered or sales to, or out of any other
transaction between, among or with, one or more Affiliates or employees of
Borrowers;

(d)it remains unpaid for longer than the earlier of (i) sixty-one (61) calendar
days after the original due date, or (ii) ninety-one (91) calendar days after
the date of sale;

(e)it is owed by an Account Debtor and/or its Affiliates with respect to which
more than 50% of the aggregate balance of all Accounts owing from such Account
Debtor and/or its Affiliates remain unpaid for longer than the earlier of (i)
sixty-one (61) calendar days after the original due date, or (ii) ninety-one
(91) calendar days after the date of sale;

(f)with respect to all Accounts owed by any particular Account Debtor and/or its
Affiliates, 50% or more of all such Accounts are deemed not to be Eligible
Wholesale Receivables by the Agent in its Permitted Discretion (which percentage
may, in the Agent’s Permitted Discretion, be increased or decreased);

(g)all Accounts owed by the corresponding Account Debtor and/or its Affiliates
together exceed twenty percent (20%) (or any higher percentages now or hereafter
established by the Agent in its Permitted Discretion for any particular Account
Debtor) of the net collectible dollar value of all Accounts at any one time (but
the portion of the Accounts not in excess of the applicable percentages may be
deemed Eligible Wholesale Receivables, in the Agent’s Permitted Discretion);

(h)any covenant, agreement, representation or warranty contained in any Loan
Document with respect to such Account has been breached and remains uncured;

(i)the Account Debtor for such Account has commenced a voluntary case under any
Debtor Relief Law or has made an assignment for the benefit of creditors, or a
decree or order for relief has been entered by a court having jurisdiction in
respect of such Account Debtor in an involuntary case under any Debtor Relief
Law, or any other petition or application for relief under any Debtor Relief Law
has been filed against such Account Debtor, or such Account Debtor has failed,
suspended business or ceased to be solvent, called a meeting of its creditors,
or has consented to or suffered a receiver, trustee, liquidator or custodian to
be appointed for it or for all or a significant portion of its assets or
affairs;

(j)it arises from the sale of property or services rendered to one or more
Account Debtors outside the continental United States or Canada or that have
their principal place of business or chief executive offices outside the
continental United States or Canada;

(k)it represents the sale of goods to an Account Debtor on a bill‑and‑hold,
guaranteed sale, sale-and-return, sale on approval, consignment or other
repurchase or return basis or is evidenced by Chattel Paper or an Instrument of
any kind not delivered to the Agent or has been reduced to judgment;

29

--------------------------------------------------------------------------------

 

(l)the applicable Account Debtor for such Account is any Governmental Authority,
unless (i) if an Account due from the United States of America, rights to
payment of such Account have been assigned to Agent, for the benefit of itself
and Lenders, pursuant to the Assignment of Claims Act of 1940, as amended (31
U.S.C. Section 3727, et seq. and 41 U.S.C. Section 15, et seq.), or otherwise,
or (ii) if an Account due from the federal government of Canada or a political
subdivision thereof, or any province or territory, or any municipality or
department or agency or instrumentality thereof, then the provisions of the
Financial Administration Act (Canada) or any applicable provincial, territorial
or municipal law of similar purpose and effect restricting the assignment
thereof have been complied with, and, in each case, all applicable statutes or
regulations respecting the assignment of government Accounts have been complied
with;

(m)it is subject to an offset, credit (including any resource or other income
credit or offset), deduction, defense, discount, chargeback, freight claim,
allowance, adjustment, dispute or counterclaim, or is contingent in any respect
or for any reason (but only to the extent of such offset, credit, deduction,
defense, discount, chargeback, freight claim, allowance, adjustment, dispute or
counterclaim or contingency);

(n)there is an agreement with an Account Debtor for any deduction from such
Account, except for discounts or allowances made in the ordinary course of
business for prompt payment, all of which discounts or allowances are reflected
in the calculation of the face value of each invoice related thereto, such that
only the discounted amount of such Account after giving effect to such discounts
and allowances shall be considered an Eligible Wholesale Receivable;

(o)any return, rejection or repossession of goods or services related to it has
occurred;

(p)it is not payable to a Borrower;

(q)the applicable Borrower has agreed to accept or has accepted any non-cash
payment for such Account;

(r)it constitutes a re-billing of an amount previously billed or double billing
(i.e., counted twice);

(s)it constitutes a billing for a sample for which there is no written invoice
or similar agreement evidencing the Account Debtor’s agreement to pay such
Account;

(t)with respect to any Account arising from the sale of goods, the goods have
not been shipped to the Account Debtor or its designee;

(u)with respect to any Account arising from the performance of services, the
services have not been actually performed or the services were undertaken in
violation of any law;

(v)the applicable Account Debtor for such Account is located in the States of
New Jersey, Minnesota, or West Virginia (or any other state that requires a
creditor to file a business activity report or similar document in order to
bring suit or otherwise enforce its remedies against such Account Debtor in the
courts or through any judicial process of such state), unless the requisite
Borrower has qualified to do business in New Jersey, Minnesota, West Virginia,
or such other states, or has filed a business activities report with the
applicable division of taxation, the department of revenue, or with such other
state offices, as appropriate, for the then-current year, or is exempt from such
filing requirement;

30

--------------------------------------------------------------------------------

 

(w)it is an Account subject to a debit memo issued by any Borrower;

(x)such Account does not arise from the actual and bona fide sale and delivery
of goods by a Borrower or rendition of services by a Borrower in the ordinary
course of its business which transactions are completed in accordance with the
terms and provisions contained in any documents related thereto;

(y)it is an Account subject to a surety bond, guaranty, indemnity or other
similar arrangement;

(z)it is an Account owed by an Account Debtor that is subject to legal process
by a Borrower or against which a Borrower has asserted a mechanics’ or other
similar lien or that is subject to collection by a Borrower;

(aa)it is an Account (i) owing from any Person that is also a supplier to or
creditor of a Borrower or (ii) representing any manufacturer’s or supplier’s
credits, discounts, incentive plans or similar arrangements entitling a Borrower
to discounts on future purchase therefrom;

(bb)it is an Account evidenced by a promissory note or other instrument; or

(cc)it fails to meet such other specifications and requirements which may from
time to time be established by the Agent on a prospective basis or is not
otherwise satisfactory to the Agent, as determined in the Agent’s Permitted
Discretion.

“Environmental Compliance Reserve” means, with respect to Eligible Real Estate,
such reserves which the Agent, from time to time in its Permitted Discretion
establishes for estimable amounts that are reasonably likely to be expended by
any of the Credit Parties in order for such Credit Party and its operations and
property (a) to comply with any notice from a Governmental Authority asserting
non-compliance with Environmental Laws, or (b) to correct any such
non-compliance with Environmental Laws or to provide for any Environmental
Liability.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources, or
handling, treatment, storage, disposal, Release or threatened Release of any
Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, natural resource damage, costs of
environmental remediation, administrative oversight costs, fines, penalties or
indemnities), of any Person directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

31

--------------------------------------------------------------------------------

 

“Equivalent Amount” means, (a) the Equivalent CD$ Amount, and (b) with respect
to any Optional Currency, the equivalent amount thereof in Dollars determined by
the Agent at such time on the basis of the Spot Rate.

“Equivalent CD$ Amount” means, on any date, the rate at which Canadian Dollars
may be exchanged into Dollars, determined by reference to the Bank of Canada
rate at the close of business on the immediately preceding Business Day as
provided on the Reuters screen page.  In the event that such rate does not
appear on such Reuters screen page, “Equivalent CD$ Amount” shall mean, on any
date, the amount of Dollars into which an amount of Canadian Dollars may be
converted or the amount of Canadian Dollars into which an amount of Dollars may
be converted, in either case, at, in the case of the Canadian Borrower, the
Agent’s spot buying rate in Toronto as at approximately 12:00 noon (Toronto
time) on such date and, in the case of a Domestic Borrower, the Agent’s spot
buying rate in New York as at approximately 12:00 noon, Local Time on the
immediately preceding Business Day.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by a Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by a Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by a
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan (which is subject to Section 4063
of ERISA) or Multiemployer Plan; or (g) the receipt by a Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from a
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euros” and the designation “€” mean the lawful currency of the Participating
Member States.

32

--------------------------------------------------------------------------------

 

“Event of Default” has the meaning provided therefor in Section 7.1.  An “Event
of Default” shall be deemed to have occurred and to be continuing in accordance
with the provisions of Section 7.2 hereof.

“Excess Availability” means, as of any date of determination, the excess, if
any, of (a) the Loan Cap, over (b) the Total Outstandings.

“Excluded DDA” means (a) all DDAs maintained by any Credit Party in the ordinary
course of business and actually used solely (i) for payroll and payroll taxes
and other trust funds, (ii) for sales taxes or other taxes, (iii) to fund a
reserve account pursuant to a processing agreement entered into in the ordinary
course of business with a credit card or debit card processor or check
processor, or (iv) after the occurrence and during the continuation of a Cash
Dominion Event, to fund chargebacks, fees, fines, penalties and other charges
due and owing to credit card or debit card processors or check processors
arising in the ordinary course of business with respect to the processing of
credit card or debit card charges or checks, and (b) any DDA of the UK Borrower
and the other UK Credit Parties until such time as the UK Borrower and the other
UK Credit Parties have granted a Lien on, and security interest in, their assets
to secure the UK Liabilities and the Canadian Liabilities as set forth in
Section 2.30 hereof.

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Credit Party of, or the grant under a Loan Document by such Credit Party of a
security interest to secure, such Swap Obligation (or any guaranty thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Credit Party’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 9.27 hereof
and any and all guarantees of such Credit Party’s Swap Obligations by other
Credit Parties) at the time the guaranty of such Credit Party, or grant by such
Credit Party of a security interest, becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one Hedging Agreement, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Hedging Agreement for which such
guaranty or security interest becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be deducted or withheld from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Borrower or Lender is located, (c) in the case of a
Foreign Lender (other than a Canadian Lender or a UK Lender) any U.S.
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a New
Lending Office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a New Lending Office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 2.26, (d) in the case of a Canadian
Lender (other than the Canadian Lenders on the Effective Date), any withholding
tax that is imposed on amounts payable

33

--------------------------------------------------------------------------------

 

to such Canadian Lender at the time such Canadian Lender becomes a party to this
Agreement (or designates a New Lending Office) or is attributable to such
Canadian Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 2.26, except to the extent that such Canadian Lender
(or its assignor, if any) was entitled, at the time of designation of a New
Lending Office (or assignment), to receive additional amounts from the Canadian
Borrower with respect to such withholding tax pursuant to Section 2.26, (e) any
U.S. federal withholding or Canadian Taxes imposed pursuant to FATCA, (f) any
Canadian Tax (i) imposed on a payment by or on account of any obligation of a
Credit Party hereunder: (A) to a person with which the Credit Party does not
deal at arm’s length (for purposes of the Income Tax Act (Canada)) at the time
of making such payment or (B) in respect of a debt or other obligation to pay an
amount to a person with whom the payer is not dealing at arm’s length (for the
purposes of the Income Tax Act (Canada)) at the time of such payment, or (ii)
that would not have been imposed but for a Recipient being a "specified
shareholder" (as defined in subsection 18(5) of the Income Tax Act (Canada)) of
a Credit Party or not dealing at arm’s length (for purposes of the Income Tax
Act (Canada)) with such a specified shareholder, and (g) any Taxes attributable
to a Recipient's failure to comply with Section 2.26(k).

“Excluded UK Subsidiaries” means the Subsidiaries of the UK Borrower in
existence as of the Effective Date and any future Subsidiaries of such Excluded
UK Subsidiaries.

“Existing Credit Agreement” has the meaning set forth in the Recitals hereto.

“Existing Financing Agreements” shall mean the “Loan Documents”, as defined in
the Existing Credit Agreement.

“Existing Letters of Credit” means each of the letters of credit listed on
Schedule 2.6(j) hereto.

“Facility Guaranty” means any Guaranty made by the Guarantors in favor of the
applicable Secured Parties, in form reasonably satisfactory to the Agent.

“FASB” means the Financial Accounting Standards Board, which promulgates
accounting standards.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

“Federal Funds Effective Rate” means for any day, the rate per annum calculated
by the Federal Reserve Bank of New York based on such day’s federal funds
transactions by depository institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the federal funds effective rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

34

--------------------------------------------------------------------------------

 

“Fee Letter” means the letter between the Lead Borrower and the Agent dated as
of January 3, 2018, as such letter may from time to time be amended.

“FILO Advance Rate” means the percentages set forth below:

Period

FILO Advance Rate

From the Second Amendment Effective Date until the first anniversary of the
Second Amendment Effective Date

5%

From the first anniversary of the Second Amendment Effective Date until the
second anniversary of the Second Amendment Effective Date

4%

From the second anniversary of the Second Amendment Effective Date until the
Maturity Date

3%

 

“FILO Borrowing Base” means at any time of calculation, an amount equal to:

(a)the product of (i) the FILO Advance Rate multiplied by (ii) the Appraised
Value of Eligible Inventory of the Domestic Borrowers multiplied by (iii)(A) the
Cost of Eligible Inventory of the Domestic Borrowers, minus (B) Inventory
Reserves related to Eligible Inventory of the Domestic Borrowers;

plus

(b)the product of (i) the FILO Advance Rate multiplied by (ii)(A) the then
Eligible Wholesale Receivables of the Domestic Borrowers, minus (B) Account
Reserves related to such Eligible Wholesale Receivables of the Domestic
Borrowers;

plus

(c)the product of (i) the FILO Advance Rate multiplied by (ii)(A) the then
Eligible Credit Card and Debit Card Receivables of the Domestic Borrowers, minus
(B) Account Reserves related to Eligible Credit Card and Debit Card Receivables
of the Domestic Borrowers;

plus

35

--------------------------------------------------------------------------------

 

(d)the product of the FILO IP Advance Rate multiplied by the Appraised Value of
Eligible Trade Names of the Domestic Borrowers;

minus

(e)without duplication, the then amount of all Availability Reserves established
with respect to matters affecting the Domestic Borrowers (without duplication of
any Availability Reserves deducted from the Domestic Borrowing Base).

“FILO Commitment” means as to each FILO Lender, its obligation to make the FILO
Loan to the Domestic Borrowers on the Second Amendment Effective Date pursuant
to Article II in the amount set forth opposite such FILO Lender’s name on
Schedule 1.1.

“FILO Collateral Release Conditions” means the date on which the FILO Loan is
paid in full.

“FILO IP Advance Rate” means the percentages set forth below:

Period

IP Advance Rate

From the Second Amendment Effective Date until the first anniversary of the
Second Amendment Effective Date

50%

From the first anniversary of the Second Amendment Effective Date until the
second anniversary of the Second Amendment Effective Date

45%

From the second anniversary of the Second Amendment Effective Date until the
Maturity Date

40%

 

“FILO Lenders” means Lenders having FILO Commitments from time to time or at any
time.

“FILO Loan” means the extension of credit by the FILO Lenders to the Domestic
Borrowers under Article II on the Second Amendment Effective Date in the
original principal amount of $17,500,000.

“FILO Note” means a promissory note by the Domestic Borrowers in favor of a FILO
Lender evidencing the portion of the FILO Loan made by such FILO Lender,
substantially in the form of Exhibit B-7.

36

--------------------------------------------------------------------------------

 

“FILO Reserve” means the amount, if any, by which the outstanding amount of the
FILO Loan exceeds the FILO Borrowing Base.

“Financial Officer” means, with respect to any Borrower, the chief financial
officer, controller, assistant controller, treasurer, or assistant treasurer of
such Borrower.  Any document delivered hereunder that is signed by a Financial
Officer of a Borrower shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and/or other action on the part of such
Borrower and such Financial Officer shall be conclusively presumed to have acted
on behalf of such Borrower.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended from time to time.

“First Amendment Effective Date” means, February 1, 2019.

“Fiscal Month” means any four or five week fiscal period of any Fiscal Year in
accordance with the fiscal accounting calendar of the Credit Parties.

“Fiscal Quarter” means any thirteen week fiscal period of any Fiscal Year in
accordance with the fiscal accounting calendar of the Credit Parties.

“Fiscal Year” means any period of four consecutive Fiscal Quarters ending on the
Saturday closest to January 31 of any calendar year.

“Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal Month, for
the Lead Borrower on a Consolidated basis for the Applicable Fiscal Period then
ended, the ratio of (a) an amount equal to Consolidated EBITDA less Capital
Expenditures and Taxes paid in cash, in each case for such period, to (b) Fixed
Charges for such period.  Consolidated EBITDA, Capital Expenditures, Taxes and
Fixed Charges shall be calculated without regard to (i) those items attributable
to any Person prior to the date it becomes a Domestic Subsidiary of the Lead
Borrower or any of its other Domestic Subsidiaries or is merged into or
consolidated with the Lead Borrower or any of its Domestic Subsidiaries or that
Person’s assets are acquired by the Lead Borrower or any of its Domestic
Subsidiaries and (ii) any Subsidiaries other than Domestic Subsidiaries.

“Fixed Charges” means, with respect to any Person, the sum of (a) Consolidated
Interest Expense paid in cash, and (b) scheduled principal payments on any
Indebtedness for such period (excluding the Obligations but including Capital
Lease Obligations).

“Flood Insurance Laws” means collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Disaster Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto, and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

37

--------------------------------------------------------------------------------

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the outstanding Letters of Credit other than Letters of Credit as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, the Canadian Swingline Lender, and the UK
Swingline Lender, such Defaulting Lender’s Commitment Percentage of Swingline
Loans, Canadian Swingline Loans, or UK Swingline Loans, as applicable, other
than Swingline Loans, Canadian Swingline Loans, or UK Swingline Loans, as
applicable, as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means accounting principles which are (a) consistent with those
promulgated or adopted by the FASB and its predecessors (or successors) in
effect and applicable to that accounting period in respect of which reference to
GAAP is being made, and (b) consistently applied with past financial statements
of the Credit Parties adopting the same principles provided that, with respect
to Foreign Subsidiaries organized under the laws of Canada, or any province or
territory thereof, unless GAAP is being applied, “GAAP” shall mean principles
which are consistent with those promulgated or adopted by the Chartered
Professional Accountants Canada and its predecessors (or successors) in effect
and applicable to the accounting period in respect of which reference to GAAP is
being made.

“Governmental Authority” means the government of the United States of America,
Canada, the United Kingdom, any other nation or any political subdivision
thereof, whether state or local, provincial, territorial or municipal and any
agency, authority, instrumentality, regulatory body, court, tribunal, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (b) to purchase or lease property, securities
or services for the primary purpose of assuring the owner of such Indebtedness
or other obligation of the payment thereof, (c) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
other obligation or (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or obligation,
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business.

38

--------------------------------------------------------------------------------

 

“Guarantor” means (i) each Material Domestic Subsidiary of the Lead Borrower
that shall be required to execute and deliver a Facility Guaranty of the
Obligations pursuant to Section 5.14, (ii) each Material Subsidiary of the
Canadian Borrower that shall be required to execute and deliver a Facility
Guaranty of the Canadian Liabilities and the UK Liabilities pursuant to Section
5.14, and (iii) each Material Subsidiary of the UK Borrower that shall be
required to execute and deliver a Facility Guaranty of the UK Liabilities and
the Canadian Liabilities pursuant to Section 2.30 or Section 5.14, as
applicable.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law, including any material listed as a hazardous substance under Section
101(14) of CERCLA.

“Hedging Agreement” means any interest rate protection agreement, interest rate
swap agreement, interest rate cap agreement, interest rate collar agreement,
foreign currency exchange agreement, commodity price protection agreement, or
other interest or currency exchange rate or commodity price hedging arrangement
designed to hedge against fluctuations in interest rates or foreign exchange
rates.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (including any obligations of such Person that
are without recourse to the credit of such Person), (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid
under conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others, (g)
all Capital Lease Obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (i) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (j) to the extent not otherwise
included, all net obligations of such Person under Hedging Agreements, (k) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of Disqualified Stock, and (l) the principal and
interest portions of all rental obligations of such Person under any Synthetic
Lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.  

“Indemnified Taxes” means Taxes other than Excluded Taxes.

39

--------------------------------------------------------------------------------

 

“Indemnitee” has the meaning provided therefor in Section 9.4(b).

“Insolvency Regulation” means Regulation (EU) 2015/848 of 20 May 2015 on
insolvency proceedings (recast).

“Instrument” has the meaning ascribed to such term in the UCC.

“Intellectual Property” means all present and future:  trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.

“Intellectual Property Security Agreements” means the Intellectual Property
Security Agreements dated as of the Second Amendment Effective Date among the
applicable Domestic Borrowers and the Agent, granting a Lien in the Intellectual
Property and certain other assets of the applicable Domestic Borrowers, as
amended and in effect from time to time.

“Interest Payment Date” means (a) with respect to any Domestic Prime Rate Loan
(including a Swingline Loan), Canadian Prime Rate Loan (including a Canadian
Swingline Loan), U.S. Index Rate Loan (including a Canadian Swingline Loan) or
UK Swingline Loan, the first day of each calendar month, and (b) with respect to
any LIBO Loan, or BA Equivalent Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part, and, in addition, if
such LIBO Loan or BA Equivalent Loan has an Interest Period of greater than 90
days, on the last day of the third month of such Interest Period.

“Interest Period” means, with respect to any LIBO Borrowing or BA Equivalent
Loan Borrowing, the period commencing on the date of such Borrowing and ending
on the numerically corresponding day in the calendar month that is one, two,
three or six months thereafter, as the Lead Borrower, UK Borrower or Canadian
Borrower may elect by notice to the Agent in accordance with the provisions of
this Agreement, provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month during which such
Interest Period ends) shall end on the last Business Day of the calendar month
during which such Interest Period ends, (c) any Interest Period which would
otherwise end after the Termination Date

40

--------------------------------------------------------------------------------

 

shall end on the Termination Date, and (d) notwithstanding the provisions of
clause (c), no Interest Period shall have a duration of less than one month, and
if any Interest Period applicable to a LIBO Borrowing or BA Equivalent Loan
Borrowing would be for a shorter period, such Interest Period shall not be
available hereunder. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“Inventory Advance Rate” means 90% or, in the case of Inventory acquired in a
Permitted Acquisition, such rate as the Agent shall establish, in its Permitted
Discretion, after completion of an appraisal on such Inventory, provided that
such rate shall not exceed 90%.

“Inventory Reserves” means such reserves as may be established from time to time
by the Agent in its Permitted Discretion (after consultation with the Lead
Borrower (whose consent to any Inventory Reserve shall not be required)) with
respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as affect the Appraised Value of
the Eligible Inventory.  Without limiting the generality of the foregoing,
Inventory Reserves may include (but are not limited to) reserves based on (i)
obsolescence; (ii) seasonality; (iii) Shrink; (iv) imbalance; (v) change in
Inventory character; (vi) change in Inventory composition; (vii) change in
Inventory mix; (viii) markdowns (both permanent and point of sale); and (ix)
retail mark-ons and markups inconsistent with prior period practice and
performance; industry standards; current business plans; or advertising calendar
and planned advertising events.  Inventory Reserves shall be established and
calculated in a manner and methodology consistent with the Agent’s practices as
of the Effective Date with other similarly situated borrowers.

“Investment” has the meaning provided therefor in Section 6.4.

“Investment Accounts” means all accounts maintained by any of the Credit Parties
for Investments as of the Effective Date and thereafter opened by any of the
Credit Parties and consented to by the Agent.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means, with respect to Domestic Letters of Credit and UK Letters
of Credit, Bank of America and, with respect to Canadian Letters of Credit, Bank
of America-Canada Branch; provided that if such Issuing Bank is unable to issue
any Letter of Credit as a result of the provisions of Section 2.6(b)(ii) hereof,
the Lead Borrower may appoint one other Lender who agrees to accept such
appointment to act as Issuing Bank hereunder.  The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“ITA” means the Income Tax Act 2007 (UK).

41

--------------------------------------------------------------------------------

 

“Joinder Agreement” shall mean an agreement in form and substance acceptable to
the Agent in its Permitted Discretion, pursuant to which, among other things, a
Person becomes a party to, and bound by, the terms of this Agreement and/or
other Loan Documents in the same capacity and to the same extent as either a
Borrower or a Guarantor, as the Agent may determine.

“Judgment Currency” has the meaning provided therefor in Section 9.20.

“L/C Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LCA Election” has the meaning provided therefor in Section 1.9.

“LCA Test Date” has the meaning provided therefor in Section 1.9.

“Lead Borrower” means Genesco Inc. and any replacement that the Borrowers
appoint to act as Lead Borrower upon the consent of the Agent, which consent
shall not be unreasonably withheld.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Credit Party is entitled to the use or occupancy
of any real property for any period of time.

“Lenders” shall mean the Persons identified on Schedule 1.1 and each assignee
that becomes a party to this Agreement as set forth in Section 9.6(b).

“Letter of Credit” shall mean a Standby Letter of Credit, Commercial Letter of
Credit or Banker’s Acceptance that is (i) issued pursuant to this Agreement for
the account of any Borrower or any Guarantor, (ii) issued in connection with the
purchase of Inventory by any Borrower or any Guarantor or for any other purpose
that is reasonably acceptable to the Agent, and (iii) in form and substance
reasonably satisfactory to the Issuing Bank.  The term “Letter of Credit” shall
include, without limitation, all Existing Letters of Credit and all Banker’s
Acceptances.

“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.13.

“Letter of Credit Outstandings” shall mean, collectively, Canadian Letter of
Credit Outstandings, the UK Letter of Credit Outstandings and Domestic Letter of
Credit Outstandings.  For purposes of computing the amounts available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.6.  For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

“LIBO Borrowing” shall mean a Borrowing comprised of LIBO Loans.

“LIBO Floor” means 1.00% per annum.

42

--------------------------------------------------------------------------------

 

“LIBO Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBO Rate and the FILO Loan, in accordance with the provisions
of Section 2.3.

“LIBO Rate” means the higher of:

(i) the LIBO Floor, and

(ii) (a) for any Interest Period with respect to a LIBO Loan, the rate per annum
equal to the London Interbank Offered Rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars) for a period equal in length to such Interest Period as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the Agent
from time to time) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b) for any interest calculation with respect to a Domestic Prime Rate Loan on
any date, the rate per annum equal to LIBO Rate, at or about 11:00 a.m., London
time determined two London Banking Days prior to such date for U.S. Dollar
deposits with a term of one month commencing that day.

“LIBO Screen Rate” means the LIBO Rate quote on the applicable screen page the
Agent designates to determine LIBO Rate (or such other commercially available
source providing such quotations as may be designated by the Agent from time to
time).

“LIBO Successor Rate” has the meaning provided therefor in Section 2.29.

“LIBO Successor Rate Conforming Changes” means, with respect to any proposed
LIBO Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Agent in consultation with the Lead
Borrower, to reflect the adoption and implementation of such LIBO Successor Rate
and to permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent determines that adoption of
any portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBO Successor Rate exists, in
such other manner of administration as the Agent determines reasonably necessary
in consultation with the Lead Borrower in connection with the administration of
this Agreement).  

“Lids Disposition” means, the sale of the Company Shares and the Acquired Assets
each as defined in, and pursuant to the terms of, the Lids Disposition
Agreement.

“Lids Disposition Agreement” means, that certain Purchase Agreement dated as of
December 14, 2018, by, among others, FanzzLids Holdings, LLC, as Buyer, Hat
World, Inc., and each of the Canadian Borrower, Flagg Bros. of Puerto Rico, Inc.
and Hat World Corporation, as Sellers, as such agreement is in effect as of the
First Amendment Effective Date or as may be modified, amended, supplemented or
restated with the consent of the Agent, such consent not to be unreasonably
withheld.

43

--------------------------------------------------------------------------------

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Limited Condition Acquisition” means any purchase or other acquisition, by
merger, amalgamation, consolidation or otherwise, by the Borrowers or any
Subsidiary of equity interests in, or all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of), any Person, the consummation of which is
not conditioned on the availability of, or on obtaining, third party financing.

“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and Applicable Law as a creditor
of the Borrowers with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Borrowers acting with the consent of the Agent, of any public,
private or “going-out-of-business”, “store closing” or other similar sale or any
other disposition of the Collateral for the purpose of liquidating the
Collateral.  Derivations of the word “Liquidation” (such as “Liquidate”) are
used with like meaning in this Agreement.

“Liquidation Percentage” means, for any Lender, a fraction, the numerator of
which is the sum of such Lender’s Revolving Domestic Total Commitment, Canadian
Commitment and UK Commitment on the Determination Date and the denominator of
which is the Total Commitments of all Lenders on the Determination Date.

“Loan” means a Revolving Loan, a Swingline Loan, a Canadian Swingline Loan, a UK
Swingline Loan, or a FILO Loan, as applicable.

“Loan Account”  has the meaning provided therefor in Section 2.20(a).

“Loan Cap” means, at any time of determination, the lesser of (a) the Total
Commitments or (b) the Combined Borrowing Base.

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the Fee
Letter, the Second Amendment Fee Letter, all Borrowing Base Certificates, the
Account Control Agreements, the DDA Notifications, the Credit Card
Notifications, the Security Documents, the Perfection Certificate, the Effective
Date Guaranties, the Facility Guaranty, the Confirmation Agreement, the UK Deed
of Confirmation, and any other instrument or agreement now or hereafter executed
and delivered in connection herewith or therewith, each as amended and in effect
from time to time.

“Local Time” means, (a) with respect to Domestic Loans, Swingline Loans,
Canadian Loans and Canadian Swingline Loans, Eastern time (daylight or standard,
as applicable), and (b) with respect to UK Loans and UK Swingline Loans,
prevailing time in London, England.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

44

--------------------------------------------------------------------------------

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, assets, condition, financial or otherwise, of the Credit
Parties, taken as a whole; provided that, as of the Second Amendment Effective
Date, the temporary closure of the Credit Parties’ store locations and other
operational disruptions affecting the Credit Parties, in each case as a direct
result of the COVID-19 pandemic and disclosed to the Agent or in public filings
on or before the Second Amendment Effective Date, shall not be deemed to have
resulted in a Material Adverse Effect as of and through the Second Amendment
Effective Date, (b) the ability of the Credit Parties, taken as a whole, to
perform any material obligation or to pay any Obligations under this Agreement
or any of the other Loan Documents, or (c) the validity or enforceability of
this Agreement or any of the other Loan Documents or any of the material rights
or remedies of the Agent or the Lenders hereunder or thereunder.

“Material Domestic Subsidiary” means, as of any date of determination, any
Domestic Subsidiary (a) the total tangible assets (after intercompany
eliminations) of which, as determined in accordance with GAAP, exceeds five
percent (5%) of the Consolidated total tangible assets of the Lead Borrower
(after intercompany eliminations) measured as of the end of the most recently
ended Fiscal Quarter with respect to which the Agent has received financial
statements required to be delivered pursuant to Sections 5.1(a) and 5.1(b), as
applicable, or (b) which represents more than ten percent (10%) of Consolidated
Net Income of the Lead Borrower for the previous twelve Fiscal Months ending as
of the last day of such Fiscal Quarter.  “Material Domestic Subsidiary” shall
include, without limitation, any Subsidiary whose principal assets are one or
more Material Domestic Subsidiaries. A Material Domestic Subsidiary may include,
at the sole option of Lead Borrower, any Domestic Subsidiary designated by
Borrower to be a “Material Domestic Subsidiary” by written notice to Agent and
compliance with the requirements of Section 5.14.  

“Material Foreign Subsidiary” means each Foreign Subsidiary which is a direct or
indirect Subsidiary of a Borrower which, as of the last day of any Fiscal
Quarter, satisfied any one or more of the following tests:

(a)such Foreign Subsidiary’s total tangible assets (after intercompany
eliminations), as determined in accordance with GAAP, exceeds 10% of
Consolidated total tangible assets of the Lead Borrower; or

(b)such Foreign Subsidiary’s Consolidated Net Income for the previous twelve
months ending as of the last day of such Fiscal Quarter exceeds 10% of
Consolidated Net Income of the Lead Borrower for the previous twelve months
ending as of the last day of such Fiscal Quarter; or

(c)such Foreign Subsidiary’s Consolidated Net Worth exceeds 10% of the
Consolidated Net Worth of the Lead Borrower.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrowers in an aggregate principal amount
exceeding $20,000,000.

“Material Real Estate” means any piece of Real Estate located in the United
States that is owned in fee by a Credit Party having a fair market value in
excess of $5,000,000 as reasonably determined, in good faith, by the Lead
Borrower and reasonably acceptable to the Agent.

45

--------------------------------------------------------------------------------

 

“Material Subsidiary” means a Material Domestic Subsidiary or a Material Foreign
Subsidiary. A Material Subsidiary may include, at the sole option of Lead
Borrower, any Subsidiary designated by Borrower to be a “Material Subsidiary” by
written notice to Agent and compliance with the requirements of Section
5.14.  Additionally, Lead Borrower may designate any Material Subsidiary which
does not constitute a Material Domestic Subsidiary or a Material Foreign
Subsidiary under the respective definitions thereof as no longer constituting a
Material Subsidiary and a Material Domestic Subsidiary or Material Foreign
Subsidiary, as the case may be.

“Maturity Date” means January 31, 2023.

“Maximum Rate” has the meaning provided therefor in Section 9.14.

“Minority Lenders” has the meaning provided therefor in Section 9.3(c).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each and every fee and leasehold mortgage or deed of trust,
security agreement and assignment by the Domestic Borrower owning or holding the
leasehold interest in the Real Estate encumbered thereby in favor of the Agent.

“Mortgage Policy” has the meaning specified in the definition of Real Estate
Eligibility Requirements.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Lending Office” has the meaning provided therefor in Section 2.26(e).

“Noncompliance Notice” has the meaning provided therefor in Section 2.5(a)(ii).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” shall mean, collectively, the Canadian Notes, the Domestic Notes, the
FILO Notes, the UK Notes, the Swingline Note, the Canadian Swingline Notes and
the UK Swingline Notes.

“Notice of Borrowing” means a Domestic Notice of Borrowing, a Canadian Notice of
Borrowing, or a UK Notice of Borrowing, as applicable.

“Obligations” means (a) the principal of, and interest (including all interest
that accrues after the commencement of any case or proceeding by or against any
Borrower under any federal, state or provincial bankruptcy, insolvency,
receivership or similar law, whether or not allowed in such case or proceeding)
on the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (b) the obligations of the Borrowers
under this Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, (c)

46

--------------------------------------------------------------------------------

 

all other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise, of the
Borrowers to the Secured Parties under this Agreement and the other Loan
Documents (including all such amounts that accrue or are incurred after the
commencement of any case or proceeding by or against any Borrower under any
federal, state or provincial bankruptcy, insolvency, receivership or similar
law, whether or not allowed in such case or proceeding), (d) all covenants,
agreements, obligations and liabilities of the Borrowers under or pursuant to
this Agreement and the other Loan Documents, and (e) the payment and performance
under any transaction of a Credit Party with any Lender or any of its Affiliates
that arises out of (i) any Cash Management Services, or (ii) any Bank Products
provided by any such Person; provided that Obligations of a Credit Party shall
exclude any Excluded Swap Obligations with respect to such Credit
Party.  Without limiting the foregoing, the term “Obligations” includes all
Canadian Liabilities and all UK Liabilities.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Optional Currency” means Euros and Pounds Sterling, or any other freely
transferable currencies approved by the Agent and each UK Lender.

“Other Borrowers” means the Other Domestic Borrowers, the Canadian Borrower and
the UK Borrower.

“Other Canadian Liabilities” means any obligation of the Canadian Borrower
arising on account of clause (e) of the definition of “Obligations”.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Domestic Borrowers” means Genesco Brands, LLC, a Delaware limited
liability company; Hat World Corporation, a Delaware corporation; Flagg Bros. of
Puerto Rico, Inc., a Delaware corporation, Genesco Footwear LLC, a Tennessee
limited liability company, Genesco Brands NY, LLC, a Delaware limited liability
company, and any other Material Domestic Subsidiary that is not a Guarantor.

“Other Domestic Liabilities” means any obligation of the Domestic Credit Parties
arising on account of clause (e) of the definition of “Obligations”.

“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.28) arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

47

--------------------------------------------------------------------------------

 

“Other UK Liabilities” means any obligation of the UK Borrower arising on
account of clause (e) of the definition of “Obligations”.

“Overadvance” means, at any time of calculation, a circumstance in which the
Credit Extensions (excluding the FILO Loans) exceed the Domestic Loan Cap.

“Participant” has the meaning provided therefor in Section 9.6(e).

“Participant Register” has the meaning provided therefor in Section 9.6(f).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Payment Conditions” means, as of the date of the making of any Restricted
Payment or consummation of any Acquisition, that (a) no Default or Event of
Default exists or would arise after giving effect to such Restricted Payment or
Acquisition, and (b) either (i) the Borrowers have pro forma Excess Availability
for the prior 60 day period equal to or greater than 20% of the Loan Cap
(calculated without giving effect to the FILO Reserve), after giving pro forma
effect to such Restricted Payment or Acquisition, or (ii) (A) the Borrowers have
pro forma Excess Availability for the prior 60 day period of less than 20% of
the Loan Cap (calculated without giving effect to the FILO Reserve) but equal to
or greater than 15% of the Loan Cap (calculated without giving effect to the
FILO Reserve), after giving pro forma effect to the Restricted Payment or
Acquisition, and (B) the Fixed Charge Coverage Ratio, on a pro-forma basis for
the twelve months preceding such Restricted Payment or Acquisition, will be
equal to or greater than 1.0:1.0 and (c) after giving effect to such Restricted
Payment or Acquisition, the Borrowers are Solvent. In the event that (x) the
aggregate amount of any payment paid by the Borrowers in an Acquisition or a
series of related Acquisitions equals or exceeds $10,000,000 during any
consecutive thirty (30) day period, then the Borrowers shall provide a
certificate signed by a Financial Officer, no earlier than ten (10) Business
Days and no later than two (2) Business Days prior to the anticipated date of
such Acquisition (or the first such Acquisition, if in connection with a series
of Acquisitions), or (y)  the aggregate amount of any payments projected by the
Borrowers in good faith to be paid by the Borrowers for any Restricted Payment
or a series of related Restricted Payments in any Fiscal Quarter (the “Subject
Quarter”) will equal or exceed $30,000,000 during such Fiscal Quarter, then the
Borrowers shall provide a certificate signed by a Financial Officer, no earlier
than ten (10) Business Days and no later than two (2) Business Days  prior to
the commencement of the Subject Quarter, in each case certifying as to the
satisfaction of the applicable Payment Conditions (on a basis (including,
without limitation, giving due consideration to results for prior periods)
reasonably satisfactory to the Agent) including the relevant calculations
therefor and accompanied by such information required to be delivered to the
Agent pursuant to Section 5.1(j), if applicable, (to the extent not previously
delivered) provided that if pro forma Excess Availability for the prior 60 day
period is less than or equal to 20% of the Loan Cap (calculated without giving
effect to the FILO Reserve), such a certificate shall be provided if the
aggregate amount for any Acquisition paid by the Borrowers in a transaction or a
series of related transactions equals or exceeds $5,000,000.

48

--------------------------------------------------------------------------------

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means, collectively, (i) a certificate of the Domestic
Borrowers in the form approved by the Agent as to certain matters regarding the
Collateral and (ii) a certificate of the Canadian Borrower in the form approved
by the Agent as to certain matters regarding the Collateral, as each may be
amended, restated, amended and restated, supplemented, and modified from time to
time.

“Permitted Acquisition” means (a) the acquisition (in a transaction or series of
related transactions) of not less than eighty percent (80%) of the capital stock
or other equity interests of, or (b) the acquisition (in a transaction or series
of related transactions) of all or substantially all of the assets or properties
of, or any division or business unit of, any Person, whether or not pursuant to
a transaction of merger or consolidation, or (c) any acquisition of any store
locations or Leases of any Person (each of the foregoing an “Acquisition”) in
each case which satisfies each of the following conditions:

 

(i)

The Acquisition is of a business permitted to be conducted by the Borrowers
pursuant to Section 6.3(b) hereof; and

 

(ii)

Prior to and after giving effect to the Acquisition or at the LCA Test Date, as
the case may be, no Default or Event of Default will exist or will arise
therefrom; and

 

(iii)

The Person making the Acquisition must be a Borrower or a Subsidiary which will
become a Borrower or Guarantor (if required) in accordance with Section 5.14
hereof and the Borrowers (including such Person) shall take such steps as are
necessary to grant to the Agent, for the benefit of the applicable Secured
Parties, a legal, valid and enforceable first priority (except as provided in
Section 6.2 hereof) security interest in the assets and capital stock or other
equity interests acquired in connection with such acquisition to the extent the
grant of such security interest is required in accordance with Section 5.14
hereof; and

 

(iv)

If a Borrower shall merge with such other Person, such Borrower shall be the
surviving party of such merger; and

 

(v)

Either (A) the aggregate consideration for such Acquisition, together with the
consideration for all other Acquisitions undertaken by the Borrowers in such
Fiscal Year, shall not exceed $30,000,000 in any Fiscal Year, or (B) the Payment
Conditions shall have been satisfied; provided that with respect to any Limited
Condition Acquisition, such satisfaction shall be determined in accordance with
Section 1.9; and

 

(vi)

In the case of the Acquisition of capital stock or other equity interests of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition.

49

--------------------------------------------------------------------------------

 

In connection with any Permitted Acquisition, the Lead Borrower may submit a
Borrowing Base Certificate reflecting a calculation of the Domestic Borrowing
Base, FILO Borrowing Base, and the Canadian Borrowing Base that includes
Eligible Inventory, Eligible Wholesale Receivables and Eligible Credit Card and
Debit Card Receivable acquired in connection with such Acquisition (the
“Acquired Eligible Inventory”, the “Acquired Eligible Wholesale Receivables” and
the “Acquired Eligible CC Receivables”, respectively, and collectively, the
“Acquired Borrowing Base Collateral”) and, from and after the Acquisition Date
(as defined below), the Domestic Borrowing Base, FILO Borrowing Base, and the
Canadian Borrowing Base (and if applicable, the UK Borrowing Base) shall be
calculated giving effect thereto; provided that prior to the completion of a
field examination and inventory appraisal with respect to such Acquired
Borrowing Base Collateral, such adjustment to the Domestic Borrowing Base, FILO
Borrowing Base, and the Canadian Borrowing Base (and if applicable, the UK
Borrowing Base) shall be limited to (i) from the date such Acquisition is
consummated (the “Acquisition Date”) until the date that is 90 days after the
Acquisition Date, the sum of (x) 50% of the Acquired Eligible Inventory, (y) 70%
of the Acquired Eligible Wholesale Receivables, and (z) 80%, in the case of
Acquired Eligible CC Receivables; provided that, the Domestic Borrowing Base,
FILO Borrowing Base, and the Canadian Borrowing Base (and if applicable, the UK
Borrowing Base) attributable to such Acquired Borrowing Base Collateral shall
not exceed 5% of the Combined Borrowing Base, and (ii) from the 91st day
following the Acquisition Date (or such later day as the Agent may agree in its
sole discretion), the Domestic Borrowing Base, FILO Borrowing Base and the
Canadian Borrowing Base (and if applicable, the UK Borrowing Base) shall be
calculated without reference to the Acquired Borrowing Base Collateral until a
field examination and inventory appraisal have been completed with respect to
such assets; it being understood and agreed that there shall be no Default or
Event of Default solely as a result of a failure to complete and deliver such
inventory appraisal and field examination on or prior to the dates indicated
above.

“Permitted Discretion” means the Agent’s good faith credit judgment based upon
any factor or circumstance which it reasonably believes in good faith: (i) will
or could reasonably be expected to adversely affect the value of the Collateral,
the enforceability or priority of the Agent’s Liens thereon in favor of the
applicable Secured Parties or the amount which the Agent and the applicable
Secured Parties would likely receive (after giving consideration to delays in
payment and costs of enforcement) in the liquidation of such Collateral; (ii)
suggests that any collateral report or financial information delivered to the
Agent by or on behalf of a Borrower is incomplete, inaccurate or misleading in
any material respect; (iii) could reasonably be expected to increase materially
the likelihood of a bankruptcy, reorganization or other insolvency proceeding
involving any of the Credit Parties; or (iv) creates or reasonably could be
expected to create a Default or Event of Default.  In exercising such judgment,
the Agent may consider factors or circumstances already included in or tested by
the definition of Eligible Inventory, Eligible Wholesale Receivables or Eligible
Credit Card and Debit Card Receivables, as well as any of the following: (A)
changes in demand for and pricing of Inventory; (B) changes in any concentration
of risk with respect to Inventory or Accounts; (C) any other factors or
circumstances that will or could reasonably be expected to have a Material
Adverse Effect; (D) audits of books and records by third parties, history of
chargebacks or other credit adjustments, or other relevant information regarding
the creditworthiness of Account Debtors; and (E) any other factors that change
or could reasonably be expected to change the credit risk of lending to the
Borrowers on the security of the Inventory or Accounts.  Notwithstanding the
foregoing, it shall not be within Permitted Discretion for the Agent to
establish Reserves which are duplicative of each other whether or not such
reserves fall under more than one reserve category.

50

--------------------------------------------------------------------------------

 

“Permitted Encumbrances” means:

(i)Liens imposed by law for taxes that are not yet due or are being contested in
compliance with Section 5.5;

(ii)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.5;

(iii)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, old-age pension and other
social security laws or regulations (other than (a) any Lien imposed under
ERISA) or (b) Liens (save for contribution amounts not yet due) arising pursuant
to the Pension Benefits Act (Ontario) or similar legislation of another Canadian
province or territory;

(iv)deposits to secure the performance of bids, trade contracts, leases,
contracts (other than for the repayment of borrowed money), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business or letter of
credit guarantees issued in respect thereof;

(v)judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.1(m);

(vi)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrowers or any of the other Credit Parties, taken as a
whole, and such other minor title defects or survey matters that, in each case,
do not materially interfere with the ordinary conduct of the business of the
Borrowers or any of the other Credit Parties, taken as a whole;

(vii)Possessory liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the Second Amendment
Effective Date and Permitted Investments and other Investments permitted under
Section 6.4, provided that such liens (a) attach only to such Investments and
(b) secure only obligations incurred in the ordinary course and arising in
connection with the acquisition or disposition of such Investments and not any
obligation in connection with margin financing;

(viii)Liens in favor of a financial institution encumbering deposits (including
the right of setoff) held by such financial institution in the ordinary course
of its business and which are within the general parameters customary in the
banking industry;

(ix)Landlords’ and lessors’ liens in respect of rent that is not overdue by more
than thirty (30) days or which is being contested in compliance with Section
5.5;

(x)leases or subleases granted by any Credit Party to any Person other than a
Credit Party, provided that such lease or sublease does not interfere in any
material respect with the business of such Credit Party or materially impair the
Agent’s interest in the Collateral;

51

--------------------------------------------------------------------------------

 

(xi)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
and securing obligations that are not overdue by more than sixty (60) days, or
are being contested in compliance with Section 5.5;

(xii)Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.4;

(xiii)Liens of a collecting bank arising under Section 4-210 of the UCC on items
in the course of collection and Liens arising solely by virtue of any statutory
or common law provisions relating to bankers’ liens, liens in favor of
securities intermediaries, rights of setoff or similar rights and remedies as to
deposit accounts or securities or securities accounts or other funds maintained
with depository institutions or securities intermediaries;

(xiv)reservations, limitations, provisos and conditions expressed in any
original grant from the Crown or other grants of real or immovable property, or
interests therein, that do not materially affect the use of the affected land
for the purpose for which it is used by that Person;

(xv)the right reserved to or vested in any Governmental Authority by the terms
of any lease, license, franchise, grant or permit acquired by that Person or by
any statutory provision to terminate any such lease, license, franchise, grant
or permit, or to require annual or other payments as a condition to the
continuance thereof;

(xvi)security given to a public utility or any Governmental Authority when
required by such utility or authority in connection with the operations of that
Person in the ordinary course of its business;

(xvii)any Lien arising by operation of law and in the ordinary course of trading
and not as a result of any default or omission by any Credit Party;

(xviii)Liens in favor of a credit card processor or check processor, as
applicable, on proceeds of credit card charges or checks, as applicable, held by
such processor to secure (A) chargebacks, fees, fines, penalties and other
charges arising in the ordinary course of business with respect to the
processing of credit card charges or checks, as applicable; or (B) equipment
leases described on Schedule 1.3 (but no other such leases);

(xix)Liens on cash earnest money deposits made by the Borrowers or any other
Credit Parties in connection with any letter of intent or purchase agreement
permitted hereunder;

(xx)Liens in respect of the licensing and sublicensing of patents, copyrights,
trademarks, trade names, other indications of origin, domain names and other
forms of Intellectual Property in the ordinary course of business; and

(xxi)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods (including Article 2 of the UCC) and
Liens that are contractual rights of set-off relating to purchase orders and
other similar agreement entered into by the Borrowers or other Credit Parties;

provided that, except as provided in any one or more of clauses (i) through
(xii) above, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

52

--------------------------------------------------------------------------------

 

“Permitted Investments” means each of the following:

(i)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America or Canada (or by
any agency or instrumentality thereof to the extent such obligations are backed
by the full faith and credit of the United States of America or Canada, as
applicable), in each case maturing within one year from the date of acquisition
thereof;

(ii)Investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A-1 from S&P or P-1 from Moody’s;

(iii)Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 270 days from the date of acquisition thereof issued or
guaranteed by or placed with, and demand deposit and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any state thereof or
under the Bank Act (Canada) that has a combined capital and surplus and
undivided profits of not less than $100,000,000;

(iv)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above (without regard to the
limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (iii) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;

(v)money market mutual funds, 90% of the investments of which are in cash or
investments contemplated by clauses (i) through (iv) of this definition; and

(vi)Investments by the Lead Borrower consistent with the Lead Borrower’s
investment policy, which investment policy is approved by the Agent from time to
time, such approval not to be unreasonably withheld;

provided that, notwithstanding the foregoing, after the occurrence and during
the continuance of an Event of Default, (i) no such new Investments shall be
permitted by a Borrower unless either (A) no Revolving Loans are then
outstanding, or (B) the Investment is a temporary Investment pending expiration
of an Interest Period for a Revolving Loan that is a LIBO Loan or BA Equivalent
Loan, the proceeds of which Investment will be applied to the Obligations after
the expiration of such Interest Period, and (ii) all such Investments are
pledged by the applicable Borrower to the Agent as additional collateral for the
Obligations pursuant to such agreements as may be reasonably required by the
Agent.

“Permitted Joint Venture Investments” means (a) Investments existing on the
Second Amendment Effective Date and listed on the Perfection Certificate, and
(b) in the absence of the existence of a Cash Dominion Event, additional
Investments by the Credit Parties in Subsidiaries that are not Credit Parties
not to exceed in the aggregate $10,000,000 in any Fiscal Year of the Lead
Borrower.

53

--------------------------------------------------------------------------------

 

“Permitted Overadvance” means an Overadvance, as determined by the Agent in its
Permitted Discretion, (a) which is made to maintain, protect or preserve the
Collateral and/or the Lenders’ rights under the Loan Documents, or (b) which is
otherwise in the Lenders’ interests; provided that Permitted Overadvances shall
not (i) exceed ten percent (10%) of the then Combined Revolving Borrowing Base
in the aggregate outstanding at any time or (ii) unless a Liquidation is
occurring, remain outstanding for more than ninety (90) consecutive Business
Days, unless in case of clause (ii) the Required Revolving Lenders otherwise
agree; and provided further that the foregoing shall not (1) modify or abrogate
any of the provisions of Section 2.6(f) regarding the Lenders’ obligations with
respect to L/C Disbursements, Section 2.5 regarding the Domestic Lenders’
obligations with respect to Swingline Loans, Section 2.5 regarding the Canadian
Lenders’ obligations with respect to Canadian Swingline Loans or Section 2.5
regarding the UK Lenders’ obligations with respect to UK Swingline Loans, or (2)
result in any claim or liability against the Agent (regardless of the amount of
any Overadvance) for Unintentional Overadvances and such Unintentional
Overadvances shall not reduce the amount of Permitted Overadvances allowed
hereunder, and further provided that in no event shall the Agent make an
Overadvance, if after giving effect thereto, the principal amount of the Credit
Extensions (including any Overadvance or proposed Overadvance but excluding FILO
Loans) would exceed the Revolving Commitments.

“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced
(c) such Permitted Refinancing shall not require any scheduled principal
payments due prior to the Maturity Date in excess of, or prior to, the scheduled
principal payments due prior to such Maturity Date for the Indebtedness being
Refinanced, (d) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations, such Permitted Refinancing shall be subordinated in
right of payment to such Obligations on terms at least as favorable to the
Secured Parties as those contained in the documentation governing the
Indebtedness being Refinanced, (e) no Permitted Refinancing shall have different
direct or indirect obligors, or greater guarantees or security, than the
Indebtedness being Refinanced, (f) such Permitted Refinancing shall be otherwise
on terms not materially less favorable to the Credit Parties than those
contained in the documentation governing the Indebtedness being Refinanced,
including, without limitation, with respect to amortization, maturity, financial
and other covenants, and (g) at the time thereof, no Default or Event of Default
shall have occurred and be continuing.

54

--------------------------------------------------------------------------------

 

“Permitted Senior Debt” means Indebtedness of the Borrowers in the aggregate
principal amount of up to the greater of (i) $500,000,000 and (ii) an amount
that would not cause the Total Leverage Ratio to exceed 5.00:1.00 after
incurrence thereof, provided that:

(a)if any portion of the principal of such Indebtedness in excess of an amount
reasonably acceptable to the Agent, as determined by the Agent in connection
with the incurrence by the Borrowers of such Indebtedness, shall be required to
be paid, whether by stated maturity, mandatory or scheduled prepayment or
redemption or otherwise, prior to the Maturity Date, other than in the event of
(i) a default under such Indebtedness, (ii) a change of control of the Lead
Borrower or (iii) certain asset sales in each case, if such Indebtedness is
secured, subject to the standstill and the lien subordination provisions
described in clause (c) below, then the Maturity Date hereunder shall be
automatically changed without further action by the parties hereto to the date
that is ninety (90) days prior to such date;

(b)such Indebtedness may be secured by (A) a first priority Lien on any assets
of the Credit Parties not constituting Collateral and (B) upon request of a
creditor for such facility, a second priority Lien on assets constituting
Collateral; provided that if a creditor for such facility has requested a second
priority Lien on assets constituting Collateral, the Agent for the benefit of
the Secured Parties, shall be granted a second priority Lien on any assets for
which a first priority Lien has been granted to a creditor for such facility to
secure such Indebtedness (excluding, for the avoidance of doubt, any Real
Estate); and

(c)if such Indebtedness is secured with a junior Lien on the assets constituting
Collateral, it shall be subject to an intercreditor agreement reasonably
acceptable to the Agent that may include, among other things, (A) the priority
of the Liens securing the Collateral and the payment of proceeds therefrom, (B)
a reasonable standstill by the holders of such Indebtedness as to remedies
against the Collateral, (C) waivers by the holders of such Indebtedness of
rights to contest validity or priority of Liens of the Agent or the Lenders
(which waiver may be reciprocal) or object to dispositions of Collateral
(including an affirmative agreement by such holders to release Liens of such
holders in the event of a disposition of Collateral approved by the Agent) (with
reciprocal agreements as to assets not constituting Collateral), (D) waiver of
rights to object to the use of cash collateral or sale of Collateral, and
reasonable restrictions on certain claims and actions, in any proceeding under
any Debtor Relief Laws by the holders of such Indebtedness (with reciprocal
agreements as to assets not constituting Collateral), and (E) restrictions on
amendments to, or consents, waivers or other modifications with respect to, the
documents evidencing such Indebtedness to the extent the same would be
materially adverse to the Lenders (with reciprocal agreements as to the Loan
Documents).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Phase I” means an investigation performed in accordance with American Society
for Testing and Materials Standard E1527-13, as amended, or any similar
environmental assessment.

55

--------------------------------------------------------------------------------

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which a Borrower or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning provided therefor in Section 5.1.

“Pounds Sterling” or “£” refers to lawful money of the United Kingdom.

“PPSA” means the Personal Property Security Act (Ontario) and the Regulations
thereunder, as from time to time in effect; provided, however, if attachment,
perfection or priority of the Agent’s security interests in any Collateral are
governed by the personal property security laws of any jurisdiction other than
Ontario (including Quebec), PPSA shall mean those personal property security
laws in such other jurisdiction,  including the Civil Code of Quebec, for the
purposes of the provisions hereof relating to such attachment, perfection or
priority and for the definitions related to such provisions.

“Prime Rate Loans” shall mean Domestic Prime Rate Loans or Canadian Prime Rate
Loans, as applicable.

“Proceeds” shall have the meaning ascribed to it in the UCC or the PPSA, as
applicable, and shall include proceeds of all Collateral.

“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning provided therefor in Section 5.1.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning set forth in Section 9.29.

“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

56

--------------------------------------------------------------------------------

 

“Qualifying Lender” means

(a)a Lender (other than a Lender within clause (b) below) which is beneficially
entitled to interest payable to that Lender in respect of an advance and is:

(i)a Lender:

(A)that is a bank (as defined for the purpose of section 879 of the ITA) making
an advance under a Loan Document; or

(B)in respect of an advance by a person that was a bank (as defined for the
purpose of section 879 of the ITA) at the time that such advance was made,

and, in each case, which is within the charge to United Kingdom corporation tax
with respect to any payments of interest made in respect of that advance; or

 

(ii)a Lender which is:

(A)a company resident in the United Kingdom for United Kingdom tax purposes;

(B)a partnership, each member of which is:

(1)a company so resident in the United Kingdom; or

(2)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(C)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

(iii)a Treaty Lender; or

(b)a building society (as defined for the purposes of section 880 of the ITA)
making an advance.

“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by any of the
Credit Parties, including all fixtures and equipment used in connection with the
operation of such structures and all easements, rights-of-way and similar rights
relating thereto and all leases, tenancies, and occupancies thereof.

57

--------------------------------------------------------------------------------

 

“Real Estate Advance Rate” means the percentages set forth below:

Period

Real Estate

Advance Rate

From the Second Amendment Effective Date until the first anniversary of the
Second Amendment Effective Date

50%

From the first anniversary of the Second Amendment Effective Date until the
second anniversary of the Second Amendment Effective Date

45%

From the second anniversary of the Second Amendment Effective Date until the
Maturity Date

40%

 

“Real Estate Approval” means the Real Estate Eligibility Requirements have been
met to the satisfaction of the Agent and the Second Amendment Lenders.

“Real Estate Eligibility Requirements” means collectively, each of the
following:

(a)The applicable Domestic Borrower has executed and delivered to the Agent a
Mortgage, substantially in the form of Exhibit I, with respect to any Real
Estate intended, by such Domestic Borrower, to be included in Eligible Real
Estate;

(b)Such Real Estate is used by a Domestic Borrower for offices or as a Store,
distribution center or warehouse;

(c)As to any particular property, the Domestic Borrower is in compliance in all
material respects with the representations, warranties and covenants set forth
in the Mortgage relating to such Real Estate;

(d) The Agent and the Second Amendment Lenders shall have received fully paid
American Land Title Association Lender’s Extended Coverage title insurance
policies or marked-up title insurance commitments having the effect of a policy
of title insurance (the “Mortgage Policies”) in form and substance, with the
endorsements reasonably required by the Agent (to the extent available at
commercially reasonable rates) and in amounts reasonably acceptable to the
Agent, issued, coinsured and reinsured (to the extent reasonably required by the
Agent) by title insurers reasonably acceptable to the Agent, insuring the
Mortgages to be valid first and subsisting Liens on the property or leasehold
interests described therein, free and clear of all defects (including, but not
limited to, mechanics’ and materialmen’s Liens) and encumbrances, excepting only
Permitted Encumbrances having priority over the Lien of the Agent under law or
otherwise reasonably acceptable to the Agent;

58

--------------------------------------------------------------------------------

 

(e)With respect to any Real Estate owned by a Domestic Borrower (excluding
interests as lessee under a Lease) which is intended by such Domestic Borrower
to be included in Eligible Real Estate, the Agent shall have received American
Land Title Association/American Congress on Surveying and Mapping form surveys,
for which all necessary fees (where applicable) have been paid, certified to the
Agent and the issuer of the Mortgage Policies in a manner reasonably
satisfactory to the Agent by a land surveyor duly registered and licensed in the
states in which the property described in such surveys is located and reasonably
acceptable to the Agent, showing all buildings and other improvements, the
location of any easements, parking spaces, rights of way, building set-back
lines and other dimensional regulations and the absence of encroachments, either
by such improvements or on to such property, and other defects, other than
encroachments and other defects reasonably acceptable to the Agent;

(f)With respect to any Real Estate intended by any Domestic Borrower to be
included in Eligible Real Estate, (i) the Agent and the Second Amendment Lenders
shall have received a Phase I, in form and substance reasonably satisfactory to
the Agent and the Second Amendment Lenders, from an environmental consulting
firm reasonably acceptable to the Agent, which report shall identify recognized
environmental conditions and shall to the extent possible quantify any related
costs and liabilities, associated with such conditions and the Agent and the
Second Amendment Lenders shall be reasonably satisfied with the nature and
amount of any such matters, and (ii) if requested by the Agent or the Second
Amendment Lenders after receipt of a Phase I, such further environmental
assessments or reports to the extent such further assessments or reports are
reasonably recommended in the Phase I;

(g)With respect to the Lease on the applicable portion of the Wilson County
Property intended by the Domestic Borrowers included in Eligible Real Estate,
the Agent shall have received a consent agreement to the extent required under
the terms of the applicable Lease relating to such leased Real Estate, in form
and substance reasonably satisfactory to the Agent, executed by the lessor of
the Lease, along with (1) a memorandum of lease in recordable form with respect
to such leasehold interest, executed and acknowledged by the owner of the
affected real property, as lessor, (2) evidence that the applicable Lease with
respect to such leasehold interest or a memorandum thereof has been recorded in
all places necessary, in the Agent’s reasonable judgment, to give constructive
notice to third-party purchasers of such leasehold interest, and (3) if such
leasehold interest was acquired or sub-leased from the holder of a recorded
leasehold interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Agent;

(h)The applicable Domestic Borrower shall have delivered to the Agent and each
Lender a life of loan flood zone determination from a third party vendor, and,
if such Real Estate is located in a “special flood hazard area”, (A) the Agent
shall have delivered to the Lenders a notification to the applicable Credit
Parties of that fact and (if applicable) notification to the applicable Credit
Parties that flood insurance coverage is not available and evidence of the
receipt by the applicable Credit Parties of such notice and (B) the Agent and
the Second Amendment Lenders shall have received evidence of flood insurance
naming the Agent as mortgagee as required by the National Flood Insurance
Program as set forth in the Flood Insurance Laws, each of which shall be in
amounts as required by the applicable Flood Insurance Laws and reasonably
satisfactory in form and substance to the Agent and the Second Amendment
Lenders; and

59

--------------------------------------------------------------------------------

 

(i)The applicable Domestic Borrower shall have delivered such other information
and documents as may be reasonably requested by the Agent and Second Amendment
Lenders, including, without limitation, such as may be necessary to comply with
FIRREA and as provided in the definition of Appraised Value.  

Notwithstanding any provision in this definition or in this Agreement to the
contrary, in no event shall any Mortgage be signed unless and until the
condition set forth in the preceding clause (h) has been satisfied with respect
to the Real Estate to be encumbered by such Mortgage.

“Realty Reserves” means such reserves as the Agent from time to time determines
in the Agent’s Permitted Discretion as being appropriate to reflect the
impediments to the Agent’s ability to realize upon any Eligible Real Estate, to
reflect such factors as affect the market value of the Eligible Real Estate or
to reflect claims and liabilities that the Agent reasonably determines will need
to be satisfied in connection with the realization upon any Eligible Real
Estate. Without limiting the generality of the foregoing, Realty Reserves may
include (but are not limited to) (i) Environmental Compliance Reserves, (ii)
reserves for (A) municipal taxes and assessments, (B) repairs and (C)
remediation of title defects, and (iii) reserves for Indebtedness secured by
Liens having priority over the Lien of the Agent.

“Recipient” means the Agent, any Lender, the Issuing Bank or any other recipient
of any payment to be made by or on account of any obligation of any Credit Party
hereunder.

“Register” has the meaning provided therefor in Section 9.6(c).

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” has the meaning set forth in Section 101(22) of CERCLA.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBO Rate in loan agreements
similar to this Agreement.

“Required Lenders” shall mean, at any time, Lenders having holding more than 50%
of the sum of the Total Revolving Commitments and the outstanding amount of the
FILO Loan, or if the commitments have been terminated, Lenders whose percentage
of the outstanding Loans and Letter of Credit Outstandings aggregate greater
than 50% of all such Loans and Letter of Credit Outstandings, provided that such
calculation shall exclude any Defaulting Lenders and any such Defaulting
Lender’s Commitment in the event that such Defaulting Lender’s rights to
participate shall have been suspended or terminated pursuant to Section 8.13 of
this Agreement.

60

--------------------------------------------------------------------------------

 

“Required Revolving Lenders” means at any time, Lenders holding more than 50% of
the Total Revolving Commitments, or if such Commitments have been terminated,
Revolving Lenders whose percentage of the outstanding Revolving Loans and Letter
of Credit Outstandings aggregate greater than 50% of all such Revolving Loans
and Letter of Credit Outstandings; provided that such calculation shall exclude
any Defaulting Lenders and any such Defaulting Lender’s Commitment in the event
that such Defaulting Lender’s rights to participate shall have been suspended or
terminated pursuant to Section 8.13 of this Agreement.

“Required Supermajority Lenders” shall mean, at any time, Lenders having
Commitments greater than 66 2/3% of the Total Commitments, or if the Commitments
have been terminated, Lenders whose percentage of the outstanding Loans and
Letter of Credit Outstandings aggregate greater than 66 2/3% of all such Loans
and Letter of Credit Outstandings, provided that such calculation shall exclude
any Defaulting Lenders and any such Defaulting Lender’s Commitment in the event
that such Defaulting Lender’s rights to participate shall have been suspended or
terminated pursuant to Section 8.13 of this Agreement.

“Reserves” means the Account Reserves, the Inventory Reserves, the Realty
Reserves, the FILO Reserve and the Availability Reserves.

“Restricted Payment” means (i) any dividend or other distribution, directly or
indirectly (whether in cash, securities or other property) with respect to any
shares of any class of capital stock or other equity interests of any of the
Credit Parties, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such shares of capital stock or other equity interests of any
of the Credit Parties or any option, warrant or other right to acquire any such
shares of capital stock or other equity interests of any of the Credit Parties;
or (ii) any payment or other distribution, directly or indirectly (whether in
cash, securities, or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities, or other property), including any sinking fund or similar
deposit on, an account of the purchase, redemption, retirement, acquisition,
cancellation, or termination of any Indebtedness (other than the Obligations).

“Revolving Commitment” means with respect to each Lender, the Canadian
Commitment, the UK Commitment and the Revolving Domestic Commitment, of such
Lender hereunder.

“Revolving Domestic Commitment” means, as to each Revolving Domestic Lender, its
obligation to (a) make Revolving Domestic Loans to the Domestic Borrowers
pursuant to Section 2.1 and (b) purchase participations in Domestic Letter of
Credit Outstandings, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Revolving Domestic
Lender’s name on Schedule 1.1 or in the Assignment and Acceptance pursuant to
which such Domestic Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement.

“Revolving Domestic Commitment Percentage” means the Commitment Percentages of
the Revolving Domestic Lenders.

61

--------------------------------------------------------------------------------

 

“Revolving Domestic Lender” means the Lenders having Revolving Domestic
Commitments from time to time or at any time.

“Revolving Domestic Loan” means an extension of credit made by a Revolving
Domestic Lender.

“Revolving Domestic Loan Cap” means at any time of termination, the lesser of
(a) the Revolving Domestic Total Commitments or (b) the Domestic Borrowing Base.

“Revolving Domestic Total Commitment” means the aggregate of the Revolving
Domestic Commitments of all Revolving Domestic Lenders. On the Second Amendment
Effective Date, the Revolving Domestic Total Commitments are $332,500,000.

“Revolving Lenders” means the Revolving Domestic Lenders, the Canadian Lenders,
and the UK Lenders.

“Revolving Loan” means all Canadian Loans, Revolving Domestic Loans and UK Loans
at any time made by a Lender pursuant to Section 2.3.

“Revolving Loan Cap” means at any time of determination, the lesser of (a) the
Revolving Commitments or (b) the Combined Revolving Borrowing Base.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”), the federal
government of Canada (including, without limitation, Canadian Sanction Laws) or
other relevant sanctions authority.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“Scheduled Unavailability Date” has the meaning provided therefor in Section
2.29(b).

“SEC” means the United States Securities and Exchange Commission.

“Second Amendment” means that certain Second Amendment to Fourth Amended and
Restated Credit Agreement dated as of the Second Amendment Effective Date by and
among the Credit Parties, Agent, and Second Amendment Lenders.

“Second Amendment Effective Date” means June 5, 2020.  

“Second Amendment Fee Letter” means the letter entitled “Second Amendment Fee
Letter” among the Borrowers and the Agent, dated as of May 20, 2020.

“Second Amendment Lenders” means the Lenders party to the Second Amendment.

“Secured Party” or “Secured Parties” means, collectively, the Canadian Secured
Parties, the UK Secured Parties and the Domestic Secured Parties.

62

--------------------------------------------------------------------------------

 

“Security Agreement” means the Fifth Amended and Restated Security Agreement
dated as of the Second Amendment Effective Date and executed and delivered by
each of the Domestic Credit Parties to the Agent for the benefit of the Secured
Parties, as amended and in effect from time to time.

“Security Documents” means the Security Agreement, the Facility Guaranty, the
Effective Date Guaranties, the Account Control Agreements, the Collateral
Control Agreements, the Canadian Security Documents, the Intellectual Property
Security Agreements, the Mortgages, and each other security agreement, mortgage
(if any), guaranty or other instrument or document executed and delivered
pursuant to Section 5.15 or any other provision hereof or any other Loan
Document, to secure any of the Obligations, the Canadian Liabilities and the UK
Liabilities.

“Settlement Date” has the meaning provided therefor in Section 2.7(d).

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuations, all of the properties and assets of such Person are
greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair saleable value of the properties and assets of such
Person is not less than the amount that would be required to pay the probable
liability of such Person on its debts as they become absolute and matured, (c)
such Person is able to realize upon its properties and assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (d) such Person does not intend to, and
does not believe that it will, incur debts beyond such Person’s ability to pay
as such debts mature, (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person’s properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged, and (f) as regards a Canadian Credit Party, such
Person is not an “insolvent person” within the meaning of the BIA.

“Specified Credit Party” means any Credit Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 9.27).

“Specified Event of Default” means the occurrence of any Event of Default
arising under any of Sections 7.1 (a), 7.1(b), 7.1(d), 7.1(j), 7.1(k), 7.1(n),
7.1(q) or 7.1(v).

63

--------------------------------------------------------------------------------

 

“Spot Rate” for a currency means the exchange rate, as reasonably determined by
Agent, that is applicable to conversion of one currency into another currency,
which is (a) the exchange rate reported by Bloomberg (or other commercially
available source designated by Agent) as of the end of the preceding business
day in the financial market for the first currency; or (b) if such report is
unavailable for any reason, the spot rate for the purchase of the first currency
with the second currency as in effect during the preceding business day in
Agent’s principal foreign exchange trading office for the first currency.

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, or (c) supports the payment of insurance premiums for
reasonably necessary insurance carried by any of the Borrowers.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Store” means any retail store (which may include any Real Estate, fixtures,
equipment, Inventory and other property related thereto) operated, or to be
operated, by any Credit Party.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power for the election of
directors or other members of its governing body (other than securities or
ownership interests having such power only upon satisfaction of a contingency)
or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled by the parent and/or one or more Subsidiaries of
the parent.  Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Lead
Borrower.

“Substantial Liquidation” shall mean either (a) the Liquidation of substantially
all of the Collateral, or (b) the sale or other disposition of substantially all
of the Collateral by the Credit Parties.

“Supported QFC” has the meaning set forth in Section 9.29.

“Swap Obligations” means with respect to any Credit Party any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Lender” means Bank of America, in its capacity as lender of Swingline
Loans hereunder.

64

--------------------------------------------------------------------------------

 

“Swingline Loan” shall mean a Loan made by the Swingline Lender to the Domestic
Borrowers pursuant to Section 2.5 hereof.

“Swingline Note” means a promissory note of the Domestic Borrowers substantially
in the form of Exhibit B-4, payable to the Swingline Lender if requested by the
Swingline Lender, evidencing the Swingline Loans.

“Swingline Sublimit” means an amount equal to the lesser of (a) $45,000,000 and
(b) the Total Commitments.  The Swingline Sublimit is part of, and not in
addition to, the Total Commitments.

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, would be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance is either:

(a)a company resident in the United Kingdom for United Kingdom tax purposes; or

(b)a partnership each member of which is:

(i)a company so resident in the United Kingdom; or

(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(c)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Taxes.

“Tax Deduction” means a deduction or withholding from a payment under any Loan
Document for and on account of any taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments and all interest, penalties or similar
liabilities with respect thereto.

“Tax Payment” means, in relation to the UK Borrower, either the increase in a
payment made by the UK Borrower to a Lender under Section 1.7(b) or a payment
under Section 1.7(c).

65

--------------------------------------------------------------------------------

 

“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest or penalties thereon and any additions thereto.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Agent) as long as any of the Interest Period
options set forth in the definition of “Interest Period” and that is based on
SOFR and that has been selected or recommended by the Relevant Governmental
Body, in each case as published on an information service as selected by the
Agent from time to time in its reasonable discretion.

“Termination Date” shall mean the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Loans are accelerated and the
Revolving Commitments are terminated in accordance with Section 7.1, or (iii)
the date of the occurrence of any Event of Default pursuant to Section 7.1(j) or
7.1(k) or (iv) the termination of the Commitments in accordance with the
provisions of Section 2.15 hereof.

“Termination Event” shall mean (a) the whole or partial withdrawal of the
Canadian Borrower or any Canadian Subsidiary from a Canadian Pension Plan during
a plan year; or (b) the filing by a Canadian Borrower or any Canadian Subsidiary
of a notice of intention to terminate in whole or in part a Canadian Pension
Plan or the treatment of a Canadian Pension Plan amendment by a Canadian
Borrower or any Canadian Subsidiary as a termination or partial termination; or
(c) the institution of proceedings by any Governmental Authority to terminate in
whole or in part or have a trustee or like body appointed to administer a
Canadian Pension Plan, or (d) any other event or condition which might
constitute grounds for the termination of, or winding up of, or the appointment
of a trustee or like body to administer, any Canadian Pension Plan.

“Total Commitments” shall mean, at any time, the sum of the Commitments at such
time.  As of the Second Amendment Effective Date, the aggregate Total
Commitments are $350,000,000.

“Total Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Total Indebtedness to (b) Consolidated EBITDA, in each case of or
by Lead Borrower and its Subsidiaries for the most recently completed Applicable
Fiscal Period, all as determined on a Consolidated basis in accordance with
GAAP.

“Total Outstandings” shall mean the sum of the Total Revolving Outstandings and
the outstanding amount of the FILO Loan.

“Total Revolving Commitments” means at any, the sum of the Revolving Domestic
Total Commitments, the Canadian Commitments, and the UK Commitments. As of the
Second Amendment Effective Date, the Total Revolving Commitments are
$332,500,000.  

“Total Revolving Outstandings” shall mean the sum of the Canadian Credit
Extensions, the Domestic Credit Extensions (excluding the FILO Loans) and the UK
Credit Extensions.

“Trademark” has the meaning specified in the Security Agreement.

“Trading with the Enemy Act” has the meaning provided therefor in Section 9.22.

66

--------------------------------------------------------------------------------

 

“Treaty Lender” means a Lender which:

(b)is treated as a resident of a Treaty State for the purposes of the relevant
Treaty; and

(c)does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in any advance is
effectively connected.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“Type”, when used in reference to any Loan (including the outstanding portion of
the FILO Loan) or Borrowing, refers to whether the rate of interest on such
Loan, or on the Loans comprising such Borrowing, is determined by reference to
the LIBO Rate, the BA Rate, the Base Rate, the Canadian Prime Rate, the U.S.
Index Rate or the UK Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that if a term is defined in Article 9
of the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9; provided further that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than the State of New York, “Uniform Commercial Code”
means the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection or availability of such remedy, as the case may be.

“UK Base Rate” means, with respect to UK Swingline Loan made in Dollars or any
Optional Currency, a fluctuating rate of interest per annum equal to the rate of
interest in effect for such day as announced by and used from time to time by
the local branch of Bank of America in the jurisdiction in which such currency
is funded as its “base rate” with respect to such currency.  Any change in such
rate shall take effect at the opening of business on the day of such change.

“UK Base Rate Loan” means a UK Swingline Loan made to the UK Borrower
denominated in Dollars or any Optional Currency and bearing interest at a rate
based on the UK Base Rate.

“UK Borrower” means Genesco (UK) Limited, a corporation incorporated in England
and Wales with a company number 07667223.

“UK Borrowing” means a borrowing consisting of simultaneous UK Loans of the same
Type and, in the case of LIBO Loans, having the same Interest Period made by
each of the UK Lenders pursuant to Section 2.3.

“UK Borrowing Base” has the meaning provided therefor in Section 2.30(a).

67

--------------------------------------------------------------------------------

 

“UK Commitment Percentage” means the Commitment Percentages of the UK Lenders.

“UK Commitments” means, as to each UK Lender, its obligation to (a) make UK
Loans to the UK Borrower pursuant to Section 2.1 and (b) purchase participations
in UK Letter of Credit Outstandings, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such UK Lender’s
name on Schedule 1.1 or in the Assignment and Acceptance pursuant to which such
UK Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“UK Credit Extensions” as of any day, shall be equal to the sum of (a) the
principal balance of all UK Loans (including UK Swingline Loans) then
outstanding, and (b) the then amount of the UK Letter of Credit Outstandings.

“UK Credit Parties” means, collectively, the UK Borrower and each Material
Subsidiary of the UK Borrower incorporated in England and Wales that is or
becomes a guarantor of the UK Liabilities (the “UK Guarantors”); provided that
the Excluded UK Subsidiaries shall not become UK Credit Parties hereunder except
in accordance with Section 2.30 hereof.  “UK Credit Party” means any one of such
Persons.

“UK Deed of Confirmation” means the deed of confirmation, dated as of the
Effective Date and made between the UK Borrower, the Lead Borrower and the
Agent.

“UK Lenders” means Bank of America and any other Person having UK Commitments
from time to time or at any time.  A Person may be a UK Lender only if it is a
Domestic Lender or an Affiliate of a Domestic Lender.

“UK Letter of Credit” means each Letter of Credit issued hereunder for the
account of the UK Borrower.

“UK Letter of Credit Outstandings” shall mean, at any time, the sum of (a) with
respect to UK Letters of Credit outstanding at such time, the aggregate maximum
amount that then is or at any time thereafter may become available for drawing
or payment thereunder plus (b) all amounts theretofore drawn or paid under UK
Letters of Credit for which the Issuing Bank has not then been reimbursed.

“UK Letter of Credit Sublimit” means an amount equal to $10,000,000.  The UK
Letter of Credit Sublimit is part of, and not in addition to, the UK Total
Commitments.  A permanent reduction of the UK Total Commitments shall not
require a corresponding pro rata reduction in the UK Letter of Credit Sublimit;
provided, however, that if the UK Total Commitments are reduced to an amount
less than the UK Letter of Credit Sublimit, then the UK Letter of Credit
Sublimit shall be reduced to an amount equal to (or, at UK Borrower’s option,
less than) the UK Total Commitments.

“UK Liabilities” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any UK Credit Party arising under any Loan Document
or otherwise with respect to any UK Loan or UK Letter of Credit (including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral therefor), whether direct or indirect
(including those acquired

68

--------------------------------------------------------------------------------

 

by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees, costs, expenses and indemnities
that accrue after the commencement by or against any UK Credit Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, and (b) any Other UK Liabilities.

“UK Loan” means an extension of credit by a UK Lender to the UK Borrower under
Section 2.

“UK Loan Cap” means the least of (a) the Domestic Borrowing Base less the sum of
the Domestic Credit Extensions (excluding the FILO Loans) and the Canadian
Credit Extensions in excess of the Canadian Borrowing Base, (b) the Total
Commitments less the sum of the Domestic Credit Extensions (excluding the FILO
Loans) and the Canadian Credit Extensions, and (c) the UK Total Commitments.

“UK Minority Lenders” has the meaning provided therefor in Section 9.3(d).

“UK Non-Bank Lender” means:

(i)a Lender (which falls within clause (a)(ii) of the definition of Qualifying
Lender) which is a party to this Agreement and which has provided a Tax
Confirmation to the Agent; and

(ii)where a Lender becomes a party after the Effective Date, an assignee which
gives a Tax Confirmation in the Assignment and Acceptance which it executes on
becoming a party.

“UK Note” means a promissory note made by the UK Borrower in favor of a UK
Lender evidencing UK Loans made by such UK Lender, substantially in the form of
Exhibit B-3.

“UK Notice of Borrowing” means a notice from the UK Borrower to the Agent in
connection with a UK Borrowing of UK Loans or UK Swingline Loans, which shall be
substantially in the form of Exhibit H-3.

“UK Secured Party” or “UK Secured Parties” has the meaning assigned to such term
in the Security Agreement.

“UK Subsidiary” means any Subsidiary of the UK Borrower incorporated under the
laws of England and Wales.

“UK Swingline Lender” means Bank of America, in its capacity as lender of UK
Swingline Loans hereunder.

“UK Swingline Loan” shall mean a Loan made by the UK Swingline Lender to the UK
Borrower pursuant to Section 2.5 hereof.

“UK Swingline Note” means a promissory note of the UK Borrower substantially in
the form of Exhibit B-6, payable to the UK Swingline Lender if requested by the
UK Swingline Lender, evidencing the UK Swingline Loans.

69

--------------------------------------------------------------------------------

 

“UK Swingline Sublimit” means an amount equal to the lesser of (a) $10,000,000
and (b) the UK Total Commitments.  The UK Swingline Sublimit is part of, and not
in addition to, the UK Total Commitments.

“UK Total Commitments” means the aggregate of the UK Commitments of all UK
Lenders.  On the Second Amendment Effective Date, the UK Total Commitments are
$100,000,000.

“Unintentional Overadvance” means an Overadvance which, to the Agent’s
knowledge, did not constitute an Overadvance when made but which has become an
Overadvance resulting from changed circumstances beyond the control of the Agent
and the Lenders, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Domestic Borrowing Base, the FILO
Borrowing Base or the Canadian Borrowing Base or a misrepresentation by the
Credit Parties.

“Unused Commitment” shall mean, on any day, (a) the then Total Commitments minus
(b) the sum of (i) the principal amount of Loans then outstanding (including,
but only with respect to the calculation of the Commitment Fee due to the Lender
that is the Swingline Lender or the Canadian Swingline Lender, the principal
amount of Swingline Loans or the Canadian Swingline Loans then outstanding), and
(ii) the then Letter of Credit Outstandings.

“U.S. Index Rate” means, for any day, the greatest of (a) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America-Canada Branch in Toronto, Ontario as its “base rate” (the “base rate”
being a rate set by Bank of America-Canada Branch based on various factors
including costs and desired return of Bank of America-Canada Branch, general
economic conditions and other factors, and used as a reference point for pricing
loans in Dollars made at its “base rate”, which may be priced at, above or below
such announced rate), (b) the Federal Funds Effective Rate for such day, plus
0.50%; or (c) the LIBO Rate for a 30 day interest period as determined on such
day, plus 1.00%; provided, that in no event shall the U.S. Index Rate be less
than 1.00%.  Any change in the “base rate” announced by Bank of America-Canada
Branch shall take effect at the opening of business on the day specified in the
public announcement of such change.  Each interest rate based upon the U.S.
Index Rate shall be adjusted simultaneously with any change in the “base
rate”.  In the event that Bank of America-Canada Branch (including any successor
or assignee) does not at any time publicly announce a “base rate”, then “U.S.
Index Rate” shall mean the “base rate” publicly announced by a Schedule 1
chartered bank in Canada selected by Agent.

“U.S. Index Rate Loan” means a Canadian Loan made in Dollars that bears interest
based on the U.S. Index Rate.

“U.S. Special Resolution Regimes” has the meaning set forth in Section 9.29.

“Voting Stock” means, with respect to any corporation, the outstanding stock of
all classes (or equivalent interests) which ordinarily, in the absence of
contingencies, entitles holders thereof to vote for the election of directors
(or Persons performing similar functions) of such corporation, even though the
right so to vote has been suspended by the happening of such contingency.

70

--------------------------------------------------------------------------------

 

“Wilson County Property” means the property located at 635 Genesco Parkway,
Lebanon, Wilson County, Tennessee, which shall be subject to a fee deed of trust
and a leasehold deed of trust as of the Second Amendment Effective Date.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2Terms Generally; Interpretation

(a).  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns or, for natural
persons, such Person’s successors, heirs, executors, administrators and other
legal representatives, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Exhibits and Schedules shall be construed to refer to Sections of,
and Exhibits and Schedules to, this Agreement, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (f) all financial statements and other
financial information provided by the Borrowers and each of the other Credit
Parties to the Agent or any Lender shall be provided with reference to Dollars,
and (g) this Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Credit Parties and the Agent and are the product of discussions and negotiations
among all parties.  Accordingly, this Agreement and the other Loan Documents are
not intended to be construed against the Agent or any of the Lenders merely on
account of the Agent’s or any Lender’s involvement in the preparation of such
documents.

(b)For purposes of any Collateral located in the Province of Quebec or charged
by any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Quebec, (q) “personal property” shall be deemed
to include “movable property”, (r) “real property” shall be deemed to include
“immovable property”, (s) “tangible property” shall be deemed to include
“corporeal property”, (t) “intangible property” shall be deemed to include
“incorporeal property”, (u) “security interest” and “mortgage” shall be deemed
to include a

71

--------------------------------------------------------------------------------

 

“hypothec”, (v) all references to filing, registering or recording under the UCC
or the PPSA shall be deemed to include publication under the Civil Code of
Quebec, (w) all references to “perfection” of or “perfected” Liens shall be
deemed to include a reference to the “opposability” of such Liens to third
parties, (x) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (y) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, and (z) an “agent” shall
be deemed to include a “mandatary”.

1.3Accounting Terms

.  Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect on the
Effective Date, on a basis consistent with the financial statements referred to
in Section 4.1(g) of this Agreement, provided that, if the Borrowers request an
amendment to any provision hereof to reflect the effect of any change occurring
after the date hereof in GAAP or in the application thereof on the operation of
such provision (or if the Agent notifies the Borrowers that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such provision shall have been amended in accordance
herewith.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any change in accounting for leases pursuant to GAAP resulting
from the implementation of FASB ASU No. 2016-02, Leases (Topic 842), to the
extent such adoption would require treating any lease (or similar arrangement
conveying the right to use) as a Capital Lease Obligation where such lease (or
similar arrangement) would not have been required to be so treated under GAAP as
in effect on December 31, 2015.

1.4Rounding

.  Any financial ratios required to be maintained by the Borrowers pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

1.5Times of Day

.  Unless otherwise specified, all references herein to times of day shall be
references to applicable Local Time.

1.6Letter of Credit Amounts

.  Unless otherwise specified, all references herein to the amount of a Letter
of Credit at any time shall be deemed to be the Stated Amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or by the terms of any documents related
thereto, provides for one or more automatic increases in the Stated Amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
Stated Amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum Stated Amount is in effect at such time.

1.7United Kingdom Tax Matters.

72

--------------------------------------------------------------------------------

 

(a)The provisions of this Section 1.7 shall only apply in respect of the UK
Borrower (a “Relevant Borrower”).

(b)Tax Gross-Up.

 

(i)

Each Relevant Borrower shall make all payments to be made by it under any Loan
Document without any Tax Deduction unless a Tax Deduction is required by law.

 

(ii)

A Relevant Borrower shall, promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify Agent accordingly.  Similarly, a Lender shall promptly notify
Agent on becoming so aware in respect of a payment payable to that Lender.  If
Agent receives such notification from a Lender, it shall notify the Relevant
Borrower.

 

(iii)

If a Tax Deduction is required by law to be made by a Relevant Borrower, the
amount of the payment due from that Relevant Borrower shall be increased to an
amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.

 

(iv)

A payment shall not be increased under clause (iii) above by reason of a Tax
Deduction on account of Taxes imposed by the United Kingdom if, on the date on
which the payment falls due:

(A)the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

 

(B)the relevant Lender is a Qualifying Lender solely by virtue of clause (a)(ii)
of the definition of Qualifying Lender, and:

 

(1)an officer of H.M. Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 of the ITA which relates to the payment and
that Lender has received from the Relevant Borrower making the payment a
certified copy of that Direction; and

 

(2)the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or

 

(C)the relevant Lender is a Qualifying Lender solely by virtue of clause (a)(ii)
of the definition of Qualifying Lender and:

 

73

--------------------------------------------------------------------------------

 

(1)the relevant Lender has not given a Tax Confirmation to the Relevant
Borrower; and

 

(2)the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a Tax Confirmation to the Relevant Borrower, on the basis
that the Tax Confirmation would have enabled the Relevant Borrower to have
formed a reasonable belief that the payment was an “excepted payment” for the
purpose of section 930 of the ITA; or

 

(D)the relevant Lender is a Treaty Lender and the Relevant Borrower making the
payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under clause (vii) below.

 

 

(v)

If a Relevant Borrower is required to make a Tax Deduction, that Relevant
Borrower shall make that Tax Deduction and any payment required in connection
with that Tax Deduction within the time allowed and in the minimum amount
required by law.

 

(vi)

Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Relevant Borrower making that Tax
Deduction shall deliver to Agent for the benefit of the Lender entitled to the
payment a statement under section 975 of the ITA or other evidence reasonably
satisfactory to that Lender that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.

 

(vii)

A Treaty Lender and each Relevant Borrower which makes a payment to which that
Treaty Lender is entitled shall co-operate in completing any procedural
formalities necessary for that Relevant Borrower to obtain authorization to make
that payment without a Tax Deduction.

 

(viii)

Nothing in clause (b)(vii) above shall require a Treaty Lender to:

(A)register under the HMRC DT Treaty Passport scheme;

 

(B)apply the HMRC DT Treaty Passport scheme to any advance if it has so
registered; or

 

(C)file Treaty forms if it has included an indication to the effect that it
wishes the HMRC DT Treaty Passport Scheme to apply to this Agreement in
accordance with clause (b)(xi) or clause (f)(i) (HMRC DT Treaty Passport scheme
confirmation) and the Relevant Borrower making that payment has not complied
with its obligations under clause (b)(xii) or clause (f)(ii) (HMRC DT Treaty
Passport scheme confirmation).

 

74

--------------------------------------------------------------------------------

 

 

(ix)

A UK Non-Bank Lender which becomes a party on the day on which this Agreement is
entered into gives a Tax Confirmation to the Relevant Borrower by entering into
this Agreement.

 

(x)

A UK Non-Bank Lender shall promptly notify the Relevant Borrower and Agent if
there is any change in the position from that set out in the Tax Confirmation.

 

(xi)

A Treaty Lender which becomes a party on the day on which this Agreement is
entered into that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall include an indication
to that effect (for the benefit of the Agent and without liability to any
Relevant Borrower) by notifying the Lead Borrower of its scheme reference number
and its jurisdiction of tax residence.

 

(xii)

Where a Lender notifies the Lead Borrower as described in clause (b)(xi) above
each Relevant Borrower shall file a duly completed form DTTP2 in respect of such
Lender with HM Revenue & Customs within 30 days of the date of this Agreement
and shall promptly provide the Lender with a copy of that filing.

 

(xiii)

If a Lender has not included an indication to the effect that it wishes the HMRC
DT Treaty Passport scheme to apply to this Agreement in accordance with clause
(b)(xi) above or clause (f)(i) (HMRC DT Treaty Passport scheme confirmation), no
Relevant Borrower shall file any form relating to the HMRC DT Treaty Passport
scheme in respect of that Lender’s advance or its participation in any advance.

(c)Tax Indemnity.

 

(i)

The Lead Borrower shall (within three Business Days of demand by the Agent) pay
to a Lender an amount equal to the loss, liability or cost which that Lender
determines will be or has been (directly or indirectly) suffered for or on
account of Taxes by that Lender in respect of a Loan Document.

 

(ii)

Clause (c)(i) above shall not apply:

(A)with respect to any Taxes assessed on a Lender

 

(1)under the law of the jurisdiction in which such Lender is incorporated or, if
different, the jurisdiction (or jurisdictions) in which such Lender is treated
as resident for tax purposes; or

 

(2)under the law of the jurisdiction in which such Lender’s office is located in
respect of amounts received or receivable in such jurisdiction, if such Taxes
are imposed on or calculated by reference to the net income received or
receivable (but not any sum deemed to be received or receivable) by such Lender;
or

(B)to the extent a loss, liability or cost:

 

75

--------------------------------------------------------------------------------

 

(1)is compensated for by an increased payment under Section 1.7(b)(iii) (Tax
gross-up); or

 

(2)would have been compensated for by an increased payment under Section
1.7(b)(iii) (Tax gross-up) but was not so compensated solely because one of the
exclusions in Section 1.7(b)(iv) (Tax gross-up) applied.

 

 

(iii)

A Lender making, or intending to make a claim under Section 1.7(c)(i) above
shall promptly notify Agent of the event which will give, or has given, rise to
the claim, following which Agent shall notify the Lead Borrower.

 

(iv)

A Lender shall, on receiving a payment from the Lead Borrower under this clause
(c), notify Agent.

(d)Tax Credit. If a Relevant Borrower makes a Tax Payment and the relevant
Lender determines that:

 

(i)

a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, or to that Tax Payment; and

such Lender has obtained, utilized and retained that Tax Credit,

 

(ii)

such Lender shall pay an amount to the Relevant Borrower which such Lender
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Relevant Borrower.

(e)Lender Status Confirmation. Each Lender which becomes a party to this
Agreement after the date of this Agreement (“New Lender”) shall indicate, in the
Assignment and Acceptance which it executes on becoming a party, and for the
benefit of Agent and without liability to any Relevant Borrower, which of the
following categories it falls within:

 

(i)

not a Qualifying Lender;

 

(ii)

a Qualifying Lender (other than a Treaty Lender); or

 

(iii)

a Treaty Lender.

If a New Lender fails to indicate its status in accordance with this Section
1.7(e), then such New Lender or Lenders (as appropriate) shall be treated for
the purposes of this Agreement (including by each Relevant Borrower) as if it is
not a Qualifying Lender until such time as it notifies Agent which category of
Qualifying Lender applies (and Agent, upon receipt of such notification, shall
inform the Relevant Borrower).  For the avoidance of doubt, an Assignment and
Acceptance shall not be invalidated by any failure of a New Lender to comply
with this Section 1.7.

 

(f)HMRC DT Treaty Passport Scheme Confirmation.

76

--------------------------------------------------------------------------------

 

 

(i)

A New Lender that is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall include an indication to that effect (for the benefit of the Agent and
without liability to any Relevant Borrower) in the Assignment and Acceptance
which it executes by including its scheme reference number and its jurisdiction
of tax residence in that Assignment and Acceptance.

 

(ii)

Where an Assignment and Acceptance includes the indication described in clause
(f)(i) above in the relevant Assignment and Acceptance each Relevant Borrower
which is a party as a Borrower as at the date that the relevant Assignment and
Acceptance Agreement is executed (the “Transfer Date”) shall file a duly
completed form DTTP2 in respect of such Lender with HM Revenue & Customs within
30 days of that Transfer Date and shall promptly provide the Lender with a copy
of that filing.

(g)Stamp Taxes. The Relevant Borrower shall pay and, within three Business Days
of demand, indemnify each Lender against any cost, loss or liability that Lender
incurs in relation to all stamp duty, registration and other similar Taxes
payable in respect of any Loan Document as it relates to the Relevant Borrower
only and not an obligation of the other Borrowers.

(h)Value Added Tax (“VAT”).

 

(i)

All amounts set out or expressed in a Loan Document to be payable by any party
to any Lender which (in whole or in part) constitute the consideration for a
supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply or supplies, and accordingly, subject to
clause (ii) below, if VAT is or becomes chargeable on any supply made by any
Lender to any party under a Loan Document, that party shall pay to the Lender
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of such VAT (and such Lender shall
promptly provide an appropriate VAT invoice to such party).

 

(ii)

If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Lender Recipient”) under a Loan Document,
and any party other than the Lender Recipient (the “Subject Party”) is required
by the terms of any Loan Document to pay an amount equal to the consideration
for such supply to the Supplier (rather than being required to reimburse the
Lender Recipient in respect of that consideration), such party shall also pay to
the Supplier (in addition to and at the same time as paying such amount) an
amount equal to the amount of such VAT.  The Lender Recipient will promptly pay
to the Subject Party an amount equal to any credit or repayment obtained by the
Lender Recipient from the relevant tax authority which the Lender Recipient
reasonably determines is in respect of such VAT.

 

(iii)

Where a Loan Document requires any party to reimburse or indemnify a Lender for
any cost or expense, that party shall reimburse or indemnify (as the case may
be) such Lender for the full amount of such cost or expense, including such part
thereof as represents VAT, save to the extent that such Lender reasonably
determines that

77

--------------------------------------------------------------------------------

 

 

it is entitled to credit or repayment in respect of such VAT from the relevant
tax authority.

 

(iv)

Any reference in this Section 1.7(h) to any party shall, at any time when such
party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the United Kingdom Value Added Tax Act
1994).

 

(v)

Except as otherwise expressly provided in this Section 1.7(h), a reference to
“determines” or “determined” in connection with tax provisions contained in this
Section 1.7(h) means a determination made in the absolute discretion of the
person making the determination.

1.8Exchange Rates; Currency Translation.

(a)The Agent or the Issuing Bank, as applicable, shall reasonably determine the
Spot Rates to be used for calculating Equivalent Amounts of Loans and amounts
denominated in CD$ or Optional Currencies. Such Spot Rates shall become
effective as of any such date of determination and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next date to so occur. Except for purposes of financial statements delivered by
the Credit Parties hereunder or calculating financial covenants hereunder
(including baskets related thereto, as applicable) or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Equivalent Amount as so determined
by the Agent or the Issuing Bank, as applicable.

(b)Any amount specified in this Agreement or any of the other Loan Documents to
be in Dollars shall also include the Equivalent Amount.  Wherever in this
Agreement in connection with a Borrowing, conversion, continuation or prepayment
of a LIBO Loan or the issuance, amendment or extension of a Letter of Credit, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but if such Borrowing, LIBO Loan or Letter of Credit is denominated in CD$ or in
an Optional Currency, then such amount shall be the relevant Equivalent Amount
of such Dollar amount (rounded to the nearest unit of such CD$ or Optional
Currency, with 0.5 of a unit being rounded upward), as determined by the Agent
or the Issuing Bank, as the case may be.

(c)Notwithstanding the foregoing, for purposes of any determination under any
provision of this Agreement expressly requiring the use of a currency exchange
rate, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than Dollars shall be translated into Dollars at
the Spot Rate.

1.9Limited Condition Acquisitions.

In connection with any action being taken solely in connection with a Limited
Condition Acquisition, for purposes of:

 

78

--------------------------------------------------------------------------------

 

(a)determining compliance with any provision of this Agreement which requires
the calculation of the Total Leverage Ratio or satisfaction of the Payment
Conditions; and

(b)determining compliance with representations, warranties, defaults, Events of
Default or basket (in each case, other than for purposes of Section 4.2);

in each case, at the option of the Lead Borrower (the Lead Borrower’s election
to exercise such option in connection with any Limited Condition Acquisition, an
“LCA Election”), the date of determination of whether any such action is
permitted hereunder, shall be deemed to be the date the definitive agreements
for such Limited Condition Acquisition are entered into (the “LCA Test Date”)
(provided that the Lead Borrower shall be required to make an LCA Election on or
prior to the date on which the definitive agreements for such Limited Condition
Acquisition have been entered into and provided further that with respect to any
required calculation of the Payment Conditions on the LCA Test Date, such
calculation shall be effective only in the event that such Limited Condition
Acquisition is consummated within 180 days following the LCA Test Date), and if,
after giving pro forma effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent Applicable Fiscal Period ending
prior to the LCA Test Date (after giving effect to any increases or decrease in
Indebtedness of the Lead Borrower and Subsidiaries since such date), the Lead
Borrower could have taken such action on the relevant LCA Test Date in
compliance with such ratio, representation, warranty, default, Events of Default
or basket, such ratio, representation, warranty, default, Event of Default or
basket shall be deemed to have been complied with for purposes of such Limited
Condition Acquisition. For the avoidance of doubt, if the Lead Borrower has made
an LCA Election and any of the ratios or baskets for which compliance was
determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
Consolidated EBITDA of the Lead Borrower or the Person subject to such Limited
Condition Acquisition, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations. If the Lead Borrower has made an LCA
Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any ratios, representations, warranties, defaults,
Events of Default or basket availability (including with respect to satisfaction
of the Payment Conditions in connection therewith) with respect to the
incurrence of Indebtedness or Liens, or the making of Restricted Payments,
mergers, the conveyance, lease or other transfer of all or substantially all of
the assets of the Lead Borrower, the prepayment, redemption, purchase,
defeasance or other satisfaction of Indebtedness, the consummation of any other
Permitted Acquisition or the designation of a Subsidiary as a Material
Subsidiary or Material Domestic Subsidiary on or following the relevant LCA Test
Date and prior to the earlier of the date on which such Limited Condition
Acquisition is consummated or the date that the definitive agreement for such
Limited Condition Acquisition is terminated or expires without consummation of
such Limited Condition Acquisition, any such ratios representations, warranties,
defaults, Events of Default or baskets shall be calculated on a pro forma basis
assuming such Limited Condition Acquisition and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) has been consummated (it being further understood and agreed, however,
that neither any Consolidated Net Income, Consolidated EBITDA or Consolidated
Total Indebtedness therefrom,

79

--------------------------------------------------------------------------------

 

nor any assets of the target to be acquired pursuant to such Limited Condition
Acquisition, shall be included in the Borrowers’ Consolidated Net Income,
Consolidated EBITDA or Consolidated Total Indebtedness, or in the calculation of
the Combined Borrowing Base, Domestic Borrowing Base, Canadian Borrowing Base,
or the UK Borrowing Base, as applicable, in any such subsequent calculation
until such Limited Condition Acquisition has actually closed).

 

1.10Divisions.

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its capital stock at such time.

 

1.11Interest Rates.

The Agent does not warrant, nor accept responsibility, nor shall the Agent have
any liability with respect to the administration, submission or any other matter
related to the rates in the definition of “LIBO Rate” or with respect to any
rate that is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBO Successor Rate) or the effect of any of
the foregoing, or of any LIBO Successor Rate Conforming Changes.

 

2.AMOUNT AND TERMS OF CREDIT

2.1Commitments of the Lenders.

(a)Each Revolving Lender severally and not jointly with any other Revolving
Lender, agrees, upon the terms and subject to the conditions herein set forth,
to extend credit to the Borrowers on a revolving basis, in the form of Revolving
Loans and participations in Letters of Credit, Swingline Loans, Canadian
Swingline Loans and UK Swingline Loans and in an amount not to exceed the lesser
of such Revolving Lender’s Commitment or such Revolving Lender’s Commitment
Percentage of the lesser of (x) the Combined Revolving Borrowing Base or (y) the
Revolving Domestic Total Commitments, subject to the following limitations:

(i)The aggregate outstanding amount of the Credit Extensions (excluding FILO
Loans) shall not at any time exceed the Revolving Loan Cap.

(ii)The aggregate outstanding amount of the Domestic Credit Extensions
(excluding FILO Loans) shall not at any time cause the Domestic Availability to
be less than zero.

(iii)The aggregate outstanding amount of the Canadian Credit Extensions shall
not at any time exceed the Canadian Loan Cap.

(iv)The aggregate outstanding amount of the UK Credit Extensions shall not at
any time exceed the UK Loan Cap.

80

--------------------------------------------------------------------------------

 

(v)The aggregate outstanding amount of the Canadian Credit Extensions plus the
aggregate outstanding amount of the UK Credit Extensions shall not at any time
exceed fifty percent (50%) of the Revolving Loan Cap.

(vi)The Revolving Loans made to and the Letters of Credit issued on behalf of,
the Canadian Borrower by the Canadian Lenders may be either in $ or CD$, at the
option of the Canadian Borrower, as herein set forth.

(vii)The Revolving Loans made to and the Letters of Credit issued on behalf of,
the UK Borrower by the UK Lenders may be either in $, Euros or Pounds Sterling,
at the option of the UK Borrower, as herein set forth.

(viii)No Revolving Lender shall be obligated to issue any Letter of Credit, and
Letters of Credit shall be available from the Issuing Bank, subject to the
ratable participation of all Revolving Lenders, as set forth in Section
2.6.  The aggregate Domestic Letter of Credit Outstandings shall not at any time
exceed the Domestic Letter of Credit Sublimit, the aggregate Canadian Letter of
Credit Outstandings shall not at any time exceed the Canadian Letter of Credit
Sublimit, and the aggregate UK Letter of Credit Outstandings shall not at any
time exceed the UK Letter of Credit Sublimit.

(ix)Subject to all of the other provisions of this Agreement, Revolving Loans
that are repaid may be reborrowed prior to the Termination Date. No new Credit
Extension, however, shall be made to the Borrowers after the Termination Date.

(x)(A) Notwithstanding anything to the contrary contained in this Section
2.1(a), subject to the terms and conditions set forth herein, the Canadian
Borrower may, from time to time, directly obtain Loans (but in no event shall
the outstanding amount of such Loans, when aggregate with other outstanding
Canadian Loans, exceed the Canadian Total Commitments) to the extent of then
unused portion of the Domestic Loan Cap only if and to the extent that the
following conditions are satisfied:

(1)  the Canadian Borrower must have utilized all then remaining Canadian
Availability; and

(2)  no Overadvance shall result therefrom; and

(3)  no Default or Event of Default shall exist, or arise from the making of
such Loan and all other conditions precedent to the obtaining of Credit
Extensions by the Borrowers shall have been satisfied.

(B) For purposes of Section 2.18(a) and Section 2.18(c), Loans made to the
Canadian Borrower under this Section 2.1(a)(x) shall not be included as Canadian
Credit Extensions.

(C) If at any time the amount of the Canadian Credit Extensions to the Canadian
Borrower plus the amount of the Loans made to the Canadian Borrower pursuant to
this Section 2.1(a)(x) exceeds Canadian Total

81

--------------------------------------------------------------------------------

 

Commitments (including, without limitation, as a result of one or more
fluctuations in the exchange rate of the Canadian Dollar against the Dollar),
the Canadian Borrower will immediately prepay the Loans made to the Canadian
Borrower pursuant to this Section 2.1(a)(x) in an amount necessary to eliminate
such excess.

(b)Each Borrowing by the Domestic Borrowers of Revolving Loans (other than
Swingline Loans) shall be made by the Revolving Domestic Lenders pro rata in
accordance with their Revolving Domestic Commitments, each Borrowing by the
Canadian Borrower of Revolving Loans (other than Canadian Swingline
Loans)  shall be made by the Canadian Lenders pro rata in accordance with their
Canadian Commitments, and each Borrowing by the UK Borrower of Revolving Loans
(other than UK Swingline Loans) shall be made by the UK Lenders pro rata in
accordance with their UK Commitments.  The failure of any Revolving Domestic
Lender, Canadian Lender or UK Lender, as applicable, to make any Revolving Loan
to the Domestic Borrowers, the Canadian Borrower or the UK Borrower, as
applicable, shall neither relieve any other Revolving Domestic Lender, Canadian
Lender or UK Lender, as applicable, of its obligation to fund its Revolving Loan
to the Domestic Borrowers, the Canadian Borrower or the UK Borrower, as
applicable, in accordance with the provisions of this Agreement nor increase the
obligation of any such other Revolving Domestic Lender, Canadian Lender or UK
Lender, as applicable.

(c)Following the Second Amendment Effective Date, so long as no Default or Event
of Default exists or would arise therefrom, the Lead Borrower shall have the
right at any time, and from time to time, to request an increase of the
Revolving Domestic Commitments, the Canadian Commitments or the UK Commitments
by an amount of no more than $200,000,000 in the aggregate, (but in no event
shall the Canadian Commitments ever exceed $85,000,000,  the UK Commitments ever
exceed $200,000,000, or the Total Commitments as may be increased pursuant to
this clause (c) ever exceed $600,000,000), which Commitments shall, except as
set forth below, be on the same terms and conditions as set forth herein with
respect to the existing Revolving Domestic Commitments, Canadian Commitments or
UK Commitments, as applicable.  Any such Commitment Increase may be funded
initially by the Agent or one or more existing Revolving Lenders as agreed with
the Lead Borrower; provided that all existing Revolving Lenders will be provided
with a right to participate in such Commitment Increase within thirty (30) days
following the closing of such Commitment Increase.   Any such request shall be
first made to all existing Revolving Lenders on a pro rata basis, provided that
only the Canadian Lenders shall be permitted to participate in any increase of
the Canadian Commitments and only the UK Lenders shall be permitted to
participate in any increase of the UK Commitments. To the extent that any
existing Revolving Domestic Lenders, Canadian Lenders or UK Lenders, as
applicable, decline to increase their Commitments, or decline to increase their
Commitments to the amount requested by the Lead Borrower, the Agent will
promptly notify the Lead Arranger of such facts.  Thereafter, the Lead Borrower
may arrange, and the Lead Arranger, in consultation with the Lead Borrower, will
use its reasonable efforts to arrange, for other Persons to become a Revolving
Domestic Lender, a Canadian Lender and/or a UK Lender hereunder, as applicable,
and to issue Commitments in an amount equal to the amount of the increase in the
Revolving Domestic Commitments, the Canadian Commitments and/or the UK
Commitments requested by the Lead Borrower and not accepted by the existing
Revolving Domestic Lenders, Canadian Lenders or UK Lenders, as applicable (each

82

--------------------------------------------------------------------------------

 

such increase by either means, a “Commitment Increase,” and each Person issuing,
or Revolving Lender increasing, its Commitment, an “Additional Commitment
Lender”), provided, however, that (i) no existing Revolving Lender shall be
obligated to provide a Commitment Increase as a result of any such request by
the Lead Borrower, (ii) any Revolving Lender that does not affirmatively agree
to increase its Revolving Commitment shall be deemed to have declined to
increase its Revolving Commitment and (iii) any Additional Commitment Lender
which is not an existing Revolving Lender shall be subject to the approval of
the Agent, the Issuing Bank and the Lead Borrower (which approval shall not be
unreasonably withheld).  Each Commitment Increase with respect to the Revolving
Domestic Commitments shall be in a minimum amount of $25,000,000 and integral
multiples of $5,000,000 above such amount, with respect to the Canadian
Commitments shall be in a minimum amount of $5,000,000 and integral multiples of
$1,000,000 above such amount, and with respect to the UK Commitments shall be in
a minimum amount of $5,000,000 and integral multiples of $1,000,000 above such
amount and the Lead Borrower may make no more than four (4) requests for a
Commitment Increase.  No Commitment Increase shall become effective unless and
until each of the following conditions have been satisfied:

 

(i)

The Lead Borrower shall deliver to the Agent a certificate as of the Commitment
Increase Date signed by a Financial Officer of the Lead Borrower and/or the
Canadian Borrower and/or the UK Borrower, as applicable (A) certifying and
attaching the resolutions adopted by the applicable Borrowers approving or
consenting to such increase, and (B) certifying that, before and after giving
effect to such increase on and as of the Commitment Increase Date (or as of the
LCA Test Date so long as the proceeds of the Commitment Increase are not used to
finance a Limited Condition Acquisition), (1) no Default or Event of Default
exists, (and with respect to a Limited Condition Acquisition no Event of Default
exists with respect to Sections 7.1(a), (b), (j) or (k) as of the Commitment
Increase Date) and the representations and warranties contained in Section 3 and
the other Loan Documents are true and correct in all material respects, except
(A) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they are true and correct as of such earlier date
and (B) in the case of any representation and warranty qualified by materiality,
they shall be true and correct in all respects, and if in connection with a
Limited Condition Acquisition, to the extent agreed to by the Additional
Commitment Lenders, the applicable representations and warranties with respect
to any target may be limited in the customary “SunGard” manner for limited
conditionality acquisitions.

 

(ii)

The Borrowers, the Agent, and any Additional Commitment Lender that is not an
existing Revolving Lender shall have executed and delivered a joinder to the
Loan Documents in such form as the Agent shall reasonably require;

 

(iii)

The Borrowers shall have paid such fees and other compensation to the Additional
Commitment Lenders as the Lead Borrower and such Additional Commitment Lenders
shall agree;

 

(iv)

The Borrowers shall have paid such arrangement fees in such amounts, if any, to
the Lead Arranger as the Borrowers and the Lead Arranger may agree;

 

(v)

If required by the Additional Commitment Lenders, the Borrowers shall deliver to
the Agent and the Revolving Lenders an opinion or opinions, in form and
substance reasonably satisfactory to the Agent, from counsel to the Borrowers
reasonably satisfactory to the Agent and dated such date;

83

--------------------------------------------------------------------------------

 

 

(vi)

A Note (to the extent requested by a Revolving Lender) will be issued at the
Borrowers’ expense, to each such Additional Commitment Lender, to be in
conformity with requirements of Section 2.8 hereof (with appropriate
modification) to the extent necessary to reflect the new Commitment of each
Additional Commitment Lender; and

 

(vii)

The Borrowers and the Additional Commitment Lenders shall have delivered such
other instruments, documents and agreements as the Agent may reasonably have
requested.

(d)If the Total Commitments are increased in accordance with clause (c) of this
Section, the Agent, in consultation with the Lead Borrower, shall determine the
effective date (the “Commitment Increase Date”) and the final allocation of such
increase. The Agent shall promptly notify each Revolving Lender as to the
effectiveness of each Commitment Increase, and at such time (i) the applicable
Commitments under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of such Commitment Increases, (ii) Schedule 1.1 shall be
deemed modified, without further action, to reflect the revised Commitments and
Commitment Percentages of the Revolving Lenders, and (iii) this Agreement shall
be deemed amended, without further action, to the extent necessary to reflect
such Commitment Increase.

(e)In connection with Commitment Increases hereunder, the Revolving Lenders and
the Borrowers agree that, notwithstanding anything to the contrary in this
Agreement, (i) the Borrowers shall, in coordination with the Agent, (x) repay
outstanding Revolving Loans of certain Revolving Lenders, and obtain Revolving
Loans from certain other Revolving Lenders (including the Additional Commitment
Lenders), or (y) take such other actions as reasonably may be required by the
Agent, in each case to the extent necessary so that all of the Revolving Lenders
effectively participate in each of the outstanding Revolving Loans pro rata on
the basis of their Commitment Percentages (determined after giving effect to any
increase in the Commitments pursuant to this Section 2.1), and (ii) the
Borrowers shall pay to the Revolving Lenders any costs of the type referred to
in Section 2.19(b) in connection with any repayment and/or Revolving Loans
required pursuant to preceding clause (i).  Without limiting the obligations of
the Borrowers provided for in this Section 2.1, the Agent and the Revolving
Lenders agree that they will use their best efforts to attempt to minimize the
costs of the type referred to in Section 2.19(b) which the Borrowers would
otherwise occur in connection with the implementation of an increase in the
Commitments.

(f)Each FILO Lender severally agrees, on the terms and conditions hereinafter
set forth, to make its portion of the FILO Loan to the Domestic Borrowers on the
Second Amendment Effective Date in a principal amount equal to its FILO
Commitment. Amounts repaid in respect of the FILO Loan may not be reborrowed.
Upon each applicable FILO Lender’s making of its portion of the FILO Loan on the
Second Amendment Effective Date, the FILO Commitment of such FILO Lender shall
be terminated.

2.2Reserves; Changes to Reserves.

(a)The Inventory Reserves, Account Reserves, FILO Reserve and Availability
Reserves, if any, as of the Second Effective Date are set forth on the Borrowing
Base Certificate delivered on the Second Effective Date.

84

--------------------------------------------------------------------------------

 

(b)The Agent shall have the right, at any time and from time to time after the
Effective Date in its Permitted Discretion to establish, modify or eliminate
Reserves (other than the FILO Reserve) upon two Business Days prior notice to
the Borrowers, (during which period the Agent shall be available to discuss any
such proposed Reserve with the Borrowers); provided that no such prior notice
shall be required for  (1) changes to any Reserves resulting solely by virtue of
mathematical calculations of the amount of the Reserve in accordance with the
methodology of calculation previously utilized (such as, but not limited to,
rent and Customer Credit Liabilities), or (2) changes to Reserves or
establishment of additional Reserves if a Material Adverse Effect has occurred
or it would be reasonably likely that a Material Adverse Effect to the Lenders
would occur were such Reserve not changed or established prior to the expiration
of such two (2) Business Day period, or (3) any changes to Reserves during the
continuance of any Event of Default.

2.3Making of Loans.

(a)Except as set forth in Sections 2.16 and 2.24, (i) Loans (other than
Swingline Loans but including the FILO Loans) by the Domestic Lenders to the
Domestic Borrowers shall be either Domestic Prime Rate Loans, or LIBO Loans as
the Lead Borrower on behalf of the Domestic Borrowers may request subject to and
in accordance with this Section 2.3, (ii) all Swingline Loans shall be only
Domestic Prime Rate Loans, (iii) Canadian Loans (other than Canadian Swingline
Loans)  by the Canadian Lenders to the Canadian Borrower shall be either
Canadian Prime Rate Loans or BA Equivalent Loans (if made in Canadian Dollars),
or LIBO Loans or U.S. Index Rate Loans (if made in Dollars), (iv) all Canadian
Swingline Loans shall be Canadian Prime Rate Loans or U.S. Index Rate Loans, (v)
UK Loans (other than, for the avoidance of doubt, UK Swingline Loans) by the UK
Lenders to the UK Borrower shall only be LIBO Loans and may be made in Optional
Currency or in Dollars, and (vi) all UK Swingline Loans by the UK Swingline
Lender to the UK Borrower shall only be UK Base Rate Loans. All Loans made
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, be Loans of the same Type.  Each Lender may fulfill its Commitment with
respect to any Loan by causing any lending office of such Lender to make such
Loan; but any such use of a lending office shall not affect the obligation of
the Borrowers to repay such Loan in accordance with the terms of the applicable
Note.  Each Lender shall, subject to its overall policy considerations, use
reasonable efforts (but shall not be obligated) to select a lending office which
will not result in the payment of increased costs by the Borrowers pursuant to
Section 2.23.  Subject to the other provisions of this Section 2.3 and the
provisions of Section 2.24, Borrowings of Loans of more than one Type may be
incurred at the same time, but no more than ten (10) Borrowings of LIBO Loans
and BA Equivalent Loans may be outstanding at any time.

(b)The Lead Borrower, the Canadian Borrower or the UK Borrower, as applicable,
shall give the Agent three (3) Business Days’ (or, with respect to any Loans
made in Optional Currency, four (4) Business Days’) prior electronic notice
(pursuant to a Notice of Borrowing) of each LIBO Borrowing and BA Equivalent
Loan Borrowing, and prior electronic notice (pursuant to a Notice of Borrowing)
on the same Business Day of each Borrowing of Domestic Prime Rate Loans,
Canadian Prime Rate Loans, U.S. Index Rate Loans or UK Swingline Loans, as
applicable. Any such notice, to be effective, must be received by the Agent not
later than 11:00 a.m., Local Time, on the third Business Day in the case of LIBO
Loans and BA Equivalent Loans prior to, and, in the case of Domestic Prime Rate
Loans, Canadian Prime

85

--------------------------------------------------------------------------------

 

Rate Loans, U.S. Index Rate Loans and UK Swingline Loans, by 11:00 a.m. Local
Time on the same Business Day of, the date on which such Borrowing is to be
made. Such notice shall be irrevocable and shall specify the amount of the
proposed Borrowing (which shall be in an integral multiple of (i) $100,000, but
not less than $1,000,000 in the case of LIBO Loans; (ii) CD$100,000, but not
less than CD$1,000,000 in the case of BA Equivalent Loans; (iii) $100,000, but
not less than $250,000 for each of Prime Rate Loans and U.S. Index Rate Loans;
and (iv) not less than CD$100,000 for Canadian Swing Line Loans) and the date
thereof (which shall be a Business Day) and shall contain disbursement
instructions.  Such notice shall specify whether the Borrowing then being
requested is to be a Borrowing of Domestic Prime Rate Loans, Canadian Prime Rate
Loans, U.S. Index Rate Loans, UK Swingline Loans, LIBO Loans or BA Equivalent
Loans, and, if LIBO Loans or BA Equivalent Loans, the Interest Period with
respect thereto. If no election of Interest Period is specified in any such
Notice of Borrowing of LIBO Loans or BA Equivalent Loans, such notice shall be
deemed a request for an Interest Period of one month. If no election is made as
to the Type of Loan, such notice shall be deemed a request for a Borrowing of
Domestic Prime Rate Loans, Canadian Prime Rate Loans or UK Swingline Loans, as
applicable.  The Agent shall promptly notify each Lender of its proportionate
share of such Borrowing, the date of such Borrowing, the Type of Borrowing being
requested and the Interest Period or Interest Periods applicable thereto, as
appropriate.  On the borrowing date specified in such Notice of Borrowing, each
Lender shall make its share of the Borrowing available at the Agent’s Office no
later than 2:00 p.m., Local Time, in immediately available funds.  Unless the
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Agent, such Lender’s
share of such Borrowing, the Agent may assume that such Lender has made such
share available on such date in accordance with this Section and may, in
reliance upon such assumption, make available to the applicable Borrowers a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Agent, then the applicable Lender
and the Borrowers severally agree to pay to the Agent, forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrowers to but excluding the date of
payment to the Agent, at (i) in the case of such Lender, at the rate applicable
to such Loan or (ii) in the case of the Borrowers, the interest rate applicable
to Domestic Prime Rate Loans, Canadian Prime Rate Loans or UK Swingline Loans,
as applicable.  If such Lender pays such amount to the Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing.  Upon receipt of
the funds made available by the Lenders to fund any Borrowing hereunder, the
Agent shall disburse such funds in the manner specified in the Notice of
Borrowing delivered by the Lead Borrower, the Canadian Borrower or the UK
Borrower, as applicable, and shall use commercially reasonable efforts to make
the funds so received from the Lenders available to the Domestic Borrowers, the
Canadian Borrower or the UK Borrower, as applicable, no later than 3:00 p.m.,
Local Time.

(c)The Agent, without the request of the Lead Borrower, the Canadian Borrower or
the UK Borrower, may advance any interest, fee, service charge, or other payment
to which the Agent or its Affiliates or any Lender is entitled from any Borrower
pursuant hereto or any other Loan Document and may charge the same to the Loan
Account notwithstanding that an Overadvance may result thereby; provided that in
no event shall the Agent make an Overadvance, if after giving effect thereto,
the principal amount of the Credit Extensions (including any Overadvance or
proposed Overadvance) would exceed the Total Commitments,

86

--------------------------------------------------------------------------------

 

the principal amount of the Domestic Credit Extensions would exceed the
Revolving Domestic Total Commitments, the principal amount of the Canadian
Credit Extensions would exceed the Canadian Total Commitments, the principal
amount of the UK Credit Extensions would exceed the UK Loan Cap, or the
principal amount of the Canadian Credit Extensions plus the principal amount of
the UK Credit Extensions would exceed fifty percent (50%) of the Loan Cap.  The
Agent shall notify the Lead Borrower of any such advance or charge no later than
one Business Day prior to the making thereof.  Such action on the part of the
Agent shall not constitute a waiver of the Agent’s rights and each Borrower’s
obligations under Section 2.3(a).  Any amount which is added to the principal
balance of the Loan Account as provided in this Section 2.3(c) shall bear
interest at the interest rate then and thereafter applicable to Domestic Prime
Rate Loans, Canadian Prime Rate Loans or UK Swingline Loans, as applicable.

2.4Overadvances

.  The Agent and the Revolving Lenders have no obligation to make any Revolving
Loan or to provide any Letter of Credit if an Overadvance would result. The
Agent (including through any of its branches) may, in its discretion, make
Permitted Overadvances without the consent of the Revolving Lenders and each
Revolving Lender shall be bound thereby.  Any Permitted Overadvances may
constitute Swingline Loans.  The making of any Permitted Overadvance is for the
benefit of the Borrowers; such Permitted Overadvances constitute Revolving Loans
and Obligations. The making of any such Permitted Overadvances on any one
occasion shall not obligate the Agent or any Revolving Lender to make or permit
any Permitted Overadvances on any other occasion or to permit such Permitted
Overadvances to remain outstanding. The Agent shall have no liability for, and
no Credit Party shall have the right to, or shall, bring any claim of any kind
whatsoever against the Agent with respect to Unintentional Overadvances
regardless of the amount of any such Overadvance(s).

2.5Swingline Loans, Canadian Swingline Loans and UK Swingline Loans.

(a)Swingline Loans (Domestic).

 

(i)

The Swingline Lender is authorized by the Domestic Lenders and shall, subject to
the provisions of this Section, make Swingline Loans up to the Swingline
Sublimit in the aggregate outstanding at any time consisting of only Domestic
Prime Rate Loans, upon a Notice of Borrowing (which may be sent electronically)
received by the Agent and the Swingline Lender (which Notice of Borrowing, at
the Swingline Lender’s discretion, may be submitted prior to 1:00 p.m., Local
Time, on the Business Day on which such Swingline Loan is requested) provided
further that the Swingline Lender shall not be obligated to make any Swingline
Loan at any time when any Domestic Lender is at such time a Defaulting Lender
hereunder, unless the Swingline Lender has entered into satisfactory
arrangements with the Borrowers or such Domestic Lender to eliminate the
Swingline Lender’s Fronting Exposure.  Swingline Loans shall be subject to
periodic settlement with the Domestic Lenders under Section 2.7 below; provided,
however, that during the months of November and December of each calendar year
the Agent shall settle Swingline Loans at such times as it shall determine, in
its discretion.

 

(ii)

The Swingline Lender shall, at the Lead Borrower’s request, make Swingline Loans
(A) in reliance upon the Borrowers’ actual or deemed representations under
Section 4.2 that the applicable conditions for borrowing are satisfied and (B)
for Permitted Overadvances.  If the conditions for borrowing under Section 4.2
cannot be fulfilled, the Lead Borrower shall give immediate notice thereof to
the Agent and the Swingline Lender (a “Noncompliance

87

--------------------------------------------------------------------------------

 

 

Notice”) prior to requesting further Swingline Loans, and the Agent shall
promptly provide each Revolving Domestic Lender with a copy of the Noncompliance
Notice. If the conditions for borrowing under Section 4.2 cannot be fulfilled,
the Required Revolving Lenders may direct the Swingline Lender to, and the
Swingline Lender thereupon shall, cease making Swingline Loans (other than
Permitted Overadvances) until such conditions can be satisfied or are waived in
accordance with Section 9.3. Unless the Required Revolving Lenders otherwise
direct the Swingline Lender, the Swingline Lender may, but is not obligated to,
continue to make Swingline Loans beginning one Business Day after the
Noncompliance Notice is furnished to the Revolving Lenders. Notwithstanding the
foregoing, no Swingline Loans shall be made pursuant to this subsection (a)
(other than Permitted Overadvances) if the aggregate Credit Extensions
(excluding FILO Loans) would exceed the limitations set forth in Section
2.1(a)(i) or (ii).

(b)Canadian Swingline Loans.

 

(i)

The Canadian Swingline Lender is authorized by the Canadian Lenders and shall,
subject to the provisions of this Section, make Canadian Swingline Loans up to
the Canadian Swingline Sublimit in the aggregate outstanding at any time
consisting of Canadian Prime Rate Loans or U.S. Index Rate Loans, upon a Notice
of Borrowing (which may be sent electronically) received by the Agent and the
Canadian Swingline Lender (which Notice of Borrowing, at the Canadian Swingline
Lender’s discretion, may be submitted prior to 1:00 p.m., Local Time, on the
Business Day on which such Canadian Swingline Loan is requested) provided
further that the Canadian Swingline Lender shall not be obligated to make any
Canadian Swingline Loan at any time when any Canadian Lender is at such time a
Defaulting Lender hereunder, unless the Canadian Swingline Lender has entered
into satisfactory arrangements with the Borrowers or such Canadian Lender to
eliminate the Swingline Lender’s Fronting Exposure.  Canadian Swingline Loans
shall be subject to periodic settlement with the Canadian Lenders under Section
2.7 below; provided, however, that during the months of November and December of
each calendar year the Agent shall settle Canadian Swingline Loans at such times
as it shall determine, in its discretion.

 

(ii)

The Canadian Swingline Lender shall, at the Lead Borrower’s request, make
Canadian Swingline Loans (A) in reliance upon the Borrowers’ actual or deemed
representations under Section 4.2 that the applicable conditions for borrowing
are satisfied and (B) for Permitted Overadvances.  If the conditions for
borrowing under Section 4.2 cannot be fulfilled, the Lead Borrower shall give a
Noncompliance Notice to the Agent and the Canadian Swingline Lender prior to
requesting further Canadian Swingline Loans, and the Agent shall promptly
provide each Canadian Lender with a copy of the Noncompliance Notice. If the
conditions for borrowing under Section 4.2 cannot be fulfilled, the Required
Revolving Lenders may direct the Canadian Swingline Lender to, and the Canadian
Swingline Lender thereupon shall, cease making Canadian Swingline Loans (other
than Permitted Overadvances) until such conditions can be satisfied or are
waived in accordance with Section 9.3. Unless the Required Revolving Lenders
otherwise direct the Canadian Swingline Lender, the Canadian Swingline Lender
may, but is not obligated to, continue to make Canadian Swingline Loans
beginning one Business Day after the Noncompliance Notice is furnished to the
Revolving Lenders. Notwithstanding the foregoing, no Canadian Swingline Loans
shall be made pursuant to this subsection (a) (other than Permitted
Overadvances) if the aggregate Credit Extensions (excluding FILO Loans) would
exceed the limitations set forth in Section 2.1(a)(i), (iii) or (v).

88

--------------------------------------------------------------------------------

 

(c)UK Swingline Loans.

 

(i)

The UK Swingline Lender is authorized by the UK Lenders and shall, subject to
the provisions of this Section, make UK Swingline Loans up to the UK Swingline
Sublimit in the aggregate outstanding at any time consisting of only UK Base
Rate Loans, upon a Notice of Borrowing (which may be sent electronically)
received by the Agent and the UK Swingline Lender (which Notice of Borrowing, at
the UK Swingline Lender’s discretion, may be submitted prior to 11:00 a.m.,
Local Time, on the Business Day on which such UK Swingline Loan is requested)
provided further that the UK Swingline Lender shall not be obligated to make any
UK Swingline Loan at any time when any UK Lender is at such time a Defaulting
Lender hereunder, unless the UK Swingline Lender has entered into satisfactory
arrangements with the Borrowers or such UK Lender to eliminate the UK Swingline
Lender’s Fronting Exposure.  UK Swingline Loans shall be subject to periodic
settlement with the UK Lenders under Section 2.7 below in the sole discretion of
the UK Swingline Lender.

 

(ii)

The UK Swingline Lender shall, at the Lead Borrower’s request, make UK Swingline
Loans (A) in reliance upon the Borrowers’ actual or deemed representations under
Section 4.2 that the applicable conditions for borrowing are satisfied and (B)
for Permitted Overadvances.  If the conditions for borrowing under Section 4.2
cannot be fulfilled, the UK Borrower shall give a Noncompliance Notice to the
Agent and the UK Swingline Lender prior to requesting further UK Swingline
Loans. If the conditions for borrowing under Section 4.2 cannot be fulfilled,
the Required Revolving Lenders may direct the UK Swingline Lender to, and the UK
Swingline Lender thereupon shall, cease making UK Swingline Loans (other than
Permitted Overadvances) until such conditions can be satisfied or are waived in
accordance with Section 9.3. Unless the Required Revolving Lenders otherwise
direct the UK Swingline Lender, the UK Swingline Lender may, but is not
obligated to, continue to make UK Swingline Loans beginning one Business Day
after the Noncompliance Notice is furnished to the Agent. Notwithstanding the
foregoing, no UK Swingline Loans shall be made pursuant to this subsection (b)
(other than Permitted Overadvances) if the aggregate Credit Extensions
(excluding FILO Loans) would exceed the limitations set forth in Section
2.1(a)(i), (iv) or (v).

2.6Letters of Credit.

(a)Upon the terms and subject to the conditions herein set forth, the Lead
Borrower on behalf of the Domestic Borrowers, or the Canadian Borrower, or the
UK Borrower, may request the Issuing Bank, at any time and from time to time
after the date hereof and prior to the Termination Date, to issue, and subject
to the terms and conditions contained herein, the Issuing Bank shall issue, for
the account of the relevant Borrower, one or more Letters of Credit; provided
that no Letter of Credit shall be issued if after giving effect to such issuance
(i) the aggregate Domestic Letter of Credit Outstandings would exceed the
Domestic Letter of Credit Sublimit, (ii) the aggregate Canadian Letter of Credit
Outstandings would exceed the Canadian Letter of Credit Sublimit, (iii) the
aggregate UK Letter of Credit Outstandings would exceed the UK Letter of Credit
Sublimit or (iv) the aggregate Credit Extensions would exceed the limitations
set forth in Section 2.1; and provided, further, that no Letter of Credit shall
be issued if the Issuing Bank shall have received notice from the Agent or the
Required Revolving Lenders that the conditions to such issuance have not been
met.

(b)The Issuing Bank shall not issue any Letter of Credit, if:

89

--------------------------------------------------------------------------------

 

 

(i)

any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the Issuing Bank from issuing such
Letter of Credit, or any Applicable Law or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over the Issuing Bank shall prohibit, or request that the Issuing Bank refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon the Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which the Issuing
Bank in good faith deems material to it;

 

(ii)

the issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank applicable to letters of credit generally (and the Issuing Bank
shall furnish prompt notice to the Lead Borrower of any such change in policy);

 

(iii)

such Letter of Credit is to be denominated in a currency other than Dollars,
Canadian Dollars or Optional Currency; provided that the Issuing Bank may, in
its discretion, issue a Letter of Credit denominated in any other currency, and
all reimbursements by the Borrowers of the honoring of any drawing under any
Letter of Credit shall be paid in the currency in which such Letter of Credit
was denominated;

 

(iv)

such Letter of Credit contains any provisions for automatic reinstatement of the
Stated Amount after any drawing thereunder; or

 

(v)

a default of any Revolving Lender’s obligations to fund under Section 2.3 exists
or any Revolving Lender is at such time a Defaulting Lender hereunder, unless
the Issuing Bank has entered into satisfactory arrangements with the Borrowers
or such Revolving Lender to eliminate the Issuing Bank’s Fronting Exposure.

(c)Each Letter of Credit shall expire at or prior to the close of business on
the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (ii) the date that is five (5) Business
Days prior to the Maturity Date, provided that each Letter of Credit may, upon
the request of the Lead Borrower, include a provision whereby such Letter of
Credit shall be renewed automatically for additional consecutive periods of
twelve (12) months or less unless the Issuing Bank which issued such Letter of
Credit notifies the beneficiary thereof at least thirty (30) days prior to the
then-applicable expiration date that such Letter of Credit will not be renewed
(but no Letter of Credit shall expire subsequent to the date that is five (5)
Business Days prior to the Maturity Date unless the Borrowers shall have
deposited cash into the Cash Collateral Account in an amount equal to 102% of
such Letter of Credit).

(d)Drafts drawn under any Letter of Credit shall be reimbursed by the Borrowers
in Dollars, Canadian Dollars or the applicable Optional Currency, as applicable,
on the same Business Day of any such payment thereof by the Issuing Bank by
paying to the Agent an amount equal to such drawing (together with interest as
provided in Section 2.6(e)) not later than 12:00 noon, Local Time, on (i) the
date that the Lead Borrower shall have received notice of such drawing, if such
notice is received prior to 10:00 a.m., Local Time, on such date, or (ii) the
Business Day immediately following the day that the Lead Borrower receives such
notice, if

90

--------------------------------------------------------------------------------

 

such notice is received after 10:00 a.m., Local Time on the day of drawing,
provided that the Lead Borrower, the Canadian Borrower or the UK Borrower, as
applicable, may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.3 that such payment be financed with a
Revolving Loan consisting of a Domestic Prime Rate Loan or a Swingline Loan, or
a Canadian Prime Rate Loan or U.S. Index Rate Loan or a Canadian Swingline Loan,
or a UK Swingline Loan, as applicable, in an equivalent amount and, to the
extent so financed, the applicable Borrowers’ obligation to make such payment
shall be discharged and replaced by the resulting Domestic Prime Rate Loan or a
Swingline Loan, a Canadian Prime Rate Loan or U.S. Index Rate Loan or a Canadian
Swingline Loan, or a UK Swingline Loan, as applicable. The Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit issued by the Issuing
Bank. The Issuing Bank shall promptly give electronic notice the Agent and the
Lead Borrower, the Canadian Borrower or the UK Borrower, as applicable, of such
demand for payment and whether the Issuing Bank has made or will make payment
thereunder (which payment shall not be made until two (2) Business Days after
such notice from the Issuing Bank to the Lead Borrower, the Canadian Borrower or
the UK Borrower, as applicable), provided that any failure to give or delay in
giving such notice shall not relieve the Borrowers of their obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such
payment.

(e)If the Issuing Bank shall make any L/C Disbursement, then, unless the
Borrowers shall reimburse the Issuing Bank in full on the date such payment is
made, the unpaid amount thereof shall bear interest, for each day from and
including the date such payment is made to but excluding the date that the
Borrowers reimburse the Issuing Bank therefor, at the rate per annum then
applicable to Domestic Prime Rate Loans, Canadian Prime Rate Loans, U.S. Index
Rate Loans or UK Swingline Loans, as applicable, provided that if the Borrowers
fail to reimburse the Issuing Bank when such reimbursement is due pursuant to
paragraph (c) of this Section, then Section 2.10 shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (g) of this Section to reimburse the Issuing Bank shall be
for the account of such Revolving Lender to the extent of such payment.

(f)Immediately upon the issuance of any Letter of Credit by the Issuing Bank (or
the amendment of a Letter of Credit increasing the amount thereof), and without
any further action on the part of the Issuing Bank, the Issuing Bank shall be
deemed to have sold to each Revolving Domestic Lender, Canadian Lender or UK
Lender, as applicable, and each such Revolving Lender shall be deemed
unconditionally and irrevocably to have purchased from the Issuing Bank, without
recourse or warranty, an undivided interest and participation, to the extent of
such Revolving Lender’s Revolving Domestic Commitment Percentage, Canadian
Commitment Percentage or UK Commitment Percentage, as applicable, in such Letter
of Credit, each drawing thereunder and the obligations of the Borrowers under
this Agreement and the other Loan Documents with respect thereto. Upon any
change in the Commitments pursuant to Section 2.1(c), Section 2.15, and/or 9.6,
it is hereby agreed that with respect to all Letter of Credit Outstandings,
there shall be an automatic adjustment to the participations hereby created to
reflect the new Commitment Percentages of the assigning and assignee Revolving
Lenders and any new Revolving Lenders.  Any action taken or omitted by the
Issuing Bank under or in connection with a Letter of Credit issued by the
Issuing Bank, if taken or omitted in the absence

91

--------------------------------------------------------------------------------

 

of gross negligence, bad faith or willful misconduct, shall not create for the
Issuing Bank any resulting liability to any Revolving Lender.

(g)In the event that the Issuing Bank makes any L/C Disbursement and the
Borrowers shall not have reimbursed such amount in full to the Issuing Bank
pursuant to Section 2.6(d), the Issuing Bank shall promptly notify the Agent,
which shall promptly notify each applicable Revolving Lender of such failure,
and each such Revolving Lender shall promptly and unconditionally pay to the
Agent for the account of the Issuing Bank at the Agent’s Office the amount of
such Revolving Lender’s Revolving Domestic Commitment Percentage, Canadian
Commitment Percentage or UK Commitment Percentage, as applicable, of such
unreimbursed payment in the applicable currency in which such Letter of Credit
was issued and in same day funds. If the Issuing Bank so notifies the Agent, and
the Agent so notifies the applicable Revolving Lenders prior to 11:00 a.m.,
Local Time, on any Business Day, each such Lender shall make available to the
Issuing Bank such Revolving Lender’s Revolving Domestic Commitment Percentage,
Canadian Commitment Percentage or UK Commitment Percentage, as applicable, of
the amount of such payment on such Business Day in same day funds (or if such
notice is received by the applicable Revolving Lenders after 11:00 a.m., Local
Time on the day of receipt, payment shall be made on the immediately following
Business Day).  If and to the extent any Revolving Lender shall not have so made
its Revolving Domestic Commitment Percentage, Canadian Commitment Percentage or
UK Commitment Percentage, as applicable, of the amount of such payment available
to the Issuing Bank, such Revolving Lender agrees to pay to the Issuing Bank,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Agent for the account
of the Issuing Bank at the Federal Funds Effective Rate or the Bank of Canada
Overnight Rate, as applicable. Each Revolving Lender agrees to fund its
Revolving Domestic Commitment Percentage, Canadian Commitment Percentage or UK
Commitment Percentage, as applicable, of such unreimbursed payment
notwithstanding a failure to satisfy any applicable lending conditions or the
provisions of Sections 2.1 or 2.6, or the occurrence of the Termination Date.
The failure of any Revolving Lender to make available to the Issuing Bank its
Revolving Domestic Commitment Percentage, Canadian Commitment Percentage or UK
Commitment Percentage, as applicable, of any payment under any Letter of Credit
shall neither relieve any Revolving Lender of its obligation hereunder to make
available to the Issuing Bank its Revolving Domestic Commitment Percentage,
Canadian Commitment Percentage or UK Commitment Percentage, as applicable, of
any payment under any Letter of Credit on the date required, as specified above,
nor increase the obligation of such other Revolving Lender. Whenever any
Revolving Lender has made payments to the Issuing Bank in respect of any
reimbursement obligation in respect of any Letter of Credit, such Revolving
Lender shall be entitled to share ratably, based on its Revolving Domestic
Commitment Percentage, Canadian Commitment Percentage or UK Commitment
Percentage, as applicable, in all payments and collections thereafter received
on account of such reimbursement obligation.

(h)Whenever any Borrower desires that the Issuing Bank issue a Letter of Credit
(or amend, renew or extend an outstanding Letter of Credit), the Lead Borrower,
the Canadian Borrower or the UK Borrower, as applicable, shall give to the
Issuing Bank and the Agent at least two (2) Business Days’ prior written
(including telegraphic, telex, facsimile, cable or other electronic
communication) notice (or such shorter period as may be agreed upon by the
Issuing Bank and such Borrower) specifying the date on which the proposed Letter
of Credit is to

92

--------------------------------------------------------------------------------

 

be issued, amended, renewed or extended (which shall be a Business Day), the
Stated Amount of the Letter of Credit so requested, the expiration date of such
Letter of Credit, the name and address of the beneficiary thereof, and the
provisions thereof. If requested by the Issuing Bank, the applicable Borrower
shall also submit a letter of credit application on the Issuing Bank’s standard
form in connection with any request for the issuance, amendment, renewal or
extension of a Letter of Credit.

(i)The obligations of the Borrowers to reimburse the Issuing Bank for any L/C
Disbursement shall be unconditional and irrevocable and shall be paid strictly
in accordance with the terms of this Agreement under all circumstances,
including, without limitation: (i) any lack of validity or enforceability of any
Letter of Credit; (ii) the existence of any claim, setoff, defense or other
right which the Borrowers may have at any time against a beneficiary of any
Letter of Credit or against the Issuing Bank or any of the Revolving Lenders,
whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction; (iii) any draft, demand, certificate or other
document presented under any Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by the Issuing Bank of any Letter of
Credit issued by the Issuing Bank against presentation of a demand, draft or
certificate or other document which appears on its face to be in order but in
fact does not comply with the terms of such Letter of Credit; (v) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder; or (vi) the fact that any Event of Default
shall have occurred and be continuing. None of the Agent, the Revolving Lenders,
the Issuing Bank or any of their Affiliates shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank, provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
Applicable Law) suffered by the Borrowers that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence, bad faith or
willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in compliance with the terms
of a Letter of Credit, the Issuing Bank may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, or refuse to accept and make payment upon such documents if such
documents are not in strict compliance with the terms of such Letter of Credit.

(j)If any Event of Default shall occur and be continuing, on the Business Day
that the Lead Borrower, the Canadian Borrower or the UK Borrower, as applicable,
receives

93

--------------------------------------------------------------------------------

 

notice from the Agent or the Required Revolving Lenders demanding the deposit of
cash collateral pursuant to this paragraph, the applicable Borrowers shall
deposit in the Cash Collateral Account an amount in cash equal to 102% of the
Letter of Credit Outstandings as of such date plus any accrued and unpaid
interest thereon. Each such deposit shall be held by the Agent as collateral for
the payment and performance of the Obligations, or for the Canadian Liabilities
and the UK Liabilities, as applicable. The Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such Cash
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Agent at the request of the Lead Borrower, the Canadian Borrower or the UK
Borrower, as applicable, and at the Borrowers’ risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such Cash Collateral Account shall be
applied by the Agent to reimburse the Issuing Bank for payments on account of
drawings under Letters of Credit for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the applicable Letter of Credit
Outstandings at such time or, if the Loans have matured or the maturity of the
Loans has been accelerated, be applied to satisfy other Obligations or the
Canadian Liabilities and the UK Liabilities, as applicable.

(k)The Borrowers, the Agent and the Revolving Lenders agree that the Existing
Letters of Credit shall be deemed Letters of Credit hereunder as if issued by
the Issuing Bank.

(l)The Issuing Bank, on a daily basis (unless otherwise agreed by the Agent),
shall provide to the Agent an accurate report that details the activity with
respect to each Letter of Credit issued by the Issuing Bank (including an
indication of the maximum amount then in effect with respect to such Letter of
Credit).  The Agent, on a quarterly basis, shall provide the Revolving Lenders
with a summary of the outstanding Letters of Credit in form and substance
customarily provided by the Agent in transactions of this nature.

(m)Unless otherwise expressly agreed by the Issuing Bank and the Lead Borrower
when a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
Domestic Letter of Credit, Canadian Letter of Credit or UK Letter of Credit that
is a Standby Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
Domestic Letter of Credit, Canadian Letter of Credit or UK Letter of Credit that
is a Commercial Letter of Credit.

2.7Settlements Among Revolving Lenders.

(a)The Swingline Lender may (but shall not be obligated to), at any time, but
not less than weekly, on behalf of the Domestic Borrowers (which hereby
authorize the Swingline Lender to act in their behalf in that regard) request
the Agent to cause the Revolving Domestic Lenders to make a Revolving Loan
(which shall be a Domestic Prime Rate Loan) in an amount equal to such Revolving
Domestic Lender’s Revolving Domestic Commitment Percentage of the outstanding
amount of Swingline Loans made in accordance with Section 2.5(a), which request
may be made regardless of whether the conditions set forth in Section 4

94

--------------------------------------------------------------------------------

 

have been satisfied.  Upon such request, each Revolving Domestic Lender shall
make available to the Agent at the Agent’s Office the proceeds of such Revolving
Loan for the account of the Swingline Lender.  If the Swingline Lender requires
a Revolving Loan to be made by the Revolving Domestic Lenders and the request
therefor is received prior to 12:00 Noon, Local Time, on a Business Day, such
transfers shall be made in immediately available funds no later than 3:00 p.m.,
Local Time, that day; and, if the request therefor is received after 12:00 Noon,
Local Time, then such transfers shall be made no later than 3:00 p.m., Local
Time, on the next Business Day. The obligation of each Revolving Domestic Lender
to transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Agent or the Swingline Lender. If and to the extent any
Revolving Domestic Lender shall not have so made its transfer to the Agent, such
Revolving Domestic Lender agrees to pay to the Agent, forthwith on demand, such
amount together with interest thereon for each day from such date until the date
such amount is paid to the Agent at the rate of interest applicable to such
Revolving Domestic Loan.

(b)The Canadian Swingline Lender may (but shall not be obligated to), at any
time, but not less than weekly, on behalf of the Canadian Borrower (which hereby
authorizes the Canadian Swingline Lender to act in its behalf in that regard)
request the Agent to cause the Canadian Lenders to make a Revolving Loan (which
shall be a Canadian Prime Rate Loan or a U.S. Index Rate Loan) in an amount
equal to such Canadian Lender’s Canadian Commitment Percentage of the
outstanding amount of Canadian Swingline Loans made in accordance with Section
2.5(b), which request may be made regardless of whether the conditions set forth
in Section 4 have been satisfied.  Upon such request, each Canadian Lender shall
make available to the Agent at the Agent’s Office the proceeds of such Revolving
Loan for the account of the Canadian Swingline Lender.  If the Canadian
Swingline Lender requires a Revolving Loan to be made by the Canadian Lenders
and the request therefor is received prior to 12:00 Noon, Local Time, on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m., Local Time, that day; and, if the request therefor is
received after 12:00 Noon, Local Time, then such transfers shall be made no
later than 3:00 p.m., Local Time, on the next Business Day. The obligation of
each Canadian Lender to transfer such funds is irrevocable, unconditional and
without recourse to or warranty by the Agent or the Canadian Swingline Lender.
If and to the extent any Canadian Lender shall not have so made its transfer to
the Agent, such Canadian Lender agrees to pay to the Agent, forthwith on demand,
such amount together with interest thereon for each day from such date until the
date such amount is paid to the Agent at the rate of interest applicable to such
Canadian Loan.

(c)The UK Swingline Lender may (but shall not be obligated to), at any time, in
its sole discretion, on behalf of the UK Borrower (which hereby authorizes the
UK Swingline Lender to act in its behalf in that regard) request the Agent to
cause the UK Lenders to make a UK Loan (which, for clarity, shall be a LIBO
Loan) in an amount equal to such UK Lender’s UK Commitment Percentage of the
outstanding amount of UK Swingline Loans made in accordance with Section 2.5(c),
which request may be made regardless of whether the conditions set forth in
Section 4 have been satisfied.  Such request shall be made to the UK Lenders
with a copy to the UK Borrower four (4) Business Days prior to the making of any
such UK Loan.  Upon such request, each UK Lender shall make available to the
Agent at the Agent’s Office the proceeds of such UK Loan for the account of the
UK Swingline Lender by 3 p.m., Local Time, four (4) Business Days following such
request.  The obligation of each UK Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the Agent or
the UK

95

--------------------------------------------------------------------------------

 

Swingline Lender. If and to the extent any UK Lender shall not have so made its
transfer to the Agent, such UK Lender agrees to pay to the Agent, forthwith on
demand, such amount together with interest thereon for each day from such date
until the date such amount is paid to the Agent at the rate of interest
applicable to such UK Loan.

(d)The amount of each Revolving Lender’s Revolving Domestic Commitment
Percentage, Canadian Commitment Percentage and UK Commitment Percentage of
outstanding Revolving Loans shall be computed weekly (or more frequently in the
Agent’s discretion) and shall be adjusted upward or downward as required to
reflect all Revolving Loans and repayments of Revolving Loans received by the
Agent as of 3:00 p.m., Local Time, on the Business Day specified by the Agent
(such date, the “Settlement Date”).

(e)The Agent shall deliver to each of the Revolving Lenders promptly after the
Settlement Date a statement of the then current amount of outstanding Revolving
Loans for the period. As reflected on such statement: (x) the Agent shall
transfer to each Revolving Domestic Lender, Canadian Lender and UK Lender its
applicable Revolving Domestic Commitment Percentage, Canadian Commitment
Percentage or UK Commitment Percentage, as applicable, of repayments, and (y)
each Revolving Domestic Lender, Canadian Lender and UK Lender shall transfer to
the Agent (as provided below), or the Agent shall transfer to each Revolving
Domestic Lender, Canadian Lender or UK Lender, as applicable, such amounts as
are necessary to ensure that, after giving effect to all such transfers, the
amount of Revolving Loans made by each Lender shall be equal to such Lender’s
applicable Commitment Percentage of Revolving Loans outstanding as of such
Settlement Date. If the summary statement requires transfers to be made to the
Agent by the Revolving Domestic Lenders, the Canadian Lenders or the UK Lenders,
as applicable, and is received prior to 12:00 Noon, Local Time, on a Business
Day, such transfers shall be made in immediately available funds no later than
3:00 p.m., Local Time, that day; and, if received after 12:00 Noon, Local Time,
then such transfers shall be made no later than 3:00 p.m., Local Time, on the
next Business Day. The obligation of each Revolving Lender to transfer such
funds is irrevocable, unconditional and without recourse to or warranty by the
Agent. If and to the extent any Revolving Lender shall not have so made its
transfer to the Agent, such Revolving Lender agrees to pay to the Agent,
forthwith on demand, such amount together with interest thereon for each day
from such date until the date such amount is paid to the Agent at the rate
applicable to such borrowing.

2.8Notes; Repayment of Loans.

(a)The Credit Extensions of each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Agent in the ordinary
course of business.  Absent manifest error, the accounts or records maintained
by the Agent and each Lender shall be presumed to reflect correctly the amount
of the Credit Extensions made by the Lenders to the Borrowers and the interest
and payments thereon.  Any failure so to record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Agent in respect of such matters, the accounts
and records of the Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Agent, the Loans made by such Lender
(including the Swingline Lender, with respect to Swingline Loans, the

96

--------------------------------------------------------------------------------

 

Canadian Swingline Lender, with respect to the Canadian Swingline Loans, and the
UK Swingline Lender, with respect to the UK Swingline Loans) shall be evidenced
by a Note duly executed on behalf of the Domestic Borrowers, the Canadian
Borrower or the UK Borrower, as applicable, dated the Effective Date, in
substantially the form attached hereto as Exhibit B‑1, Exhibit B-2, Exhibit B-3,
Exhibit B-4, Exhibit B-5 Exhibit B-6 or Exhibit B-7, as applicable, payable to
the order of each such Lender (or the Swingline Lender, the Canadian Swingline
Lender, or the UK Swingline Lender, as applicable) in an aggregate principal
amount equal to such Lender’s Revolving Domestic Total Commitment, Canadian
Commitment, UK Commitment, or FILO Loan, as applicable (or, in the case of the
Note evidencing the Swingline Loans, $45,000,000,  in the case of the Note
evidencing the Canadian Swingline Loans, $5,000,000 and in the case of the Note
evidencing the UK Swingline Loans, $10,000,000).

(b)Each Lender is hereby authorized by the Borrowers to endorse on a schedule
attached to each Note delivered to such Lender (or on a continuation of such
schedule attached to such Note and made a part thereof), or otherwise to record
in such Lender’s internal records, an appropriate notation evidencing the date
and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, each payment of interest on any such Loan and the
other information provided for on such schedule; provided, however, that the
failure of any Lender to make such a notation or any error therein shall not
affect the obligation of the Borrowers to repay the Loans made by such Lender in
accordance with the terms of this Agreement and the applicable Notes.

(c)Upon receipt of an affidavit of a Lender as to the loss, theft, destruction
or mutilation of such Lender’s Note and an indemnity in form and substance
reasonably satisfactory to the Lead Borrower, and upon cancellation of such
Note, the Domestic Borrowers, the Canadian Borrower or the UK Borrower, as
applicable, will issue, in lieu thereof, a replacement Note in favor of such
Lender, in the same principal amount thereof and otherwise of like tenor.

2.9Interest on Loans.

(a)Subject to Section 2.10, (i) each Domestic Prime Rate Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 (or 366, as the case may be) days), at a rate per annum that shall be
equal to the then Base Rate, plus the Applicable Margin for Domestic Prime Rate
Loans, (ii) each Canadian Prime Rate Loan shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 days), at a rate
per annum that shall be equal to the then Canadian Prime Rate, plus the
Applicable Margin for Canadian Prime Rate Loans, and (iii) each UK Swingline
Loan shall bear interest (computed on the basis of the actual number of days
elapsed over a year of 365 (or 366, as the case may be) days), at a rate per
annum that shall be equal to the then UK Base Rate, plus the Applicable Margin
for UK Swingline Loans.

(b)Subject to Section 2.10, (i) each LIBO Loan (other than a UK Loan or a FILO
Loan) shall bear interest (computed on the basis of the actual number of days
elapsed over a year of 360 days) at a rate per annum equal, during each Interest
Period applicable thereto, to the LIBO Rate for such Interest Period, plus the
Applicable Margin for LIBO Loans, (ii) each LIBO Loan that is a UK Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 days with respect to UK Loans made in Pounds Sterling and over

97

--------------------------------------------------------------------------------

 

a year of 360 days with respect to other UK Loans) at a rate per annum equal,
during each Interest Period applicable thereto, to the LIBO Rate for such
Interest Period, plus the Applicable Margin for LIBO Loans, and (iii) each BA
Equivalent Loan shall bear interest (computed on the basis of the actual number
of days elapsed over a year of 365 days) at a rate per annum equal, during each
Interest Period applicable thereto, to the BA Rate for such Interest Period,
plus the Applicable Margin for BA Equivalent Loans.

(c)Subject to the provisions of Section 2.10, (i) each FILO Loan that is a LIBO
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the LIBO Rate for such Interest
Period plus the Applicable Margin for FILO Loans that are LIBO Loans; and (ii)
any portion of the FILO Loan that is a Domestic Prime Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to Base Rate plus the Applicable Margin
for FILO Loans that are Domestic Prime Rate Loans.

(d)Subject to Section 2.10, each U.S. Index Rate Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
days) at a rate per annum equal to the then U.S. Index Rate, plus the Applicable
Margin for U.S. Index Rate Loans.

(e)Accrued interest on all Loans shall be payable in arrears on each Interest
Payment Date applicable thereto, on the Termination Date, after the Termination
Date on demand and (with respect to LIBO Loans and BA Equivalent Loans) upon any
repayment or prepayment thereof (on the amount prepaid).

For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever interest to be paid hereunder is to be calculated on the basis of a
year of 360 days or any other period of time that is less than a calendar year,
the yearly rate of interest to which the rate determined pursuant to such
calculation is equivalent is the rate so determined multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by either 360 or such other period of time, as the case may
be.  Calculations of interest shall be made using the nominal rate method of
calculation, and will not be calculated using the effective rate method of
calculation or any other basis that gives effect to the principle of deemed
reinvestment of interest.

2.10Default Interest

.  Effective upon the occurrence of any Event of Default and at all times
thereafter while such Event of Default is continuing, at the option of the Agent
or upon the direction of the Required Lenders, interest shall accrue on all
outstanding Loans (including Swingline Loans, Canadian Swingline Loans and UK
Swingline Loans) (after as well as before judgment, as and to the extent
permitted by law), and all fees payable under Sections 2.11, 2.12 and 2.13 shall
accrue, at a rate per annum equal to the applicable rate (including the
Applicable Margin) otherwise in effect from time to time plus 2.00% per annum,
and such interest shall be payable on demand.

2.11Certain Fees

.  The Borrowers shall pay to the Agent, for the account of the Agent and the
Lenders, the fees set forth in the Fee Letter as and when payment of such fees
is due as therein set forth.

98

--------------------------------------------------------------------------------

 

2.12Unused Commitment Fee

(a).  (a) The Domestic Borrowers shall pay to the Agent for the account of the
Revolving Lenders in accordance with their respective Revolving Domestic
Commitment Percentages, a commitment fee (the “Commitment Fee”) computed at the
Commitment Fee Rate per annum (on the basis of actual days elapsed in a year of
360 days), of the average daily balance of the Unused Commitment for each day
commencing on and including the Effective Date and ending on but excluding the
Termination Date.

(b)Upon the occurrence of an Event of Default, at the option of the Agent or at
the direction of the Required Revolving Lenders, the Commitment Fee shall be
determined in the manner set forth in Section 2.10.

(c)The Commitment Fee accrued in any calendar quarter shall be payable on the
first day of the next calendar quarter, in arrears for the immediately preceding
calendar quarter, commencing with the first such date occurring after the
Effective Date, except that all Commitment Fees so accrued as of the Termination
Date shall be payable on the Termination Date.  The Agent shall pay the
Commitment Fee to the Revolving Lenders based upon their Revolving Domestic
Commitment Percentage.

2.13Letter of Credit Fees

.  The Borrowers shall pay the Agent, for the account of the Revolving Domestic
Lenders, the Canadian Lenders or the UK Lenders, as applicable, on first day of
each calendar quarter, in arrears for the immediately preceding calendar
quarter, a fee (each, a “Letter of Credit Fee”) equal to the following per annum
percentages of the Stated Amount of the following categories of Letters of
Credit outstanding during the subject quarter:

(a)Each Standby Letter of Credit:  The then Applicable Margin per annum for LIBO
Loans based upon the average Stated Amount of such Standby Letter of Credit for
such period.

(b)Each Banker’s Acceptance and Commercial Letter of Credit: Fifty percent (50%)
of the then Applicable Margin per annum for LIBO Loans based upon the average
Stated Amount of such Banker’s Acceptance or Commercial Letter of Credit for
such period.

(c)After the occurrence and during the continuance of an Event of Default, at
the option of the Agent or upon the direction of the Required Revolving Lenders,
the Letter of Credit Fee set forth in clauses (a) and (b) above shall be
increased by an amount equal to two percent (2%) per annum.

(d)The Borrowers shall pay to the Issuing Bank for its own account a fronting
fee with respect to each Letter of Credit, at a rate equal to 0.125% per annum,
computed on the daily amount available to be drawn under such Letter of Credit
and on a quarterly basis in arrears.

(e)The Borrowers shall pay to the Issuing Bank, in addition to the Letter of
Credit Fees otherwise provided for hereunder, fees and charges in connection
with the issuance, negotiation, settlement, amendment and processing of each
Letter of Credit issued by the Issuing Bank as are customarily imposed by the
Issuing Bank and agreed to by the Lead Borrower from time to time in connection
with letter of credit transactions.

99

--------------------------------------------------------------------------------

 

(f)All Letter of Credit Fees shall be calculated on the basis of a 360-day year
and actual days elapsed.

2.14Nature of Fees

.  All fees shall be paid on the dates due, in immediately available funds, to
the Agent, for the respective accounts of the Agent, the Arrangers, the Issuing
Bank, and the Lenders, as provided herein. All fees shall be fully earned on the
date when due and shall not be refundable under any circumstances.  For greater
certainty, the Canadian Borrower and the UK Borrower shall not be liable for any
fees which form part of the Obligations unless they are Canadian Liabilities or
UK Liabilities (including as provided in Section 2.12(b), Section 2.11, or
Section 9.4).

2.15Termination or Reduction of Commitments.

(a)Upon at least three (3) Business Days’ prior written notice to the Agent, the
Lead Borrower may at any time or from time to time in part permanently reduce
the Revolving Domestic Commitments. Each such reduction shall be in the
principal amount of $10,000,000 or any integral multiple of $1,000,000 in excess
thereof. Each such reduction shall (i) be applied ratably to the Revolving
Domestic Commitments of each Lender and (ii) be irrevocable when given. At the
effective time of each such reduction, the Domestic Borrowers shall pay to the
Agent for application as provided herein (i) all Commitment Fees accrued on the
amount of the Revolving Domestic Commitments so reduced through the date
thereof, (ii) any amount by which the Revolving Domestic Loans outstanding on
such date exceed the amount to which the Revolving Domestic Commitments are to
be reduced effective on such date, in each case pro rata based on the amount
prepaid, and (iii) any Breakage Costs, if applicable.

(b)Upon at least three (3) Business Days’ prior written notice to the Agent, the
Canadian Borrower may at any time or from time to time in part permanently
reduce the Canadian Commitments to an amount not less than CD$5,000,000. Each
such reduction shall be in the principal amount of CD$1,000,000 or any integral
multiple of CD$1,000,000 in excess thereof. Each such reduction shall (i) be
applied ratably to the Canadian Commitments of each Canadian Lender and (ii) be
irrevocable when given. At the effective time of each such reduction, the
Canadian Borrower shall pay to the Agent for application as provided herein (i)
any amount by which the Canadian Credit Extensions outstanding on such date
exceed the amount to which the Canadian Commitments are to be reduced effective
on such date, in each case pro rata based on the amount prepaid, and (ii) any
Breakage Costs, if applicable.

(c)Upon at least three (3) Business Days’ prior written notice to the Agent, the
UK Borrower may at any time or from time to time in part permanently reduce the
UK Commitments to an amount not less than $5,000,000. Each such reduction shall
be in the principal amount of $1,000,000 or any integral multiple of $1,000,000
in excess thereof. Each such reduction shall (i) be applied ratably to the UK
Commitments of each UK Lender and (ii) be irrevocable when given. At the
effective time of each such reduction, the UK Borrower shall pay to the Agent
for application as provided herein (i) any amount by which the UK Credit
Extensions outstanding on such date exceed the amount to which the UK
Commitments are to be reduced effective on such date, in each case pro rata
based on the amount prepaid, and (ii) any Breakage Costs, if applicable.

100

--------------------------------------------------------------------------------

 

(d)Upon at least three (3) Business Days’ prior written notice to the Agent, the
Lead Borrower may at any time terminate the Revolving Domestic Commitments, the
Canadian Commitments and/or the UK Commitments.  At the effective time of each
such termination specified in such notice, the applicable Borrowers shall repay
to the Agent, in each case for application as provided herein to all
Obligations, the Canadian Liabilities or the UK Liabilities, as applicable.  The
Canadian Commitments and the UK Commitments shall be automatically terminated
upon any termination of the Revolving Domestic Commitments.

2.16Alternate Rate of Interest

.  Subject to Section 2.29, if prior to the commencement of any Interest Period
for a LIBO Borrowing or a BA Equivalent Loan Borrowing:

(a)the Agent determines (which determination shall be presumed correct absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the LIBO Rate or BA Rate for such Interest Period; or

(b)the Agent is advised by the Required Lenders that the LIBO Rate or BA Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Agent shall give electronic notice thereof to the Lead Borrower, the
Canadian Borrower or the UK Borrower, as applicable, and the Lenders as promptly
as practicable thereafter (but in any event, within two (2) Business Days after
such determination or advice) and, until the Agent notifies the Lead Borrower,
the Canadian Borrower or the UK Borrower, as applicable, and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Borrowing
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a LIBO Borrowing or a BA Equivalent Loan Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a LIBO Borrowing or a BA
Equivalent Loan Borrowing, such Borrowing shall be made as a Borrowing of
Domestic Prime Rate Loans, U.S. Index Rate Loans, Canadian Prime Rate Loans or
UK Swingline Loans, as applicable.

2.17Conversion and Continuation of Loans

.  The Lead Borrower on behalf of the Domestic Borrowers, or the Canadian
Borrower or the UK Borrower, as applicable, shall have the right at any time,

(a)on three (3) Business Days’ prior irrevocable notice to the Agent (which
notice, to be effective, must be received by the Agent not later than 11:00
a.m., Local Time, on the third Business Day preceding the date of any
conversion), (x) to convert any outstanding Borrowings of  Domestic Prime Rate
Loans  (but in no event Swingline Loans) to Borrowings of LIBO Loans, (y) to
convert any outstanding Borrowings of Canadian Prime Rate Loans or U.S. Index
Rate Loans (but in no event Canadian Swingline Loans)  to Borrowings of BA
Equivalent Loans or LIBO Loans, as applicable, or (z) to continue an outstanding
Borrowing of LIBO Loans or BA Equivalent Loans, as applicable, for an additional
Interest Period,

(b)on irrevocable notice to the Agent (which notice, to be effective, must be
received by the Agent not later than 11:00 a.m., Local Time, on the same
Business Day of any conversion), to convert any outstanding Borrowings of LIBO
Loans to a Borrowing of  Domestic

101

--------------------------------------------------------------------------------

 

Prime Rate Loans or U.S. Index Rate Loans (or, in the case of the Canadian
Borrower, Borrowings of BA Equivalent Loans to a Borrowing of Canadian Prime
Rate Loans, and in the case of the UK Borrower, Borrowings of LIBO Loans to a
Borrowing of UK Swingline Loans),

subject to the following:

 

(i)

no Borrowing of Loans may be converted into, or continued as, LIBO Loans or BA
Equivalent Loans at any time when an Event of Default has occurred and is
continuing;

(ii)if less than a full Borrowing of Loans is converted, such conversion shall
be made pro rata among the Domestic Lenders, the Canadian Lenders or UK Lenders,
as applicable, in accordance with the respective principal amounts of the Loans
comprising such Borrowing held by such Lenders immediately prior to such
conversion;

(iii)the aggregate principal amount of Loans being converted into or continued
as LIBO Loans shall be in an integral of $100,000 and at least $1,000,000, and
the aggregate principal amount of Loans being converted into or continued as BA
Equivalent Loans shall be in an integral of CD$100,000 and at least
CD$1,000,000;

(iv)each Domestic Lender shall effect each conversion by applying the proceeds
of its new LIBO Loan or Domestic Prime Rate Loan, as the case may be, to its
Loan being so converted, each Canadian Lender shall effect each conversion by
applying the proceeds of its new BA Equivalent Loan or Canadian Prime Rate Loan,
as the case may be, to its Loan being so converted, and each conversion of UK
Loans from LIBO Loans to a Borrowing of UK Swingline Loans shall be effected by
the UK Swingline Lender applying the proceeds of its new UK Swingline Loan to
the LIBO Loan of the UK Lenders being so converted;

(v)the Interest Period with respect to a Borrowing of LIBO Loans or BA
Equivalent Loans effected by a conversion or with respect to a Borrowing of LIBO
Loans or BA Equivalent Loans being continued as LIBO Loans or BA Equivalent
Loans, respectively, shall commence on the date of conversion or the expiration
of the current Interest Period applicable to such continued Borrowing, as the
case may be;

(vi)a Borrowing of LIBO Loans or BA Equivalent Loans may be converted only on
the last day of an Interest Period applicable thereto;

(vii)each request for a conversion or continuation of a Borrowing of LIBO Loans
or BA Equivalent Loans which fails to state an applicable Interest Period shall
be deemed to be a request for an Interest Period of one month; and

(viii)no more than ten (10) Borrowings of LIBO Loans that are Revolving Loans
and BA Equivalent Loans may be outstanding at any time; and no more than one (1)
Borrowings of FILO Loans that are LIBO Loans.

If the applicable Borrower does not give notice to convert any Borrowing of
Domestic Prime Rate Loans or Canadian Prime Rate Loans, or does not give notice
to continue, or does not have the right to continue, any Borrowing as LIBO Loans
or BA Equivalent Loans, in each case as provided above, such Borrowing shall
automatically be converted to, or continued as, as

102

--------------------------------------------------------------------------------

 

applicable, a Borrowing of Domestic Prime Rate Loans, Canadian Prime Rate Loans
or UK Swingline Loans, as applicable, at the expiration of the then current
Interest Period. The Agent shall, after it receives notice from the applicable
Borrower, promptly give each Lender notice of any conversion, in whole or part,
of any Loan made by such Lender.

2.18Mandatory Prepayment; Cash Collateral; Commitment Termination

.  The outstanding Obligations shall be subject to mandatory prepayment as
follows:

(a)If at any time the amount of the Canadian Credit Extensions to the Canadian
Borrower exceeds Canadian Availability, the Canadian Borrower will immediately
(A) prepay the Canadian Loans in an amount necessary to eliminate such excess,
and (B) if, after giving effect to the prepayment in full of all outstanding
Canadian Loans such excess has not been eliminated, deposit cash into the Cash
Collateral Account in an amount equal to 102% of the Canadian Letter of Credit
Outstandings.

(b)If at any time the amount of the Domestic Credit Extensions (excluding the
FILO Loans) to the Domestic Borrowers exceeds Domestic Availability, the
Domestic Borrowers will immediately (A) prepay the Domestic Loans in an amount
necessary to eliminate such excess, and (B) if, after giving effect to the
prepayment in full of all outstanding Domestic Loans such excess has not been
eliminated, deposit cash into the applicable Cash Collateral Account in an
amount equal to 102% of the Domestic Letter of Credit Outstandings. If after
giving effect to the payments required in this Section 2.18(b), an excess
remains, the Borrowers shall prepay the FILO Loan in the amount of such excess.

(c)If at any time the amount of the Canadian Credit Extensions to the Canadian
Borrower plus the amount of the UK Credit Extensions to the UK Borrower exceed
50% of the Loan Cap, the UK Borrower or the Canadian Borrower will immediately
(i) (A) prepay the Canadian Loans and/or the UK Loans, as the case may be, in an
amount necessary to eliminate such excess, and (B) if, after giving effect to
the prepayment in full of all outstanding Canadian Loans and/or the UK Loans
such excess has not been eliminated, deposit cash into the Cash Collateral
Account in an amount equal to 102% of the Canadian Letter of Credit Outstandings
and/or the UK Letter of Credit Outstandings.

(d)If at any time the amount of the UK Credit Extensions to the UK Borrower
exceeds the UK Loan Cap, the UK Borrower will immediately (A) prepay the UK
Loans in an amount necessary to eliminate such excess, and (B) if, after giving
effect to the prepayment in full of all outstanding UK Loans such excess has not
been eliminated, deposit cash into the Cash Collateral Account in an amount
equal to 102% of the UK Letter of Credit Outstandings.

(e)If at any time following one or more fluctuations in the exchange rate of the
Canadian Dollar against the Dollar, the amount of the Canadian Credit Extensions
to the Canadian Borrower exceeds Canadian Availability, the Canadian Borrower
shall (x) if such excess is in an aggregate amount that is greater than or equal
to $500,000 within two (2) Business Days of notice from the Agent, (y) if such
excess is an aggregate amount that is less than $500,000 and such excess
continues to exist in an aggregate amount less than $500,000 for at least five
(5) Business Days, within two (2) Business Days of notice from the Agent or (z)
if an Event of Default has occurred and is continuing, immediately (i) make the
necessary

103

--------------------------------------------------------------------------------

 

payments or repayments to reduce such Canadian Liabilities to an amount
necessary to eliminate such excess or (ii) maintain or cause to be maintained
with the Agent deposits as continuing collateral security for the Obligations of
the Canadian Borrower in an amount equal to or greater than the amount of such
excess, such deposits to be maintained in such form and upon such terms as are
acceptable to the Agent.  Without in any way limiting the foregoing provisions,
the Agent shall, weekly or more frequently in the sole discretion of the Agent,
make the necessary exchange rate calculations to determine whether any such
excess exists on such date and advise the Borrowers if such excess exists.

(f)If at any time following one or more fluctuations in the exchange rate of any
Optional Currency against the Dollar, the amount of the UK Credit Extensions to
the UK Borrower exceeds the UK Loan Cap, the UK Borrower shall (x) if such
excess is in an aggregate amount that is greater than or equal to $500,000
within two (2) Business Days of notice from the Agent, (y) if such excess is an
aggregate amount that is less than $500,000 and such excess continues to exist
in an aggregate amount less than $500,000 for at least five (5) Business Days,
within two (2) Business Days of notice from the Agent or (z) if an Event of
Default has occurred and is continuing, immediately (i) make the necessary
payments or repayments to reduce such UK Liabilities to an amount necessary to
eliminate such excess or (ii) maintain or cause to be maintained with the Agent
deposits as continuing collateral security for the Obligations of the UK
Borrower in an amount equal to or greater than the amount of such excess, such
deposits to be maintained in such form and upon such terms as are reasonably
acceptable to the Agent.  Without in any way limiting the foregoing provisions,
the Agent shall, weekly or more frequently in the reasonable discretion of the
Agent, make the necessary exchange rate calculations to determine whether any
such excess exists on such date and advise the Borrowers if such excess exists.

(g)To the extent required pursuant to Section 2.21, the Revolving Loans shall be
repaid daily in accordance with the provisions of said Section 2.21.

(h)[Reserved].

(i)Subject to the foregoing, outstanding Prime Rate Loans and U.S. Index Rate
Loans shall be prepaid before outstanding LIBO Loans or BA Equivalent Loans are
prepaid. Each partial prepayment of LIBO Loans shall be in an integral multiple
of $100,000, and each partial prepayment of BA Equivalent Loans shall be in an
integral multiple of CD$100,000. No prepayment of LIBO Loans or BA Equivalent
Loans shall be permitted pursuant to this Section 2.18 other than on the last
day of an Interest Period applicable thereto, unless the Borrowers
simultaneously reimburse the Lenders for all “Breakage Costs” (as defined below)
associated therewith. In order to avoid such Breakage Costs, as long as no Event
of Default has occurred and is continuing, at the request of the Lead Borrower,
the Agent shall hold all amounts required to be applied to LIBO Loans or BA
Equivalent Loans in the applicable Cash Collateral Account and will apply such
funds to the applicable LIBO Loans or BA Equivalent Loans at the end of the then
pending Interest Period therefor and such LIBO Loans and BA Equivalent Loans
shall continue to bear interest at the rate set forth in Section 2.9 until the
amounts in the applicable Cash Collateral Account have been so applied (provided
that the foregoing shall in no way limit or restrict the Agent’s rights upon the
subsequent occurrence of an Event of Default). No partial prepayment of a
Borrowing of LIBO Loans or BA Equivalent

104

--------------------------------------------------------------------------------

 

Loans shall result in the aggregate principal amount of the LIBO Loans remaining
outstanding pursuant to such Borrowing being less than $1,000,000 or the
aggregate principal amount of the BA Equivalent Loans remaining outstanding
pursuant to such Borrowing being less than CD$1,000,000 (unless all such
outstanding LIBO Loans or BA Equivalent Loans are being prepaid in full). Any
prepayment of the Revolving Loans shall not permanently reduce the Commitments.

(j)All amounts required to be applied to Loans hereunder (other than Swingline
Loans, Canadian Swingline Loans and UK Swingline Loans) shall be applied ratably
in accordance with each Domestic Lender’s Revolving Domestic Commitment
Percentage, or Canadian Lender’s Canadian Commitment Percentage, or UK Lender’s
UK Commitment Percentage, as applicable.

(k)Upon the Termination Date, the Commitments and the credit facility provided
hereunder shall be terminated in full and the Domestic Borrowers shall pay, in
full and in cash, all outstanding Loans and all other outstanding Obligations
owing by them, the Canadian Borrower shall pay in full and in cash, all
outstanding Loans to it and all Canadian Liabilities, and the UK Borrower shall
pay in full and in cash, all outstanding Loans to it and all UK Liabilities.

(l)All Obligations shall be payable to the Agent in the currency in which they
are denominated.

2.19Optional Prepayment of Loans; Reimbursement of Lenders.

(a)The Borrowers shall have the right at any time and from time to time to
prepay outstanding Revolving Loans in whole or in part, (x) with respect to
Revolving Loans that are LIBO Loans and BA Equivalent Loans, upon at least
two Business Days’ prior written, telex or facsimile notice to the Agent prior
to 11:00 a.m., Local Time, and (y) with respect to Domestic Prime Rate Loans,
Canadian Prime Rate Loans, U.S. Index Rate Loans or UK Swingline Loans, upon
written, telex or facsimile notice to the Agent, which notice shall be received
prior to 11:00 a.m., Local Time on the same Business Day of such prepayment,
subject to the following limitations:

 

(i)

All prepayments under this Section 2.19 shall be paid to the Agent for
application, first, solely with respect to payments made by the Domestic
Borrowers, to the prepayment of outstanding Swingline Loans, second, solely with
respect to payments made by the Canadian Borrower, to the prepayment of
outstanding Canadian Swingline Loans, third, solely with respect to payments
made by the UK Borrower, to the prepayment of outstanding UK Swingline Loans,
fourth, to the prepayment of other outstanding Loans at the direction of the
Borrowers, as the case may be, in accordance with each Lender’s Revolving
Domestic Commitment Percentage on a ratable basis, Canadian Commitment
Percentage on a ratable basis or UK Commitment Percentage on a ratable basis, as
applicable, and fourth, to the funding of a cash collateral deposit in the
applicable Cash Collateral Account in an amount equal to 102% of the applicable
Letter of Credit Outstandings.

 

(ii)

Subject to the foregoing, outstanding Prime Rate Loans and U.S. Index Rate Loans
shall be prepaid before outstanding LIBO Loans or BA Equivalent Loans are
prepaid. Each

105

--------------------------------------------------------------------------------

 

 

partial prepayment of LIBO Loans shall be in an integral multiple of $100,000,
and each partial prepayment of BA Equivalent Loans shall be in an integral
multiple of CD$100,000. No prepayment of LIBO Loans or BA Equivalent Loans shall
be permitted pursuant to this Section 2.19 other than on the last day of an
Interest Period applicable thereto, unless the Borrowers simultaneously
reimburse the Lenders for all “Breakage Costs” (as defined below) associated
therewith. No partial prepayment of a Borrowing of LIBO Loans or BA Equivalent
Loans shall result in the aggregate principal amount of the LIBO Loans remaining
outstanding pursuant to such Borrowing being less than $1,000,000 or the
aggregate principal amount of the BA Equivalent Loans remaining outstanding
pursuant to such Borrowing being less than CD$1,000,000 (unless all such
outstanding LIBO Loans or BA Equivalent Loans are being prepaid in full).

 

(iii)

Each notice of prepayment shall specify the prepayment date, the principal
amount and Type of the Revolving Loans to be prepaid and, in the case of LIBO
Loans or BA Equivalent Loans, the Borrowing or Borrowings pursuant to which such
Revolving Loans were made. Each notice of prepayment shall be irrevocable and
shall commit the Borrowers to prepay such Revolving Loan by the amount and on
the date stated therein. The Agent shall, promptly after receiving notice from
the Lead Borrower hereunder, notify each Revolving Lender of the principal
amount and Type of the Revolving Loans held by such Revolving Lender which are
to be prepaid, the prepayment date and the manner of application of the
prepayment.

(b)Except as provided in this Section 2.19(b), the FILO Loan may not be
voluntarily prepaid in whole or in part until all other Obligations have been
paid in full in cash, all Letter of Credit Outstandings have been Cash
Collateralized and the Total Revolving Commitments have been
terminated.  Notwithstanding the preceding sentence or Section 6.7, (x) as long
as the Payment Conditions are satisfied at the time of and immediately after
giving pro forma effect to such prepayment, or (y) (i) no Default or Event of
Default exists and (ii) no principal amounts are outstanding under the Revolving
Loans (excluding any undrawn amounts of outstanding Letters of Credit), the FILO
Loan may be voluntarily prepaid, in whole or in part.  Any voluntary prepayment
of the FILO Loan permitted by this clause (b) may be made by the Domestic
Borrowers upon irrevocable notice to the Agent from the Lead Borrower; provided
that (i) such notice must be received by the Agent not later than 11:00 a.m.
Local Time three (3) Business Days prior to any date of prepayment of any FILO
Loan constituting LIBO Loans; (ii) any prepayment of any FILO Loan constituting
LIBO Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof; and (iii) such notice may be conditioned upon the
effectiveness of other transactions, in which case such notice may be revoked by
the Borrowers (by notice to the Agent on or prior to the specified effective
date) if such condition is not satisfied.  Each such notice shall specify the
date and amount of such prepayment, and the Lead Borrower shall have delivered a
certificate to the Agent duly executed by a Financial Officer of the Borrowers
and attaching evidence (reasonably detailed and reasonably satisfactory to the
Agent, including a reasonably detailed calculation) of the satisfaction of the
Payment Conditions.  The Agent will promptly notify each FILO Lender of its
receipt of each such notice, and of the amount of such FILO Lender’s Commitment
Percentage of such prepayment.  If such notice is given by the Lead Borrower,
the Lead Borrower shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein.  Any
prepayment of a LIBO Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required

106

--------------------------------------------------------------------------------

 

pursuant to this Section 2.19.  Subject to Section 8.13, each such prepayment
shall be applied to the portion of the FILO Loan owed to each FILO Lender in
accordance with its respective Commitment Percentage.

(c)The Borrowers shall reimburse each Lender on demand for any loss incurred or
to be incurred by it in the reemployment of the funds released (i) resulting
from any prepayment (for any reason whatsoever, including, without limitation,
conversion to a Domestic Prime Rate Loan, a Canadian Prime Rate Loan, a U.S.
Index Rate Loan or a UK Swingline Loan or acceleration by virtue of, and after,
the occurrence of an Event of Default) of any LIBO Loan or BA Equivalent Loan
required or permitted under this Agreement, if such Loan is prepaid other than
on the last day of the Interest Period for such Loan or (ii) in the event that
after the Lead Borrower delivers a notice of borrowing under Section 2.3 in
respect of LIBO Loans or BA Equivalent Loans, such Loans are not borrowed on the
first day of the Interest Period specified in such notice of borrowing for any
reason. Such loss shall be the amount as reasonably determined by such Lender as
the excess, if any, of (A) the amount of interest which would have accrued to
such Lender on the amount so paid or not borrowed at a rate of interest equal to
the LIBO Rate or the BA Rate for such Loan, for the period from the date of such
payment or failure to borrow to the last day (x) in the case of a payment or
refinancing of a LIBO Loan or a BA Equivalent Loan other than on the last day of
the Interest Period for such Loan, of the then current Interest Period for such
Loan or (y) in the case of such failure to borrow, of the Interest Period for
such LIBO Loan or BA Equivalent Loan which would have commenced on the date of
such failure to borrow, over (B) in the case of a LIBO Loan, the amount of
interest which would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the London
interbank market, or, in the case of a BA Equivalent Loan, the amount of
interest which would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with Bank of America-Canada Branch
(collectively, “Breakage Costs”). Any Lender demanding reimbursement for such
loss shall deliver to the Lead Borrower from time to time one or more
certificates setting forth the amount of such loss as determined by such Lender
and setting forth in reasonable detail the manner in which such amount was
determined.

(d)In the event the Borrowers fail to prepay any Loan on the date specified in
any prepayment notice delivered pursuant to Section 2.19(a), the Borrowers on
demand by any Revolving Lender shall pay to the Agent for the account of such
Revolving Lender any amounts required to compensate such Revolving Lender for
any actual loss incurred by such Revolving Lender as a result of such failure to
prepay, including, without limitation, any loss, cost or expenses incurred by
reason of the acquisition of deposits or other funds by such Revolving Lender to
fulfill deposit obligations incurred in anticipation of such prepayment. Any
Revolving Lender demanding such payment shall deliver to the Lead Borrower from
time to time one or more certificates setting forth the amount of such loss as
determined by such Revolving Lender and setting forth in reasonable detail the
manner in which such amount was determined.

(e)Whenever any partial prepayment of Loans is to be applied to LIBO Loans or BA
Equivalent Loans, such LIBO Loans or BA Equivalent Loans shall be prepaid in the
chronological order of their Interest Payment Dates.

107

--------------------------------------------------------------------------------

 

2.20Maintenance of Loan Account; Statements of Account.

(a)The Agent shall maintain an account on its books in the name of the Borrowers
(the “Loan Account”) which will reflect (i) all Loans and other advances made by
the Lenders to the Borrowers or for the Borrowers’ account, (ii) all L/C
Disbursements, fees and interest that have become payable as herein set forth,
and (iii) any and all other monetary Obligations that have become payable.

(b)The Loan Account will be credited with all amounts received by the Agent from
the Borrowers or otherwise for the Borrowers’ account, including all amounts
received in the Bank of America Concentration Account from the Controlled
Account Banks, and the amounts so credited shall be applied as set forth in
Sections 2.22(a), (b), (c) and (d), 7.4 or 7.5, as applicable.  After the end of
each month, the Agent shall send to the Lead Borrower, the Canadian Borrower or
the UK Borrower, as applicable, a statement accounting for the charges, loans,
advances and other transactions occurring among and between the Agent, the
Lenders and the Borrowers during that month. The monthly statements shall,
absent manifest error, be an account stated, which is final, conclusive and
binding on the Borrowers.

2.21Cash Receipts.

(a)The Borrowers shall deliver to the Agent (i) on the Effective Date and
thereafter annually (or at such times as the Agent may reasonably request
following the occurrence and during the continuance of a Cash Dominion Event), a
list of all present DDAs maintained by the Credit Parties, which list includes,
with respect to each depository (A) the name of that depository; (B) the account
number(s) maintained with such depository; and (C) to the extent known, a
contact person at such depository (the “DDA List”), (ii) upon the occurrence of
an Event of Default at the request of the Agent, notifications executed on
behalf of the Credit Parties to each depository institution identified on the
DDA List in form and substance reasonably satisfactory to the Agent, of the
Agent’s interest in such DDA as described more fully in Section 2.21(d) and
substantially in the form of Exhibit G (each, a “DDA Notification”), and (iii)
on or prior to the Effective Date and periodically thereafter notifications (the
“Credit Card Notifications”) executed on behalf of the Credit Parties with each
of the Credit Parties’ major credit card and debit card processors in form and
substance reasonably satisfactory to the Agent.

(b)Annexed hereto as Schedule 2.21(b) is a list describing all arrangements to
which any Credit Party is a party with respect to the payment to any Credit
Party of the proceeds of all credit card and debit card charges for sales by
such Credit Party.

(c)Annexed hereto as Schedule 2.21(c) is a list describing all Concentration
Accounts and Investment Accounts maintained by the Credit Parties.  On or prior
to the Effective Date, the Credit Parties shall enter into an Account Control
Agreement with the Controlled Account Banks for the Concentration Accounts and
the Investment Accounts other than the Pinacle Liquidity Management Account as
defined on Schedule 2.21(c)), in each case in form and substance reasonably
satisfactory to the Agent.

(d)The DDA Notifications and Credit Card Notifications shall require, after the
occurrence and during the continuance of a Cash Dominion Event, the sweep on
each

108

--------------------------------------------------------------------------------

 

Business Day of all available cash receipts and other proceeds from the sale or
disposition of any Collateral, including, without limitation, the proceeds of
all credit card and debit card charges (all such cash receipts and proceeds,
“Cash Receipts”), to (x) a concentration account maintained by the Agent at Bank
of America (the “Bank of America Concentration Account”), or (y) a Controlled
Account, as the Agent may direct.

(e)The Account Control Agreements shall require, in respect of DDAs maintained
by the Domestic Credit Parties or Canadian Credit Parties, after the occurrence
and during the continuance of a Cash Dominion Event, the sweep on each Business
Day of all Cash Receipts to the Bank of America Concentration Account or to such
other account as the Agent may direct, and with respect to the Canadian Credit
Parties, to a Concentration Account established by the Canadian Credit Parties
or as the Agent may otherwise direct.  Notwithstanding any provision of this
Agreement or any other Loan Document to the contrary, the Agent shall not send a
notice of exclusive control regarding or otherwise exercise control over (i) any
DDA maintained by the Domestic Credit Parties or Canadian Credit Parties subject
to an Account Control Agreement unless a Cash Dominion Event shall have occurred
and be continuing and will withdraw such notice of exclusive control and
relinquish such control at such time as a Cash Dominion Event is no longer in
effect, if requested in writing, by the Lead Borrower, or (ii) any Excluded DDA.

(f)If at any time after the occurrence and during the continuance of a Cash
Dominion Event, any cash or cash equivalents owned by the Credit Parties are
deposited to any account (other than an Excluded DDA or a DDA for which a DDA
Notification has been delivered), or held or invested in any manner, otherwise
than in a Controlled Account that is subject to an Account Control Agreement as
required herein, then the Agent may require such Credit Parties to have all
funds held in such account transferred to the Bank of America Concentration
Account or such other Controlled Account as the Agent may direct, and with
respect to the Canadian Credit Parties, to a Concentration Account established
by the Canadian Credit Parties or as the Agent may otherwise direct.

(g)The Credit Parties may close DDAs or Controlled Accounts and/or open new DDAs
or Controlled Accounts, subject to the execution and delivery to the Agent of
appropriate DDA Notifications or Account Control Agreements consistent with the
provisions of this Section 2.21. Unless consented to in writing by the Agent,
the Credit Parties may not enter into any agreements with additional credit card
processors unless contemporaneously therewith, a Credit Card Notification is
executed and delivered to the Agent.

(h)The Bank of America Concentration Account and the Concentration Accounts
established by the Canadian Credit Parties are and shall remain under the sole
dominion and control of the Agent. Each Credit Party acknowledges and agrees
that, subject to the provisions of subparagraph (i) below, (i) such Credit Party
has no right of withdrawal from the Bank of America Concentration Account and
the Concentration Accounts established by the Canadian Credit Parties, (ii) the
funds on deposit in the Bank of America Concentration Account shall continue to
be collateral security for all of the Obligations (including the Canadian
Liabilities and the UK Liabilities), (iii) the funds on deposit in the
Concentration Accounts established by the Canadian Credit Parties shall continue
to be collateral security for all of the Canadian Liabilities and the UK
Liabilities, and (iv) the funds on deposit in the Bank of America

109

--------------------------------------------------------------------------------

 

Concentration Account shall be applied as provided in Sections 2.22(a) or 7.4 or
7.5, as applicable.

(i)So long as no Cash Dominion Event has occurred and is continuing, the
Domestic Credit Parties and Canadian Credit Parties may direct, and shall have
sole control over, the manner of disposition of its funds in the DDAs and the
Controlled Accounts.

(j)After the occurrence and during the continuation of a Cash Dominion Event,
the Credit Parties shall cause the ACH or wire transfer to, upon the Agent’s
instruction, any Controlled Account, no less frequently than daily (unless the
Commitments have been terminated hereunder and the Obligations have been paid in
full) of the then current contents of each such DDA (other than any Excluded
DDA), each such transfer to be net of any minimum balance, not to exceed with
respect to any DDA (other than any Excluded DDA) $2,500, as may be required to
be maintained in the subject DDA by the bank at which such DDA is maintained,
and, in connection with each such transfer, the Credit Parties shall also
provide the Agent with an accounting of the contents of each DDA (other than any
Excluded DDA).

(k)After the occurrence and during the continuation of a Cash Dominion Event,
whether or not any Obligations are then outstanding, the Credit Parties shall
cause the ACH or wire transfer, upon the Agent’s instruction, to the Bank of
America Concentration Account of the then current entire ledger balance of each
Controlled Account, net of such minimum balance, not to exceed $10,000, as may
be required to be maintained in the subject Controlled Account by the bank at
which such Controlled Account is maintained; provided that amounts in Controlled
Accounts established by the Canadian Credit Parties shall be delivered only to a
concentration account at Bank of America-Canada Branch or as the Agent may
otherwise direct.

(l)In the event that, notwithstanding the provisions of this Section 2.21, after
the occurrence of a Cash Dominion Event in respect of the Domestic Credit
Parties or the Canadian Credit Parties, a Credit Party receives or otherwise has
dominion and control of any such proceeds or collections (other than proceeds
deposited in any Excluded DDA), such proceeds and collections shall be held in
trust by such Credit Party for the Agent, and shall not be commingled with any
of such Credit Party’s other funds or deposited in any account of such Credit
Party other than as instructed by the Agent.

(m)After the occurrence and during the continuation of a Cash Dominion Event,
the Credit Parties shall deliver to the Agent on each anniversary of the
Effective Date (or at such other times as the Agent may reasonably request), a
list of all Account Debtors, which list includes, with respect to each Account
Debtor (i) the name, address, and telephone number of that Account Debtor; (ii)
the account/reference numbers for such Account Debtor; and (iii) to the extent
known, a contact person at such Account Debtor.

(n)Notwithstanding anything contained herein to the contrary, the provisions of
this Section 2.21 shall not apply to the UK Credit Parties until the
establishment of the UK Borrowing Base.  Upon the establishment of the UK
Borrowing Base, and as a condition precedent to the establishment of the UK
Borrowing Base, the UK Credit Parties will comply

110

--------------------------------------------------------------------------------

 

with all of the provisions of this Section 2.21 in a manner reasonably
determined by the Agent and the Lead Borrower.

2.22Application of Payments.

(a)As long as the time for payment of the Obligations has not been accelerated,
all amounts received in the Bank of America Concentration Account from any
source (other than proceeds received from the Canadian Borrower or the UK
Borrower or their respective assets), including the Controlled Account Banks
following the occurrence and during the continuance of a Cash Dominion Event,
and other amounts received by the Agent, shall be applied, on the day of
receipt, in the following order:  first, to pay any fees and expense
reimbursements and indemnification then due and payable to the Agent and the
Issuing Bank (other than on account of Canadian Letters of Credit and UK Letters
of Credit); second, to pay interest then due and payable on Credit Extensions to
the Domestic Borrowers; third, to repay any outstanding Swingline Loans; fourth,
to repay any outstanding Revolving Loans that are Domestic Prime Rate Loans and
any outstanding reimbursement obligations under Letters of Credit and Banker’s
Acceptances other than Canadian Letters of Credit and UK Letters of Credit or
Banker’s Acceptances arising from Canadian Letters of Credit and UK Letters of
Credit; fifth, to repay any outstanding Revolving Loans that are LIBO Loans and
all Breakage Costs due in respect of such repayment pursuant to Section 2.19(b)
or, at the Lead Borrower’s option, to fund a cash collateral deposit to the Cash
Collateral Account sufficient to pay, and with direction to pay, all such
outstanding LIBO Loans on the last day of the then-pending Interest Period
therefor from such Cash Collateral Account (in each case, other than Canadian
Loans and UK Loans); sixth, if an Event of Default exists, to fund a cash
collateral deposit in the Cash Collateral Account in an amount equal to 102% of
all Letter of Credit Outstandings other than Canadian Letter of Credit
Outstandings and UK Letter of Credit Outstandings; seventh, to pay fees and
expense reimbursements and indemnification then due and payable to the Issuing
Bank issuing Canadian Letters of Credit and UK Letters of Credit (other than
fees, expense reimbursements and indemnification payable in connection with
Other Canadian Liabilities of the Canadian Borrower and Other UK Liabilities of
the UK Borrower); eighth, to pay interest due and payable on Credit Extensions
to the Canadian Borrower and the UK Borrower; ninth, to repay any outstanding
Canadian Swingline Loans; tenth, to repay any outstanding UK Swingline Loans;
eleventh, to repay pro rata outstanding Revolving Loans that are Canadian Prime
Rate Loans or U.S. Index Rate Loans and all outstanding reimbursement
obligations under Canadian Letters of Credit and UK Letters of Credit; twelfth,
to repay outstanding Revolving Loans that are BA Equivalent Loans of the
Canadian Borrower or LIBO Loans of the Canadian Borrower or the UK Borrower and
all Breakage Costs due in respect of such repayment pursuant to Section 2.19(b)
or, at the Canadian Borrower’s or UK Borrower’s option, as applicable, to fund a
cash collateral deposit to the GCO Canada Cash Collateral Account or the Genesco
(UK) Limited Cash Collateral Account, as applicable, sufficient to pay, and with
direction to pay, all such outstanding BA Equivalent Loans or LIBO Loans of the
UK Borrower, as applicable, on the last day of the then-pending Interest Period
therefor from such GCO Canada Cash Collateral Account or the Genesco (UK)
Limited Cash Collateral Account, as applicable; thirteenth, if an Event of
Default exists, to fund a cash collateral deposit in the GCO Canada Cash
Collateral Account or the Genesco (UK) Limited Cash Collateral Account, as
applicable in an amount equal to 102% of all Canadian Letter of Credit
Outstandings or UK Letter of Credit Outstandings, as applicable; fourteenth, to
pay all other Obligations and all Other Domestic

111

--------------------------------------------------------------------------------

 

Liabilities of the Domestic Borrowers, all Other Canadian Liabilities of the
Canadian Borrower and all Other UK Liabilities of the UK Borrower that are then
outstanding and then due and payable.  If all amounts set forth in clauses first
through and including fourteenth above are paid, any excess amounts shall be
deposited in a separate cash collateral account, and shall be released to the
Lead Borrower on the day of receipt.  So long as no Event of Default has
occurred and is continuing, the Agent shall release the funds held in the Cash
Collateral Account pursuant to clauses fifth and twelfth above to the Borrowers
upon the Lead Borrower’s request.

(b)As long as the time for payment of the Obligations has not been accelerated,
all amounts received in the Concentration Accounts established by the Canadian
Borrower constituting proceeds from the Canadian Borrower or its assets, and
other amounts received by the Agent on behalf of the Canadian Borrower, shall be
applied, on the day of receipt, in the following order:  first, to pay any fees
and expense reimbursements and indemnification then due and payable to the Agent
and the Issuing Bank (on account of Canadian Letters of Credit); second, to pay
interest then due and payable on Credit Extensions to the Canadian Borrower;
third, to repay any outstanding Canadian Swingline Loans; fourth, to repay pro
rata outstanding Revolving Loans that are Canadian Prime Rate Loans or U.S.
Index Rate Loans and all outstanding reimbursement obligations under Canadian
Letters of Credit; fifth, to repay outstanding Revolving Loans that are LIBO
Loans or BA Equivalent Loans made to the Canadian Borrower and all Breakage
Costs due in respect of such repayment pursuant to Section 2.19(b) or, at the
Canadian Borrower’s option, to fund a cash collateral deposit to the GCO Canada
Cash Collateral Account sufficient to pay, and with direction to pay, all such
outstanding LIBO Loans or BA Equivalent Loans on the last day of the
then-pending Interest Period therefor from such GCO Canada Cash Collateral
Account; sixth, if an Event of Default exists, to fund a cash collateral deposit
in the GCO Canada Cash Collateral Account in an amount equal to 102% of all
Canadian Letter of Credit Outstandings; seventh, to pay all other Canadian
Liabilities that are then outstanding and then due and payable; eighth, to pay
any fees and expense reimbursements and indemnification then due and payable to
the Agent and the Issuing Bank (on account of UK Letters of Credit); ninth, to
pay interest then due and payable on Credit Extensions to the UK Borrower;
tenth, to repay pro rata outstanding Revolving Loans that are UK Swingline Loans
and all outstanding reimbursement obligations under UK Letters of Credit;
eleventh, to repay outstanding Revolving Loans that are LIBO Loans made to the
UK Borrower and all Breakage Costs due in respect of such repayment pursuant to
Section 2.19(b) or, at the UK Borrower’s option, to fund a cash collateral
deposit to the Genesco (UK) Limited Cash Collateral Account sufficient to pay,
and with direction to pay, all such outstanding LIBO Loans on the last day of
the then-pending Interest Period therefor from such Genesco (UK) Limited Cash
Collateral Account; twelfth, if an Event of Default exists, to fund a cash
collateral deposit in the Genesco (UK) Limited Cash Collateral Account in an
amount equal to 102% of all UK Letter of Credit Outstandings; and thirteenth, to
pay all other UK Liabilities that are then outstanding and then due and
payable.  If all amounts set forth in clauses first through and including
thirteenth above are paid, any excess amounts shall be deposited in a separate
cash collateral account, and shall be released to the Canadian Borrower on the
day of receipt.  So long as no Event of Default has occurred and is continuing,
the Agent shall release the funds held in the GCO Canada Cash Collateral Account
pursuant to clause fifth above to the Canadian Borrower upon the Canadian
Borrower’s request and in the Genesco (UK) Limited Cash Collateral Account
pursuant to clause eleventh above to the UK Borrower upon the UK Borrower’s
request.

112

--------------------------------------------------------------------------------

 

(c)As long as the time for payment of the Obligations has not been accelerated,
all amounts received in by the Agent on behalf of the UK Borrower shall be
applied, on the day of receipt, in the following order:  first, to pay any fees
and expense reimbursements and indemnification then due and payable to the Agent
and the Issuing Bank (on account of UK Letters of Credit); second, to pay
interest then due and payable on Credit Extensions to the UK Borrower; third, to
repay pro rata outstanding Revolving Loans that are UK Swingline Loans and all
outstanding reimbursement obligations under UK Letters of Credit; fourth, to
repay outstanding Revolving Loans that are LIBO Loans made to the UK Borrower
and all Breakage Costs due in respect of such repayment pursuant to Section
2.19(b) or, at the UK Borrower’s option, to fund a cash collateral deposit to
the Genesco (UK) Limited Cash Collateral Account sufficient to pay, and with
direction to pay, all such outstanding LIBO Loans on the last day of the
then-pending Interest Period therefor from such Genesco (UK) Limited Cash
Collateral Account; fifth, if an Event of Default exists, to fund a cash
collateral deposit in the Genesco (UK) Limited Cash Collateral Account in an
amount equal to 102% of all UK Letter of Credit Outstandings; sixth, to pay all
other UK Liabilities that are then outstanding and then due and payable;
seventh, to pay any fees and expense reimbursements and indemnification then due
and payable to the Agent and the Issuing Bank (on account of Canadian Letters of
Credit); eighth, to pay interest then due and payable on Credit Extensions to
the Canadian Borrower; ninth, to repay pro rata outstanding Revolving Loans that
are Canadian Prime Rate Loans or U.S. Index Rate Loans and all outstanding
reimbursement obligations under Canadian Letters of Credit; tenth, to repay
outstanding Revolving Loans that are LIBO Loans or BA Equivalent Loans made to
the Canadian Borrower and all Breakage Costs due in respect of such repayment
pursuant to Section 2.19(b) or, at the Canadian Borrower’s option, to fund a
cash collateral deposit to the GCO Canada Cash Collateral Account sufficient to
pay, and with direction to pay, all such outstanding LIBO Loans or BA Equivalent
Loans on the last day of the then-pending Interest Period therefor from such GCO
Canada Cash Collateral Account; eleventh, if an Event of Default exists, to fund
a cash collateral deposit in the GCO Canada Cash Collateral Account in an amount
equal to 102% of all Canadian Letter of Credit Outstandings; and twelfth, to pay
all other Canadian Liabilities that are then outstanding and then due and
payable.  If all amounts set forth in clauses first through and including
twelfth above are paid, any excess amounts shall be deposited in a separate cash
collateral account, and shall be released to the UK Borrower on the day of
receipt.  So long as no Event of Default has occurred and is continuing, the
Agent shall release the funds held in the Genesco (UK) Limited Cash Collateral
Account pursuant to clause fourth above to the UK Borrower upon the UK
Borrower’s request and in the GCO Canada Cash Collateral Account pursuant to
clause tenth above to the Canadian Borrower upon the Canadian Borrower’s
request.

(d)All credits against the Obligations shall be effective on the day of receipt
thereof, and shall be conditioned upon final payment to the Agent of the items
giving rise to such credits. If any item deposited to the Bank of America
Concentration Account or any Concentration Account established by the Canadian
Borrower and credited to the Loan Account is dishonored or returned unpaid for
any reason, whether or not such return is rightful or timely, the Agent shall
have the right to reverse such credit and charge the amount of such item to the
Loan Account and the Borrowers shall indemnify the Agent, the Issuing Bank and
the Lenders against all claims and losses resulting from such dishonor or
return.

113

--------------------------------------------------------------------------------

 

2.23Increased Costs.

(a)If any Change in Law shall:

(iv)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender (except any such
reserve requirement already reflected in the LIBO Rate) or the Issuing Bank; or

(v)impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or LIBO Loans or BA Equivalent Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Loan or BA Equivalent Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise) other than Taxes, which shall be governed by Section 2.26 and Section
1.7 hereof, then, as long as the Borrowers are treated in the same manner as all
similarly situated customers, the Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
or liquidity of such Lender’s or the Issuing Bank’s holding company, if any, as
a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then, as long as the
Borrowers are treated in the same manner as all similarly situated customers,
the Borrowers will pay to such Lender or the Issuing Bank, as the case may be,
from time to time, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and setting forth in reasonable detail the manner in which such amount
or amounts were determined shall be delivered to the Lead Borrower and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

114

--------------------------------------------------------------------------------

 

(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section within ninety (90) days of the effective
date of the relevant Change in Law shall constitute a waiver of such Lender’s or
the Issuing Bank’s right to demand such compensation.

2.24Change in Legality.

(a)Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if (x) any Change in Law shall make it unlawful for a Lender to make
or maintain a LIBO Loan or BA Equivalent Loan or to give effect to its
obligations as contemplated hereby with respect to a LIBO Loan or BA Equivalent
Loan or (y) at any time any Lender determines that the making or continuance of
any of its LIBO Loans or BA Equivalent Loans has become impracticable as a
result of a contingency occurring after the date hereof which adversely affects
the London interbank market or other relevant markets for the BA Rate or the
position of such Lender in the London interbank market or such other market,
then, by written notice to the Lead Borrower, such Lender may (i) declare that
LIBO Loans or BA Equivalent Loans will not thereafter be made by such Lender
hereunder, whereupon any request by the Borrowers for a LIBO Borrowing or BA
Equivalent Loan Borrowing shall, as to such Lender only, be deemed a request for
a Domestic Prime Rate Loan, a Canadian Prime Rate Loan, a U.S. Index Rate Loan
or a UK Swingline Loan, as applicable, unless such declaration shall be
subsequently withdrawn; and (ii) require that all outstanding LIBO Loans or BA
Equivalent Loans made by it be converted to Prime Rate Loans, UK Swingline Loans
or U.S. Index Rate Loans, as applicable, in which event all such LIBO Loans or
BA Equivalent Loans shall be automatically converted to Prime Rate Loans, UK
Swingline Loans or U.S. Index Rate Loans, as applicable, as of the effective
dates of such notice as provided in paragraph (b) below. In the event any Lender
shall exercise its rights under clause (i) or (ii) of this paragraph (a), all
payments and prepayments of principal which would otherwise have been applied to
repay the LIBO Loans or BA Equivalent Loans that would have been made by such
Lender or the converted LIBO Loans or BA Equivalent Loans of such Lender shall
instead be applied to repay the Prime Rate Loans, UK Swingline Loans or U.S.
Index Rate Loans, as applicable, made by such Lender or UK Swingline Lender, as
applicable, in lieu of, or resulting from the conversion of, such LIBO Loans or
BA Equivalent Loans.

(b)For purposes of this Section 2.24, a notice to the Lead Borrower by any
Lender pursuant to paragraph (a) above shall be effective, if any LIBO Loans or
BA Equivalent Loans shall then be outstanding, on the last day of each
then-current Interest Period; and otherwise such notice shall be effective on
the date of receipt by the Lead Borrower.

2.25Payments; Sharing of Setoff.

(a)Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of drawings under Letters of Credit, or of amounts payable under
Sections 1.7, 2.19(b), 2.23, 2.26 or 9.4, or otherwise) prior to 2:00 p.m.,
Local Time, on the date when due, in immediately available funds, without setoff
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments

115

--------------------------------------------------------------------------------

 

shall be made to the Agent’s Office, except payments to be made directly to the
Issuing Bank, the Swingline Lender, the Canadian Swingline Lender or the UK
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 1.7, 2.19(b), 2.23, 2.26 or 9.4 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. The Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment under any Loan
Document (other than payments with respect to LIBO Borrowings or BA Equivalent
Loan Borrowings) shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, if any
payment due with respect to LIBO Borrowings or BA Equivalent Loan Borrowings
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, unless that succeeding Business
Day is in the next calendar month, in which event, the date of such payment
shall be on the last Business Day of the subject calendar month, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
the currency specified therein.

(b)If at any time insufficient funds are received by and available to the Agent
to pay fully all amounts of principal, unreimbursed drawings under Letters of
Credit, interest and fees then due hereunder, such funds shall be applied
ratably among the parties entitled thereto in accordance with the provisions of
Sections 2.22(a) and 2.22(b) hereof.

(c)If any Revolving Domestic Lender, Canadian Lender or UK Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
drawings under Letters of Credit, Swingline Loans, Canadian Swingline Loans or
UK Swingline Loans resulting in such Revolving Domestic Lender’s, Canadian
Lender’s or UK Lender’s receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in drawings under Letters of
Credit, Swingline Loans, Canadian Swingline Loans and UK Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Revolving Domestic Lender, Canadian Lender or UK Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in drawings under Letters of Credit, Swingline Loans,
Canadian Swingline Loans and UK Swingline Loans of other Revolving Domestic
Lenders, Canadian Lenders or UK Lenders, as applicable, to the extent necessary
so that the benefit of all such payments shall be shared by the Revolving
Domestic Lenders, Canadian Lenders or UK Lenders, as applicable, ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in drawings under Letters of Credit,
Swingline Loans, Canadian Swingline Loans and UK Swingline Loans, provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Revolving
Domestic Lender, Canadian Lender or UK Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in drawings under Letters of Credit to any assignee or participant, other than
to the Borrowers or any Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrowers consent to the foregoing and

116

--------------------------------------------------------------------------------

 

agree, to the extent they may effectively do so under Applicable Law, that any
Revolving Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrowers rights of setoff and
counterclaim with respect to such participation as fully as if such Revolving
Lender were a direct creditor of the Borrowers in the amount of such
participation.  Notwithstanding the foregoing, any amounts of the Canadian
Borrower so offset shall be applied solely to the Canadian Liabilities and the
UK Liabilities and any adjustments with respect thereto shall be made solely
amongst Lenders having a Canadian Commitment and a UK Commitment, and any
amounts of the UK Borrower so offset shall be applied solely to the UK
Liabilities and the Canadian Liabilities and any adjustments with respect
thereto shall be made solely amongst Revolving Lenders having a UK Commitment
and a Canadian Commitment.

(d)Unless the Agent shall have received notice from the Lead Borrower prior to
the date on which any payment is due to the Agent for the account of the
Revolving Lenders or the Issuing Bank hereunder that the Borrowers will not make
such payment, the Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Revolving Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Revolving Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Revolving Lender or the Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent, at the Federal Funds
Effective Rate in the case of payments made in Dollars and Optional Currency and
the Bank of Canada Overnight Rate in the case of payments made in Canadian
Dollars.

(e)Without limiting the provisions of Section 8.13, if any Lender shall fail to
make any payment required to be made by it pursuant to this Agreement, then the
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Agent for the account of such
Lender to satisfy such Lender’s obligations under this Agreement until all such
unsatisfied obligations are fully paid.

2.26Taxes.

(a)Any and all payments by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes except as required in
accordance with Applicable Law.  If the Borrowers shall be required (as
determined by the Lead Borrower in good faith) to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Agent, any Lender
or the Issuing Bank (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrowers shall
make such deductions, and (iii) the Borrowers shall pay the full amount deducted
to the relevant Governmental Authority in accordance with Applicable Law.

(b)In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

117

--------------------------------------------------------------------------------

 

(c)The Borrowers shall indemnify the Agent, each Lender and the Issuing Bank,
and the Canadian Borrower shall indemnify the Agent, each Canadian Lender and
the Issuing Bank in respect of any Canadian Letter of Credit within ten (10)
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Agent or Lender or the Issuing
Bank, as the case may be, on or with respect to any payment by or on account of
any obligation of the Borrowers hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrowers by a Lender or the
Issuing Bank, or by the Agent on its own behalf or on behalf of a Lender or the
Issuing Bank setting forth in reasonable detail the manner in which such amount
was determined, shall be conclusive absent manifest error.

(d)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrowers to a Governmental Authority, the Borrowers shall deliver to the
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent.

(e)Any Domestic Lender that is a Foreign Lender that is entitled to an exemption
from or reduction in United States withholding tax shall deliver to the Lead
Borrower and the Agent two copies of either United States Internal Revenue
Service Form W-8BEN or W8BEN-E, as applicable, or Form W-8ECI, or any subsequent
versions thereof or successors thereto, or, in the case of a Domestic Lender
that is a Foreign Lender’s claiming exemption from or reduction in U.S. Federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a Form W-8BEN or W8BEN-E, as applicable, or
any subsequent versions thereof or successors thereto (and, if such Domestic
Lender that is a Foreign Lender delivers a Form W-8BEN or W8BEN-E, as
applicable, a certificate representing that such Domestic Lender that is a
Foreign Lender is not a bank for purposes of Section 881(c) of the Code, is not
a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Code) of the Borrowers and is not a controlled foreign corporation related to
the Borrowers (within the meaning of Section 864(d)(4) of the Code)), properly
completed and duly executed by such Domestic Lender that is a Foreign Lender
claiming complete exemption from or reduced rate of, United States federal
withholding tax on payments by the Borrowers under this Agreement and the other
Loan Documents, or in the case of a Domestic Lender that is a Foreign Lender
claiming exemption for “portfolio interest” certifying that it is not a foreign
corporation, partnership, estate or trust. Such forms shall be delivered by each
Domestic Lender that is a Foreign Lender other than a Canadian Lender or UK
Lender on or before the date it becomes a party to this Agreement and on or
before the date, if any, such Domestic Lender that is a Foreign Lender changes
its applicable lending office by designating a different lending office (a “New
Lending Office”). In addition, each Domestic Lender that is a Foreign Lender
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Domestic Lender that is a Foreign Lender.
Notwithstanding any other provision of this Section 2.26(e), a Domestic Lender
that is a Foreign Lender shall not be required to deliver any form

118

--------------------------------------------------------------------------------

 

pursuant to this 2.26(e) that such Domestic Lender that is a Foreign Lender is
not legally able to deliver.

(f)The Borrowers shall not be required to indemnify any Foreign Lender or to pay
any additional amounts to any Foreign Lender in respect of United States federal
withholding tax pursuant to paragraph (a) or (c) above to the extent that the
obligation to pay such additional amounts would not have arisen but for a
failure by such Foreign Lender to comply with the provisions of paragraph (e)
above or (g) below. Should a Lender become subject to Taxes because of its
failure to deliver a form required hereunder, the Borrowers shall, at such
Lender’s expense, take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes.

(g)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Lead Borrower and the Agent at the time or times prescribed
by law and at such time or times reasonably requested by the Lead Borrower or
the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Lead Borrower or the Agent as may be
necessary for the Lead Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(h)Each Lender does hereby severally indemnify, and shall make payment in
respect thereof within 10 days after demand therefor, the Agent (x) against any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that any Borrower has not already indemnified the Agent for such
Indemnified Taxes or Other Taxes and without limiting (or expanding) the
obligation of the Borrowers to do so), (y) against any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 9.6(f) relating
to the maintenance of a Participant Register and (z) against any Excluded Taxes
attributable to such Lender that are payable or paid by the Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the Agent
under this Section 2.26(h).

(i)For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of this Agreement, the Borrowers and the Agent shall
treat (and the Lenders hereby authorize the Agent to treat) this Agreement as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

119

--------------------------------------------------------------------------------

 

(j)Notwithstanding anything in this Section 2.26 to the contrary, for the
avoidance of doubt, the UK Borrower and the other UK Credit Parties shall be
excluded from the provisions of this Section 2.26 and instead shall be governed
with respect to tax matters by Section 1.7.

(k)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Agent, at the time or times reasonably requested by the
Borrowers or the Agent, such property completed and executed documentation
reasonably requested by the Borrowers or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrowers or the Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrowers or the Agent as will enable the Borrowers
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.26(g) or required to be provided pursuant to Section 2.26(e)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.  Each Lender agrees that any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrowers and the Agent
in writing of its legal inability to do so.

(l)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.26 or Section 1.7 (including by the payment of
additional amounts pursuant to this Section 2.26 or Section 1.7), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.26 or Section 1.7 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (l) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (l), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (l) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns, computations, or any other information relating to its Taxes that
it deems confidential to the indemnifying party or any other Person or otherwise
to arrange its Tax affairs in any manner other than as it determines in its sole
discretion.

120

--------------------------------------------------------------------------------

 

(m)Each party’s obligations under this Section 2.26 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

2.27Security Interests in Collateral

.  To secure their Obligations under this Agreement and the other Loan
Documents, each Credit Party (other than the UK Credit Parties unless the UK
Borrowing Base has been established) shall grant, and the Lead Borrower shall
cause each Domestic Credit Party to grant, to the Agent, for its benefit and the
ratable benefit of the other Secured Parties, and shall cause each Canadian
Credit Party to grant, to the Agent, for its benefit and the ratable benefit of
the other Canadian Secured Parties and the UK Secured Parties, a first-priority
security interest in, and hypothec of, all of the Collateral pursuant hereto and
to the Security Documents; provided that the security interest in, and hypothec
of, the Collateral granted by the Canadian Borrower shall secure only the
Canadian Liabilities and the UK Liabilities.

2.28Mitigation Obligations; Replacement of Lenders.

(a)If any Lender requests compensation under Section 2.23, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.26, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Sections 2.23 or 2.26, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers (in the case of the Canadian Borrower and the UK Borrower,
only in respect of any Canadian Lender or UK Lender, as applicable) hereby agree
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment; provided, however, that the Borrowers
shall not be liable for such costs and expenses of a Lender requesting
compensation if (i) such Lender becomes a party to this Agreement after the
Effective Date and (ii) any relevant Change in Law occurred prior to the date
such Lender becomes a party hereto.

(b)If any Lender requests compensation under Section 2.23, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Sections 1.7 or  2.26, or if
any Lender defaults in its obligation to fund Loans hereunder, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.6), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (i) except in the case of an assignment
to another Lender, the Borrowers shall have received the prior written consent
of the Agent, the Issuing Bank, the Swingline Lender, the Canadian Swingline
Lender and the UK Swingline Lender, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in unreimbursed drawings
under Letters of Credit,

121

--------------------------------------------------------------------------------

 

Swingline Loans, Canadian Swingline Loans and UK Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.23 or payments required to be made pursuant to Sections 1.7 or  2.26,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

2.29LIBO Successor Rate.

(a)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Agent determines (which determination shall be conclusive
absent manifest error), or the Lead Borrower or Required Lenders notify the
Agent (with, in the case of the Required Lenders, a copy to Lead Borrower) that
the Lead Borrower or Required Lenders (as applicable) have determined, that:

(i)adequate and reasonable means do not exist for ascertaining LIBO Rate for any
requested Interest Period, including, without limitation, because the LIBO
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Agent has made a public statement identifying a specific
date after which LIBO Rate or the LIBO Screen Rate shall no longer be made
available, or used for determining the interest rate of loans, provided that, at
the time of such statement, there is no successor administrator that is
satisfactory to the Agent, that will continue to provide LIBO Rate after such
specific date (such specific date, the “Scheduled Unavailability Date”); or

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section 2.29, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBO Rate,

then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Lead Borrower may
amend this Agreement solely for the purpose of replacing LIBO Rate in accordance
with this Section 2.29 with (x) one or more SOFR-Based Rates or (y) another
alternate benchmark rate giving due consideration to any evolving or then
existing convention for similar U.S. dollar denominated syndicated credit
facilities for such alternative benchmarks and, in each case, including any
mathematical or other adjustments to such benchmark giving due consideration to
any evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Agent from time to time in its reasonable discretion and may be
periodically updated (the “Adjustment;” and any such proposed rate, a “LIBO
Successor Rate”), and any such amendment shall become effective at 5:00 p.m.,
Local Time on the fifth Business

122

--------------------------------------------------------------------------------

 

Day after the Agent shall have posted such proposed amendment to all Lenders and
the Lead  Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Agent written notice that such Required Lenders
(A) in the case of an amendment to replace LIBO Rate with a rate described in
clause (x), object to the Adjustment; or (B) in the case of an amendment to
replace LIBO Rate with a rate described in clause (y), object to such amendment;
provided that for the avoidance of doubt, in the case of clause (A), the
Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment.  Such LIBO Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Agent, such LIBO Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Agent in consultation with the Lead Borrower.

If no LIBO Successor Rate has been determined and the circumstances under clause
(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Borrowers and each Lender.
 Thereafter, (x) the obligation of the Lenders to make or maintain LIBO Loans
shall be suspended, (to the extent of the affected LIBO Loans or Interest
Periods), and (y) the LIBO Rate component shall no longer be utilized in
determining the Base Rate or the U.S. Index Rate.  Upon receipt of such notice,
the Borrowers may revoke any pending request for a Borrowing of, conversion to
or continuation of LIBO Loans (to the extent of the affected LIBO Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Prime Rate Loans or the U.S. Index
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

Notwithstanding anything else herein, any definition of LIBO Successor Rate
shall provide that in no event shall such LIBO Successor Rate be less than the
LIBO Floor for purposes of this Agreement.

(b)In connection with the implementation of a LIBO Successor Rate, the Agent
will have the right to make LIBO Successor Rate Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such LIBO Successor Rate Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement; provided that, with respect to any such amendment
effected, the Agent shall post each such amendment implementing such LIBO
Successor Rate Conforming Changes to the Lenders reasonably promptly after such
amendment becomes effective.

2.30UK Borrowing Base.

(a)Request for the Establishment of a UK Borrowing Base.  The Lead Borrower and
the UK Borrower may at any time following the Effective Date request that a UK
borrowing base be established with advance rates and asset classes consistent
with the Domestic Borrowing Base and the Canadian Borrowing Base, and with
eligibility criteria to be agreed by the Lead Borrower and the Agent, which
shall become part of the Combined Revolving Borrowing Base and which shall
include the assets of the UK Credit Parties that have been pledged to the Agent
and that would otherwise be eligible for inclusion in the Combined Revolving
Borrowing Base (the “UK Borrowing Base”); provided that the amount available to
be borrowed by the UK Borrower based solely on availability under the UK
Borrowing Base

123

--------------------------------------------------------------------------------

 

shall not exceed $100,000,000 at any time, subject to the Commitment Increase
pursuant to Section 2.1(c); and provided further that upon the establishment of
the UK Borrowing Base, the total amount of outstanding Canadian Credit
Extensions plus the UK Credit Extensions shall not at any time exceed fifty
(50%) percent of the Loan Cap.

(b)In order to add a UK Borrowing Base and include the UK Borrowing Base in the
Combined Revolving Borrowing Base,

(vi)the Lead Borrower shall provide a notice to the Agent (who shall provide a
copy of such notice to each of the Lenders) setting forth the proposed terms of
the UK Borrowing Base (which shall be determined in consultation with the
Agent); and

(vii)the UK Borrower shall cause all direct and indirect wholly-owned Material
Subsidiaries of the UK Borrower to become UK Guarantors, including, without
limitation, Excluded UK Subsidiaries that are Material Subsidiaries, (or, with
respect to any such subsidiaries that own assets of the type that would be
included in the UK Borrowing Base, they shall become UK Borrowers), and the UK
Credit Parties shall enter into security documentation under Applicable Law in
order to grant the Agent (A) a first priority lien on and security interest in
all assets of the UK Credit Parties that would constitute Collateral (the
“Principal UK Collateral”), and (B) a qualifying floating charge on all assets
of the UK Credit Parties; provided that if a UK Credit Party desires to grant a
lien on its assets in favor of another creditor to whom Permitted Senior Debt
under this Agreement may be issued, the Agent agrees to (x) subordinate its
qualifying floating charge on assets that do not comprise the Principal UK
Collateral and (y) permit a second lien on the Principal UK Collateral, and the
rights and obligations of the Agent and such creditor shall be set forth in a
customary intercreditor agreement.

(c)UK Borrowing Base Amendment.  The UK Borrowing Base shall be established
pursuant to an amendment to, or amendment and restatement of, this Agreement
among the Borrowers, the Agent and the UK Lenders, which shall be consistent
with the provisions set forth in Section 2.30(a) above.  The effectiveness of
any such amendment shall be subject to (i) reasonably satisfactory due diligence
review by the Agent and the UK Lenders, including without limitation, a field
examination and inventory appraisal with respect to the UK Credit Parties, the
results of which shall be reasonably satisfactory to the Agent, (ii) approval of
the Agent, and credit approval of the UK Lenders, and (iii) receipt by the Agent
of (x) legal opinions, board resolutions and officers’ certificates
substantially consistent with those delivered on the Effective Date and (y) such
amendments to the then existing Security Documents, and the execution of new
Security Documents by the UK Credit Parties, as may be reasonably requested by
the Agent.  The Agent shall promptly notify each Lender as to the effectiveness
of such amendment.  Each of the parties hereto hereby agrees that this Agreement
and the other Loan Documents may be amended pursuant to such an amendment,
without the consent of any other Lenders (except as set forth above), to the
extent (but only to the extent) necessary to (i) reflect the existence and terms
of the UK Borrowing Base (to the extent consistent with this Section 2.30,
including, but not limited to, amendments to the eligibility criteria and
reserves) and (ii) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Agent and the Lead Borrower, to effect the provisions of this Section, and
the Required Revolving Lenders hereby expressly authorize the Agent to enter
into any such amendment.

124

--------------------------------------------------------------------------------

 

3.REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Agent and the Lenders that:

3.1Organization; Powers

.  Each of the Credit Parties and each Material Foreign Subsidiary is, duly
organized, incorporated, validly existing and in good standing (as appropriate)
under the laws of the jurisdiction of its organization or incorporation, and
each such Person has all requisite power and authority to carry on its business
as now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

3.2Authorization; Enforceability

.  The transactions contemplated hereby and by the other Loan Documents to be
entered into by each of the Credit Parties are within such Person’s corporate
powers and have been duly authorized by all necessary corporate, and, if
required, stockholder action. This Agreement has been duly executed and
delivered by each of the Borrowers and constitutes, and each other Loan Document
to which any of the Credit Parties is a party, when executed and delivered by
such Credit Party, will constitute, a legal, valid and binding obligation of
such Credit Party (as the case may be), enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

3.3Governmental Approvals; No Conflicts

.  The transactions to be entered into contemplated by the Loan Documents (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) for such as have been
obtained or made and are in full force and effect, (ii) for those for which a
failure to obtain same could not be reasonably be expected to have a Material
Adverse Effect, and (iii) for filings and recordings necessary to perfect Liens
created under the Loan Documents, (b) will not violate any Applicable Law or
regulation or the charter, by laws, memorandum and articles of association or
other organizational documents of any Borrower, any of the other Credit Parties,
or any Material Foreign Subsidiary or any order of any Governmental Authority,
except for such violations as could not reasonably be expected to have a
Material Adverse Effect, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Borrower, any of the
other Credit Parties, or any Material Foreign Subsidiary, or their respective
assets, except for such violations or defaults as could not reasonably be
expected to have a Material Adverse Effect, or give rise to a right thereunder
to require any material payment to be made by any Borrower, any of the other
Credit Parties, or any Material Foreign Subsidiary and (d) will not result in
the creation or imposition of any Lien on any material asset of any Borrower,
any of the other Credit Parties, or any Material Foreign Subsidiary, except
Liens created under the Loan Documents or otherwise permitted hereby or thereby.

3.4Financial Condition.

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Borrower

125

--------------------------------------------------------------------------------

 

Consolidated Group as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein.

(b)The unaudited Consolidated and consolidating balance sheet of the Borrower
Consolidated Group dated October 28, 2017, and the related Consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for the Fiscal Quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Borrower Consolidated Group as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

(c)Since February 1, 2020, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

3.5Properties.

(a)Each of the Credit Parties has good title to, or valid leasehold interests
in, all of such Person’s real and personal property material to its business,
except where lack of title or other interests or defects could not reasonably be
expected to have a Material Adverse Effect.

(b)Schedule 3.5(b)(i) sets forth the address (including county) of all Real
Estate that is owned by each of the Credit Parties as of the Second Amendment
Effective Date, together with a list of the holders of any mortgage or other
Lien (other than Permitted Encumbrances) thereon. Schedule 3.5(b)(ii) sets forth
the address of all Real Estate (including retail store locations) that is leased
by each of the Credit Parties as of the Effective Date.  To the knowledge of the
Credit Parties, each of such leases is in full force and effect and no Credit
Party is in default of the terms thereof, except for such defaults which would
not reasonably be expected to have a Material Adverse Effect.

(c)Schedule 6.1 sets forth a complete and accurate list of all Indebtedness of
each Credit Party in excess of $100,000 on the Second Amendment Effective Date,
showing the amount, obligor or issuer and maturity thereof.

(d)Schedule 6.2 sets forth a complete and accurate list of all Liens on the
property or assets of each Credit Party as of the Second Amendment Effective
Date, showing as of the Effective Date the lienholder thereof, the principal
amount of the obligations secured thereby and the property or assets of such
Credit Party subject thereto.  The property of each Credit Party is subject to
no Liens, other than as permitted by Section 6.2.

(e)Schedule 6.4 sets forth a complete and accurate list of all Investments held
by any Credit Party in excess of $100,000 on the Second Amendment Effective
Date, showing the amount, obligor or issuer and maturity, if any, thereof.

126

--------------------------------------------------------------------------------

 

3.6Litigation and Environmental Matters.

(a)There are no actions, suits, investigations, or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
of the Credit Parties, threatened in writing against or affecting any such
Person or any Material Foreign Subsidiary (i)  as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than those set forth on Schedule 3.6) or (ii)
that involve any of the Loan Documents.

(b)Except for the matters set forth on Schedule 3.6, and except as could not
reasonably be expected to have a Material Adverse Effect, to the knowledge of
the Credit Parties, none of the Credit Parties nor any Material Foreign
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has, to the knowledge of any Credit Party, become
subject to any Environmental Liability, (iii) has received written notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

(c)Since the Second Amendment Effective Date, there has been no change in the
status of the matters set forth on Schedule 3.6 that, individually or in the
aggregate, has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect.

3.7Compliance with Laws and Agreements

.  Except as set forth in Schedule 3.7, each of the Credit Parties is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to such Person or its property and all indentures, material
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

3.8Investment Company or Holding Company Status

.  None of the Credit Parties is an (a) “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company,” an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company,” as defined in, or subject to regulation under,
the Public Utility Holding Company Act of 2005, as amended.

3.9Taxes

.  Except as set forth in Schedule 3.9, each of the Credit Parties and each
Material Foreign Subsidiary has timely filed or caused to be filed all tax
returns and reports required to have been filed and has paid or caused to be
paid prior to delinquency all taxes required to have been paid by it, except (a)
taxes that are being contested in good faith by appropriate proceedings, for
which such Person has set aside on its books adequate reserves, and as to which
no Lien (other than an inchoate Lien) secures such obligation, and which contest
effectively suspends the collection of the contested obligation and the
enforcement of any Lien securing such obligation, or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

127

--------------------------------------------------------------------------------

 

3.10ERISA/Canadian Pension Plan/ UK Pension Plan.

(a)Except as set forth in Schedule 3.10, none of the Credit Parties nor any
Material Foreign Subsidiary is party to a Plan.  No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect.  Except as set
forth in Schedule 3.10, the present value of all accumulated benefit obligations
under each Plan and each Canadian Pension Plan (based on, inter alia, the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of such Plan or
Canadian Pension Plan.  Schedule 3.10 sets forth the amount of underfunding on
such basis for all Plans and Canadian Pension Plans as of the date of the most
recent financial statements, and nothing is reasonably expected to occur that
could increase the amount of such underfunding to an amount that, in either
case, could reasonably be expected to result in a Material Adverse Effect.

(b)The Canadian Borrower and its Subsidiaries are in compliance with the
requirements of the Pension Benefits Act (Ontario) or similar legislation of
another Canadian province or territory and the Income Tax Act (Canada), except
where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect.  No fact or situation that may reasonably be expected
to result in a Material Adverse Effect exists in connection with any Canadian
Pension Plan.  No Termination Event has occurred, which could reasonably be
expected to result in a Material Adverse Effect.  No Lien has arisen, choate or
inchoate, in respect of the Canadian Borrower or its Subsidiaries or their
property in connection with any Canadian Pension Plan (save for contribution
amounts not yet due), which could reasonably be expected to result in a Material
Adverse Effect.  Other than as disclosed on Schedule 3.10, neither the Canadian
Borrower nor any of its Subsidiaries maintain, administer, contribute to or have
any liability in respect of any Canadian Defined Benefit Pension Plan.  No
Canadian Defined Benefit Pension Plan has a solvency or wind-up deficiency
greater than $1,000,000 Canadian Dollars as evidenced by the most recent
actuarial report prepared for such Canadian Defined Benefit Pension Plan and
provided to Agent.

(c)No Credit Party is or has at any time been (a) an employer (for the purposes
of sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pensions
Schemes Act 1993); or (b) “connected” with or an “associate” (as those terms are
used in sections 38 and 43 of the Pensions Act 2004) of such an employer.

3.11ERISA Compliance.

Assuming the accuracy of Lenders’ representation in Section 8.16, Borrowers
represent and warrant as of the Effective Date that the Borrowers are not and
will not be using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA) of one or more Benefit Plans in connection
with the Loans, the Letters of Credit or the Commitments.

3.12Disclosure

.  The Borrowers have disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which any of the Credit Parties or any
Material Foreign Subsidiary is subject, and all other matters known to any such
Person, that, individually

128

--------------------------------------------------------------------------------

 

or in the aggregate, in each case, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of any of the Credit Parties or
any Material Foreign Subsidiary to the Agent or any Lender in connection with
the negotiation of this Agreement or any other Loan Document or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that with
respect to projected financial information and other forward-looking
information, the Borrowers represent only that such information was prepared in
good faith on the basis of assumptions believed to be reasonable at the time.

3.13Subsidiaries

.  On and as of the Second Amendment Effective Date, the authorized capital
stock or other equity interests, and the number of issued and outstanding shares
of capital stock or other equity interests of the Borrowers and each other
member of the Borrower Consolidated Group is as described in Schedule 3.13 and,
as to Subsidiaries, Schedule 3.13 indicates whether such Subsidiary is a
Material Subsidiary, and, if not a Material Subsidiary, whether such Subsidiary
is active or inactive.  All such outstanding shares of capital stock or other
equity interests of the Borrowers, each of the other Credit Parties and each
Material Foreign Subsidiary have been duly and validly issued in material
compliance with all legal requirements relating to the authorization and
issuance of shares of capital stock or other equity interests, and (except in
the case of the options for shares of the common stock of the Lead Borrower
described on Schedule 3.13) are fully paid and non-assessable.  Except as set
forth on the Perfection Certificate, as of the Second Amendment Effective Date,
none of the Credit Parties is party to any joint venture, general or limited
partnership, or limited liability company, agreements or any other business
ventures or entities.

3.14Insurance

.  Schedule 3.14 sets forth a description of all insurance maintained by or on
behalf of the Credit Parties and each Material Foreign Subsidiary as of the
Effective Date. To the knowledge of the Credit Parties, each of such policies is
in full force and effect. As of the Second Amendment Effective Date, all
premiums in respect of such insurance that are due and payable have been paid.

3.15Labor Matters

.  There are no strikes, lockouts or slowdowns against any of the Credit Parties
or any Material Foreign Subsidiary pending or, to the knowledge of the
Borrowers, threatened, that could reasonably be expected to result in a Material
Adverse Effect.  The hours worked by and payments made to employees of the
Credit Parties or any Material Foreign Subsidiary have not been in violation of
the Fair Labor Standards Act, if applicable, or any other applicable federal,
state, local or foreign law dealing with such matters to the extent that any
such violations could reasonably be expected to have a Material Adverse
Effect.  All material payments due from any of the Credit Parties or any
Material Foreign Subsidiary, or for which any material claim may be made against
any such Person, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of
such Credit Party or such Material Foreign Subsidiary.  The consummation of the
transactions contemplated by the Loan Documents will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any of the Credit Parties or any
Material Foreign Subsidiary is bound.

129

--------------------------------------------------------------------------------

 

3.16[Reserved]

3.17Restrictions on the Credit Parties

.  None of the Credit Parties nor any Material Foreign Subsidiary is a party to
or bound by any contract, agreement or instrument, or subject to any charter or
other corporate restriction, that has or could reasonably be expected to have a
Material Adverse Effect.

3.18Security Documents.  

(a)The Security Documents create in favor of the Agent, for the ratable benefit
of the applicable Secured Parties, a legal, valid and enforceable security
interest in the Collateral, and the Security Documents constitute, or will upon
the filing of financing statements and the obtaining of “control”, in each case
with respect to the relevant Collateral as required under the applicable Uniform
Commercial Code or PPSA, the creation of a fully perfected first priority Lien
on, and security interest in, all right, title and interest of the Borrowers and
each Guarantor thereunder in such Collateral, in each case prior and superior in
right to any other Person (other than Permitted Encumbrances having priority
under Applicable Law), except as permitted hereunder or under any other Loan
Document.

(b)The Mortgages create in favor of the Agent, for the benefit of the Secured
Parties referred to therein, a legal, valid, continuing and enforceable Lien in
the Mortgaged Property (as defined in the Mortgages), the enforceability of
which is subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.  Upon the filing or recording of the Mortgages with the
appropriate Governmental Authorities, the Agent will have a perfected Lien on,
and security interest in, to and under all right, title and interest of the
grantors thereunder in all Mortgaged Property (including without limitation the
proceeds of such Mortgaged Property), in each case prior and superior in right
to any other Person.

3.19Federal Reserve Regulations.

(a)None of the Credit Parties is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

(b)No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to buy or carry Margin Stock or to extend credit to others for the
purpose of buying or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose or for any other purpose, in any case that entails a
violation of, or that is not permitted by the provisions of the Regulations of
the Board, including Regulation U or X and the Credit Parties agree to comply
with the Agent’s, and the Lenders’, requests for information relating to any
transactions involving Margin Stock to the extent relevant to comply with such
regulations.

3.20Solvency

.  Before and after giving effect to each Credit Extension, (a) the Credit
Parties, taken as a whole, are and will be Solvent, and (b) the Credit Parties
and the Material Foreign Subsidiaries, taken as a whole, are  and will be
Solvent.  No transfer of property is being made by any Borrower and no
obligation is being incurred by any Borrower in connection with

130

--------------------------------------------------------------------------------

 

the transactions contemplated by this Agreement or the other Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
any Borrower.

3.21Franchises, Patents, Copyrights, Etc.

.  Except as otherwise set forth on Schedule 3.21 hereto, each of the Credit
Parties owns, or is licensed to use, all franchises, patents, copyrights,
trademarks, tradenames, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of its business as
substantially now conducted, and to its knowledge, without conflict with any
rights of any other Person (and, in each case, free of any Lien that is not a
Permitted Encumbrance), except to the extent that a failure to do so would not
reasonably be expected to have a Material Adverse Effect.

3.22Brokers

.  No broker or finder brought about the obtaining, making or closing of the
Loans or transactions contemplated by the Loan Documents, and no Credit  Party
or Affiliate thereof has any obligation to any Person in respect of any finder’s
or brokerage fees in connection therewith.

3.23Casualty

.  Neither the businesses nor the properties of any Credit Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

3.24Intellectual Property; Licenses, Etc.

  The Credit Parties own, or possess the right to use, all of the Intellectual
Property, licenses, permits and other authorizations that are reasonably
necessary for the operation of their respective businesses, to the knowledge of
the Credit Parties, without conflict with the rights of any other Person, except
as would not be reasonably expected to have a Material Adverse Effect.

3.25Ranking.

The UK Borrower’s payment obligations under the Loan Documents rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors, except for obligations mandatorily preferred by law applying to
companies generally.

 

3.26EEA Financial Institution.

None of the Borrowers is an EEA Financial Institution.

 

3.27Sanctions Concerns and Anti-Corruption Laws.

(a)No Credit Party, nor any Subsidiary, nor, to the knowledge of the Credit
Parties, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or entity  that is, or is owned or controlled by any
individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or (iii)
located, organized or resident in a Designated Jurisdiction.

131

--------------------------------------------------------------------------------

 

(b)The Credit Parties and their Subsidiaries have conducted their business in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, the Corruption of Foreign Public Officials Act (Canada) and
other similar anti-corruption legislation in other jurisdictions to the extent
applicable to the Credit Parties and their Subsidiaries, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws and applicable Sanctions, and to the knowledge of each Borrower,
the Credit Parties and their Subsidiaries are in compliance with such applicable
anti-corruption laws and applicable Sanctions in all material respects.

4.CONDITIONS.

4.1Conditions of Effectiveness

.  The effectiveness of the Agreement on the Effective Date was subject to the
following conditions precedent:

(a)The Agent (or its counsel) shall have received from each party hereto either
(i) a counterpart of this Agreement and all other Loan Documents (including,
without limitation, the Security Documents) to be delivered on or before the
Effective Date, signed on behalf of such party or (ii) written evidence
satisfactory to the Agent (which may include telecopy transmission or electronic
transmission of a pdf formatted copy of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and all
other Loan Documents to be delivered on or before the Effective Date.

(b)The Agent shall have received a favorable written opinion (addressed to the
Agent and the Lenders on the Effective Date and dated the Effective Date) of (i)
Bass Berry & Sims PLC, counsel for the Credit Parties, (ii) Hodgson Russ LLP,
(iii) Larkin Hoffman Daly & Lindgren Ltd., (iv) McCarthy Tétrault LLP, (v)
Norton Rose Fulbright LLP, and (vi) applicable local counsel, each in form
reasonably satisfactory to the Agent, covering such matters relating to the
Credit Parties, the Loan Documents or the transactions contemplated thereby as
the Required Lenders shall reasonably request. The Borrowers hereby request such
counsel to deliver such opinions.

(c)The Agent shall have received such documents and certificates as the Agent or
its counsel may reasonably request relating to the incorporation, organization,
existence and good standing (if applicable) of each of the Credit Parties, the
authorization of the transactions contemplated by the Loan Documents and any
other legal matters relating to the Credit Parties, the Loan Documents or the
transactions contemplated thereby, all in form and substance reasonably
satisfactory to the Agent and its counsel.

(d)The Agent shall have received a Borrowing Base Certificate dated the
Effective Date, relating to the Fiscal Month ended immediately prior to the
Effective Date, and executed by a Financial Officer of the Lead Borrower.

(e)The Agent shall have received a certificate from a Financial Officer of the
Lead Borrower, together with such other evidence reasonably requested by the
Agent, in each case reasonably satisfactory in form and substance to the Agent,
certifying that as of the Effective Date (i) the Credit Parties, on a
Consolidated basis, are Solvent, (ii) there has been no event or circumstance
since January 28, 2017 that has had or could be reasonably expected to

132

--------------------------------------------------------------------------------

 

have, either individually or in the aggregate, a Material Adverse Effect, and
(iii) the representations and warranties made by the Borrowers in the Loan
Documents are true and correct in all material respects and that no event has
occurred (or failed to occur) which is or which, solely with the giving of
notice or passage of time (or both) would be a Default or an Event of Default.

(f)All necessary consents and approvals to the transactions contemplated hereby
shall have been obtained and shall be reasonably satisfactory to the Agent,
including, without limitation, consents from all requisite material Governmental
Authorities and, except as would not reasonably be expected to have or result in
a Material Adverse Effect, all third parties shall have approved or consented to
the transactions contemplated hereby, to the extent required, all applicable
waiting periods shall have expired and there shall be no material governmental
or judicial action, actual or threatened, that would reasonably be expected to
materially restrain, prevent or impose burdensome conditions on the transactions
contemplated hereby.

(g)The Agent shall be reasonably satisfied that any financial statements
delivered to it and the Lenders fairly present the business and financial
condition of the Borrower Consolidated Group (subject, in the case of interim
financial statements, to year-end adjustments and the absence of footnotes) and
that there has been no Material Adverse Effect since January 28, 2017.

(h)Except as set forth on Schedule 3.6, there shall not be pending any
litigation or other proceeding, the result of which could reasonably be expected
to have a Material Adverse Effect.

(i)There shall not have occurred any event of default, nor shall any event exist
which is, or solely with the passage of time, the giving of notice or both,
would be an event of default under any Material Indebtedness.

(j)The Agent shall have received results of searches from such jurisdictions as
may be reasonably required by the Agent or other evidence reasonably
satisfactory to the Agent (in each case dated as of a date reasonably
satisfactory to the Agent) indicating the absence of Liens on the Collateral,
including, without limitation, receivables from credit card processors and check
processors, except for Liens permitted by Section 6.2 and Liens for which
termination statements, estoppel certificates and releases reasonably
satisfactory to the Agent are being tendered on the Effective Date.

(k)The Agent shall have received all documents and instruments, including
Uniform Commercial Code and PPSA financing statements, and certified statements
issued by the Quebec Register of Personal and Movable Real Rights, required by
law or reasonably requested by the Agent to be filed, registered or recorded to
create or perfect the first priority Liens intended to be created under the Loan
Documents (or to extend such filings) and, to the extent required by the Agent,
all such documents and instruments shall have been so filed, registered or
recorded to the satisfaction of the Agent.

133

--------------------------------------------------------------------------------

 

(l)The Agent shall have received Account Control Agreements, the Credit Card
Notifications, Collateral Control Agreements, and other similar third party
agreements required to be delivered hereunder on or before the Effective Date.

(m)All fees due to the Agent and Lenders at or immediately after the Effective
Date and all reasonable costs and expenses incurred by the Agent in connection
with the establishment of the credit facility contemplated hereby (including the
reasonable and documented out-of-pocket fees and expenses of counsel to the
Agent) shall have been paid in full.

(n)The consummation of the transactions contemplated hereby shall not (a)
violate any Applicable Law, or (b) conflict with, or result in a default or
event of default under, any material agreement of Borrowers or any other Credit
Party, taken as a whole (and the Agent and the Lenders shall receive a
satisfactory opinion of Borrowers’ counsel to that effect).  No event shall
exist which is, or solely with the passage of time, the giving of notice or
both, would be an event of default under any agreement of any of the Credit
Parties if such event of default could reasonably be expected to have a Material
Adverse Effect.

(o)There shall be no Default or Event of Default on the Effective Date.

(p)The Agent shall have received, and be reasonably satisfied with, evidence of
the Borrowers’ insurance, together with such endorsements as are required by the
Loan Documents.

(q)The Agent shall have received all of the items set forth on the Closing
Agenda attached hereto as Exhibit F.

(r)The Agent and the Lenders shall have received and be satisfied with (a) a
detailed forecast for the period commencing with the Fiscal Year beginning
January 29, 2017 and ending on the Maturity Date, which shall include a
Consolidated income statement, profit and loss statement, balance sheet, and
statement of cash flow, prepared on an annual basis, each prepared in conformity
with GAAP and consistent with the Borrowers’ then current practices, (b) a
monthly Excess Availability analysis for the thirteen (13) month period
following the Effective Date, and (c) such other information (financial or
otherwise) reasonably requested by the Agent.

(s)The Borrowers shall have Excess Availability on the Effective Date, after
giving effect to any Credit Extensions made on the Effective Date, of not less
than $150,000,000.

(t)The Agent and each Lender shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act and the Proceeds of Crime Act.

(u)There shall have been delivered to the Agent such additional instruments and
documents as the Agent or counsel to the Agent reasonably may require or
request.

The Agent shall notify the Lead Borrower and the Lenders of the Effective Date,
and such notice shall be conclusive and binding.

134

--------------------------------------------------------------------------------

 

4.2Conditions Precedent to Each Loan and Each Letter of Credit

.  In addition to those conditions described in Section 4.1, the obligation of
the Lenders to make each Loan and of the applicable Issuing Bank to issue each
Letter of Credit subsequent to the Effective Date is subject to the following
conditions precedent:

(a)Notice.  The Agent shall have received a notice with respect to such
Borrowing or issuance, as the case may be, as required by Section 2.3.

(b)Representations and Warranties.  All representations and warranties contained
in this Agreement and the other Loan Documents or otherwise made in writing in
connection herewith or therewith shall be true and correct in all material
respects on and as of the date of each Borrowing or the issuance of each Letter
of Credit hereunder with the same effect as if made on and as of such date, (i)
other than representations and warranties that relate solely to an earlier date
and (ii) in the case of any representation and warranty qualified by
materiality, they shall be true and correct in all respects.

(c)No Default.  On the date of each Borrowing hereunder and the issuance of each
Letter of Credit, no Default or Event of Default shall have occurred and be
continuing.

(d)Borrowing Base Certificate. The Agent shall have received the most recently
required Borrowing Base Certificate, with each such Borrowing Base Certificate
including schedules as required by the Agent.

(e)Optional Currencies.  In the case of a UK Credit Extension to be denominated
in an Optional Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Agent, the
Required Lenders (in the case of any UK Loans to be denominated in an Optional
Currency) or the Issuing Bank (in the case of any UK Letter of Credit to be
denominated in an Optional Currency) or the UK Swingline Lender (in the case of
any UK Swingline Loan to be denominated in an Optional Currency) would make it
impracticable for such UK Credit Extension to be denominated in the relevant
Optional Currency.

(f)Excess Availability.  After giving effect to the Credit Extension requested
to be made on any such date and the use of proceeds thereof, Excess Availability
shall be greater than zero.

The request by the Borrowers for, and the acceptance by the Borrowers of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrowers that the conditions specified in this Section 4.2 have
been satisfied at that time and that after giving effect to such extension of
credit the Borrowers shall continue to be in compliance with Section
2.1(a).  The conditions set forth in this Section 4.2 are for the sole benefit
of the Agent and the Lenders and, unless the Required Lenders otherwise direct,
may be waived by the Agent in whole or in part without prejudice to the Agent or
any Lender.

135

--------------------------------------------------------------------------------

 

5.AFFIRMATIVE COVENANTS.  

Until the Commitments have expired or have been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or have been terminated and
all L/C Disbursements shall have been reimbursed, each of the Credit Parties
covenants and agrees with the Agent and the Lenders that:

5.1Financial Statements and Other Information

.  The Borrowers will furnish to the Agent:

(a)within ninety (90) days after the end of each Fiscal Year of the Lead
Borrower, a Consolidated balance sheet and the related Consolidated statements
of income, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all audited and reported on by Ernst & Young or another
independent public accountant of recognized national standing (without a “going
concern” or like qualification or exception and without a qualification or
exception as to the scope of such audit) to the effect that as of the date(s)
thereof and for the period(s) covered thereby, such Consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Lead Borrower on a Consolidated basis in accordance
with GAAP consistently applied;

(b)within forty-five (45) days after the end of each Fiscal Quarter of the Lead
Borrower, a Consolidated balance sheet and the related Consolidated statements
of income, stockholders’ equity and cash flows, as of the end of and for such
Fiscal Quarter and the elapsed portion of the Fiscal Year, with comparative
results to the same fiscal periods of the prior Fiscal Year, all certified by a
Financial Officer of the Lead Borrower as presenting in all material respects
the financial condition and results of operations of the Lead Borrower on a
Consolidated basis in accordance with GAAP consistently applied, subject to
normal year end audit adjustments and the absence of footnotes,

(c)during the continuance of Cash Dominion Event, within fifteen (15) days after
the end of each Fiscal Month, a Consolidated and consolidating balance sheet and
related Consolidated and consolidating statements of income, stockholders’
equity and cash flows for the Lead Borrower and its Subsidiaries as of the end
of and for such Fiscal Month and the elapsed portion of the Fiscal Year, with
comparative results to the same fiscal periods of the prior Fiscal Year, all
certified by a Financial Officer of the Lead Borrower as presenting in all
material respects the financial condition and results of operations of the Lead
Borrower and its Subsidiaries on a Consolidated and consolidating basis in
accordance with GAAP consistently applied, subject to normal year end audit
adjustments and the absence of footnotes;

(d)concurrently with any delivery of financial statements under clause (a), (b),
or, if applicable, (c) above, and immediately upon the occurrence of a Covenant
Compliance Event, a certificate of a Financial Officer of the Lead Borrower in
the form of Exhibit E hereto (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, and (ii) only if a Covenant
Compliance Event shall then be in existence, setting forth reasonably detailed
calculations with respect to the Fixed Charge Coverage Ratio for such period,
and (iii) stating

136

--------------------------------------------------------------------------------

 

whether any change in GAAP or in the application thereof has occurred since the
date of the Lead Borrower’s financial statements referred to in Section 3.4 and,
if any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;

(e)within ninety (90) days after the commencement of each Fiscal Year of the
Lead Borrower, a detailed Consolidated budget by quarter for such Fiscal Year
(including a projected Consolidated balance sheet and related statements of
projected Consolidated operations and cash flow as of the end of and for such
Fiscal Year, and an availability analysis for such Fiscal Year), provided that
such Consolidated budget shall be prepared on a month-by-month basis for any
budget submitted after a Cash Dominion Event has occurred and while such Cash
Dominion Event continues;

(f)within ten (10) Business Days after the end of each Fiscal Month, a
certificate in the form of Exhibit D (a “Borrowing Base Certificate”) showing
the Domestic Borrowing Base, FILO Borrowing Base, and Canadian Borrowing Base as
of the close of business on the last day of the immediately preceding month,
each such Borrowing Base Certificate to be certified as true and correct on
behalf of the Borrowers by a Financial Officer of the Lead Borrower, provided,
however, if a Cash Dominion Event has occurred and is continuing, the Agent may
require that Borrowers furnish such Borrowing Base Certificate (showing the
Domestic Borrowing Base, FILO Borrowing Base, and Canadian Borrowing Base as of
the close of business on the last day of the immediately preceding week) weekly
on Wednesday of each week;

(g)within thirty (30) days of the end of each Fiscal Quarter, the Lead Borrower
will notify the Agent of the opening or closing of any of Borrower’s stores in
Pennsylvania, Virginia or Washington;

(h)promptly after the same become publicly available, copies of all periodic
reports filed by the Lead Borrower with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC;

(i)the financial and collateral reports described on Schedule 5.1(i) hereto, at
the times set forth in such Schedule;

(j)No later than five (5) days prior the anticipated consummation of a Permitted
Acquisition, (A) copies of the then draft purchase and sale agreements or other
material acquisition documents to be executed in connection with the Permitted
Acquisition (and furnish the final executed documentation promptly after
consummation of such Permitted Acquisition), and (B) with respect to any
Permitted Acquisition for aggregate consideration of equal to or greater than
$25,000,000 (excluding consideration consisting of capital stock or other equity
interests of the Borrowers), (i) copies of the most recent audited (if any), and
if later, unaudited financial statements of the Person which is the subject of
the Permitted Acquisition, and (ii) an unaudited pro forma Consolidated balance
sheet and income statement of the Lead Borrower as of the end of the most
recently completed Fiscal Quarter but prepared as though the Permitted
Acquisition had occurred on such date and related pro forma calculations of
average Excess Availability for the subsequent four Fiscal Quarters period;

137

--------------------------------------------------------------------------------

 

(k)notice of any (i) sale or other disposition of assets of any Borrower
permitted under Section 6.5(d) hereof promptly following the date of
consummation such sale or disposition or (ii) incurrence of any Indebtedness
permitted under Section 6.1(d) or (e) promptly following the incurrence of such
Indebtedness;

(l)promptly upon receipt thereof, copies of all reports submitted to the Lead
Borrower or any of the other Credit Parties by independent certified public
accountants in connection with each annual, interim or special audit of the
books of the Credit Parties made by such accountants, including any management
letter commenting on the Borrowers’ internal controls submitted by such
accountants to management in connection with their annual audit; provided that
the delivery of such reports and management letter shall only be required to the
extent that any such information relates to a weakness in collateral reporting
or would reasonably be expected to have a Material Adverse Effect;

(m)[reserved]; and

(n)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Lead Borrower or any
of the other Credit Parties, or compliance with the terms of any Loan Document,
as the Agent or any Lender, acting through the Agent, may reasonably request.

Documents required to be delivered pursuant to Sections 5.1(a), (b), (c), (f)
and (h) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System.  

The Credit Parties hereby acknowledge that (a) the Agent and/or the Arrangers
will make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of the Credit Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Credit Parties or
their securities) (each, a “Public Lender”).  The Credit Parties hereby agree
that they will use commercially reasonable efforts to identify that portion of
the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Credit Parties shall be deemed to have authorized the Agent, the
Arrangers, the Issuing Bank and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Credit Parties or their securities for
purposes of United States Federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor”; and (z) the Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

138

--------------------------------------------------------------------------------

 

5.2Notices of Material Events

.  The Borrowers will, and the Lead Borrower will cause each of the other Credit
Parties to, furnish to the Agent (which in turn shall furnish to the Issuing
Bank, the Agent and each Lender) prompt written notice of the following:

(a)the occurrence of any Default;

(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting any of the Credit
Parties that, if adversely determined, could reasonably be expected to result in
a Material Adverse Effect;

(c)the occurrence of any ERISA Event or Termination Event that, alone or
together with any other ERISA Events or Termination Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(d)by no later than five (5) Business Days after the sending or filing thereof,
copies of any financial statements and actuarial valuation reports to be filed
in connection with each Canadian Defined Benefit Pension Plan for which the
Canadian Borrower or any Canadian Subsidiary is sponsor or administrator to a
Governmental Authority;

(e)by no later than three (3) Business Days after receipt thereof by Canadian
Borrower or any Canadian Subsidiary, (i) copies of any notices of any
Governmental Authorities’ intention to terminate a Canadian Defined Benefit
Pension Plan for which the Canadian Borrower or any Canadian Subsidiary is
sponsor or administrator or to have a third party appointed to administer such
Canadian  Defined Benefit Pension Plan or determination that a whole or partial
termination has occurred in respect of any Canadian Defined Benefit Pension
Plan; and (ii) copies of any material notices of non-compliance in respect of a
Canadian Defined Benefit Pension Plan for which the Canadian Borrower or any
Canadian Subsidiary is sponsor or administrator received from any Governmental
Authority;

(f)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect;

(g)any collective bargaining agreement or other material labor contract to which
any of the Credit Parties becomes a party, or the application for the
certification of a collective bargaining agent;

(h)the filing of any Lien for unpaid taxes in an aggregate amount in excess of
$1,000,000 against any of the Credit Parties;

(i)the discharge by any of the Credit Parties of its present independent
accountants or any withdrawal or resignation by such independent accountants;
and

(j)any material change in accounting policies or financial reporting practices
by any Credit Party or any Subsidiary thereof.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Lead Borrower setting
forth the details of the event or

139

--------------------------------------------------------------------------------

 

development requiring such notice and, if applicable, any action taken or
proposed to be taken with respect thereto.

5.3Information Regarding Collateral.  

(a)The Lead Borrower will furnish to the Agent, unless indicated otherwise
herein, thirty (30) days’ prior written notice of any change (i) in any Credit
Party’s corporate or legal name or in any trade name used to identify it in the
conduct of its business or in the ownership of its properties, (ii) within the
time period specified in Section 5.1(b) hereof for the delivery of financial
statements, in the location of any Credit Party’s chief executive office, its
principal place of business or any office in which it maintains books or records
relating to Accounts, (iii) in any Credit Party’s organizational structure, (iv)
in any Credit Party’s jurisdiction of incorporation or formation, Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its state of organization, or (v) of the opening of any store or
location of any Collateral in any province or territory in Canada in which the
Canadian Borrower did not conduct previously business and for which PPSA
registration statements in favor of the Agent have not been filed and other
action required to perfect the Agent’s Liens on assets of the Credit Parties
located in such province or territory has not been taken.

(b)Prior to opening any DDA (other than a store-level DDA or Excluded DDA) into
which any amount is deposited that would result in the aggregate balance in all
DDAs not subject to an Account Control Agreement to exceed $500,000, the
Borrowers will give written notice of the opening of such account to the
Agent.  At the option of the Agent, the applicable Borrower shall enter into an
Account Control Agreement with the financial institution at which such DDA is
opened, which Account Control Agreement shall be in form and substance
reasonably satisfactory to the Agent.

5.4Existence; Conduct of Business

.  Except to the extent that a failure to do so could not reasonably be expected
to have a Material Adverse Effect, the Lead Borrower will, and will cause each
of the other Credit Parties and each Material Foreign Subsidiary to, do or cause
to be done all things necessary to comply with its respective charter,
certificate of incorporation, and/or other organizational documents, as
applicable, and by-laws and/or other instruments which deal with corporate
governance, and to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business,
provided that the foregoing shall not prohibit any merger, amalgamation,
consolidation, liquidation or dissolution permitted under Section 6.3 or any
sale, lease, transfer or other disposition permitted by Section 6.5.

5.5Payment of Obligations

.  Each Borrower will, and the Lead Borrower will cause each other Credit Party
and each Material Foreign Subsidiary to, pay its Indebtedness and other
obligations, including tax liabilities, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate actions, (b) such Borrower, such other
Credit Party, or such Material Foreign Subsidiary has set aside on its books
adequate reserves with respect thereto to the extent required by and in
accordance with GAAP, (c) such contest effectively suspends collection of the
contested obligation, and (d) the failure to make payment pending such contest
could not reasonably be

140

--------------------------------------------------------------------------------

 

expected to result in a Material Adverse Effect. Nothing contained herein shall
be deemed to limit the rights of the Agent under Section 2.2(b).

5.6Maintenance of Properties

.  Except to the extent that a failure to do so could not reasonably be expected
to have a Material Adverse Effect, the Lead Borrower will, and will cause each
of the other Credit Parties and each Material Foreign Subsidiary to, keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted and with the exception of
asset dispositions permitted hereunder.

5.7Insurance.

(a)The Lead Borrower will, and will cause each of the Credit Parties and each
Material Foreign Subsidiary to,  (i) maintain insurance with financially sound
and reputable insurers reasonably acceptable to the Agent (or, to the extent
consistent with prudent business practice, a program of self-insurance
consistent with current practices) on such of its property and in at least such
amounts and against at least such risks as is customary with companies in the
same or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death occurring
upon, in or about or in connection with the use of any properties owned,
occupied or controlled by it (including the insurance required pursuant to the
Security Documents); (ii) if at any time the area in which any Eligible Real
Estate are located is designated (x) a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such total amount as is reasonable
and customary for companies engaged in such business, and otherwise comply with
the National Flood Insurance Program as set forth in the Flood Insurance Laws,
or (y) a “Zone 1” area, obtain earthquake insurance in such total amount as is
reasonable and customary for companies engaged in the similar businesses; (iii)
maintain such other insurance as may be required by law; and (iv) furnish to the
Agent, upon written request, full information as to the insurance carried.  The
Agent shall not, by the fact of approving, disapproving, accepting, obtaining or
failing to obtain any such insurance, incur liability for the form or legal
sufficiency of insurance contracts, solvency of insurance companies or payment
of lawsuits, and each Borrower hereby expressly assumes full responsibility
therefor and liability, if any, thereunder.  The Lead Borrower shall, and shall
cause each of the other Credit Parties and each Material Foreign Subsidiary to,
furnish to the Agent certificates or other evidence satisfactory to the Agent of
compliance with the foregoing insurance provisions.

(b)Fire and extended coverage or “all-risk” policies maintained with respect to
any Collateral shall be endorsed or otherwise amended to include (i) a lenders’
loss payable clause (regarding personal property), in form and substance
reasonably satisfactory to the Lead Borrower and the Agent, which endorsements
or amendments shall provide that the insurer shall pay all proceeds otherwise
payable to the Borrowers under the policies directly to the Agent, (ii) a
provision to the effect that none of the Borrowers, the Agent, or any other
party shall be a coinsurer and (iii) such other provisions as the Agent may
reasonably require from time to time to protect the interests of the
Lenders.  Commercial general liability policies shall be endorsed to name the
Agent as additional insureds. Business interruption policies, if any, shall name
the Agent as an additional loss payee and shall be endorsed or amended to
include (i) a provision that, from and after the Effective Date, the insurer
shall pay all proceeds in excess of $5,000,000

141

--------------------------------------------------------------------------------

 

otherwise payable to the Borrowers under the policies directly to the Agent,
provided, however, that the Agent hereby agrees that prior to the occurrence a
Cash Dominion Event, the Agent shall remit all proceeds received by Agent under
the policies to Borrowers, provided further that after the occurrence and during
the continuance of a Cash Dominion Event, the Agent shall apply any proceeds
received in accordance with Sections 2.22 or 7.4 or 7.5 hereof, as applicable,
(ii) a provision to the effect that none of the Borrowers, the Agent or any
other party shall be a co-insurer and (iii) such other provisions as the Agent
may reasonably require from time to time to protect the interests of the
Lenders.   Each such policy referred to in this paragraph also shall provide
that it shall not be canceled, modified or not renewed except upon not less than
30 days’ prior written notice thereof by the insurer to the Agent (giving the
Agent the right to cure defaults in the payment of premiums). The Borrowers
shall, and the Lead Borrower shall cause each Material Foreign Subsidiary to,
deliver to the Agent, prior to the cancellation, modification or nonrenewal of
any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Agent)
together with evidence satisfactory to the Agent of payment of the premium
therefor.

5.8Casualty and Condemnation

.  Each Borrower will furnish to the Agent and the Lenders prompt written notice
of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or any material part thereof or material
interest therein under power of eminent domain or by condemnation or similar
proceeding.

5.9Books and Records; Inspection and Audit Rights.

(a)Each Borrower will, and the Lead Borrower will cause each of the other Credit
Parties and each Material Foreign Subsidiary to, keep proper books of record and
account in which full, true and correct entries in all material respects are
made of all dealings and transactions in relation to its business and
activities. Each Borrower will permit any representatives designated by Agent on
its own behalf or on behalf of the Lenders, upon reasonable prior notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested.

(b)Each Borrower will, and the Lead Borrower will cause each of the other Credit
Parties and each Material Foreign Subsidiary to, from time to time upon the
reasonable request and reasonable prior notice of the Agent or the Required
Lenders through the Agent, permit the Agent or professionals (including
consultants, accountants, lawyers and appraisers) retained by the Agent during
normal business hours to conduct appraisals, commercial finance examinations and
other evaluations as they deem necessary or appropriate, including, without
limitation, of (i) the Borrowers’ practices in the computation of the Domestic
Borrowing Base, FILO Borrowing Base or the Canadian Borrowing Base, as
applicable and (ii) the assets included in the Domestic Borrowing Base, Canadian
Borrowing Base, or the FILO Borrowing Base, as applicable and related financial
information such as, but not limited to, sales, gross margins, payables,
accruals and reserves, and pay the reasonable fees and expenses of the Agent or
such professionals with respect to such evaluations and appraisals, provided
that (1) no more than one such Inventory appraisal and one commercial finance
examination shall be required during any twelve month period following the
Effective Date, (2) so long as Excess Availability, at any time

142

--------------------------------------------------------------------------------

 

tested, is less than twenty percent (20%) of the Loan Cap (calculated without
giving effect to the FILO Reserve), no more than two such Inventory appraisals
and two commercial finance examinations shall be required during any twelve
month period following the Effective Date, all of the foregoing appraisals and
commercial finance examinations at the expense of the Borrowers, (3) after the
first anniversary of the Second Amendment Closing Date, no more than one
intellectual property appraisal shall be required during any twelve month
period, (4) after the first anniversary of the date which the Real Estate
Approval is received, no more than one appraisal with respect to each property
constituting Eligible Real Estate during any twelve month period shall be
required, and (5) following the occurrence and during the continuance of any
Event of Default, the Agent may undertake such additional appraisals and
commercial finance examinations as it deems appropriate, each at Borrowers’
expense.  Notwithstanding the foregoing, the Agent may undertake up to one
additional such commercial finance examination, up to one additional Inventory
appraisal, up to one intellectual property appraisal, and up to one appraisal of
Eligible Real Estate in any twelve month period as it deems appropriate, each at
the expense of the Lenders.

(c)The Borrowers and each Material Foreign Subsidiary shall, at all times,
retain Ernst & Young or other independent certified public accountants of
national standing, and instruct such accountants to cooperate with, and be
available to, the Agent or its representatives to discuss the Borrowers’ and
each Material Foreign Subsidiary’s financial performance, financial condition,
operating results, controls and such other matters within the scope of the
retention of such accountants as may be raised by the Agent; provided that Lead
Borrower will be given the opportunity to participate in any such discussions
between the Agent and such accountants.

(d)Each Borrower will, and the Lead Borrower will cause each of the other Credit
Parties and each Material Foreign Subsidiary to permit the Agent, from time to
time, to engage a geohydrologist, an independent engineer or other qualified
consultant or expert, reasonably acceptable to the Agent, at the expense of the
Credit Parties, to undertake Phase I during the term of this Agreement of the
Eligible Real Estate, provided that such assessments may only be undertaken (i)
during the continuance of a Default or an Event of Default, or (ii) if a Credit
Party receives any notice or obtains knowledge of (A) any potential or known
release of any Hazardous Materials at or from any Eligible Real Estate,
notification of which must be given to any Governmental Authority under any
Environmental Law, or notification of which has, in fact, been given to any
Governmental Authority, or (B) any written complaint, order, citation or notice
with regard to air emissions, water discharges, or any other environmental
health or safety matter affecting any Eligible Real Estate from any Person
(including, without limitation, the United States Environmental Protection
Agency). Environmental assessments may include detailed visual inspections of
Eligible Real Estate, including without limitation, any and all storage areas,
storage tanks, drains, dry walls and leaching areas, and the taking of soil
samples, surface water samples and ground water samples, as well as such other
investigations or analyses as are reasonably necessary for a determination of
the compliance of the Eligible Real Estate and the use and operation thereof
with all applicable Environmental Laws. The Borrowers will, and the Lead
Borrower will cause each of the other Credit Parties and each Material Foreign
Subsidiary to, cooperate in all respects with the Agent and such third parties
to enable such assessment and evaluation to be timely completed in a manner
reasonably satisfactory to the Agent.

143

--------------------------------------------------------------------------------

 

5.10Fiscal Year

.  Each of the Borrowers, each of the other Credit Parties and each Material
Foreign Subsidiary shall have a Fiscal Year ending on the Saturday closest to
January 31 of each year and shall notify the Agent of any change in such Fiscal
Year.

5.11Physical Inventories/ Cycle Counts.

(a)The Agent, at the expense of the Borrowers, may participate in and/or observe
any physical count and/or inventory of so much of the Collateral as consists of
Inventory which is undertaken on behalf of the Borrowers so long as such
participation does not disrupt the normal inventory schedule or process,
provided that such participation shall be limited to no more than one, if any,
in any twelve month period after the Effective Date (unless a Cash Dominion
Event shall have occurred and be continuing).

(b)The Borrowers, at their own expense, shall perform periodic physical
inventories and/or rolling cycle counts of the Borrowers’ inventory, conducted
by the Borrowers and using methodology and practices consistent with methodology
and practices in effect on the Effective Date or such other methods or practices
as may be reasonably adopted by the Borrowers and accepted by Borrowers’
independent public accountants.

(c)Within forty-five (45) days following the Agent’s written request, the
Borrowers shall provide the Agent with a reconciliation of the results of the
most recent physical inventory and/or rolling cycle counts. The Borrowers shall
promptly post the results of each such inventory and count to the Borrowers’
stock ledger and general ledger, as applicable.

(d)If and so long as there are any Loans outstanding, the Agent, in its
discretion, if any Event of Default exists, may cause such additional
inventories and/or cycle counts to be taken as the Agent determines (each, at
the expense of the Borrowers).  The Agent shall use its best efforts to schedule
any such inventories/counts so as to not unreasonably disrupt the operation of
the Borrowers’ business.

5.12Compliance with Laws

.  Each Borrower will, and the Lead Borrower will cause each other Credit Party
and each Material Foreign Subsidiary to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

5.13Use of Proceeds and Letters of Credit

.  The proceeds of (x) the Revolving Loans made hereunder and Letters of Credit
issued hereunder will be used only (a) for Restricted Payments, Investments
permitted under Section 6.4 hereof and Permitted Acquisitions, (b) to finance
the acquisition of working capital assets of the Borrowers and the Subsidiaries,
including the purchase of inventory and equipment, in each case in the ordinary
course of business, (c) to finance Capital Expenditures of the Borrowers and the
Subsidiaries, (d) for refinancing of the Indebtedness under the Existing Credit
Agreement, (e) to pay transaction costs in connection with this Agreement and
the other Loan Documents, and (f) for general corporate purposes, including
without limitation the issuance of Letters of Credit, all to the extent
permitted herein, and (y) the FILO Loans made hereunder will be used only to
repay the outstanding Revolving Loans and other Obligations. No part of the
proceeds of any Loan will be used, whether directly

144

--------------------------------------------------------------------------------

 

or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X.

5.14Additional Subsidiaries.

(a)If any additional Material Domestic Subsidiary of any Domestic Borrower is
formed or acquired after the Effective Date, or if any Subsidiary of any
Domestic Borrower that is not a Material Domestic Subsidiary on the Effective
Date becomes a Material Domestic Subsidiary following the Effective Date, the
Lead Borrower will promptly notify the Agent and the Lenders thereof and if a
Material Domestic Subsidiary of which a Domestic Borrower owns directly or
indirectly, at least 80% of the Voting Stock or ownership interest, as
applicable, the Domestic Borrowers will cause such Material Domestic Subsidiary
to become a Domestic Borrower or Guarantor hereunder, as the Agent may request,
and under each applicable Security Document in the manner provided therein,
within thirty (30) days after such Material Domestic Subsidiary is formed,
acquired or becomes a Material Domestic Subsidiary, and (A) execute and deliver
to the Agent a Joinder Agreement, (B) deliver to the Agent documents of the
types referred to in clauses (b), (c), (j), (k), (l), (p) and (u) of Section
4.1, together with such other documents as the Agent may request in its
Permitted Discretion, (C) deliver to the Agent and the Lenders documents of the
types referred to in clause (t) of Section 4.1 and (D) promptly take such
actions to create and perfect Liens on such Material Domestic Subsidiary’s
assets to secure the Obligations as the Agent shall reasonably request.

(b)If any additional Material Foreign Subsidiary (other than the Excluded UK
Subsidiaries) of any Domestic Borrower is formed or acquired after the Effective
Date or if a Foreign Subsidiary (other than any Excluded UK Subsidiary) becomes
a Material Foreign Subsidiary of any Domestic Borrower, the Lead Borrower will
notify the Agent and the Lenders thereof.

(c)If any additional Material Foreign Subsidiary (other than the Excluded UK
Subsidiaries) of the Canadian Borrower is formed or acquired after the Effective
Date or if a Foreign Subsidiary (other than any Excluded UK Subsidiary) becomes
a Material Foreign Subsidiary of the Canadian Borrower, the Canadian Borrower
will notify the Agent and the Lenders thereof.  In addition, the Canadian
Borrower will cause any such Material Foreign Subsidiary that is a Canadian
Subsidiary to become a guarantor of the Canadian Liabilities and the UK
Liabilities hereunder and under each applicable Canadian Security Document in
the manner provided therein, within thirty (30) days after such Canadian
Subsidiary is formed or acquired, and (A) execute and deliver to the Agent a
Joinder Agreement, (B) deliver to the Agent documents of the types referred to
in clauses (b), (c), (k), (l) and (q) of Section 4.1, together with such other
documents as the Agent may request in its Permitted Discretion and (C) promptly
take such actions to create and perfect Liens on such Canadian Subsidiary’s
assets to secure the Canadian Liabilities and the UK Liabilities as the Agent
shall reasonably request.

(d)If any additional Material Foreign Subsidiary (other than the Excluded UK
Subsidiaries) of the UK Borrower is formed or acquired after the Effective Date
or if a Foreign Subsidiary (other than any Excluded UK Subsidiary) becomes a
Material Foreign Subsidiary of the UK Borrower, the UK Borrower will notify the
Agent and the Lenders thereof.  In addition, the UK Borrower will cause any such
Material Foreign Subsidiary (other than the Excluded UK

145

--------------------------------------------------------------------------------

 

Subsidiaries) that is a UK Subsidiary to become a guarantor of the Canadian
Liabilities and the UK Liabilities hereunder and, solely if the UK Borrowing
Base has been established, under each applicable Security Document in the manner
provided therein, within thirty (30) days after such UK Subsidiary is formed or
acquired, and (A) execute and deliver to the Agent a Joinder Agreement, (B)
deliver to the Agent documents of the types referred to in clauses (b), (c), (k)
(solely if the UK Borrowing Base has been established), (l) (solely if UK
Borrowing Base has been established), and (q) (but with respect to any Security
Documents, solely if the UK Borrowing Base has been established) of Section 4.1,
together with such other documents as the Agent may request in its Permitted
Discretion and (C) solely if the UK Borrowing Base has been established,
promptly take such actions to create and perfect Liens on such UK Subsidiary’s
assets to secure the Canadian Liabilities and the UK Liabilities as the Agent
shall reasonably request.

Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, the Borrowers, the Material Domestic Subsidiaries and the Material
Foreign Subsidiaries (i) will not be required to take any action to grant or
perfect a security interest in or Lien on any asset where the Agent and the Lead
Borrower agree that the cost of obtaining such a security interest in or Lien on
or perfection thereof is excessive in relation to the benefit afforded thereby,
and (ii) will not be required to take any action to grant or perfect a security
interest in or Lien on any asset or serve as a Guarantor if granting or
perfecting such security interest or serving as a Guarantor would cause any of
the Material Foreign Subsidiaries to be treated as holding United States
property under Code Section 956 and U.S. Treasury Regulations Section
1.956-2(c).

 

5.15Further Assurances

.  Each Borrower will, and the Lead Borrower will cause each of the other Credit
Parties and each Material Foreign Subsidiary to execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements and
other documents), that may be required under any Applicable Law, or which the
Agent or the Required Lenders may reasonably request, to effectuate the
transactions contemplated by the Loan Documents or to grant, preserve, protect
or perfect the Liens created or intended to be created by the Security Documents
or the validity or priority of any such Lien, all at the expense of the
Borrowers, provided however, that neither the Excluded UK Subsidiaries nor any
other Material Foreign Subsidiary will be required to take any of the foregoing
actions if and to the extent such action would cause an adverse tax consequence.
The Borrowers also agree to provide to the Agent, from time to time upon
request, evidence reasonably satisfactory to the Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.  

5.16Compliance with Terms of Leaseholds.

The Borrowers shall perform all obligations in respect of all Leases of real
property to which any Credit Party is a party and keep such Leases in full force
and effect, except (a) for store closures in the ordinary course of business or
(b) where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

146

--------------------------------------------------------------------------------

 

5.17Environmental Laws.

(a)The Borrowers shall conduct its operations and keep and maintain its (i)
Eligible Real Estate and all Material Real Estate in material compliance with
all Environmental Laws and (ii) all other Real Estate in compliance with all
Environmental Laws except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect; (b) obtain and renew all material
environmental permits necessary for its operations and properties; (c) shall not
cause a release of any Hazardous Materials that would adversely impact the
marketability of any Eligible Real Estate or Material Real Estate; and (d)
implement any and all investigation, remediation, removal and response actions
that are reasonably necessary to comply (i) with Environmental Laws pertaining
to the presence, generation, treatment, storage, use, disposal, transportation
or release of any Hazardous Materials on, at, in, under, above, to, from or
about any of its Eligible Real Estate or Material Real Estate and (ii) in all
material respects with Environmental Laws pertaining to the presence,
generation, treatment, storage, use, disposal, transportation or release of any
Hazardous Materials on, at, in, under, above, to, from or about any of its
non-Material Real Estate, provided, however, that neither a Credit Party nor any
of its Material Foreign Subsidiaries shall be required to undertake any such
cleanup, removal, investigation, remediation, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and adequate reserves have been set aside and are being
maintained by the Credit Parties with respect to such circumstances in
accordance with GAAP.

5.18Centre of Main Interests.

Each UK Credit Party shall maintain its centre of main interests in England and
Wales for the purposes of the Insolvency Regulation.

5.19UK “Know your customer” checks.

(a)If (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement; (ii) any change in the status of a UK Credit Party after the
date of this Agreement; or (iii) a proposed assignment or transfer by a Lender
of any of its rights and obligations under this Agreement to a party that is not
a Lender prior to such assignment or transfer, obliges the Agent or any Lender
(or, in the case of paragraph (iii) above, any prospective new Lender) to comply
with “know your customer” or similar identification procedures in circumstances
where the necessary information is not already available to it, each UK Credit
Party shall promptly upon the request of the Agent or any Lender supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself or on behalf of any Lender) or any Lender
(for itself or, in the case of the event described in paragraph (iii) above, on
behalf of any prospective new Lender) in order for the Agent, such Lender or, in
the case of the event described in paragraph (iii) above, any prospective new
Lender to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks under all Applicable Laws and regulations
pursuant to the transactions contemplated in the Loan Documents.

147

--------------------------------------------------------------------------------

 

(b)Each Lender shall promptly upon the request of the Agent supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Agent (for itself) in order for the Agent to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all Applicable Laws and regulations pursuant to the transactions
contemplated in the Loan Documents.

5.20UK Pension Plans.

(a)The UK Borrower and its UK Subsidiaries shall to the extent applicable ensure
that all pension schemes operated by or maintained for the benefit of the UK
Borrower, its UK Subsidiaries and/or any of their employees are fully funded
based on the statutory funding objective under sections 221 and 222 of the
Pensions Act 2004 and that no action or omission is taken by any company in
relation to such a pension scheme which has or is reasonably likely to have a
Material Adverse Effect (including the termination or commencement of winding-up
proceedings of any such pension scheme).

(b)The UK Borrower shall ensure that none of its UK Subsidiaries is or has been
at any time an employer (for the purposes of sections 38 to 51 of the Pensions
Act 2004) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the Pension Schemes Act 1993) or “connected” with or
an “associate” of (as those terms are defined in sections 38 or 43 of the
Pensions Act 2004) such an employer.

(c)The UK Borrower shall deliver to the Agent to the extent applicable: (i) the
usual scheme report and accounts at such times as the same is prepared in order
to comply with the then current statutory or auditing requirements (as
applicable either to the trustees of any relevant schemes or to the UK Borrower
or any of its UK Subsidiaries); and (ii) at any other time if the Agent
reasonably believes that any relevant statutory or auditing requirements are not
being complied with, actuarial reports in relation to all pension schemes
mentioned in (a) above.

(d)The UK Borrower shall promptly notify the Agent of any material change in the
rate of contributions to any pension scheme mentioned in (a) above paid or
recommended to be paid by the scheme actuary or required (by law or otherwise).

5.21Canadian Pension Plans.

The Canadian Borrower shall cause each of its and its Canadian Subsidiaries’
Canadian Pension Plans for which the Canadian Borrower or any Canadian
Subsidiary is sponsor or administrator to be duly registered and administered in
material compliance with Applicable Laws and the terms of the Canadian Pension
Plans.  The Canadian Borrower shall ensure that it and its Canadian
Subsidiaries: (a) file with all applicable Governmental Authorities each
required actuarial valuation report prepared for funding purposes in respect of
each Canadian Defined Benefit Pension Plan; (b) pay all amounts required to be
paid by it or them in respect of such Canadian Pension Plan when due; (c) have
no Lien on any of its or their property that arises or exists in respect of any
Canadian Pension Plan except a Permitted Encumbrance; (d) do not permit the
wind-up and/or termination of any Canadian Pension Plan during the term of this
Agreement without the prior written consent of Agent.

 

148

--------------------------------------------------------------------------------

 

6.NEGATIVE COVENANTS.  

Until the Commitments have expired or have been terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or have been terminated and all L/C
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Agent and the Lenders that:

6.1Indebtedness

.  The Borrowers will not, nor will the Lead Borrower permit any of the other
Credit Parties to, create, incur, assume or permit to exist any Indebtedness of
such Credit Parties, except:

(a)Indebtedness created under the Loan Documents;

(b)Indebtedness set forth in Schedule 6.1 and Permitted Refinancings thereof;

(c)Indebtedness of any Credit Party to any other Credit Party;

(d)Indebtedness of the Credit Parties incurred to finance the acquisition of any
fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
Permitted Refinancings thereof, provided that the aggregate principal amount of
Indebtedness permitted by this clause (d) shall not exceed $30,000,000 at any
time outstanding;

(e)Indebtedness incurred for the construction or acquisition or improvement of,
or to finance or refinance any Real Estate owned by any of the Credit Parties or
incurred in connection with any sale-leaseback transaction, provided that (A)
with respect to any Eligible Real Estate, Excess Availability on a pro forma
basis after giving effect to such financing and the removal of such Eligible
Real Estate from the Domestic Borrowing Base is greater than twenty-five (25%)
percent of the Loan Cap, (B) the Credit Parties shall use commercially
reasonable efforts to cause the holders of such Indebtedness and the lessors
under any sale-leaseback transaction to enter into a Collateral Access Agreement
on terms reasonably satisfactory to the Agent (unless the Agent establishes an
Availability Reserve for rent in such amounts as it deems appropriate from time
to time in its Permitted Discretion), and (C) if any Inventory of any Credit
Party is or is to be located at or on such Real Estate, the Agent shall have
received a mortgagee waiver from the lender of any such Indebtedness relating to
such Real Estate so financed in form and substance reasonably satisfactory to
the Agent;

(f)Indebtedness under Hedging Agreements, other than those entered into for
speculative purposes, entered into in the ordinary course of business;

(g)Contingent liabilities under surety bonds, letters of credit, bankers’
acceptances, bank guarantees or similar instruments incurred in the ordinary
course of business;

(h)Guarantees by any of the Credit Parties of Indebtedness of any of the other
Credit Parties, provided that such Indebtedness is otherwise permitted by this
Section 6.1;

149

--------------------------------------------------------------------------------

 

(i)Indebtedness of any Person that becomes a Credit Party after the Effective
Date, provided that (i) such Indebtedness exists at the time such Person becomes
a Credit Party and is not created in contemplation of or in connection with such
Person becoming a Credit Party and (ii) the aggregate outstanding principal
amount of Indebtedness permitted by this subsection (i) shall not, without
duplication, exceed $50,000,000 at any time;

(j)financed insurance premiums not past due;

(k)Permitted Senior Debt;

(l)Indebtedness with respect to deferred purchase price, earnouts, purchase
price adjustments or indemnification obligations for any Permitted Acquisition
or other Permitted Investment;

(m)Indebtedness representing deferred compensation to officers, directors and
employees of the Borrowers or any of the Credit Parties incurred in the ordinary
course of business;

(n)cash management obligations and other Indebtedness in respect of netting
services, automatic clearing house arrangements, employees’ credit or purchase
cards, overdraft protections and similar arrangements, in each case incurred in
the ordinary course of business; and

(o)other unsecured Indebtedness in an aggregate principal amount, together with
any Indebtedness incurred under clause (k) above, not exceeding the greater of
(i) $500,000,000 at any time outstanding and (ii) such amount as would not cause
the Total Leverage Ratio to exceed 5.00:1.00.

6.2Liens

.  The Borrowers will not, nor will the Lead Borrower permit any of the other
Credit Parties to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a)Liens created under the Loan Documents;

(b)Permitted Encumbrances;

(c)any Lien on any property or asset of any Borrower or any of the other Credit
Parties set forth in Schedule 6.2, provided that (i) such Lien shall not apply
to any other property or asset of such Person and (ii) such Lien shall secure
only those obligations that it secures as of the Effective Date, and Permitted
Refinancings thereof;

(d)Liens on fixed or capital assets acquired by any Borrower or by any of the
other Credit Parties, provided that (i) such Liens secure Indebtedness permitted
by Section 6.1(d), (ii) such Liens and the Indebtedness secured thereby are
incurred on or prior to or within 180 days after such acquisition or the
completion of such construction or improvement (except in the case of Permitted
Refinancing), (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring such fixed or capital assets, (iv) such Liens shall not apply
to any other

150

--------------------------------------------------------------------------------

 

property or assets of the Borrowers or of any of the other Credit Parties, and
(v) at the Agent’s option with respect to material Liens which arise after the
Effective Date, the Credit Parties shall have used commercially reasonable
efforts to ensure that the Agent shall have entered into an intercreditor
agreement with the holder of such Lien on terms reasonably satisfactory to the
Agent to allow, among other things, the Agent to exercise rights and remedies as
a secured party with respect to the Collateral;

(e)Liens to secure Indebtedness permitted by Section 6.1(e), provided that such
Liens shall not apply to any property or assets of the Borrowers other than the
Real Estate so financed or which is the subject of a sale-leaseback transaction,
provided that if any Inventory of any Credit Party is or is to be located at or
on such Real Estate, the Agent shall have received a mortgagee waiver from the
lender of any such Indebtedness relating to such Real Estate so financed in form
and substance reasonably satisfactory to the Agent;

(f)Security interests existing on any property or assets (other than Inventory,
Accounts, Eligible Real Estate and other property of the type included in the
Combined Borrowing Base, and the Proceeds thereof) prior to the acquisition
thereof by any of the Credit Parties or existing on any property or assets
(other than Inventory, Accounts, and the Proceeds thereof) of any Person that
becomes a Credit Party after the Effective Date prior to the time such Person
becomes a Credit Party, provided that (i) such security interests secure
Indebtedness permitted by Section 6.1(i), (ii) such security interests are not
created in contemplation of or in connection with such acquisition or such
Person becoming a Credit Party, as applicable, (iii) such security interests
shall not apply to any other property or assets of any Borrower or any Credit
Party and (iv) such security interests shall secure only the Indebtedness that
such security interests secure on the date of such acquisition or the date such
Person becomes a Credit Party, as applicable, and any Permitted Refinancings
thereof;

(g)Liens on assets other than Inventory, Accounts, Eligible Real Estate,
Intellectual Property and other property of the type included in the Combined
Borrowing Base, and cash Proceeds thereof securing Indebtedness permitted
pursuant to Section 6.1 up to an aggregate amount not to exceed $5,000,000 that
are not otherwise contemplated by this Section 6.2;

(h)Liens on fixed or capital assets or on Real Estate of any Domestic Borrower
which secure Indebtedness permitted under Section 6.1(e) so long as (i) such
Liens and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition, (ii) the Indebtedness secured thereby
does not exceed the cost of acquisition of the applicable assets, and (iii) such
Liens shall attach only to the assets or Real Estate acquired, improved or
refinanced with such Indebtedness and shall not extend to any other property or
assets of the Credit Parties; and

(i)Liens to secure Permitted Senior Debt as described in the definition thereof.

6.3Fundamental Changes

.  (a) The Borrowers shall not, nor shall the Lead Borrower permit any of the
other Credit Parties or any Material Foreign Subsidiary to, liquidate, merge,
amalgamate or consolidate into or with any other Person or enter into or
undertake any

151

--------------------------------------------------------------------------------

 

plan or agreement of liquidation, merger, amalgamation, or consolidation with
any other Person, provided that (i) a Borrower may merge or amalgamate with
another company in connection with a Permitted Acquisition if such Borrower is
the surviving company, (ii) any wholly-owned Subsidiary may merge, amalgamate,
or consolidate into or with a Borrower or any other wholly-owned Subsidiary of a
Borrower if no Default or Event of Default has occurred and is continuing or
would result from such merger or amalgamation and if a Borrower is the surviving
company in any merger, amalgamation, or consolidation to which it is a party,
(iii) a Subsidiary may merge, amalgamate or consolidate into or with another
entity in connection with a Permitted Acquisition if, upon consummation of such
merger, amalgamation, or consolidation, the surviving entity shall be a direct
or indirect wholly-owned Subsidiary and, if the surviving entity is a Material
Domestic Subsidiary or a Material Foreign Subsidiary that is a Canadian
Subsidiary or a UK Subsidiary (other than an Excluded UK Subsidiary), such
Material Domestic Subsidiary or Material Foreign Subsidiary, as applicable,
becomes a party to the Security Documents, (iv) any Domestic Subsidiary may
merge or consolidate into or with any other Domestic Subsidiary, and, if the
surviving entity is a Material Domestic Subsidiary, such Material Domestic
Subsidiary becomes a party to the Security Documents, (v) any Foreign Subsidiary
may merge into or amalgamate with any other Foreign Subsidiary and, if the
surviving entity is a Material Foreign Subsidiary that is a Canadian Subsidiary
or a UK Subsidiary (other than an Excluded UK Subsidiary), such Material Foreign
Subsidiary becomes a party to the applicable Loan Documents; provided that if a
Credit Party is part of such merger or amalgamation, either such Credit Party
shall be the survivor of such merger or amalgamation or the Borrowers shall
cause the survivor to become a Credit Party hereunder (unless such action would
cause any such Material Foreign Subsidiary to be treated as holding United
States property under Code Section 956 and U.S. Treasury Regulations Section
1.956-2(c)) and (vi) any Subsidiary (other than a Borrower) may liquidate or
dissolve if the Lead Borrower determines in good faith that such liquidation is
in the best interests of the Borrowers and would not have a Material Adverse
Effect.

(b)The Lead Borrower shall not, and shall not permit any of the other Credit
Parties to, engage to any material extent in any business other than businesses
of the type conducted by the Credit Parties on the date of execution of this
Agreement, reasonable extensions thereof and businesses reasonably related or
complementary thereto, except that the Borrowers or any of the other Credit
Parties may withdraw from any business activity which such Person’s board of
directors reasonably deems unprofitable or unsound, provided that promptly after
such withdrawal, the Lead Borrower shall provide the Agent with written notice
thereof.

6.4Investments, Loans, Advances, Guarantees and Acquisitions

.  The Borrowers shall not, nor shall the Lead Borrower permit any of the other
Credit Parties to, purchase, hold or acquire (including pursuant to any merger
or amalgamation with any Person that was not a wholly owned Subsidiary prior to
such merger or amalgamation) any capital stock or other equity interests,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (each of the foregoing, an
“Investment”), except for:

152

--------------------------------------------------------------------------------

 

(a)Permitted Acquisitions;

(b)Permitted Investments;

(c)Investments existing on the Effective Date and set forth on Schedule 6.4;

(d)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(e)Investments in Subsidiaries, provided, however, that the aggregate amount of
Investments pursuant to this paragraph (e) in Subsidiaries that are not
Borrowers or Guarantors may not at any time exceed $10,000,000 from time to time
in the aggregate from and after the Effective Date, further provided that no
Default or Event of Default has occurred and is continuing or would result from
such Investment;

(f)loans or advances to employees for the purpose of travel, entertainment or
relocation in the ordinary course of business and consistent with past
practices, not exceeding $1,000,000 in the aggregate at any time outstanding;
provided, that no such advances to any single employee shall exceed $500,000 in
the aggregate;

(g)Permitted Joint Venture Investments;

(h)Investments consisting of amounts potentially due from a seller of assets in
a Permitted Acquisition that relate to customary post-closing adjustments with
respect to accounts receivable, accounts payable and similar items typically
subject to post-closing adjustments in similar transactions;

(i)the Credit Parties may make and own loans or advances to the trustee of
various employee incentive and stock purchase plans of the Credit Parties, not
to exceed $500,000 in the aggregate at any one time outstanding;

(j)the Credit Parties may engage in transactions permitted by Section 6.3;

(k)except while a Cash Dominion Event is in existence, the Credit Parties may
make other Investments (including acquisitions of stock or assets of another
Person other than Acquisitions) not to exceed in the aggregate $10,000,000 in
any Fiscal Year of Borrower;

(l)Investments by the Credit Parties in the form of Hedging Agreements entered
into in the ordinary course of business and not for speculative purposes;

(m)Guarantees by the Credit Parties with respect to the lease of property
(whether real or personal) by such Person as lessee that is not a Capital Lease
Obligation and guarantees by the Credit Parties with respect to obligations that
do not constitute Indebtedness entered into in the ordinary course of business;
and

(n)Guarantees constituting Indebtedness permitted by Section 6.1;

153

--------------------------------------------------------------------------------

 

provided that to the extent any such Investment includes Intellectual Property,
such Intellectual Property shall be subject to a limited, non-exclusive,
royalty-free, worldwide (solely to the extent the Credit Parties and their
Subsidiaries have worldwide rights in such Intellectual Property) license in
favor of the Agent for the sole purpose of the Agent’s exercise of rights and
remedies under this Agreement.

6.5Asset Sales

.  The Borrowers will not, nor will the Lead Borrower permit any of the other
Credit Parties to, sell, transfer, lease or otherwise dispose of any asset,
including any capital stock or other equity interests except:

(a)(i)sales of Inventory in each case in the ordinary course of business, or
(ii) used or surplus equipment, (iii) Permitted Investments, or (iv) Permitted
Joint Venture Investments;

(b)sales, transfers and dispositions among the Credit Parties;

(c)sales or other transfers of assets pursuant to store closures; provided that
in any Fiscal Year, Borrowers shall not close more than ten percent (10%) of the
total number of Borrowers’ stores open at the beginning of such Fiscal Year;

(d)other sales, transfers, or dispositions of assets not in the ordinary course
of business and not pursuant to store closures; provided that (y) no Default or
Event of Default then exists or would arise therefrom, and (z) in the event that
the aggregate amount of any such sale, transfer or disposition exceeds
$15,000,000, the Payment Conditions shall be satisfied after giving effect to
such sale, transfer or disposition, and the Lead Borrower shall deliver an
updated Borrowing Base Certificate relating to the Fiscal Month ended
immediately prior to such sale, transfer or disposition, calculated after giving
effect to the sale, transfer or disposition of such Collateral and the
application of the proceeds thereof;

(e)sales or issuances by the Lead Borrower of any of its capital stock or other
equity interests that do not result in a Change in Control;

(f)sales or issuances of capital stock or other equity interests to any
Borrower;

(g)the sale of any non-Material Real Estate (other than Eligible Real Estate);
provided that the consideration for such sale is not less than the fair value of
such non-Material Real Estate;

(h)the Lids Disposition;

(i)as long as (i) no Overadvance shall exist or occur, and (ii)  no Default or
Event of Default then exists or would arise therefrom, sales of Eligible Real
Estate or Material Real Estate of any Credit Party (or sales of any Person or
Persons created to hold such Real Estate or the equity interests in such Person
or Persons), including sale-leaseback transactions involving any such Real
Estate pursuant to leases on market terms, as long as, (A) with respect to any
Eligible Real Estate, Excess Availability on a pro forma basis after giving
effect to such sale and the removal of such Eligible Real Estate from the
Domestic Borrowing Base is greater than

154

--------------------------------------------------------------------------------

 

twenty-five (25%) percent of the Loan Cap and, (B) the proceeds of the sale of
Eligible Real Estate are utilized to repay the Obligations, and (C) in the case
of any sale-leaseback transaction permitted hereunder, the Lead Borrower shall
have used commercially reasonable efforts to obtain from each such purchaser or
transferee a Collateral Access Agreement on terms and conditions reasonably
satisfactory to the Agent, provided that if any inventory is located on such
property, the Agent shall have received such Collateral Access Agreement on
terms and conditions reasonably satisfactory to the Agent;

(j)so long as (i) no Overadvance shall exist or occur, and (ii) no Default or
Event of Default then exists or would arise therefrom, sales of Intellectual
Property of any Domestic Credit Parties for reasonably equivalent value,
provided that, (A) any such sale or other transfer shall be made for fair market
value and in an arm’s length transaction, (B) with respect to any such sale or
transfer of assets included in the FILO Borrowing Base, Excess Availability on a
pro forma basis after giving effect to such sale and the removal of such assets
from the FILO Borrowing Base is greater than twenty-five (25%) percent of the
Loan Cap, (C) such Intellectual Property shall be removed from the FILO
Borrowing Base, and (D) the proceeds of such sale are utilized to repay the
Obligations; and

(k)the sale, transfer or disposition of accounts receivable in connection with
the compromise, settlement or collection thereof;

provided that if any such sales, transfers or dispositions include the sales,
transfers or dispositions of Intellectual Property, such Intellectual Property
shall be subject to a limited, non-exclusive, royalty-free, worldwide license of
such Intellectual Property in favor of the Agent for use in connection with the
exercise of the rights and remedies of the Secured Parties; further provided
that all sales, transfers, leases and other dispositions of Inventory and the
proceeds thereof shall be made for cash consideration or on customary terms, and
further provided that all sales, transfers, leases and other dispositions
permitted by clauses (a)(i), (a)(ii), (c) and (d) above shall be made at arm’s
length and for fair value; and further provided that the authority granted
hereunder may be terminated in whole or in part by the Agent upon the occurrence
and during the continuance of any Event of Default.

 

6.6Restrictive Agreements

.  The Borrowers will not, nor will the Lead Borrower permit any of the other
Credit Parties to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of any of the Credit Parties to create, incur or
permit to exist any Lien upon any of its property or assets or (b) the ability
of any of the Credit Parties to pay dividends or other distributions with
respect to any shares of its capital stock or other equity interests or to make
or repay loans or advances to the Borrowers or any of the other Credit Parties
or to guarantee Indebtedness of the Borrowers or any of the other Credit
Parties, provided that  (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (ii) the foregoing
restrictions shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale, provided
that such restrictions and conditions apply only to the Subsidiary that is to be
sold and such sale is permitted hereunder, (iii) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(iv)

155

--------------------------------------------------------------------------------

 

clause (a) of the foregoing shall not apply to customary provisions in leases
restricting the assignment or subleasing thereof.

6.7Restricted Payments; Certain Payments of Indebtedness

.  The Borrowers will not, nor will the Lead Borrower permit any of the other
Credit Parties to declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment or any payments on the Guarantees set forth
in Section 6.1(h)(i), except that the Borrowers and the other Credit Parties
shall be permitted to:

(a)make Restricted Payments consisting of cash dividends on preferred stock of
the Credit Parties in an amount not to exceed $500,000 in any Fiscal Year so
long as no Event of Default has occurred and is continuing;

(b)make Restricted Payments to any other Credit Party;

(c)make Restricted Payments as long as after giving effect thereto the Payment
Conditions are then satisfied;

(d)pay regularly scheduled interest, principal and other payments as and when
due on a non-accelerated basis and prior to maturity in respect of any
Indebtedness permitted under Section 6.1 at such times as no Event of Default is
in existence or would arise as a result of such payment; provided that with
respect to any earnout consideration payable by any Borrower for any Permitted
Acquisition or other Permitted Investment, permitted by Section 6.1(l), in an
aggregate amount greater than $10,000,000, the Payment Conditions shall be
satisfied after giving effect to such payment;

(e)pay any principal payments required to be paid in respect of the Permitted
Senior Debt solely as permitted to be paid pursuant to clause (a) of the
definition of the Permitted Senior Debt; and

(f)Permitted Refinancings of Indebtedness.

6.8Transactions with Affiliates

.  The Borrowers will not, nor will the Lead Borrower permit any other Credit
Party to at any time sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business that are at prices and on
terms and conditions not less favorable to the Borrowers than could be obtained
on an arm’s-length basis from unrelated third parties, and (b) transactions
between or among the Borrowers and one or more Subsidiaries, not involving any
other Affiliate, that would not otherwise violate the provisions of the Loan
Documents.

6.9Additional Subsidiaries

.  The Borrowers will not, nor will the Lead Borrower permit any of the other
Credit Parties to, create any additional Subsidiary unless no Default or Event
of Default would arise therefrom and the requirements of Section 5.14 are
satisfied to the extent applicable.

156

--------------------------------------------------------------------------------

 

6.10Amendment of Material Documents

.  The Borrowers will not, nor will the Lead Borrower permit any other Credit
Party or any Material Foreign Subsidiary to, amend, modify or waive any of its
rights under (a) its certificate of incorporation, by-laws or other
organizational documents to the extent that such amendment, modification or
waiver would result in a Material Adverse Effect, or (b) any Material
Indebtedness, in each case to the extent that such amendment, modification or
waiver would result in a Default or Event of Default under any of the Loan
Documents or would result in a Material Adverse Effect.

6.11Fixed Charge Coverage Ratio

.  After the occurrence and during the continuance of a Covenant Compliance
Event, the Borrowers shall not permit the Fixed Charge Coverage Ratio to be less
than 1.0:1.0 tested at the end of each Applicable Fiscal Period.

6.12Environmental Laws

.  The Borrowers shall not, nor will the Lead Borrower permit any other Credit
Party or any Material Foreign Subsidiary to (a) fail to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, or (b) become subject to
any Environmental Liability, in each case which is reasonably likely to have a
Material Adverse Effect.

6.13Fiscal Year

.  The Borrowers shall not change their Fiscal Year without the prior written
consent of the Agent, which consent shall not be unreasonably withheld.

6.14Canadian Pension Plans.  

Except in connection with a Permitted Acquisition or with the prior consent of
the Agent, the Borrowers shall not maintain, administer, contribute or have any
liability in respect of any Canadian Defined Benefit Pension Plan or acquire an
interest in any Person if such Person sponsors, maintains, administers or
contributes to, or has any liability in respect of, any Canadian Defined Benefit
Pension Plan.

 

6.15Sanctions.

The Borrowers will not, nor will the Lead Borrower permit any other Credit Party
to directly or indirectly, use any Credit Extension or the proceeds of any
Credit Extension, or lend, contribute or otherwise make available such Credit
Extension or the proceeds of any Credit Extension to any Person, to fund any
activities of or business with any Person, or in any Designated Jurisdiction, or
in any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as Lender, Arranger, Agent,
Issuing Bank or otherwise) of Sanctions.

 

6.16Anti-Corruption Laws.

The Borrowers will not, nor will the Lead Borrower permit any other Credit Party
directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, the Corruption of Foreign Public
Officials Act (Canada), and other similar anti-corruption legislation in other
jurisdictions to the extent applicable to the Borrowers or any other Credit
Party.

157

--------------------------------------------------------------------------------

 

 

7.EVENTS OF DEFAULT.

7.1Events of Default

.  If any of the following events (each, an “Event of Default”) shall occur:

(a)the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or any other Loan Document, within three (3)
Business Days after the same shall become due and payable;

(c)any representation or warranty made or deemed made by or on behalf of any
Borrower or any other Credit Party in or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, or in any
certificate or financial statement (including, without limitation, any Borrowing
Base Certificate) furnished pursuant to or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, shall prove to
have been incorrect in any material respect when made or deemed made;

(d)the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in Sections 2.21, 5.1(f), 5.2(a), 5.3(b), 5.4, 5.7, 5.13, or
in Section 6 (other than Section 6.12);

(e)the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.1(a), 5.1(b), 5.1(c), 5.1(d), 5.1(e), 5.1(i),
5.2(b)-(i), 5.9, or 5.14 within three (3) Business Days after notice from the
Agent to the Lead Borrower that the Borrowers have failed to observe or perform
such covenant, condition or agreement;

(f)any Borrower or any of the other Credit Parties shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in clause (a), (b), (c), (d) or (e) of this
Section), and such failure shall continue unremedied for a period of 30 days
after notice thereof from the Agent to the Lead Borrower;

(g)any Borrower or any of the other Credit Parties shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness when and as the same shall become due and payable
(after giving effect to the expiration of any grace or cure period set forth
therein);

(h)any Borrower, any of the other Credit Parties, or any Material Foreign
Subsidiary shall fail to perform any covenant or condition contained in any
contract or agreement to which it is party as and when such performance is
required (after giving effect to the expiration of any grace or cure period set
forth therein) if such failure could reasonably be expected to have a Material
Adverse Effect;

158

--------------------------------------------------------------------------------

 

(i)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any such Material Indebtedness or any trustee or agent on
its or their behalf to cause any such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity;

(j)an involuntary proceeding shall be commenced or an involuntary petition or
proposal shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Borrower, any of the other Credit Parties or any Material
Foreign Subsidiary or its debts, or of a substantial part of its assets, under
any Debtor Relief Law now or hereafter in effect or (ii) the appointment of a
receiver, interim receiver, trustee, custodian, monitor, administrator,
sequestrator, conservator or similar official for any Borrower, any of the other
Credit Parties or any Material Foreign Subsidiary or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect for 60 days;

(k)any Borrower, any of the other Credit Parties or any Material Foreign
Subsidiary shall (i) voluntarily commence any proceeding or file any petition or
proposal seeking liquidation, reorganization or other relief under any Debtor
Relief Law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (j) of this Section, (iii) apply for or consent to the
appointment of a receiver, interim receiver, trustee, custodian, monitor,
administrator, sequestrator, conservator or similar official for any Borrower,
any of the other Credit Parties or any Material Foreign Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(l)any Borrower, any of the other Credit Parties or any Material Foreign
Subsidiary shall become unable, or admit in writing its inability or fail
generally to pay its debts as they become due;

(m)one or more uninsured final judgments for the payment of money in an
aggregate amount in excess of $25,000,000 shall be rendered against any
Borrower, any of the other Credit Parties or any Material Foreign Subsidiary or
any combination thereof or any one or more non-monetary judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and, in each case, the same shall remain undischarged
for a period of 45 consecutive days during which execution shall not be
effectively stayed, or any action shall be successfully legally taken by a
judgment creditor to attach or levy upon any material assets of any Borrower,
any of the other Credit Parties or any Material Foreign Subsidiary to enforce
any such judgment;

(n)any challenge is asserted by or on behalf of any Borrower or any of the other
Credit Parties to the validity of any Loan Document or the applicability or
enforceability of any Loan Document strictly in accordance with the subject Loan
Document’s terms or which seeks to void, avoid, limit, or otherwise adversely
affect any security interest created by or in any Loan Document or any payment
made pursuant thereto;

159

--------------------------------------------------------------------------------

 

(o)any challenge is asserted by or on behalf of any other Person to the validity
of any Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto, in each case,
as to which an order or judgment has been entered adverse to the Agent and the
Lenders.

(p)any Lien purported to be created under any Security Document shall be
asserted by any Borrower or any of the other Credit Parties not to be a valid
and perfected Lien on any material Collateral, with the priority required by the
applicable Security Document, except as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents;

(q)a Change in Control shall occur;

(r)an ERISA Event or Termination Event shall have occurred that when taken
together with all other ERISA Events and Termination Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect, or any Lien
arises (save for contribution amounts not yet due) in connection with any
Canadian Pension Plan that has resulted or could reasonably be expected to
result in a Material Adverse Effect;

(s)[Reserved];

(t)[Reserved];

(u)[Reserved];

(v)except as otherwise permitted hereunder, the determination by the Borrower
Consolidated Group, whether by vote of its board of directors or otherwise to:
terminate the operation of their business in the ordinary course, to liquidate
all or substantially all of the Borrower Consolidated Group’s’ assets or store
locations, or to employ an agent or other third party to conduct any so-called
store closing, store liquidation or “Going-Out-Of-Business” sales for all or
substantially all of the Borrower Consolidated Group’s’ store locations; or

(w)the termination or attempted termination of any Effective Date Guaranty or
any Facility Guaranty except as expressly permitted hereunder or under any other
Loan Document.

then, and in every such event (other than an event with respect to each
Borrower, any of the other Credit Parties or any Material Foreign Subsidiary
described in clause (j) or (k) of this Section), and at any time thereafter
during the continuance of such event, the Agent may, and at the request of the
Required Lenders shall, by notice to the Lead Borrower, take either or both of
the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately and no
Lender shall thereafter be obligated to make any Loans, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued

160

--------------------------------------------------------------------------------

 

hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and (iii) require the Borrowers to furnish cash collateral in an
amount equal to 102% of the Letter of Credit Outstandings, and in case of any
event with respect to any Borrower described in clause (j) or (k) of this
Section, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.

7.2When Continuing

.  For all purposes under this Agreement, each Default and Event of Default that
has occurred shall be deemed to be continuing at all times thereafter unless it
either (a) is cured or corrected to the reasonable written satisfaction of the
Lenders in accordance with Section 9.3, or (b) is waived in writing by the
Lenders in accordance with Section 9.3.

7.3Remedies on Default

.  In case any one or more of the Events of Default shall have occurred and be
continuing, and whether or not the maturity of the Loans shall have been
accelerated pursuant hereto, the Agent may, and at the direction of the Required
Lenders, shall, proceed to protect and enforce its rights and remedies under
this Agreement, the Notes or any of the other Loan Documents by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Agent or the Lenders. No remedy herein is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.

7.4Application of Proceeds

(a).  (a)After the exercise of remedies provided for in Section 7.3 or upon the
acceleration of the time for payment of the Obligations following an Event of
Default (or after the Loans have automatically become immediately due and
payable and the Letter of Credit Outstandings have automatically been required
to be Cash Collateralized as set forth in Section 7.1), any amounts received
from any Domestic Credit Party, from the liquidation of any Collateral of any
Domestic Credit Party, or on account of the Obligations (other than the Canadian
Liabilities and the UK Liabilities), shall be applied by the Agent against the
Obligations in the following order:

First, to payment of that portion of the Obligations (excluding the Other
Domestic Liabilities, the Canadian Liabilities and the UK Liabilities)
constituting fees, indemnities, expenses and other amounts (including fees,
charges and disbursements of counsel to the Agent and amounts payable under
Section 9.4) payable to the Agent, in its capacity as such;

Second, to payment of that portion of the Obligations (excluding the Other
Domestic Liabilities, the Canadian Liabilities and the UK Liabilities)
constituting indemnities, expenses, and other amounts (other than principal,
interest and fees) then currently payable to the Domestic Lenders and the
Issuing Bank (on account of Domestic Letters of Credit) (including fees, charges
and disbursements of counsel to the respective

161

--------------------------------------------------------------------------------

 

Domestic Lenders and the Issuing Bank on account of Domestic Letters of Credit),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to the extent not previously reimbursed by the Revolving Domestic
Lenders, to payment to the Revolving Domestic Lenders of that portion of the
Obligations constituting principal and accrued and unpaid interest on any
Permitted Overadvances, ratably among the Revolving Domestic Lenders in
proportion to the amounts described in this clause Third payable to them;

Fourth, to the extent that Swingline Loans made to the Domestic Borrowers have
not been refinanced by a Revolving Domestic Loan, payment to the Swingline
Lender of that portion of the Obligations constituting accrued and unpaid
interest on the Swingline Loans made to the Domestic Borrowers;

Fifth, to the extent that Swingline Loans made to the Domestic Borrowers have
not been refinanced by a Revolving Domestic Loan, payment to the Swingline
Lender of that portion of the Obligations constituting unpaid principal on the
Swingline Loans made to the Domestic Borrowers;

Sixth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolving Domestic Loans and other Obligations (other
than the Canadian Liabilities and the UK Liabilities), and fees (including
Letter of Credit Fees, other than any fees due on account of any Canadian Letter
of Credit or UK Letter of Credit), ratably among the Revolving Domestic Lenders
and the Issuing Bank in proportion to the respective amounts described in this
clause Sixth payable to them;

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Domestic Loans, ratably among the Revolving Domestic
Lenders and the Issuing Bank in proportion to the respective amounts described
in this clause Seventh held by them;

Eighth, to the Agent for the account of the Issuing Bank, to Cash Collateralize
the aggregate undrawn amount of Domestic Letters of Credit;

Ninth, to the Agent to be held by the Agent, for the ratable benefit of the
Canadian Lenders and the UK Lenders as cash collateral for payment of that
portion of the Canadian Liabilities and UK Liabilities (excluding the Other
Canadian Liabilities and the Other UK Liabilities) constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Section 9.4)
payable to the Agent, in its capacity as such;

Tenth, to the Agent to be held by the Agent, for the ratable benefit of the
Canadian Lenders, the UK Lenders and the Issuing Bank as cash collateral to
payment of that portion of the Canadian Liabilities and UK Liabilities
(excluding the Other Canadian Liabilities and the Other UK Liabilities)
constituting indemnities, expenses, and other amounts (other than principal,
interest and fees) payable to the Canadian Lenders, the UK Lenders and the
Issuing Bank (on account of Canadian Letters of Credit and UK Letters of Credit)
(including fees, charges and disbursements of counsel to the respective Canadian
Lenders,

162

--------------------------------------------------------------------------------

 

the UK Lenders and the Issuing Bank on account of Canadian Letters of Credit and
UK Letters of Credit) and amounts payable under Section 9.4), ratably among them
in proportion to the amounts described in this clause Tenth payable to them;

Eleventh, to the extent not previously reimbursed by the Canadian Lenders and
the UK Lenders, to the Agent to be held by the Agent, for the ratable benefit of
the Canadian Lenders and the UK Lenders as cash collateral to payment to the
Canadian Lenders and UK Lenders of that portion of the Canadian Liabilities and
UK Liabilities constituting principal and accrued and unpaid interest on any
Permitted Overadvances, ratably among the Canadian Lenders and UK Lenders in
proportion to the amounts described in this clause Eleventh payable to them;

Twelfth, to the extent that Canadian Swingline Loans made to the Canadian
Borrower have not been refinanced by a Canadian Loan, payment to the Canadian
Swingline Lender of that portion of the Obligations constituting accrued and
unpaid interest on the Canadian Swingline Loans made to the Canadian Borrower;

Thirteenth, to the extent that Canadian Swingline Loans made to the Canadian
Borrower have not been refinanced by a Canadian Loan, payment to the Canadian
Swingline Lender of that portion of the Obligations constituting unpaid
principal on the Canadian Swingline Loans made to the Canadian Borrower;

Fourteenth, to the Agent to be held by the Agent, for the ratable benefit of the
UK Swingline Lender as cash collateral to payment of that portion of the UK
Liabilities constituting accrued and unpaid interest on the UK Swingline Loans
made to the UK Borrower;

Fifteenth, to the Agent to be held by the Agent, for the ratable benefit of the
UK Swingline Lender as cash collateral to payment of that portion of the UK
Liabilities constituting unpaid principal on the UK Swingline Loans made to the
UK Borrower;

Sixteenth, to the Agent to be held by the Agent, for the ratable benefit of the
Canadian Lenders, the UK Lenders and the Issuing Bank as cash collateral to
payment of that portion of the Canadian Liabilities and UK Liabilities
constituting accrued and unpaid interest on the Canadian Loans, UK Loans and
other Canadian Liabilities and UK Liabilities, and fees (including Letter of
Credit Fees not paid pursuant to clause Sixth above), ratably among the Canadian
Lenders, the UK Lenders and the Issuing Bank in proportion to the respective
amounts described in this clause Sixteenth payable to them;

Seventeenth, to the Agent to be held by the Agent, for the ratable benefit of
the Canadian Lenders, the UK Lenders and the Issuing Bank as cash collateral to
payment of that portion of the Canadian Liabilities and UK Liabilities
constituting unpaid principal of the Canadian Loans and UK Loans, ratably among
the Canadian Lenders, UK Lenders and the Issuing Bank in proportion to the
respective amounts described in this clause Seventeenth held by them;

163

--------------------------------------------------------------------------------

 

Eighteenth, to the Agent to be held by the Agent, for the ratable benefit of the
Canadian Lenders, the UK Lenders and the Issuing Bank, to Cash Collateralize the
aggregate undrawn amount of Canadian Letters of Credit and UK Letters of Credit;

Nineteenth, to payment of all other Obligations (including without limitation
the cash collateralization of unliquidated indemnification obligations for which
a claim has been made, but excluding any Other Domestic Liabilities, Other
Canadian Liabilities and Other UK Liabilities), ratably among the Lenders in
proportion to the respective amounts described in this clause Nineteenth held by
them;

Twentieth, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Lenders in proportion to the respective amounts described in this
clause Twentieth held by them;

Twenty-first, to payment of all other Obligations arising from Bank Products,
ratably among the Lenders in proportion to the respective amounts described in
this clause Twenty-first held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Domestic Credit Parties or as otherwise required by
Applicable Law.

Amounts used to Cash Collateralize the aggregate undrawn amount of Domestic
Letters of Credit pursuant to clause Eighth above shall be applied to satisfy
drawings under such Domestic Letters of Credit as they occur.  If any amount
remains on deposit as cash collateral after all Domestic Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

(b)After the exercise of remedies provided for in Section 7.3 or upon the
acceleration of the time for payment of the Obligations following an Event of
Default (or after the Loans have automatically become immediately due and
payable and the Letter of Credit Outstandings have automatically been required
to be Cash Collateralized as set forth in Section 7.1), any amounts received
from any Canadian Credit Party, from the liquidation of any Collateral of any
Canadian Credit Party, or on account of the Canadian Liabilities, shall be
applied by the Agent against the Canadian Liabilities and the UK Liabilities in
the following order:

First, to payment of that portion of the Canadian Liabilities (excluding the
Other Canadian Liabilities) constituting fees, indemnities, expenses and other
amounts (including fees, charges and disbursements of counsel to the Agent and
amounts payable under Section 9.4 payable to the Agent, in its capacity as
such);

Second, to payment of that portion of the Canadian Liabilities (excluding the
Other Canadian Liabilities) constituting indemnities, expenses, and other
amounts (other than principal, interest and fees) payable to the Canadian
Lenders and the Issuing Bank (on account of Canadian Letters of Credit)
(including fees, charges and disbursements of counsel to the respective Canadian
Lenders and the Issuing Bank on account of Canadian

164

--------------------------------------------------------------------------------

 

Letters of Credit) and amounts payable under Section 9.4), ratably among them in
proportion to the amounts described in this clause Second payable to them;

Third, to the extent not previously reimbursed by the Canadian Lenders, to the
Agent to be applied to that portion of the Canadian Liabilities constituting
principal and accrued and unpaid interest on any Permitted Overadvances, ratably
among the Canadian Lenders in proportion to the amounts described in this clause
Third payable to them;

Fourth, to the extent that Canadian Swingline Loans made to the Canadian
Borrower have not been refinanced by a Canadian Loan, payment to the Canadian
Swingline Lender of that portion of the Obligations constituting accrued and
unpaid interest on the Canadian Swingline Loans made to the Canadian Borrower;

Fifth, to the extent that Canadian Swingline Loans made to the Canadian Borrower
have not been refinanced by a Canadian Loan, payment to the Canadian Swingline
Lender of that portion of the Obligations constituting unpaid principal on the
Canadian Swingline Loans made to the Canadian Borrower;

Sixth, to payment of that portion of the Canadian Liabilities constituting
accrued and unpaid interest on the Canadian Loans and other Canadian
Liabilities, and fees (including Letter of Credit Fees due on account of
Canadian Letters of Credit), ratably among the Canadian Lenders and the Issuing
Bank in proportion to the respective amounts described in this clause Sixth
payable to them;

Seventh, to payment of that portion of the Canadian Liabilities constituting
unpaid principal of the Canadian Loans, ratably among the Canadian Lenders and
the Issuing Bank in proportion to the respective amounts described in this
clause Seventh held by them;

Eighth, to the Agent for the account of the Issuing Bank, to Cash Collateralize
the aggregate undrawn amount of Canadian Letters of Credit;

Ninth, to payment of all other Canadian Liabilities (including without
limitation the cash collateralization of unliquidated indemnification
obligations, but excluding any Other Canadian Liabilities), ratably among the
Canadian Lenders in proportion to the respective amounts described in this
clause Ninth held by them;

Tenth, to the Agent to be held by the Agent, for the ratable benefit of the UK
Lenders as cash collateral for payment of that portion of the UK Liabilities
(excluding the Other UK Liabilities) constituting fees, indemnities, expenses
and other amounts (including fees, charges and disbursements of counsel to the
Agent and amounts payable under Section 9.4) payable to the Agent, in its
capacity as such;

Eleventh, to the Agent to be held by the Agent, for the ratable benefit of the
UK Lenders and the Issuing Bank as cash collateral to payment of that portion of
the UK Liabilities (excluding the Other UK Liabilities) constituting
indemnities, expenses, and other amounts (other than principal, interest and
fees) payable to the UK Lenders and the Issuing Bank (on account of UK Letters
of Credit) (including fees, charges and disbursements of counsel to the
respective UK Lenders and the Issuing Bank on account

165

--------------------------------------------------------------------------------

 

of UK Letters of Credit) and amounts payable under Section 9.4), ratably among
them in proportion to the amounts described in this clause Eleventh payable to
them;

Twelfth, to the extent not previously reimbursed by the UK Lenders, to the Agent
to be held by the Agent, for the ratable benefit of the UK Lenders as cash
collateral to payment to the UK Lenders of that portion of the UK Liabilities
constituting principal and accrued and unpaid interest on any Permitted
Overadvances, ratably among the UK Lenders in proportion to the amounts
described in this clause Twelfth payable to them;

Thirteenth, to the Agent to be held by the Agent, for the ratable benefit of the
UK Swingline Lender as cash collateral to payment of that portion of the UK
Liabilities constituting accrued and unpaid interest on the UK Swingline Loans
made to the UK Borrower;

Fourteenth, to the Agent to be held by the Agent, for the ratable benefit of the
UK Swingline Lender as cash collateral to payment of that portion of the UK
Liabilities constituting unpaid principal on the UK Swingline Loans made to the
UK Borrower;

Fifteenth, to the Agent to be held by the Agent, for the ratable benefit of the
UK Lenders and the Issuing Bank as cash collateral to payment of that portion of
the UK Liabilities constituting accrued and unpaid interest on the UK Loans and
other UK Liabilities, and fees (including Letter of Credit Fees), ratably among
the UK Lenders and the Issuing Bank in proportion to the respective amounts
described in this clause Fifteenth payable to them;

Sixteenth, to the Agent to be held by the Agent, for the ratable benefit of the
UK Lenders and the Issuing Bank as cash collateral to payment of that portion of
the UK Liabilities constituting unpaid principal of the UK Loans, ratably among
the UK Lenders and the Issuing Bank in proportion to the respective amounts
described in this clause Sixteenth held by them;

Seventeenth, to the Agent to be held by the Agent, for the ratable benefit of
the UK Lenders and the Issuing Bank, to Cash Collateralize the aggregate undrawn
amount of UK Letters of Credit;

Eighteenth, to payment of all other UK Liabilities (including without limitation
the cash collateralization of unliquidated indemnification obligations for which
a claim has been made, but excluding any Other UK Liabilities), ratably among
the UK Lenders in proportion to the respective amounts described in this clause
Eighteenth held by them;

Nineteenth, to payment of that portion of the Canadian Liabilities and UK
Liabilities arising from Cash Management Services to the extent secured under
the Security Documents, ratably among the Canadian Lenders and UK Lenders in
proportion to the respective amounts described in this clause Nineteenth held by
them;

Twentieth, to payment of all other Canadian Liabilities and UK Liabilities
arising from Bank Products to the extent secured under the Security Documents,
ratably among

166

--------------------------------------------------------------------------------

 

the Canadian Lenders and UK Lenders in proportion to the respective amounts
described in this clause Twentieth held by them; and

Last, the balance, if any, after all of the Canadian Liabilities and UK
Liabilities have been indefeasibly paid in full, to the Canadian Credit Parties
or as otherwise required by Applicable Law.

Amounts used to Cash Collateralize the aggregate undrawn amount of Canadian
Letters of Credit pursuant to clause Eighth above shall be applied to satisfy
drawings under such Canadian Letters of Credit as they occur.  If any amount
remains on deposit as cash collateral after all Canadian Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Canadian Liabilities and UK Liabilities, if any, in the order set
forth above.

(c)After the exercise of remedies provided for in Section 7.3 or upon the
acceleration of the time for payment of the Obligations following an Event of
Default (or after the Loans have automatically become immediately due and
payable and the Letter of Credit Outstandings have automatically been required
to be Cash Collateralized as set forth in Section 7.1), any amounts received
from any UK Credit Party or on account of the UK Liabilities, shall be applied
by the Agent against the UK Liabilities and the Canadian Liabilities in the
following order:

First, to payment of that portion of the UK Liabilities (excluding the Other UK
Liabilities) constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Agent and amounts
payable under Section 9.4 payable to the Agent, in its capacity as such);

Second, to payment of that portion of the UK Liabilities (excluding the Other UK
Liabilities) constituting indemnities, expenses, and other amounts (other than
principal, interest and fees) payable to the UK Lenders and the Issuing Bank (on
account of UK Letters of Credit) (including fees, charges and disbursements of
counsel to the respective UK Lenders and the Issuing Bank on account of UK
Letters of Credit) and amounts payable under Section 9.4), ratably among them in
proportion to the amounts described in this clause Second payable to them;

Third, to the extent not previously reimbursed by the UK Lenders, to the Agent
to be applied to that portion of the UK Liabilities constituting principal and
accrued and unpaid interest on any Permitted Overadvances, ratably among the UK
Lenders in proportion to the amounts described in this clause Third payable to
them;

Fourth, to the Agent to be applied by the Agent to pay that portion of the UK
Liabilities constituting accrued and unpaid interest on the UK Swingline Loans
made to the UK Borrower;

Fifth, to the Agent to be applied to pay that portion of the UK Liabilities
constituting unpaid principal on the UK Swingline Loans made to the UK Borrower;

167

--------------------------------------------------------------------------------

 

Sixth, to payment of that portion of the UK Liabilities constituting accrued and
unpaid interest on the UK Loans and other UK Liabilities, and fees (including
Letter of Credit Fees due on account of UK Letters of Credit), ratably among the
UK Lenders and the Issuing Bank in proportion to the respective amounts
described in this clause Sixth payable to them;

Seventh, to payment of that portion of the UK Liabilities constituting unpaid
principal of the UK Loans, ratably among the UK Lenders and the Issuing Bank in
proportion to the respective amounts described in this clause Seventh held by
them;

Eighth, to the Agent for the account of the Issuing Bank, to Cash Collateralize
the aggregate undrawn amount of UK Letters of Credit;

Ninth, to payment of all other UK Liabilities (including without limitation the
cash collateralization of unliquidated indemnification obligations, but
excluding any Other UK Liabilities), ratably among the UK Lenders in proportion
to the respective amounts described in this clause Ninth held by them;

Tenth, to the Agent to be held by the Agent, for the ratable benefit of the
Canadian Lenders as cash collateral for payment of that portion of the Canadian
Liabilities (excluding the Other Canadian Liabilities) constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Section 9.4)
payable to the Agent, in its capacity as such;

Eleventh, to the Agent to be held by the Agent, for the ratable benefit of the
Canadian Lenders and the Issuing Bank as cash collateral to payment of that
portion of the Canadian Liabilities (excluding the Other Canadian Liabilities)
constituting indemnities, expenses, and other amounts (other than principal,
interest and fees) payable to the Canadian Lenders and the Issuing Bank (on
account of Canadian Letters of Credit) (including fees, charges and
disbursements of counsel to the respective Canadian Lenders and the Issuing Bank
on account of Canadian Letters of Credit) and amounts payable under Section
9.4), ratably among them in proportion to the amounts described in this clause
Eleventh payable to them;

Twelfth, to the extent not previously reimbursed by the Canadian Lenders, to the
Agent to be held by the Agent, for the ratable benefit of the Canadian Lenders
as cash collateral to payment to the Canadian Lenders of that portion of the
Canadian Liabilities constituting principal and accrued and unpaid interest on
any Permitted Overadvances, ratably among the Canadian Lenders in proportion to
the amounts described in this clause Twelfth payable to them;

Thirteenth, to the extent that Canadian Swingline Loans made to the Canadian
Borrower have not been refinanced by a Canadian Loan, payment to the Canadian
Swingline Lender of that portion of the Obligations constituting accrued and
unpaid interest on the Canadian Swingline Loans made to the Canadian Borrower;

Fourteenth, to the extent that Canadian Swingline Loans made to the Canadian
Borrower have not been refinanced by a Canadian Loan, payment to the Canadian

168

--------------------------------------------------------------------------------

 

Swingline Lender of that portion of the Obligations constituting unpaid
principal on the Canadian Swingline Loans made to the Canadian Borrower;

Fifteenth, to the Agent to be held by the Agent, for the ratable benefit of the
Canadian Lenders and the Issuing Bank as cash collateral to payment of that
portion of the Canadian Liabilities constituting accrued and unpaid interest on
the Canadian Loans and other Canadian Liabilities, and fees (including Letter of
Credit Fees), ratably among the Canadian Lenders and the Issuing Bank in
proportion to the respective amounts described in this clause Fifteenth payable
to them;

Sixteenth, to the Agent to be held by the Agent, for the ratable benefit of the
Canadian Lenders and the Issuing Bank as cash collateral to payment of that
portion of the Canadian Liabilities constituting unpaid principal of the
Canadian Loans, ratably among the Canadian Lenders and the Issuing Bank in
proportion to the respective amounts described in this clause Sixteenth held by
them;

Seventeenth, to the Agent to be held by the Agent, for the ratable benefit of
the Canadian Lenders and the Issuing Bank, to Cash Collateralize the aggregate
undrawn amount of Canadian Letters of Credit;

Eighteenth, to payment of all other Canadian Liabilities (including without
limitation the cash collateralization of unliquidated indemnification
obligations for which a claim has been made, but excluding any Other Canadian
Liabilities), ratably among the Canadian Lenders in proportion to the respective
amounts described in this clause Eighteenth held by them;

Nineteenth, to payment of that portion of the UK Liabilities and Canadian
Liabilities arising from Cash Management Services to the extent secured under
the Security Documents, ratably among the UK Lenders and Canadian Lenders in
proportion to the respective amounts described in this clause Nineteenth held by
them;

Twentieth, to payment of all other UK Liabilities and Canadian Liabilities
arising from Bank Products to the extent secured under the Security Documents,
ratably among the UK Lenders and Canadian Lenders in proportion to the
respective amounts described in this clause Twentieth held by them; and

Last, the balance, if any, after all of the UK Liabilities and Canadian
Liabilities have been indefeasibly paid in full, to the UK Credit Parties or as
otherwise required by Applicable Law.

Amounts used to Cash Collateralize the aggregate undrawn amount of UK Letters of
Credit pursuant to clause Eighth above shall be applied to satisfy drawings
under such UK Letters of Credit as they occur.  If any amount remains on deposit
as cash collateral after all UK Letters of Credit have either been fully drawn
or expired, such remaining amount shall be applied to the other UK Liabilities
and Canadian Liabilities, if any, in the order set forth above.

 

7.5Application of Proceed while FILO Loan is Outstanding

Notwithstanding the provisions of Section 7.4 above or Section 5.4 of the
Security Agreement to the contrary, the

169

--------------------------------------------------------------------------------

 

Agent hereby acknowledges and agrees that, so long as any portion of the FILO
Loan is outstanding, after the exercise of remedies provided hereunder (or after
the Loans have automatically become immediately due and payable and the L/C
Disbursements have automatically been required to Cash Collateralized), any
amounts received from any Domestic Credit Party, from the liquidation of any
Collateral of any Domestic Credit Party, or on account of the Obligations (other
than the Canadian Liabilities and UK Liabilities), shall be applied by the Agent
against the Obligations in the following order:

 

First, to payment of that portion of the Obligations (excluding the Other
Domestic Liabilities, the Canadian Liabilities and the UK Liabilities)
constituting fees, indemnities, expenses and other amounts (including fees,
charges and disbursements of counsel to the Agent and amounts payable under
Section 9.4) payable to the Agent, in its capacity as such;

Second, to payment of that portion of the Obligations (excluding the Other
Domestic Liabilities, the Canadian Liabilities and the UK Liabilities)
constituting indemnities, expenses, and other amounts (other than principal,
interest and fees) then currently payable to the Domestic Lenders and the
Issuing Bank (on account of Domestic Letters of Credit) (including fees, charges
and disbursements of counsel to the respective Domestic Lenders and the Issuing
Bank on account of Domestic Letters of Credit), ratably among them in proportion
to the amounts described in this clause Second payable to them;

Third, to the extent not previously reimbursed by the Revolving Domestic
Lenders, to payment to the Revolving Domestic Lenders of that portion of the
Obligations constituting principal and accrued and unpaid interest on any
Permitted Overadvances, ratably among the Revolving Domestic Lenders in
proportion to the amounts described in this clause Third payable to them;

Fourth, to the extent that Swingline Loans made to the Domestic Borrowers have
not been refinanced by a Revolving Domestic Loan, payment to the Swingline
Lender of that portion of the Obligations constituting accrued and unpaid
interest on the Swingline Loans made to the Domestic Borrowers;

Fifth, to the extent that Swingline Loans made to the Domestic Borrowers have
not been refinanced by a Revolving Domestic Loan, payment to the Swingline
Lender of that portion of the Obligations constituting unpaid principal on the
Swingline Loans made to the Domestic Borrowers;

Sixth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolving Domestic Loans and other Obligations (other
than the FILO Loan, Canadian Liabilities and the UK Liabilities), and fees
(including Letter of Credit Fees, other than any fees due on account of any
Canadian Letter of Credit or UK Letter of Credit), ratably among the Revolving
Domestic Lenders and the Issuing Bank in proportion to the respective amounts
described in this clause Sixth payable to them;

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Domestic Loans, ratably among the Revolving Domestic
Lenders and the

170

--------------------------------------------------------------------------------

 

Issuing Bank in proportion to the respective amounts described in this clause
Seventh held by them;

Eighth, to the Agent for the account of the Issuing Bank, to Cash Collateralize
the aggregate undrawn amount of Domestic Letters of Credit;

Ninth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the FILO Loan, ratably among the FILO Lenders in proportion
to the respective amounts described in this clause Ninth payable to them;

Tenth, to payment of that portion of the Obligations constituting unpaid
principal of the FILO Loan, ratably among the FILO Lenders in proportion to the
respective amounts described in this clause Tenth held by them;

Eleventh, to the Agent to be held by the Agent, for the ratable benefit of the
Canadian Lenders and the UK Lenders as cash collateral for payment of that
portion of the Canadian Liabilities and UK Liabilities (excluding the Other
Canadian Liabilities and the Other UK Liabilities) constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Section 9.4)
payable to the Agent, in its capacity as such;

Twelfth, to the Agent to be held by the Agent, for the ratable benefit of the
Canadian Lenders, the UK Lenders and the Issuing Bank as cash collateral to
payment of that portion of the Canadian Liabilities and UK Liabilities
(excluding the Other Canadian Liabilities and the Other UK Liabilities)
constituting indemnities, expenses, and other amounts (other than principal,
interest and fees) payable to the Canadian Lenders, the UK Lenders and the
Issuing Bank (on account of Canadian Letters of Credit and UK Letters of Credit)
(including fees, charges and disbursements of counsel to the respective Canadian
Lenders, the UK Lenders and the Issuing Bank on account of Canadian Letters of
Credit and UK Letters of Credit) and amounts payable under Section 9.4), ratably
among them in proportion to the amounts described in this clause Twelfth payable
to them;

Thirteenth, to the extent not previously reimbursed by the Canadian Lenders and
the UK Lenders, to the Agent to be held by the Agent, for the ratable benefit of
the Canadian Lenders and the UK Lenders as cash collateral to payment to the
Canadian Lenders and UK Lenders of that portion of the Canadian Liabilities and
UK Liabilities constituting principal and accrued and unpaid interest on any
Permitted Overadvances, ratably among the Canadian Lenders and UK Lenders in
proportion to the amounts described in this clause Thirteenth payable to them;

Fourteenth, to the extent that Canadian Swingline Loans made to the Canadian
Borrower have not been refinanced by a Canadian Loan, payment to the Canadian
Swingline Lender of that portion of the Obligations constituting accrued and
unpaid interest on the Canadian Swingline Loans made to the Canadian Borrower;

Fifteenth, to the extent that Canadian Swingline Loans made to the Canadian
Borrower have not been refinanced by a Canadian Loan, payment to the Canadian

171

--------------------------------------------------------------------------------

 

Swingline Lender of that portion of the Obligations constituting unpaid
principal on the Canadian Swingline Loans made to the Canadian Borrower;

Sixteenth, to the Agent to be held by the Agent, for the ratable benefit of the
UK Swingline Lender as cash collateral to payment of that portion of the UK
Liabilities constituting accrued and unpaid interest on the UK Swingline Loans
made to the UK Borrower;

Seventeenth, to the Agent to be held by the Agent, for the ratable benefit of
the UK Swingline Lender as cash collateral to payment of that portion of the UK
Liabilities constituting unpaid principal on the UK Swingline Loans made to the
UK Borrower;

Eighteenth, to the Agent to be held by the Agent, for the ratable benefit of the
Canadian Lenders, the UK Lenders and the Issuing Bank as cash collateral to
payment of that portion of the Canadian Liabilities and UK Liabilities
constituting accrued and unpaid interest on the Canadian Loans, UK Loans and
other Canadian Liabilities and UK Liabilities, and fees (including Letter of
Credit Fees not paid pursuant to clause Sixth above), ratably among the Canadian
Lenders, the UK Lenders and the Issuing Bank in proportion to the respective
amounts described in this clause Eighteenth payable to them;

Nineteenth, to the Agent to be held by the Agent, for the ratable benefit of the
Canadian Lenders, the UK Lenders and the Issuing Bank as cash collateral to
payment of that portion of the Canadian Liabilities and UK Liabilities
constituting unpaid principal of the Canadian Loans and UK Loans, ratably among
the Canadian Lenders, UK Lenders and the Issuing Bank in proportion to the
respective amounts described in this clause Nineteenth held by them;

Twentieth, to the Agent to be held by the Agent, for the ratable benefit of the
Canadian Lenders, the UK Lenders and the Issuing Bank, to Cash Collateralize the
aggregate undrawn amount of Canadian Letters of Credit and UK Letters of Credit;

Twenty-first, to payment of all other Obligations (including without limitation
the cash collateralization of unliquidated indemnification obligations for which
a claim has been made, but excluding any Other Domestic Liabilities, Other
Canadian Liabilities and Other UK Liabilities), ratably among the Lenders in
proportion to the respective amounts described in this clause Twenty-first held
by them;

Twenty-second, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Lenders in proportion to the respective amounts described in this
clause Twenty-second held by them;

Twenty-third, to payment of all other Obligations arising from Bank Products,
ratably among the Lenders in proportion to the respective amounts described in
this clause Twenty-third held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Domestic Credit Parties or as otherwise required by
Applicable Law.

172

--------------------------------------------------------------------------------

 

 

Amounts used to Cash Collateralize the aggregate undrawn amount of Domestic
Letters of Credit pursuant to clause Eighth above shall be applied to satisfy
drawings under such Domestic Letters of Credit as they occur.  If any amount
remains on deposit as cash collateral after all Domestic Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Domestic Liabilities, Canadian Liabilities, and UK Liabilities, if
any, in the order set forth above.

For the avoidance of doubt and notwithstanding anything to the contrary
contained herein, so long as any portion of the FILO Loan is outstanding, the
Agent hereby agrees that any references to Section 7.4 in the Loan Documents
shall be deemed to refer to this Section 7.5.

 

8.THE AGENT.

8.1The Agent

(a).  (a) Each Lender and the Issuing Bank hereby irrevocably designate Bank of
America as Agent under this Agreement and the other Loan Documents.  The general
administration of the Loan Documents shall be by the Agent. The Lenders and the
Issuing Bank each hereby irrevocably authorize the Agent (i) to enter into the
Loan Documents (including the Security Documents) to which it is a party and to
perform its duties and obligations thereunder, together with all powers
reasonably incidental thereto and (ii) at its discretion, to take or refrain
from taking such actions as agent on its behalf and to exercise or refrain from
exercising such powers under the Loan Documents and the Notes as are delegated
by the terms hereof or thereof, as appropriate, together with all powers
reasonably incidental thereto. The Agent shall have no duties or
responsibilities except as set forth in this Agreement and the remaining Loan
Documents, nor shall it have any fiduciary relationship with any Lender or the
Issuing Bank and no implied covenants, responsibilities, duties, obligations, or
liabilities shall be read into the Loan Documents or otherwise exist against the
Agent.

(b)Each Lender and the Issuing Bank hereby irrevocably agree and consent to all
of the provisions of the Security Documents. All Collateral shall be held or
administered by the Agent (or its duly-appointed agent) for its benefit and for
the ratable benefit of the other Secured Parties. Any proceeds received by the
Agent from the foreclosure, sale, lease or other disposition of any of the
Collateral and any other proceeds received pursuant to the terms of the Security
Documents or the other Loan Documents shall be applied as provided in Sections
2.18, 2.22, or 7.4 or 7.5, as applicable. The Agent shall have no duties or
responsibilities except as set forth in this Agreement and the remaining Loan
Documents, nor shall it have any fiduciary relationship with any Lender, and no
implied covenants, responsibilities, duties, obligations, or liabilities shall
be read into the Loan Documents or otherwise exist against the Agent.

(c)Without limiting the generality of the foregoing Section 8.1(a) and (b), for
the purposes of creating a solidarité active in accordance with article 1541 of
the Civil Code of Quebec between each Secured Party that is owed any Canadian
Liabilities or UK Liabilities, taken individually, on the one hand, and the
Agent, on the other hand, each Canadian Credit Party, each UK Credit Party and
each such Secured Party acknowledge and agree with the Agent that such Secured
Party and the Agent are hereby conferred the legal status of solidary creditors
of the Canadian Credit Parties and the UK Credit Parties in respect of all
Canadian Liabilities and UK Liabilities, present and future, owed by any
Canadian Credit Party or any UK Credit

173

--------------------------------------------------------------------------------

 

Party to each such Secured Party and the Agent (collectively, for the purposes
of this paragraph, the “solidary claim”).  Accordingly, but subject (for the
avoidance of doubt) to article 1542 of the Civil Code of Quebec, the Canadian
Credit Parties are irrevocably bound towards the Agent and each such Secured
Party in respect of the entire solidary claim of the Agent and such Secured
Party.  As a result of the foregoing, the Canadian Credit Parties and the UK
Credit Parties confirm and agree that subject to Section 8.1(a) and (b), above,
the rights of the Agent and each of the Secured Parties who are owed Canadian
Liabilities or UK Liabilities from time to time a party to this Agreement or any
of the other Loan Documents by way of assignment or otherwise are solidary and,
as regards the Canadian Liabilities or UK Liabilities owing from time to time to
each such Secured Party, each of the Agent and such Secured Party is entitled,
when permitted pursuant to Section 8.1, to: (i) demand payment of all
outstanding amounts from time to time in respect of the Canadian Liabilities or
UK Liabilities; (ii) exact the whole performance of such Canadian Liabilities or
UK Liabilities from the Canadian Credit Parties or the UK Credit Parties; (iii)
benefit from the Agent’s Liens in the Collateral in respect of such Canadian
Liabilities and UK Liabilities; (iv) give a full acquittance of such Canadian
Liabilities and UK Liabilities (each Secured Party that is owed Canadian
Liabilities or UK Liabilities hereby agreeing to be bound by any such
acquittance); and (v) exercise all rights and recourses under the Loan Documents
with respect to those Canadian Liabilities and UK Liabilities.  The Canadian
Liabilities and UK Liabilities of the Canadian Credit Parties and/or the UK
Credit Parties will be secured by the Agent’s Liens in the Collateral and the
Agent and the Secured Parties who are owed Canadian Liabilities and/or UK
Liabilities will have a solidary interest therein.  Without limiting the
foregoing or the powers of the Agent, for the purposes of holding any hypothec
granted to the Attorney (as defined below) pursuant to the laws of the Province
of Québec to secure the prompt payment and performance of any and all
Obligations by any Credit Party, each of the Secured Parties hereby irrevocably
appoints and authorizes the Agent and, to the extent necessary, ratifies the
appointment and authorization of the Agent, to act as the hypothecary
representative of the creditors as contemplated under Article 2692 of the Civil
Code of Quebec (in such capacity, the “Attorney”), and to enter into, to take
and to hold on their behalf, and for their benefit, any hypothec, and to
exercise such powers and duties that are conferred upon the Attorney under any
related deed of hypothec. The Attorney shall: (a) have the sole and exclusive
right and authority to exercise, except as may be otherwise specifically
restricted by the terms hereof, all rights and remedies given to the Attorney
pursuant to any such deed of hypothec and Applicable Law, and (b) benefit from
and be subject to all provisions hereof with respect to the Agent mutatis
mutandis, including, without limitation, all such provisions with respect to the
liability or responsibility to and indemnification by the Secured Parties and
Credit Parties. Any person who becomes a Secured Party shall, by its execution
of an Assignment and Acceptance, be deemed to have consented to and confirmed
the Attorney as the person acting as hypothecary representative holding the
aforesaid hypothecs as aforesaid and to have ratified, as of the date it becomes
a Secured Party, all actions taken by the Attorney in such capacity. The
substitution of the Agent pursuant to the provisions of this Section 8 also
constitute the substitution of the Attorney.

8.2Sharing of Excess Payments

.  Each of the Lenders, the Agent and the Issuing Bank agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrowers, including, but not limited to, a secured claim under Section 506
of the Bankruptcy Code or other security or interest arising from, or in lieu
of, such secured claim and received by such Lender, the Agent or the Issuing
Bank under any applicable bankruptcy,

174

--------------------------------------------------------------------------------

 

insolvency or other similar law, or otherwise, obtain payment in respect of the
Obligations owed it (an “excess payment”) as a result of which such Lender, the
Agent or the Issuing Bank has received payment of any Loans or other Obligations
outstanding to it in excess of the amount that it would have received if all
payments at any time applied to the Loans and other Obligations had been applied
in the order of priority set forth in Section 7.4 or 7.5, as applicable, then
such Lender, the Agent or the Issuing Bank shall promptly purchase at par (and
shall be deemed to have thereupon purchased) from the other Lenders, the Agent
and the Issuing Bank, as applicable, a participation in the Loans and
Obligations outstanding to such other Persons, in an amount determined by the
Agent in good faith as the amount necessary to ensure that the economic benefit
of such excess payment is reallocated in such manner as to cause such excess
payment and all other payments at any time applied to the Loans and other
Obligations to be effectively applied in the order of priority set forth in
Section 7.4 or 7.5, as applicable, pro rata in proportion to the respective
Commitment Percentages; provided, that if any such excess payment is thereafter
recovered or otherwise set aside such purchase of participations shall be
correspondingly rescinded (without interest) and, provided further, that,
without limiting the provisions of Section 8.15,  to the extent that any excess
payment arises solely from the proceeds of the assets of the Canadian Credit
Parties, such excess shall be reallocated solely amongst the Canadian
Lenders.  The Borrowers expressly consent to the foregoing arrangements and
agree that any Lender, the Agent or the Issuing Bank holding (or deemed to be
holding) a participation in any Loan or other Obligation may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by such Borrower to such Lender, the Agent or the Issuing Bank as
fully as if such Lender, the Agent or the Issuing Bank held a Note and was the
original obligee thereon, in the amount of such participation.

8.3Agreement of Applicable Lenders

.  Upon any occasion requiring or permitting an approval, consent, waiver,
election or other action on the part of the Applicable Lenders, action shall be
taken by the Agent for and on behalf or for the benefit of all Lenders upon the
direction of the Applicable Lenders, and any such action shall be binding on all
Lenders. No amendment, modification, consent, or waiver shall be effective
except in accordance with the provisions of Section 9.3.

Upon the occurrence of an Event of Default, the Agent shall take such action
with respect thereto as may be reasonably directed by the Applicable Lenders;
provided that unless and until the Agent shall have received such directions,
the Agent may (but shall not be obligated to) take such action as they shall
deem advisable in the best interests of the Lenders. In no event shall the Agent
be required to comply with any such directions to the extent that the Agent
believe that the Agent’s compliance with such directions would be unlawful.

8.4Liability of Agent.

(a)The Agent, when acting on behalf of the Lenders and the Issuing Bank, may
execute any of its respective duties under this Agreement by or through any of
its respective officers, agents and employees, and none of the Agent nor its
directors, officers, agents or employees shall be liable to the Lenders or the
Issuing Bank or any of them for any action taken or omitted to be taken in good
faith, or be responsible to the Lenders or the Issuing Bank or to any of them
for the consequences of any oversight or error of judgment, or for any loss,
except to the extent of any liability imposed by law by reason of the Agent’s
own gross negligence or

175

--------------------------------------------------------------------------------

 

willful misconduct. The Agent and their respective directors, officers, agents
and employees shall in no event be liable to the Lenders or the Issuing Bank or
to any of them for any action taken or omitted to be taken by them pursuant to
instructions received by them from the Applicable Lenders or in reliance upon
the advice of counsel selected by it. Without limiting the foregoing, none of
the Agent, nor any of its directors, officers, employees, or agents (A) shall be
responsible to any Lender or the Issuing Bank for the due execution, validity,
genuineness, effectiveness, sufficiency, or enforceability of, or for any
recital, statement, warranty or representation in, this Agreement, any Loan
Document or any related agreement, document or order, or (B) shall be required
to ascertain or to make any inquiry concerning the performance or observance by
any Borrower of any of the terms, conditions, covenants, or agreements of this
Agreement or any of the Loan Documents, or (C) shall be responsible to any
Lender or the Issuing Bank for the state or condition of any properties of the
Borrowers or any other obligor hereunder constituting Collateral for the
Obligations of the Borrowers hereunder, or any information contained in the
books or records of the Borrowers; or (D) shall be responsible to any Lender or
the Issuing Bank for the validity, enforceability, collectibility, effectiveness
or genuineness of this Agreement or any other Loan Document or any other
certificate, document or instrument furnished in connection therewith; or (E)
shall be responsible to any Lender or the Issuing Bank for the validity,
priority or perfection of any lien securing or purporting to secure the
Obligations or the value or sufficiency of any of the Collateral.

(b)The Agent may execute any of their duties under this Agreement or any other
Loan Document by or through their agents or attorneys-in-fact, and shall be
entitled to the advice of counsel concerning all matters pertaining to their
rights and duties hereunder or under the Loan Documents.  The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by them with reasonable care.

(c)None of the Agent nor any of its directors, officers, employees, or agents
shall have any responsibility to the Borrowers on account of the failure or
delay in performance or breach by any Lender (other than by the Agent in its
capacity as a Lender) or the Issuing Bank of any of their respective obligations
under this Agreement or the Notes or any of the Loan Documents or in connection
herewith or therewith.

(d)The Agent shall be entitled to rely, and shall be fully protected in relying,
upon any notice, consent, certificate, affidavit, or other document or writing
believed by them to be genuine and correct and to have been signed, sent or made
by the proper person or persons, and upon the advice and statements of legal
counsel (including, without, limitation, counsel to the Borrowers), independent
accountants and other experts selected by the Agent.  The Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless they shall first receive such advice or concurrence
of the Applicable Lenders as they deem appropriate or they shall first be
indemnified to their satisfaction by the Lenders against any and all liability
and expense which may be incurred by them by reason of the taking or failing to
take any such action.

8.5Notice of Default

.  The Agent shall not be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default unless the Agent has actual knowledge of the
same or has received notice from a Lender or the Lead Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  

176

--------------------------------------------------------------------------------

 

In the event that the Agent obtains such actual knowledge or receive such a
notice, the Agent shall give prompt notice thereof to each of the Lenders.  The
Agent shall take such action with respect to such Default or Event of Default as
shall be reasonably directed by the Required Lenders.  Unless and until the
Agent shall have received such direction, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to any such Default or Event of Default as it shall deem advisable in the best
interest of the Lenders.

8.6Lenders’ Credit Decisions

.  Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender, and based on the financial statements prepared by
the Borrowers and such other documents and information as it has deemed
appropriate, made its own credit analysis and investigation into the business,
assets, operations, property, and financial and other condition of the Borrowers
and has made its own decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in determining whether or not conditions precedent to
closing any Loan hereunder have been satisfied and in taking or not taking any
action under this Agreement and the other Loan Documents.

8.7Reimbursement and Indemnification

.  Each Lender agrees (i) to reimburse (x) the Agent for such Lender’s
Commitment Percentage of any expenses and fees incurred by the Agent for the
benefit of the Lenders or the Issuing Bank under this Agreement, the Notes and
any of the Loan Documents, including, without limitation, counsel fees and
compensation of agents and employees paid for services rendered on behalf of the
Lenders or the Issuing Bank, and any other expense incurred in connection with
the operations or enforcement thereof not reimbursed by the Borrowers and (y)
the Agent for such Lender’s Commitment Percentage of any expenses of the Agent
incurred for the benefit of the Lenders or the Issuing Bank that the Borrowers
have agreed to reimburse pursuant to Section 9.4 and have failed to so reimburse
and (ii) to indemnify and hold harmless the Agent and any of its directors,
officers, employees, or agents, on demand, in the amount of such Lender’s
Commitment Percentage, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against it or any of them in any way relating to or arising out
of this Agreement, the Notes or any of the Loan Documents or any action taken or
omitted by it or any of them under this Agreement, the Notes or any of the Loan
Documents to the extent not reimbursed by the Borrowers (except such as shall
result from their respective gross negligence or willful misconduct).  The
provisions of this Section 8.7 shall survive the repayment of the Obligations
and the termination of the Commitments.

8.8Rights of Agent

.  It is understood and agreed that Bank of America shall have the same rights
and powers hereunder (including the right to give such instructions) as the
other Lenders and may exercise such rights and powers, as well as its rights and
powers under other agreements and instruments to which it is or may be party,
and engage in other transactions with the Borrowers, as though it were not the
Agent of the Lenders under this Agreement.  Without limiting the foregoing, the
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of commercial or investment banking, trust, advisory or other

177

--------------------------------------------------------------------------------

 

business with the Borrowers and their Subsidiaries and Affiliates as if it were
not the Agent hereunder.

8.9Notice of Transfer

.  The Agent may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Loans for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 9.6(b).

8.10Successor Agent

.  The Agent may resign at any time by giving fifteen (15) Business Days’
written notice thereof to the Lenders, the Issuing Bank and the Lead Borrower.
Upon any such resignation of the Agent, the Required Lenders shall have the
right to appoint a successor Agent, which so long as there is no Default or
Event of Default then in existence shall be reasonably satisfactory to the Lead
Borrower (whose consent shall not be unreasonably withheld or delayed). If no
successor Agent shall have been so appointed by the Required Lenders and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation, the retiring Agent may, on behalf of the Lenders and
the Issuing Bank, appoint a successor Agent which shall be a commercial bank (or
affiliate thereof) organized under the laws of the United States of America or
of any State thereof and having a combined capital and surplus of a least
$500,000,000 which, so long as there is no Default or Event of Default, shall be
reasonably satisfactory to the Lead Borrower (whose consent shall not be
unreasonably withheld or delayed). Upon the acceptance of any appointment as
Agent by a successor Agent, such successor Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Agent and the retiring Agent shall be discharged from its duties and obligations
under this Agreement. After any retiring Agent’s resignation hereunder as the
Agent, the provisions of this Section 8 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Agent under this
Agreement.

8.11Reports and Financial Statements

.  Promptly after receipt thereof from the Borrowers, the Agent shall remit to
each Lender copies of all financial statements required to be delivered by the
Borrowers hereunder (or by making such financial statements available to the
Lenders electronically), all Borrowing Base Certificates and all commercial
finance examinations and appraisals of the Collateral received by the Agent.

8.12Agent May File Proofs of Claim

.  In case of the pendency of any proceeding under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or any other judicial proceeding relative to any Credit Party, the Agent
(irrespective of whether the principal of any Loan or Letter of Credit
Outstandings shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Agent shall have made any demand on
the Credit Parties) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Outstandings and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank, the Agent and the other Secured Parties (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank, the Agent, such Secured Parties and their respective

178

--------------------------------------------------------------------------------

 

agents and counsel and all other amounts due the Lenders, the Issuing Bank, the
Agent and such Secured Parties) allowed in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Issuing Bank and each other Secured Party to make such payments
to the Agent and, if the Agent shall consent to the making of such payments
directly to the Lenders, the Issuing Bank, and the other Secured Parties, to pay
to the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under this Agreement.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender, the Issuing Bank or any
other Secured Party any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender, the Issuing
Bank or any other Secured Party or to authorize the Agent to vote in respect of
the claim of any Lender, the Issuing Bank or any other Secured Party in any such
proceeding.

8.13Defaulting Lenders.  

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
9.3.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 7 or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
9.10 shall be applied at such time or times as may be determined by the Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Agent hereunder; second, to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to the Issuing Bank, the Swingline Lender, the
Canadian Swingline Lender or the UK Swingline Lender hereunder; third, to Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender; fourth, as the Lead Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent; fifth, if so determined by the
Agent and the Lead Borrower, to be held in a deposit account and released pro
rata in order to (x) satisfy

179

--------------------------------------------------------------------------------

 

such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement and (y) Cash Collateralize the Issuing Bank’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank, the Swingline Lender, the
Canadian Swingline Lender or the UK Swingline Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, the Issuing Bank,
the Swingline Lender, the Canadian Swingline Lender or the UK Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or Letters of
Credit in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or Letters of Credit owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit, Swingline Loans, the Canadian Swingline
Loans and UK Swingline Loans are held by the applicable Lenders pro rata in
accordance with the applicable Commitments hereunder without giving effect to
Section 8.13(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section
8.13(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.12 for any period during which that Lender is a Defaulting Lender (and
the Borrowers shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Commitment Percentage of the stated amount of Letters of Credit
which it has Cash Collateralized.

 

(C)With respect to any fee payable under Section 2.12 or any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrowers shall (x) pay to each

180

--------------------------------------------------------------------------------

 

Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit, Swingline Loans, Canadian Swingline Loans or UK Swingline
Loans that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the Issuing Bank, Swingline Lender, Canadian Swingline
Lender and UK Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s, Swingline Lender’s, Canadian Swingline Lender’s or UK Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

(iv)Reallocation of Commitment Percentages to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in Letters of Credit,
Swingline Loans, Canadian Swingline Loans and UK Swingline Loans shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Commitment Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in Section
4.2 are satisfied at the time of such reallocation (and, unless the Borrowers
shall have otherwise notified the Agent at such time, the Borrowers shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate outstanding
amount of Credit Extensions of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment.  No reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v)Cash Collateral, Repayment of Swingline Loans, Canadian Swingline Loans and
UK Swingline Loans.  If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to them hereunder or under Applicable
Law, (x) first, prepay Swingline Loans, Canadian Swingline Loans or UK Swingline
Loans, as applicable, in an amount equal to the Swingline Lender’s, Canadian
Swingline Lender’s or UK Swingline Lender’s, as applicable, Fronting Exposure
and (y) second, Cash Collateralize the Issuing Bank’s Fronting Exposure.

(b)Defaulting Lender Cure.  If the Lead Borrower (so long as no Event of Default
exists), the Agent, the Swingline Lender, the Canadian Swingline Lender, the UK
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit, Swingline Loans, Canadian
Swingline Loans and UK Swingline Loans to be held on a

181

--------------------------------------------------------------------------------

 

pro rata basis by the Lenders in accordance with their Commitment Percentages
(without giving effect to Section 8.13(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

8.14Agency for Perfection.

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agent and the Lenders, in assets which,
in accordance with Article 9 of the UCC, the PPSA or any other Applicable Law of
the United States or any other jurisdiction can be perfected only by possession
or control.  Should any Lender (other than the Agent) obtain possession or
control of any such Collateral, such Lender shall notify the Agent thereof, and,
promptly upon the Agent’s request therefor shall deliver such Collateral to the
Agent or otherwise deal with such Collateral in accordance with the Agent’s
instructions.

8.15Risk Participation.

(a)Upon the earlier of Substantial Liquidation or the Determination Date, if all
Canadian Liabilities have not been repaid in full (other than the Other Canadian
Liabilities of the Canadian Borrower and its Subsidiaries), then the other
Lenders shall purchase (by way of a participation) from the Canadian Lenders (on
the date of Substantial Liquidation or the Determination Date, as applicable)
such portion of the Canadian Liabilities (other than Other Canadian Liabilities
relating to the Canadian Borrower and its Subsidiaries) so that each Lender
shall, after giving effect to any such purchases, hold its Liquidation
Percentage of all outstanding Canadian Liabilities and all other Obligations.

(b)Upon the earlier of Substantial Liquidation or the Determination Date, if all
UK Liabilities have not been repaid in full (other than the Other UK
Liabilities), then the other Lenders shall purchase from the UK Lenders (on the
date of Substantial Liquidation or the Determination Date, as applicable) such
portion of the UK Liabilities (other than the Other UK Liabilities) so that each
Lender shall, after giving effect to any such purchases, hold its Liquidation
Percentage of all outstanding UK Liabilities and all other Obligations.

(c)Upon the earlier of Substantial Liquidation or the Determination Date, if all
Obligations of the Domestic Borrowers (excluding those Obligations relating to
the Canadian Liabilities, UK Liabilities or the Other Domestic Liabilities of
the Domestic Borrowers) have not been repaid in full, then the other Lenders
shall purchase from the Domestic Lenders (on the date of Substantial Liquidation
or the Determination Date, as applicable) such portion of such Obligations so
that each Lender shall, after giving effect to any such purchases, hold its
Liquidation Percentage of all outstanding Obligations of the Domestic Borrowers
and the Canadian Liabilities and UK Liabilities.

(d)All purchases of Obligations under this Section 8.15 shall be at par, for
cash, with no premium, discount or reduction.

182

--------------------------------------------------------------------------------

 

(e)No Lender shall be responsible for any default of any other Lender in respect
of any other Lender’s obligations under this Section 8.15, nor shall the
obligations of any Lender hereunder be increased as a result of such default of
any other Lender.  Each Lender shall be obligated to the extent provided herein
regardless of the failure of any other Lender to fulfill its obligations
hereunder.

(f)Each Lender shall execute such instruments, documents and agreements and do
such other actions as may be necessary or proper in order to carry out more
fully the provisions and purposes of this Section 8.15 and the purchase of
Obligations or the Canadian Liabilities or UK Liabilities, as applicable, as
provided herein.

(g)The obligations of each Lender under this Section 8.15 are irrevocable and
unconditional and shall not be subject to any qualification or exception
whatsoever including, without limitation, lack of validity or enforceability of
this Agreement or any of the Loan Documents or the existence of any claim,
setoff, defense or other right which any Credit Party may have at any time
against any of the Lenders.

No fees required to be paid on any assignment pursuant to Section 9.6(b) of this
Agreement shall be payable in connection with any assignment under this Section
8.15.

8.16ERISA Representations

.  

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agent, the Lead Arranger, and each other Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the

183

--------------------------------------------------------------------------------

 

Letters of Credit, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Agent, in its sole discretion, and such Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent,
the Lead Arranger, and each other Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that:

(i) none of the Agent, the Lead Arranger, or any other Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto),

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is

184

--------------------------------------------------------------------------------

 

responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)no fee or other compensation is being paid directly to the Agent, MLPFS, the
Lead Arranger, or any other Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

(c) The Agent, the Lead Arranger and each other Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

8.17Co-Syndication Agents and Documentation Agent

.  Neither the Co-Syndication Agents, Documentation Agent, nor the Arrangers in
their capacity as such, shall have any obligation, responsibility or required
performance hereunder and shall not become liable in any manner to any party
hereto.  No party shall have any obligation or liability, or owe any
performance, hereunder, to the Co-Syndication Agents or Documentation Agent,
each in their capacity as such.

8.18Appointment of Agent as Security Trustee for UK Security Agreements.

For the purposes of any Liens or Collateral created under the UK Security
Agreements, the following additional provisions shall apply, in addition to the
provisions set out elsewhere in this Section 8 or otherwise hereunder.

(a)In this Section 8.18, the following expressions have the following meanings:

“Appointee” means any receiver, administrator or other insolvency officer
appointed in respect of any Credit Party or its assets.

“Charged Property” means the assets of the Credit Parties subject to a security
interest under the UK Security Agreements.

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Agent (in its capacity as security trustee).

185

--------------------------------------------------------------------------------

 

“UK Security Agreements” means each security document executed by any Credit
Party and governed by English law in favour of the Agent, and which, as of the
Effective Date, shall not include any security documents.

(b)The Secured Parties appoint the Agent to hold the security interests
constituted by the UK Security Agreements on trust for the Secured Parties on
the terms of the Loan Documents and the Agent accepts that appointment.

(c)The Agent, its subsidiaries and associated companies may each retain for its
own account and benefit any fee, remuneration and profits paid to it in
connection with (i) its activities under the Loan Documents; and (ii) its
engagement in any kind of banking or other business with any Credit Party.

(d)Nothing in this Agreement constitutes the Agent as a trustee or fiduciary of,
nor shall the Agent have any duty or responsibility to, any Credit Party.

(e)The Agent shall have no duties or obligations to any other Person except for
those which are expressly specified in the Loan Documents or mandatorily
required by Applicable Law.

(f)The Agent may appoint one or more Delegates on such terms (which may include
the power to sub-delegate) and subject to such conditions as it thinks fit, to
exercise and perform all or any of the duties, rights, powers and discretions
vested in it by the UK Security Agreements and shall not be obliged to supervise
any Delegate or be responsible to any person for any loss incurred by reason of
any act, omission, misconduct or default on the part of any Delegate.

(g)The Agent may (whether for the purpose of complying with any law or
regulation of any overseas jurisdiction, or for any other reason) appoint (and
subsequently remove) any person to act jointly with the Agent either as a
separate trustee or as a co-trustee on such terms and subject to such conditions
as the Agent thinks fit and with such of the duties, rights, powers and
discretions vested in the Agent by the UK Security Agreements as may be
conferred by the instrument of appointment of that person.

(h)The Agent shall notify the Lenders of the appointment of each Appointee
(other than a Delegate).

(i)The Agent may pay reasonable remuneration to any Delegate or Appointee,
together with any costs and expenses (including legal fees) reasonably incurred
by the Delegate or Appointee in connection with its appointment.  All such
remuneration, costs and expenses shall be treated, for the purposes of this
Agreement, as paid or incurred by the Agent.

(j)Each Delegate and each Appointee shall have every benefit, right, power and
discretion and the benefit of every exculpation (together “Rights”) of the Agent
(in its capacity as security trustee) under the UK Security Agreements, and each
reference to the Agent (where the context requires that such reference is to the
Agent in its capacity as security trustee) in the provisions of the UK Security
Agreements which confer Rights shall be deemed to include a reference to each
Delegate and each Appointee.

186

--------------------------------------------------------------------------------

 

(k)Each Secured Party confirms its approval of the UK Security Agreements and
authorizes and instructs the Agent: (i) to execute and deliver the UK Security
Agreements; (ii) to exercise the rights, powers and discretions given to the
Agent (in its capacity as security trustee) under or in connection with the UK
Security Agreements together with any other incidental rights, powers and
discretions; and (iii) to give any authorizations and confirmations to be given
by the Agent (in its capacity as security trustee) on behalf of the Secured
Parties under the UK Security Agreements.

(l)The Agent may accept without inquiry the title (if any) which any person may
have to the Charged Property.

(m)Each other Secured Party confirms that it does not wish to be registered as a
joint proprietor of any security interest constituted by a UK Security Agreement
and accordingly authorizes: (a) the Agent to hold such security interest in its
sole name (or in the name of any Delegate) as trustee for the Secured Parties;
and (b) the Land Registry (or other relevant registry) to register the Agent (or
any Delegate or Appointee) as a sole proprietor of such security interest.

(n)Except to the extent that a UK Security Agreement otherwise requires, any
moneys which the Agent receives under or pursuant to a UK Security Agreement may
be: (a) invested in any investments which the Agent selects and which are
authorized by Applicable Law or (b) placed on deposit at any bank or institution
(including the Agent) on terms that the Agent thinks fit, in each case in the
name or under the control of the Agent, and the Agent shall hold those moneys,
together with any accrued income (net of any applicable Tax) to the order of the
Lenders, and shall pay them to the Lenders on demand.

(o)On a disposal of any of the Charged Property which is permitted under the
Loan Documents, the Agent shall (at the cost of the Credit Parties) execute any
release of the UK Security Agreements or other claim over that Charged Property
and issue any certificates of non-crystallisation of floating charges that may
be required or take any other action that the Agent considers desirable.

(p)The Agent shall not be liable for:

(i)any defect in or failure of the title (if any) which any person may have to
any assets over which security is intended to be created by a UK Security
Agreement;

(ii)any loss resulting from the investment or deposit at any bank of moneys
which it invests or deposits in a manner permitted by a UK Security Agreement;

(iii)the exercise of, or the failure to exercise, any right, power or discretion
given to it by or in connection with any Loan Document or any other agreement,
arrangement or document entered into, or executed in anticipation of, under or
in connection with, any Loan Document; or

(iv)any shortfall which arises on enforcing a UK Security Agreement.

187

--------------------------------------------------------------------------------

 

(q)The Agent shall not be obligated to:

(i)obtain any authorization or environmental permit in respect of any of the
Charged Property or a UK Security Agreement;

(ii)hold in its own possession a UK Security Agreement, title deed or other
document relating to the Charged Property or a UK Security Agreement;

(iii)perfect, protect, register, make any filing or give any notice in respect
of a UK Security Agreement (or the order of ranking of a UK Security Agreement),
unless that failure arises directly from its own gross negligence or wilful
misconduct; or

(iv)require any further assurances in relation to a UK Security Agreement.

(r)In respect of any UK Security Agreement, the Agent shall not be obligated to:
(i) insure, or require any other person to insure, the Charged Property; or (ii)
make any enquiry or conduct any investigation into the legality, validity,
effectiveness, adequacy or enforceability of any insurance existing over such
Charged Property.

(s)In respect of any UK Security Agreement, the Agent shall not have any
obligation or duty to any person for any loss suffered as a result of: (i) the
lack or inadequacy of any insurance; or (ii) the failure of the Agent to notify
the insurers of any material fact relating to the risk assumed by them, or of
any other information of any kind, unless Required Revolving Lenders have
requested it to do so in writing and the Agent has failed to do so within
fourteen (14) days after receipt of that request.

(t)Every appointment of a successor Agent under a UK Security Agreement shall be
by deed.

(u)Section 1 of the Trustee Act 2000 (UK) shall not apply to the duty of the
Agent in relation to the trusts constituted by this Agreement.

(v)In the case of any conflict between the provisions of this Agreement and
those of the Trustee Act 1925 (UK) or the Trustee Act 2000 (UK), the provisions
of this Agreement shall prevail to the extent allowed by law, and shall
constitute a restriction or exclusion for the purposes of the Trustee Act 2000
(UK).

(w)The perpetuity period under the rule against perpetuities if applicable to
this Agreement and any UK Security Agreement shall be 80 years from the date of
this Agreement.

9.MISCELLANEOUS.

9.1Notices

.  All notices and other communications provided for herein shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by telecopy, as follows:

188

--------------------------------------------------------------------------------

 

(a)if to any Borrower, to it at Genesco Inc., Genesco Park, Suite 488, 1415
Murfreesboro Road, P.O. Box 731, Nashville, TN 37202-0731 Attention: Matthew N.
Johnson, Treasurer (Telecopy No. (615) 367-8179), with a copy to Bass, Berry &
Sims PLC, 315 Deaderick Street, Suite 2700, Nashville, TN 37238, Attention:
Cynthia N. Sellers (Telecopy No. (615) 742-0409);

(b)if to the Agent, to Bank of America, N.A., 100 Federal Street, Boston,
Massachusetts 02110, Attention of Matthew Potter (Telecopy No. (617) 434-4313),
with a copy to Morgan, Lewis & Bockius LLP, One Federal Street, Boston,
Massachusetts 02110, Attention: Marjorie S. Crider, Esquire (Telecopy No. (617)
341-7701);

(c)if to any other Lender, to it at its address (or telecopy number) specified
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

Notices and other communications to the Agent, the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender or
the Issuing Bank pursuant to Section 2 if such Lender or the Issuing Bank, as
applicable, has notified the Agent that it is incapable of receiving notices
under such Section by electronic communication.  The Agent or the Lead Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  

Without limiting the foregoing, such notices and other communications shall be
deemed to have been delivered when the Lead Borrower provides notice to the
Agent by e-mail that such materials are posted on the website of the SEC at
www.sec.gov or on another website accessible to the Agent.  The Borrowers agree
that the Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the Borrowers
or any of their Subsidiaries or any other materials or matters relating to this
Agreement or any of the transactions contemplated hereby, available to the
Lenders by posting such notices on Intralinks or a substantially similar
electronic system.  

9.2The Platform

.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH

189

--------------------------------------------------------------------------------

 

THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Credit Party, any Lender, the Issuing Bank or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Credit Parties’ or the Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of the Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Credit Party,
any Lender, the Issuing Bank or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

9.3Waivers; Amendments.

(a)Subject to Section 2.29, no failure or delay by the Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by Borrower therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b)Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the Agent and
the Borrowers that are parties thereto, in each case with the consent of the
Required Lenders, provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or L/C Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or L/C Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of the
Commitments or the Maturity Date, without the written consent of each Lender
affected thereby, (iv) change Sections 2.18, 2.21,  2.22, 7.4, 7.5 or Section
5.4 of the Security Agreement, without the written consent of each Lender, (v)
change any of the provisions of this Section 9.3 or the definition of the term
“Required Lenders”, “Required Revolving Lenders”, “Required Supermajority
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any

190

--------------------------------------------------------------------------------

 

determination or grant any consent thereunder, without the written consent of
each Lender, (vi) except in connection with any transaction permitted hereunder
or under any other Loan Document, release, or limit the liability of, any
Borrower or any Guarantor without the written consent of each Lender, (vii)
except for sales described in Section 6.5 or as set forth in Section 9.17(c) or
as permitted in the Security Documents, release all or substantially all of the
Collateral from the Liens of the Security Documents, without the written consent
of each Lender, (viii) change the advance rates contained in the definitions of
“Canadian Borrowing Base”, “FILO Borrowing Base” or “Domestic Borrowing Base” if
as a result thereof the amounts available to be borrowed by the Borrowers would
be increased, without the written consent of each Lender, (ix) increase the
Permitted Overadvance, without the written consent of each Revolving Lender, (x)
subordinate the Obligations hereunder, or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the prior written consent of each Lender, (xi) except as provided in
clause (viii) hereof, change the definitions of “Canadian Borrowing Base”,
“Domestic Borrowing Base”, “FILO Borrowing Base” or “Combined Borrowing Base” or
any component definition thereof if as a result thereof the amounts available to
be borrowed by the Borrowers would be increased, without the written consent of
the Required Supermajority Lenders provided that the foregoing shall not limit
the discretion of the Agent to change, establish or eliminate any Reserves, or
(xii) change Section 5.9(b) to reduce the number of appraisals and commercial
finance examinations permitted thereby, without the written consent of each
Lender, and provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Agent or the Issuing Bank without
the prior written consent of the Agent or the Issuing Bank, as the case may be.

(c)Notwithstanding anything to the contrary contained in this Section 9.3, in
the event that the Borrowers request that this Agreement or any other Loan
Document be modified, amended or waived in a manner which would require the
consent of the Lenders pursuant to Section 9.3(b) and such amendment is approved
by the Required Lenders, but not by the requisite percentage of the Lenders, the
Borrowers and the Required Lenders shall be permitted to amend this Agreement
without the consent of the Lender or Lenders which did not agree to the
modification or amendment requested by the Borrowers (such Lender or Lenders,
collectively the “Minority Lenders”) to provide for (w) the termination of the
Commitment of each of the Minority Lenders, (x) the addition to this Agreement
of one or more other financial institutions, or an increase in the Commitment of
one or more of the Required Lenders, so that the aggregate Commitments after
giving effect to such amendment shall be in the same amount as the aggregate
Commitments immediately before giving effect to such amendment, (y) if any Loans
are outstanding at the time of such amendment, the making of such additional
Loans by such new or increasing Lender or Lenders, as the case may be, as may be
necessary to repay in full the outstanding Loans (including principal, interest,
and fees) of the Minority Lenders immediately before giving effect to such
amendment and (z) such other modifications to this Agreement or the Loan
Documents as may be appropriate and incidental to the foregoing.

(d)Notwithstanding anything to the contrary contained in this Section 9.3, in
the event that the Lead Borrower and the UK Borrower request that this Agreement
or any other Loan Document be amended to add a UK Borrowing Base and include the
UK Borrowing Base in the Combined Borrowing Base, which would require the
approval of the UK Lenders pursuant to Section 2.30(c) and such amendment is not
approved by all of the UK Lenders, the Borrowers and the consenting UK Lenders
shall be permitted to amend this Agreement without the consent

191

--------------------------------------------------------------------------------

 

of the UK Lender or UK Lenders which did not agree to the amendment requested by
the Borrowers or any Defaulting Lender (such UK Lender, UK Lenders, Defaulting
Lender or Defaulting Lenders, collectively the “UK Minority Lenders”) to provide
for (w) the termination of the UK Commitment of each of the UK Minority Lenders,
(x) an increase in the UK Commitment of one or more of the other Lenders, so
that the aggregate UK Commitments after giving effect to such amendment shall be
in the same amount as the aggregate UK Commitments immediately before giving
effect to such amendment, (y) if any UK Loans are outstanding at the time of
such amendment, the making of such additional UK Loans by such increasing UK
Lender or UK Lenders, as may be necessary to repay in full the outstanding UK
Loans (including principal, interest, and fees) of the UK Minority Lenders
immediately before giving effect to such amendment and (z) such other
modifications to this Agreement or the Loan Documents as may be appropriate and
incidental to the foregoing.

(e)No notice to or demand on any Borrower shall entitle any Borrower to any
other or further notice or demand in the same, similar or other
circumstances.  Each holder of a Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not a
Note shall have been marked to indicate such amendment, modification, waiver or
consent and any consent by a Lender, or any holder of a Note, shall bind any
Person subsequently acquiring a Note, whether or not a Note is so marked. No
amendment to this Agreement shall be effective against the Borrowers unless
signed by the Borrowers.

(f)Notwithstanding any provision herein to the contrary, this Agreement may be
amended to increase the Revolving Commitments in accordance with the terms of
Section 2.1(c), and (d) hereof with the written consent of the Agent, the
Borrowers and the applicable Revolving Lenders participating in such increase,
without the consent or signature of any other Lender hereunder.

(g)Notwithstanding anything to the contrary in this Agreement, this Agreement
may be amended as set forth in Sections 2.29 and 2.30.

9.4Expenses; Indemnity; Damage Waiver.

(a)Except as otherwise limited herein, the Borrowers shall jointly and severally
pay (i) all reasonable out-of-pocket expenses incurred by the Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Agent, outside consultants for each of them, appraisers, and for
commercial finance examinations, in connection with the arrangement of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all reasonable
out-of-pocket expenses incurred by the Agent, the Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of any counsel and any
outside consultants for the Agent, the Issuing Bank or any Lender, for
appraisers, commercial finance examinations, and environmental site assessments,
in connection with the enforcement or protection of its rights in connection
with the Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit

192

--------------------------------------------------------------------------------

 

issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit; provided that the Lenders who are not the Agent or the Issuing Bank
shall be entitled to reimbursement for no more than one counsel representing all
such Lenders (absent a conflict of interest in which case the Lenders may engage
and be reimbursed for such additional counsel as are required in connection with
such conflict).

(b)The Borrowers shall jointly and severally indemnify the Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the transactions contemplated by
the Loan Documents or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property currently or formerly
owned or operated by any Borrower or any other Credit Party, or any
Environmental Liability related in any way to Borrower or any other Credit
Party, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether brought by any Credit Party
or any other Person, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any Affiliate
of such Indemnitee (or of any officer, director, employee, advisor or agent of
such Indemnitee or any such Indemnitee’s Affiliates).  In connection with any
indemnified claim hereunder, the Indemnitee shall be entitled to select its own
counsel and the Borrowers shall promptly pay the reasonable fees and expenses of
such counsel.  This Section 9.4(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, liabilities and related
expenses arising from any non-Tax claim.

(c)To the extent that any Borrower fails to pay any amount required to be paid
by it to the Agent or the Issuing Bank under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Agent or the Issuing Bank,
as the case may be, such Lender’s Commitment Percentage of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent or the Issuing Bank.

(d)To the extent permitted by Applicable Law, no party hereto shall assert, and
each party hereby waives, any claim against any Borrower or Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or

193

--------------------------------------------------------------------------------

 

instrument contemplated hereby, the transactions contemplated by the Loan
Documents, any Loan or Letter of Credit or the use of the proceeds thereof.

(e)All amounts due under this Section shall be payable promptly after written
demand therefor.

9.5Designation of Lead Borrower as Borrowers’ Agent.

(a)Each Domestic Borrower hereby irrevocably designates and appoints the Lead
Borrower as that Domestic Borrower’s agent to obtain Loans and Letters of Credit
hereunder, the proceeds of which shall be available to each Domestic Borrower
for those uses as those set forth herein. As the disclosed principal for its
agent, each Domestic Borrower shall be obligated to the Agent and each Lender on
account of Loans so made and Letters of Credit so issued hereunder as if made
directly by the Lenders to that Domestic Borrower, notwithstanding the manner by
which such Loans and Letters of Credit are recorded on the books and records of
the Lead Borrower and of any Domestic Borrower.

(b)Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes, guarantees, and agrees to discharge all Obligations of all other
Borrowers as if the Borrower so assuming and guarantying were each other
Borrower; provided that the Canadian Borrower and the UK Borrower shall be
liable only for the Canadian Liabilities and the UK Liabilities.

(c)The Lead Borrower shall act as a conduit for each Domestic Borrower
(including itself, as a “Domestic Borrower”) on whose behalf the Lead Borrower
has requested a Loan. The Lead Borrower shall cause the transfer of the proceeds
of each Loan to the (those) Domestic Borrower(s) on whose behalf such Loan was
obtained. Neither the Agent nor any Lender shall have any obligation to see to
the application of such proceeds.

(d)Each of the Borrowers shall remain jointly and severally liable to the Agent
and the Lenders for the payment and performance of all Obligations (which
payment and performance shall continue to be secured by all Collateral granted
by each of the Borrowers) notwithstanding any determination by the Agent to
cease making Loans or causing Letters of Credit to be issued to or for the
benefit of any Borrower; provided that the Canadian Borrower and the UK Borrower
shall be liable only for the Canadian Liabilities and the UK Liabilities and the
Collateral granted by the Canadian Borrower and, if applicable, the UK Borrower,
shall secure only the Canadian Liabilities and the UK Liabilities.

(e)The authority of the Lead Borrower to request Loans on behalf of, and to
bind, the Domestic Borrowers, shall continue unless and until the Agent acts as
provided in subparagraph (c), above, or the Agent actually receives

(i)written notice of: (i) the termination of such authority, and (ii) the
subsequent appointment of a successor Lead Borrower, which notice is signed by
the respective Presidents of each Domestic Borrower (other than the President of

194

--------------------------------------------------------------------------------

 

the Lead Borrower being replaced) then eligible for borrowing under this
Agreement; and

(ii)written notice from such successive Lead Borrower (i) accepting such
appointment; (ii) acknowledging that such removal and appointment has been
effected by the respective Presidents of such Domestic Borrowers eligible for
borrowing under this Agreement; and (iii) acknowledging that from and after the
date of such appointment, the newly appointed Lead Borrower shall be bound by
the terms hereof, and that as used herein, the term “Lead Borrower” shall mean
and include the newly appointed Lead Borrower.

9.6Successors and Assigns.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any such attempted assignment or transfer without such consent shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent, the Issuing Bank
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it), provided that (i) except
in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund, each of the Lead Borrower (but only if no Event of Default then
exists), the Agent and the Issuing Bank must give their prior written consent to
such assignment (which consent shall not be unreasonably withheld or delayed),
(ii) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Agent) shall not be less than $5,000,000 unless the Agent otherwise
consents, (iii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations, (iv)
the parties to each assignment shall execute and deliver to the Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500.  The assignee, if it shall not be a Lender, shall deliver to the Agent
an Administrative Questionnaire. Subject to acceptance and recording thereof
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Assignment and Acceptance the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning

195

--------------------------------------------------------------------------------

 

Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Section
9.4). Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

(c)The Agent, acting for this purpose as a non-fiduciary agent of the Borrowers,
shall maintain at the Agent’s Office a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and L/C
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error and the Borrowers, the Agent, the Issuing Bank and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Lead Borrower, the Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d)Upon its receipt of a duly completed Assignment and Acceptance executed by an
assigning Lender and an assignee, the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(e)Any Lender may, without the consent of the Borrowers, the Agent, and the
Issuing Bank, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it), provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Agent, the Issuing Bank and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation in the Commitments, the Loans and the
Letters of Credit Outstandings shall provide that such Lender shall retain the
sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents, provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.3(b) that affects such Participant.
Subject to paragraph (f) of this Section and Section 2.28, the Borrowers agree
that each Participant shall be entitled to the benefits (and subject to the
obligations) of Sections 2.23, 2.25, and 2.26 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.10 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.25(c) as though it were a
Lender.

196

--------------------------------------------------------------------------------

 

(f)A Participant shall not be entitled to receive any greater payment under
Section 2.23 or 2.26 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Lead Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.26 unless (i) the Lead
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Sections
2.26(e) and 2.26(k) as though it were a Lender required to comply with that
Section and (ii) such Participant is eligible for exemption from the withholding
tax referred to therein, following compliance with Section 2.26(e) and
2.26(k).  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.

(g)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

9.7Survival

.  All covenants, agreements, representations and warranties made by the
Borrowers in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agent, the Issuing Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.23, 2.26, and 9.4 and Section 8 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

197

--------------------------------------------------------------------------------

 

9.8Counterparts; Integration; Effectiveness

.  This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.1, this Agreement shall become effective
when it shall have been executed by the Agent and the Lenders and when the Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

9.9Severability

.  Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

9.10Right of Setoff

.  If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrowers against any of and all the
obligations of the Borrowers now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured and
regardless of the adequacy of the Collateral. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender may have.

9.11Governing Law; Jurisdiction; Consent to Service of Process.

(a)THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b)The Borrowers agree that any suit for the enforcement of this Agreement or
any other Loan Document may be brought in any court of the State of New York
sitting in the Borough of Manhattan or any federal court sitting therein as the
Agent may elect in its sole discretion and consent to the non-exclusive
jurisdiction of such courts.  The Borrowers hereby waive any objection which
they may now or hereafter have to the venue of any such suit or any such court
or that such suit is brought in an inconvenient forum. The Borrowers agree that
any action commenced by any Borrower asserting any claim or counterclaim arising
under or in connection with this Agreement or any other Loan Document shall be
brought solely in a court of the State of New York sitting in the Borough of
Manhattan or any federal court sitting therein as the Agent may elect in its
sole discretion and consent to the exclusive jurisdiction of such courts with
respect to any such action.  Nothing in this agreement or in any other Loan

198

--------------------------------------------------------------------------------

 

Document shall affect any right that any Secured Party may otherwise have to
bring any action or proceeding relating to this agreement or any other Loan
Document against any Credit Party or its properties in the courts of any
jurisdiction.

(c)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.1. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

9.12WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

9.13Headings

.  Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

9.14Interest Rate Limitation

(a). Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts that are treated as interest on such Loan or otherwise regulated under
Applicable Law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with Applicable Law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

9.15Additional Waivers.

(a)The Obligations are joint and several obligations of each Borrower, provided
that the Canadian Credit Parties and the UK Credit Parties shall be liable only
for the Canadian Liabilities and the UK Liabilities.  To the fullest extent
permitted by Applicable Law, the obligations of Borrowers hereunder shall not be
affected by (i) the failure of the Agent or any

199

--------------------------------------------------------------------------------

 

other Secured Party to assert any claim or demand or to enforce or exercise any
right or remedy against any other Borrower under the provisions of this
Agreement, any other Loan Document or otherwise, (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, this Agreement, any other Loan Document, or any other agreement, with
respect to any other Borrower of the Obligations under this Agreement, or (iii)
the failure to perfect any security interest in, or the release of, any of the
security held by or on behalf of the Agent or any other Secured Party.

(b)To the fullest extent permitted by Applicable Law, the obligations of each
Borrower hereunder shall not be subject to any reduction, limitation, impairment
or termination for any reason (other than the payment in full in cash of the
Obligations), including any claim of waiver, release, surrender, alteration or
compromise of any of the Obligations, and shall not be subject to any defense or
set-off, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Obligations or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Borrower hereunder shall not be discharged or impaired or otherwise affected by
the failure of the Agent or any other Secured Party to assert any claim or
demand or to enforce any remedy under this Agreement, any other Loan Document or
any other agreement, by any waiver or modification of any provision of any
thereof, by any default, failure or delay, willful or otherwise, in the
performance of the Obligations, or by any other act or omission that may or
might in any manner or to any extent vary the risk of any Borrower or that would
otherwise operate as a discharge of any Borrower as a matter of law or equity
(other than the payment in full in cash of all the Obligations).

(c)To the fullest extent permitted by Applicable Law, each Borrower waives any
defense based on or arising out of any defense of any other Borrower or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Borrower, other than the
payment in full in cash of all the Obligations. The Agent and the other Secured
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Borrower, or exercise
any other right or remedy available to them against any other Borrower, without
affecting or impairing in any way the liability of any Borrower hereunder except
to the extent that all the Obligations have been paid in full in cash. Pursuant
to Applicable Law, each Borrower waives any defense arising out of any such
election even though such election operates, pursuant to Applicable Law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Borrower against any other Borrower, as the case may be, or
any security.

(d)Upon payment by any Borrower of any Obligations, all rights of such Borrower
against any other Borrower arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior payment in
full in cash of all the Obligations. In addition, any indebtedness of any
Borrower now or hereafter held by any other Borrower is hereby subordinated in
right of payment to the prior payment in full of the Obligations. Until the
Obligations are paid in full, none of the Borrowers will demand, sue for, or
otherwise attempt to collect any such indebtedness. If any amount shall
erroneously be paid to any Borrower on account of (a) such subrogation,
contribution, reimbursement, indemnity or similar right or (b)

200

--------------------------------------------------------------------------------

 

any such indebtedness of any Borrower, such amount shall be held in trust for
the benefit of the Secured Parties and shall forthwith be paid to the Agent to
be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.

9.16Confidentiality

.  Each of the Lenders agrees that it will use its best efforts not to disclose
without the prior consent of the Borrowers (other than to its employees,
auditors, counsel or other professional advisors, to Affiliates or to another
Lender if the Lender or such Lender’s holding or parent company in its sole
discretion determines that any such party should have access to such
information, which party shall be informed of the confidential nature thereof)
any information with respect to any Borrower which is furnished pursuant to this
Agreement provided that any Lender may disclose any such information (a) as has
become generally available to the public, (b) as may be required or appropriate
in any report, statement or testimony submitted to any municipal, state or
federal regulatory body having or claiming to have jurisdiction over such Lender
or to the Federal Reserve Board or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors, (c) as may be required or appropriate in response to any summons or
subpoena or in connection with any litigation, provided that if the Lender is
able to do so prior to complying with the summons or subpoena, such Lender shall
provide the Borrowers with prompt notice of such requested disclosure so that
the Borrowers may seek a protective order or other appropriate remedy (nothing
contained herein however shall result in such Lender’s non-compliance with
Applicable Law), (d) in order to comply with any law, order, regulation or
ruling applicable to such Lender, (e) in connection with the enforcement of
remedies under this Agreement and the other Loan Documents, and (f) to any
prospective transferee in connection with any contemplated transfer of any of
the Loans or Notes or any interest therein by such Lender provided that such
prospective transferee agrees to be bound by the provisions of this Section. The
Borrowers hereby agree that the failure of a Lender to comply with the
provisions of this Section 9.16 shall not relieve the Borrowers of any of their
obligations to such Lender under this Agreement and the other Loan Documents.

9.17Release of Collateral and Guaranty Obligations.

(a)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Lead Borrower in connection with any
disposition of property permitted by the Loan Documents, the Agent shall
(without notice to or vote or consent of any Lender, or any Affiliate of any
Lender that may be a party to any Hedging Agreement) take such actions as shall
be required to release its security interest in any Collateral being disposed of
in such disposition, and to release any guarantee obligations of a Person being
disposed of in such disposition, to the extent necessary to permit consummation
of such disposition in accordance with this Agreement and the other Loan
Documents; provided that the Lead Borrower shall have delivered to the Agent, at
least five (5) Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Collateral being disposed
of in such disposition and the terms of such disposition in reasonable detail,
together with a certification, in form and substance reasonably acceptable to
the Agent, by the Lead Borrower stating that such transaction is in compliance
with this Agreement and the other Loan Documents, together with copies of such
supporting documentation as the Agent may reasonably

201

--------------------------------------------------------------------------------

 

request, and the Agent otherwise has determined, in its Permitted Discretion,
that such transaction is in compliance with this Agreement and the other Loan
Documents.

(b)Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (excluding Obligations in respect of Hedging
Agreements but including any contingent or indemnity obligations that the Agent
reasonably believes are likely to arise or be asserted) have been indefeasibly
paid in full in cash, all Commitments have irrevocably terminated or expired and
no Letter of Credit shall be outstanding (or cash collateralized as provided
herein), upon request of the Lead Borrower, the Agent shall (without notice to
or vote or consent of any Lender, or any Affiliate of any Lender that is a party
to any Hedging Agreement) take such actions as shall be required to release its
security interest in all Collateral, and to release all guarantee obligations
provided for in any Loan Document. In connection with the termination of this
Agreement and the release and termination of the security interests in the
Collateral, the Agent may require such indemnities and collateral security as it
shall reasonably deem necessary or appropriate to protect the Secured Parties
against (x) loss on account of credits previously applied to the Obligations
that may subsequently be reversed or revoked, (y) any obligations that may
thereafter arise with respect Bank Products and Cash Management Services, and
(z) any contingent indemnification or expense reimbursement Obligations under
Section 9.4 hereof (i) for which a claim has been asserted or has arisen and,
(ii) if the Credit Parties are the subject of a proceeding under any Debtor
Relief Law, that the Agent reasonably believes are likely to arise or be
asserted thereafter.

(c)Notwithstanding anything to the contrary contained herein or any other Loan
Document, in connection with the FILO Collateral Release Conditions, the Agent
shall (at the cost of the Credit Parties) execute any release of the security
interest constituted under any Security Documents or other claim over that
Collateral, enter into necessary release, reassignment, and/or transfer
agreement necessary or desirable to perform that release, and issue any
certificates of non-crystallization of floating charges that may be required or
take any other action that the Agent considers desirable.

9.18Amendment and Restatement

.  Effective as of Effective Date, each Borrower hereby agrees to become a
borrower, debtor and obligor under, and to bind itself to, the Existing
Financing Agreements to which Borrowers are bound generally (in each case, as
modified and restated hereby), and, in such capacity, to assume and bind itself
to all Obligations of Borrowers thereunder (as modified and restated
hereby).  The terms, conditions, agreements, covenants, representations and
warranties set forth in and relating to the Existing Credit Agreement are hereby
amended, restated, replaced and superseded in their entirety by the terms,
conditions, agreements, covenants, representations and warranties set forth in
this Agreement.  This Agreement does not extinguish the obligations, including,
without limitation, obligations for the payment of money, outstanding under the
Existing Credit Agreement or discharge or release the obligations or the liens
or priority of any mortgage, pledge, security agreement or any other security
therefor, which shall continue, as modified and restated hereby, without
interruption and in full force and effect.  Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Existing Credit Agreement or instruments securing the same, which shall remain
in full force and effect, except in each case as amended, restated, replaced and
superseded hereby or by instruments executed in connection herewith.  Nothing
expressed or implied in this Agreement shall be construed as a release or other
discharge of any

202

--------------------------------------------------------------------------------

 

Borrower or guarantor from any of their obligations or liabilities under the
Existing Financing Agreements or any of the security agreements, pledge
agreements, mortgages, guaranties or other loan documents executed in connection
therewith, except in each case as amended, restated, replaced and superseded
hereby or by instruments executed in connection herewith.  Each Borrower hereby
confirms and agrees that (i) the Existing Credit Agreement and each Existing
Financing Agreement to which it is a party is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects, in each
case as amended, restated, replaced and superseded hereby or by instruments
executed in connection herewith, except that on and after the Effective Date all
references in any such Existing Financing Agreement to “the Agreement”,
“thereto”, “thereof” “thereunder” or words of like import referring to the
Existing Credit Agreement shall mean the Existing Credit Agreement as amended,
restated, replaced and superseded by this Agreement; and (ii) to the extent that
any such Existing Financing Agreement purports to assign or pledge to the Agent
for the benefit of the Lenders a security interest in or lien on, any collateral
as security for the Obligations of any Borrower from time to time existing in
respect of the Existing Credit Agreement, such pledge, assignment or grant of
the security interest or lien is hereby ratified and confirmed in all respects
in favor of Agent for the benefit of Lenders, which shall remain in full force
and effect, except as amended, restated, replaced and superseded hereby or by
instruments executed in connection herewith.  

9.19Commitments

.  Effective as of the Effective Date, the Agent shall reallocate the
Commitments and Loans of the Lenders hereunder and shall notify the Lenders of
any payment required to be made so that the Commitments and Loans of the Lenders
are in accordance with Schedule 1.1.  Upon receipt of such notice, each Lender
shall make the payments specified therein, if any.

9.20Judgment Currency

If, for the purposes of obtaining judgment in any court in any jurisdiction with
respect to this Agreement or any other Loan Document, it becomes necessary to
convert into a particular currency (the “Judgment Currency”) any amount due
under this Agreement or under any other Loan Document in any currency other than
the Judgment Currency (the “Currency Due”), then conversion shall be made at the
rate of exchange prevailing on the Business Day before the day on which judgment
is given.  For this purpose, “rate of exchange” means the rate at which the
applicable Agent is able, on the relevant date, to purchase the Currency Due
with the Judgment Currency in accordance with its normal practice for the
applicable currency conversion in the wholesale market.  In the event that there
is a change in the rate of exchange prevailing between the conversion date and
the date of actual payment of the amount due, the Credit Parties will pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of Currency Due which could have been purchased with the
amount of Judgment Currency stipulated in the judgment or judicial order at the
rate of exchange prevailing on the conversion date.  If the amount of the
Currency Due which the Agent is so able to purchase is less than the amount of
the Currency Due originally due to it, the applicable Credit Party shall
indemnify and save the Agent, the Issuing Bank and the Lenders harmless from and
against all loss or damage arising as a result of such deficiency.  This
indemnity shall constitute an obligation separate and independent from the other
obligations contained in this Agreement and the other Loan Documents, shall give
rise to a

203

--------------------------------------------------------------------------------

 

separate and independent cause of action, shall apply irrespective of any
indulgence granted by the Agent from time to time and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum in
respect of an amount due under this Agreement or any other Loan Document or
under any judgment or order.

9.21USA Patriot Act Notice

.  Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Credit Parties that pursuant to the requirements of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Title III of Pub. L. 107-56, signed into law
October 26, 2001) (the “Act”), it is required to obtain, verify and record
information that identifies the Credit Parties, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Agent, as applicable, to identify such Credit Party in accordance
with the Act.

9.22Foreign Asset Control Regulations

.  Neither of the advance of the Loans nor the use of the proceeds of any
thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as
amended) (the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Act).  Furthermore, none of
the Borrowers or their Affiliates (a) is or will become a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person” or in
any manner violative of any such order.

9.23Canadian Anti-Money Laundering Legislation.

(a)Each Credit Party acknowledges that, pursuant to the Proceeds of Crime Act
and other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” laws (collectively, including any guidelines or
orders thereunder, “AML Legislation”), the Lenders may be required to obtain,
verify and record information regarding the Credit Parties and their respective
directors, authorized signing officers, direct or indirect shareholders or other
Persons in control of the Credit Parties, and the transactions contemplated
hereby. Each Credit Party shall promptly provide all such information, including
supporting documentation and other evidence, as may be reasonably requested by
any Lender or any prospective assignee or participant of a Lender, the Issuing
Bank or the Agent, in order to comply with any applicable AML Legislation,
whether now or hereafter in existence.

(b)If the Agent has ascertained the identity of any Credit Party or any
authorized signatories of the Credit Parties for the purposes of applicable AML
Legislation, then the Agent:

204

--------------------------------------------------------------------------------

 

(i)shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Agent within the meaning of the applicable AML Legislation; and

(ii)shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Agent has no obligation to
ascertain the identity of the Credit Parties or any authorized signatories of
the Credit Parties on behalf of any Lender, or to confirm the completeness or
accuracy of any information it obtains from any Credit Party or any such
authorized signatory in doing so.

9.24No Advisory or Fiduciary Responsibility

.  In connection with all aspects of each transaction contemplated hereby, the
Credit Parties each acknowledge and agree that: (i) the credit facility provided
for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Credit Parties, on the one hand, and the
Secured Parties, on the other hand, and each of the Credit Parties is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
each Secured Party is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Credit Parties or any of their
respective Affiliates, stockholders, creditors or employees or any other Person;
(iii) none of the Secured Parties has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of the Credit Parties with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any of the Secured Parties
has advised or is currently advising any Credit Party or any of its Affiliates
on other matters) and none of the Secured Parties has any obligation to any
Credit Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Secured Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Credit Parties and their respective
Affiliates, and none of the Secured Parties has any obligation to disclose any
of such interests by virtue of any advisory, agency or fiduciary relationship;
and (v) the Secured Parties have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Credit Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  Each of the Credit Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Secured Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

205

--------------------------------------------------------------------------------

 

9.25Limitation of Canadian Borrower and UK Borrower Liability.

Notwithstanding anything to the contrary herein contained, the liability of the
Canadian Borrower and the UK Borrower hereunder and under any other Loan
Documents shall be limited to the Canadian Liabilities and the UK Liabilities
and the Canadian Borrower and the UK Borrower shall have no liability whatsoever
under the Loan Documents with respect to any other Obligations of the Domestic
Borrowers or the other Domestic Credit Parties.

9.26Language.

The parties herein have expressly requested that this Agreement and all related
documents be drawn up in the English language.  A la demande expresse des
parties aux présentes, cette convention et tout document y afférent ont été
rédigés en langue anglaise.

9.27Keepwell.

Each Credit Party (other than the Canadian Borrower and the UK Borrower) that is
a Qualified ECP Guarantor at the time the grant of a security interest under the
Loan Documents, in each case, by any Specified Credit Party becomes effective
with respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Credit Party with respect to such Swap Obligation as
may be needed by such Specified Credit Party from time to time to honor all of
its obligations under the Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings voidable under Applicable Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Obligations have been indefeasibly paid and
performed in full.  Each Credit Party intends this Section to constitute, and
this Section shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of, each Specified
Credit Party for all purposes of the Commodity Exchange Act.

 

9.28Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

206

--------------------------------------------------------------------------------

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

9.29Acknowledgement Regarding Any Supported QFCs.

(a)To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Hedging Agreement or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

[balance of page left intentionally blank; signature pages follow]

 

 

207

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DOMESTIC BORROWERS:

 

GENESCO INC.

as Lead Borrower

 

 

 

 

 

 

By

 

 

Name:

Title:

 

GENESCO BRANDS, LLC

as a Domestic Borrower

 

 

 

 

 

 

By

 

 

Name:

Title:

 

HAT WORLD CORPORATION

as a Domestic Borrower

 

 

 

 

 

 

By

 

 

Name:

Title:

 

FLAGG BROS. OF PUERTO RICO, INC.

as a Domestic Borrower

 

 

 

 

 

 

By

 

 

Name:

Title:

 

GENESCO FOOTWEAR LLC,

as a Domestic Borrower

 

 

 

 

 

 

By

 

 

Name:

Title:




 

DB1/ 114136671.8

 

 

 

--------------------------------------------------------------------------------

 

 

DOMESTIC BORROWERS CONTINUED:

 

GENESCO BRANDS NY, LLC

as a Domestic Borrower

 

 

 

 

 

 

By

 

 

Name:

Title:

 

 

CANADIAN BORROWER:

 

GCO CANADA INC.

as Canadian Borrower

 

 

 

 

 

 

By

 

 

Name:

Title:

 

 

UK BORROWER:

 

GENESCO (UK) LIMITED,

as UK Borrower

 

 

 

 

 

 

By

 

 

Name:

Title:

 

 




 

DB1/ 114136671.8

 

 

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

as Agent, Issuing Bank, Revolving Domestic Lender and FILO Lender

 

 

 

 

 

 

By:

 

 

Name: Matthew Potter

Title:   Vice President

 

 

 

[SIGNATURE PAGES TO FOLLOW]




 

DB1/ 114136671.8

 

 

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH),

as a Canadian Lender

 

 

 

 

 

 

By:

 

 

Name:

Title:

 

[OTHER LENDERS TO BE DETERMINED]

 

 

 

DB1/ 114136671.8

 

 

 